Filed 01/30/19                                    Case 19-90003                                       Doc 16



                                       In re: Nathan Benjamin Damigo
                        United States Bankruptcy Court, Eastern District of California
                                            Case No. 19-90003-E-7
                                                DC No. RLE-1

           Index of Exhibits to Declaration of Alan Levine in Support of Plaintiffs’ Motion to (I)
           Modify the Automatic Stay to Allow Continuation of the Charlottesville Action Against
                      Damigo, and (II) Hold Non-Dischargeability Action in Abeyance


            Exhibit No.                               Document                             Page No.
                   A.       Motion to dismiss under Federal Rule of Civil Procedure
                            12(b)(6) filed by various defendants as Dkt. No. 136 in the
                            United States District Court for the Western District of          2
                            Virginia, Case No. 3:17-cv-00072-NKM (the “Charlottesville
                            Action”) on December 7, 2017

                   B.       First Amended Complaint (the “Amended Complaint”) filed by
                            Plaintiffs as Dkt. No. 175 in the Charlottesville Action on       5
                            January 5, 2018

                   C.       Motion to dismiss the Amended Complaint filed by counsel on
                            behalf of defendant Damigo as Dkt. No. 205 in the                118
                            Charlottesville Action on January 26, 2018

                   D.       Court’s order and accompanying 62-page memorandum
                            opinion, largely denying the various motions to dismiss the
                            Amended Complaint, filed as Dkt. No. 335 in the                  122
                            Charlottesville Action on July 9, 2018

                   E.       Answer to Amended Complaint filed by counsel on behalf of
                            Damigo as Dkt. No. 343 in the Charlottesville Action on July     185
                            23, 2018


           198192427




                                                          1
Filed 01/30/19    Case 19-90003   Doc 16




                 Exhibit A




                    Pg. No. 2
Filed 01/30/19                                       Case 19-90003                                       Doc 16




                                     IN THE UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF VIRGINIA



                 ELIZABETH SINES ET AL.                             :       Case No. 3:17-CV-72

                               Plaintiff                             :      Judge MOON


                                                                    :
                        -v-

                 JASON KESSLER ET AL.                               :

                                                                    :
                               Defendants


                               MOTION TO DISMISS THE PLAINTIFF’S COMPLAINT



                       Now come defendants Identity Europa, Nathan Damigo, and Elliott Kline aka Eli

                 Mosley, and move the Court to dismiss the Plaintiff’s claims against them pursuant to

                 FRCP 12.


                                                             Respectfully Submitted,


                                                             s/ Elmer Woodard
                                                             ELMER WOODARD (VSB 27734)
                                                             5661 US Hwy 29
                                                             Blairs, Va. 24527
                                                             (434) 878-3422
                                                             isuecrooks@comcast.net
                                                             Trial Attorney for Defendant



                                             1
        Case 3:17-cv-00072-NKM-JCH Document 136 Filed 12/07/17 Page 1 of 2 Pageid#: 616




                                                        Pg. No. 3
Filed 01/30/19                                    Case 19-90003                                            Doc 16




                                               CERTIFICATE OF SERVICE

                 I hereby certify this Notice and all accompanying documents were served via
                 electronic mail on December 7, 2017 upon:

                 All parties of record. One party is entitled to or has requested service by other means
                 and said party has been served by regular US mail as follows:
                 Mr. Michael Enoch Peinovich
                 PO Box 1069
                 Hopewell Junction, NY 12533      .

                                                                  s/ Elmer Woodard

                                                                  E. Woodard (VSB 27734)




                                             2
        Case 3:17-cv-00072-NKM-JCH Document 136 Filed 12/07/17 Page 2 of 2 Pageid#: 617




                                                      Pg. No. 4
Filed 01/30/19    Case 19-90003   Doc 16




                 Exhibit B




                    Pg. No. 5
Filed 01/30/19                                      Case 19-90003                                           Doc 16


                                  81,7('67$7(6',675,&7&2857
                             )257+(:(67(51',675,&72)9,5*,1,$
                                          &KDUORWWHVYLOOH'LYLVLRQ
                                                            




                                                     
            (/,=$%(7+6,1(66(7+:,63(/:(<                                 
            0$5,66$%/$,57</(50$*,//$35,/
            081,=+$11$+3($5&(0$5&86
            0$57,11$7$/,(520(52&+(/6($
            $/9$5$'2DQG-2+1'2(
            
                                     3ODLQWLIIV                             
            Y                                                               
                                                                             
            -$621.(66/(55,&+$5'63(1&(5
            &+5,6723+(5&$17:(//-$0(6                                      
            $/(;),(/'6-59$1*8$5'
            $0(5,&$$1'5(:$1*/,1                       &LYLO$FWLRQ1RFY1.0
            0221%$6(+2/',1*6//&52%(57
            ³$==0$'25´5$<1$7+$1'$0,*2                                   
            (//,27./,1(DND(/,026/(<
            ,'(17,7<(9523$0$77+(:                           -85<75,$/'(0$1'('
            +(,0%$&+0$77+(:3$55277DND
            '$9,'0$77+(:3$55277
            75$',7,21$/,67:25.(53$57<
            0,&+$(/+,//0,&+$(/78%%6
            /($*8(2)7+(6287+-())6&+2(3
            1$7,21$/62&,$/,67029(0(17
            1$7,21$/,67)5217$8*8678662/
            ,19,&786)5$7(51$/25'(52)7+(
            $/7.1,*+760,&+$(/³(12&+´
            3(,129,&+/2<$/:+,7(.1,*+762)
            7+(.8./8;./$1DQG($67&2$67
            .1,*+762)7+(.8./8;./$1DND
            ($67&2$67.1,*+762)7+(758(
            ,19,6,%/((03,5(
            
                                     'HIHQGDQWV                             
                                                     
                                                     
                                    ),567$0(1'('&203/$,17

                  3ODLQWLIIVE\WKHLUXQGHUVLJQHGDWWRUQH\VDOOHJHXSRQNQRZOHGJHDVWRWKHPVHOYHVDQG

           WKHLURZQDFWLRQVDQGXSRQLQIRUPDWLRQDQGEHOLHIDVWRDOORWKHUPDWWHUVDVIROORZV




       Case 3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 1 of 112 Pageid#: 813

                                                       Pg. No. 6
Filed 01/30/19                                            Case 19-90003                                                Doc 16
                                                                                    
             
             



                                                  1$785(2)7+($&7,21

                             2YHUWKHZHHNHQGRI$XJXVWDQGKXQGUHGVRIQHR1D]LVDQGZKLWH

             VXSUHPDFLVWVWUDYHOHGIURPQHDUDQGIDUWRGHVFHQGXSRQWKHFROOHJHWRZQRI&KDUORWWHVYLOOH

             9LUJLQLDLQRUGHUWRWHUURUL]HLWVUHVLGHQWVFRPPLWDFWVRIYLROHQFHDQGXVHWKHWRZQDVD

             EDFNGURSWRVKRZFDVHIRUWKHPHGLDDQGWKHQDWLRQDQHRQDWLRQDOLVWDJHQGD

                             3ODLQWLIIVLQWKLVDFWLRQDUH8QLYHUVLW\RI9LUJLQLDXQGHUJUDGXDWHVODZVWXGHQWV

             DQGVWDIISHUVRQVRIIDLWKPLQLVWHUVSDUHQWVGRFWRUVDQGEXVLQHVVSHUVRQV²ZKLWHEURZQDQG

             EODFN&KULVWLDQDQG-HZLVK\RXQJDQGROG:KLOH3ODLQWLIIVFRPHIURPGLIIHUHQWEDFNJURXQGV

             WKH\VKDUHDGHHSORYHRIWKLVFRXQWU\WKHLUFLW\DQGRXUYDOXHV7KH\DOVRVKDUHDILHUFH

             GHWHUPLQDWLRQWRGHIHQGWKRVHYDOXHV(DFK3ODLQWLIILQWKLVDFWLRQZDVLQMXUHGDVDUHVXOWRIWKH

             HYHQWVLQ&KDUORWWHVYLOOHRQ$XJXVWDQG2QH3ODLQWLIIVXIIHUHGDVWURNH7KUHHSODLQWLIIV

             ZHUHVWUXFNLQDFDUDWWDFN2WKHUVVXIIHUHGDQGFRQWLQXHWRVXIIHUGHHSDQGGHELOLWDWLQJ

             SV\FKRORJLFDODQGHPRWLRQDOGLVWUHVVWKDWSUHYHQWVWKHPIURPUHVXPLQJWKHLUIRUPHUOLYHVRU

             IURPHQMR\LQJWKHEDVLFVHQVHRISHDFHVDIHW\DQGWUDQTXLOLW\WKDWPRVWLQWKLVFRXQWU\FDQWDNH

             IRUJUDQWHG

                             'HIHQGDQWVDUHWKHLQGLYLGXDOVDQGRUJDQL]DWLRQVWKDWFRQVSLUHGWRSODQSURPRWH

             DQGFDUU\RXWWKHYLROHQWHYHQWVLQ&KDUORWWHVYLOOH7KH\DUHQHR1D]LV.ODQVPHQZKLWH

             VXSUHPDFLVWVDQGZKLWHQDWLRQDOLVWV7KH\HPEUDFHDQGHVSRXVHUDFLVWDQWL6HPLWLFVH[LVW

             KRPRSKRELFDQG[HQRSKRELFLGHRORJLHV'HIHQGDQWVEURXJKWZLWKWKHPWR&KDUORWWHVYLOOHWKH

             LPDJHU\RIWKH+RORFDXVWRIVODYHU\RI-LP&URZDQGRIIDVFLVP7KH\DOVREURXJKWZLWKWKHP

             VHPLDXWRPDWLFZHDSRQVSLVWROVPDFHURGVDUPRUVKLHOGVDQGWRUFKHV7KH\FKDQWHG³-HZV

             ZLOOQRWUHSODFHXV´³EORRGDQGVRLO´DQG³WKLVLVRXUWRZQQRZ´6WDUWLQJDWOHDVWDVHDUO\DVWKH

             EHJLQQLQJRIDQGFRQWLQXLQJWKURXJKWRGD\WKH\KDYHMRLQHGWRJHWKHUIRUWKHSXUSRVHRI

                                                                  
                                                                   
             Y
             
          Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 2 of 112 Pageid#: 814
                                                               Pg. No. 7
Filed 01/30/19                                           Case 19-90003                                                Doc 16
                                                                                    
             
             



             LQFLWLQJYLROHQFHDQGLQVWLOOLQJIHDUZLWKLQWKHFRPPXQLW\RI&KDUORWWHVYLOOHDQGEH\RQG

             ZKHUHYHUWKHLUPHVVDJHVDUHUHFHLYHG

                             7KHUHLVRQHWKLQJDERXWWKLVFDVHWKDWVKRXOGEHPDGHFU\VWDOFOHDUDWWKHRXWVHW²

             the violence in Charlottesville was no accident8QGHUWKHSUHWH[WRID³UDOO\´ZKLFKWKH\

             WHUPHG³8QLWHWKH5LJKW´'HIHQGDQWVVSHQWPRQWKVFDUHIXOO\FRRUGLQDWLQJWKHLUHIIRUWVRQWKH

             LQWHUQHWDQGLQSHUVRQ7KH\H[KRUWHGHDFKRWKHU³,I\RXZDQWWRGHIHQGWKH6RXWKDQG:HVWHUQ

             FLYLOL]DWLRQIURPWKH-HZDQGKLVGDUNVNLQQHGDOOLHVEHDW&KDUORWWHVYLOOHRQ$XJXVW´DQG

             ³1H[WVWRS&KDUORWWHVYLOOH9$)LQDOVWRS$XVFKZLW]´,QFRXQWOHVVSRVWVRQWKHLURZQ

             ZHEVLWHVDQGRQVRFLDOPHGLD'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVSURPLVHGWKDWWKHUHZRXOGEH

             YLROHQFHLQ&KDUORWWHVYLOOHDQGYLROHQFHWKHUHZDV$V'HIHQGDQW(OL0RVOH\RQHRIWKHOHDG

             RUJDQL]HUVIRUWKHUDOO\GHFODUHG³:HDUH>@JRLQJWR&KDUORWWHVYLOOH2XUELUWKULJKWZLOOEH

             DVKHV WKH\¶OOKDYHWRSU\LWIURPRXUFROGKDQGVLIWKH\ZDQWLW7KH\ZLOOQRWUHSODFHXV

             ZLWKRXWDILJKW´

                             7KHYLROHQFHVXIIHULQJDQGHPRWLRQDOGLVWUHVVWKDWRFFXUUHGLQ&KDUORWWHVYLOOH

             ZDVDGLUHFWLQWHQGHGDQGIRUHVHHDEOHUHVXOWRI'HIHQGDQWV¶XQODZIXOFRQVSLUDF\,WZDVDOO

             DFFRUGLQJWRSODQ²DSODQWKH\VSHQWPRQWKVZRUNLQJRXWDQGZKRVHLPSOHPHQWDWLRQWKH\

             DFWLYHO\RYHUVDZDVHYHQWVXQIROGHGRQWKHJURXQG

                             7KHHYHQWVRI$XJXVWDQG²QRZFRPPRQO\UHIHUUHGWRVLPSO\DV

             ³&KDUORWWHVYLOOH´²ZHUHSDUWRI'HIHQGDQWV¶FRRUGLQDWHGFDPSDLJQWRLQWLPLGDWHKDUDVVLQFLWH

             DQGFDXVHYLROHQFHWRSHRSOHEDVHGRQWKHLUUDFHUHOLJLRQHWKQLFLW\DQGVH[XDORULHQWDWLRQLQ

             YLRODWLRQQRWRQO\RIWKHYDOXHVWKDWWKRXVDQGVRI$PHULFDQVROGLHUVKDYHGLHGIRUEXWDOVR

             QXPHURXVVWDWHDQGIHGHUDOODZV$VWKH8WDK6HQDWRU2UULQ+DWFKVDLG³:HVKRXOGFDOOHYLOE\



                                                                  
                                                                   
             Y
             
          Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 3 of 112 Pageid#: 815
                                                               Pg. No. 8
Filed 01/30/19                                           Case 19-90003                                                 Doc 16
                                                                                    
             
             



             LWVQDPH0\EURWKHUGLGQ¶WJLYHKLVOLIHILJKWLQJ+LWOHUIRU1D]LLGHDVWRJRXQFKDOOHQJHGKHUHDW

             KRPH´

                             %\WKLVODZVXLW3ODLQWLIIVVHHNWRFKDOOHQJH'HIHQGDQWV¶DFWLRQVXQGHUWKHODZVRI

             WKH8QLWHG6WDWHVRI$PHULFDDQGWKH&RPPRQZHDOWKRI9LUJLQLD3ODLQWLIIVVHHNFRPSHQVDWRU\

             DQGLQMXQFWLYHUHOLHI7KHDLPRIWKLVODZVXLWLVWRHQVXUHWKDWQRWKLQJOLNHWKLVZLOOKDSSHQDJDLQ

             DWWKHKDQGVRI'HIHQGDQWV²QRWRQWKHVWUHHWVRI&KDUORWWHVYLOOH9LUJLQLDDQGQRWDQ\ZKHUHHOVH

             LQWKH8QLWHG6WDWHVRI$PHULFD

                                                 -85,6',&7,21$1'9(18(

                             7KHFRXUWKDVMXULVGLFWLRQRYHUWKLVDFWLRQSXUVXDQWWR86&

                             9HQXHLVSURSHUO\LQWKH:HVWHUQ'LVWULFWRI9LUJLQLDSXUVXDQWWR86&

              E EHFDXVH3ODLQWLIIV¶FODLPVDURVHLQ&KDUORWWHVYLOOH9LUJLQLDZKLFKLVORFDWHGLQWKH

             :HVWHUQ'LVWULFWRI9LUJLQLD

                                                         7+(3$57,(6

             $      3ODLQWLIIV

                            3ODLQWLII7\OHU0DJLOOLVDUHVLGHQWRIWKH&RPPRQZHDOWKRI9LUJLQLDDQGDQ

             HPSOR\HHDWWKHOLEUDU\RIWKH8QLYHUVLW\RI9LUJLQLD ³89$´ +HOLYHVLQ&KDUORWWHVYLOOHZLWK

             KLVZLIHDQGFKLOG2Q$XJXVWDQG0DJLOOSDUWLFLSDWHGLQQRQYLROHQWSURWHVWVRI

             'HIHQGDQWV¶SODQQHGHYHQWV)ROORZLQJWKHHYHQWVRIWKHZHHNHQG0DJLOOFROODSVHGDWKLVSODFH

             RIZRUNDQGVXIIHUHGDWUDXPDLQGXFHGVWURNH0DJLOOVSHQWWZRGD\VLQWKHKRVSLWDODQGPD\

             QHYHUIXOO\UHFRYHUIURPWKHUHVXOWLQJEUDLQLQMXULHV0DJLOOKDVQRWEHHQDEOHWRUHWXUQWRKLVMRE

             DWWKH89$OLEUDU\

                            3ODLQWLII5HYHUHQG6HWK:LVSHOZH\ZDVERUQDQGUDLVHGLQ&KDUORWWHVYLOOHDQG

             DWWHQGHG89$+HPRYHGEDFNWR&KDUORWWHVYLOOHIRXU\HDUVDJRZLWKKLVZLIHDQGGDXJKWHU


                                                                  
                                                                   
             Y
             
          Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 4 of 112 Pageid#: 816
                                                               Pg. No. 9
Filed 01/30/19                                         Case 19-90003                                                 Doc 16
                                                                                 
             
             



             :LVSHOZH\KDVZRUNHGDWQXPHURXVQRQSURILWRUJDQL]DWLRQVWKDWDGYRFDWHIRUKXPDQULJKWV

             LQFOXGLQJDVWKHKHDGRIDQRUJDQL]DWLRQSURWHFWLQJYLFWLPVRIKXPDQWUDIILFNLQJ:LVSHOZH\LV

             DQRUGDLQHG0LQLVWHUZLWKWKH8QLWHG&KXUFKRI&KULVWDQGWKH'LUHFWLQJ0LQLVWHURI5HVWRUDWLRQ

             9LOODJH$UWV+HLVDOVRWKHFRIRXQGHURIDPHPEHUVKLSRUJDQL]DWLRQIRUFOHUJ\RIGLIIHUHQW

             IDLWKVIURPDFURVVWKHFRXQWU\FDOOHG&RQJUHJDWHZKLFKRUJDQL]HGQXPHURXVWUDLQLQJVLQQRQ

             YLROHQWSURWHVWIRUUHVLGHQWVRI&KDUORWWHVYLOOHOHDGLQJXSWRWKHHYHQWVRI$XJXVWDQG$VD

             UHVXOWRI'HIHQGDQWV¶LQWHQWLRQDODQGFRRUGLQDWHGSODQVWRFRPPLWYLROHQFHDJDLQVWWKRVHZKR

             VWRRGXSIRUPLQRULW\UHVLGHQWVLQ&KDUORWWHVYLOOH:LVSHOZH\ZDVKDUDVVHGLQWLPLGDWHGDQG

             DVVDXOWHGE\'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUV6LQFHWKHHYHQWVRIWKHZHHNHQG:LVSHOZH\

             KDVVXIIHUHGH[WUHPHHPRWLRQDOGLVWUHVVWKDWKDVPDQLIHVWHGLQSK\VLFDOV\PSWRPVLQFOXGLQJ

             FRQVWULFWHGFKHVWSDLQGLIILFXOW\VOHHSLQJ LQFOXGLQJQLJKWPDUHVFRQFHUQLQJWKHHYHQWVRI$XJXVW

             DQG DQGWKHLQDELOLW\WRUHWXUQIXOOWLPHWRZRUN

                            3ODLQWLII$SULO0XxL]LVD0H[LFDQ$PHULFDQUHVLGHQWRIWKH&RPPRQZHDOWKRI

             9LUJLQLD%HIRUHWKHHYHQWVRI$XJXVWVKHZDVWKH'LUHFWRURI&OLQLFDO2SHUDWLRQVDWD

             FRPSDQ\WKDWKHOSVGHYHORSQHZWUHDWPHQWVIRUSDWLHQWVVXIIHULQJIURPLQFXUDEOHGLVHDVHV2Q

             $XJXVW0XxL]SHDFHIXOO\SURWHVWHG'HIHQGDQWV¶SODQQHGHYHQW$VDUHVXOWRI'HIHQGDQWV¶

             LQWHQWLRQDODQGFRRUGLQDWHGSODQVWRFRPPLWYLROHQFHDJDLQVWPLQRULW\UHVLGHQWV0XxL]ZDV

             LQWLPLGDWHGDQGKDUDVVHGRQPXOWLSOHRFFDVLRQVRQ$XJXVW$PRQJRWKHUWKLQJV0XxL]ZDV

             FORVHWREHLQJKLWE\WKHFDUWKDW'HIHQGDQW)LHOGVLQWHQWLRQDOO\GURYHLQWRDFURZGRISURWHVWRUV

             LQDQDFWRIGRPHVWLFWHUURULVP0XxL]KDVVXIIHUHGVHYHUHHPRWLRQDOLQMXU\KDVEHHQGLDJQRVHG

             ZLWKDFXWHVWUHVVGLVRUGHUDQGWUDXPDDQGZDVXQDEOHWRUHWXUQWRZRUNIRUPRQWKV6KHKDV

             VXIIHUHGHFRQRPLFORVVDVDUHVXOWRIKHULQMXULHV



                                                                 
                                                                 
             Y
             
          Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 5 of 112 Pageid#: 817
                                                             Pg. No. 10
Filed 01/30/19                                           Case 19-90003                                                 Doc 16
                                                                                  
            
            



                           3ODLQWLII-RKQ'RHLVDQ$IULFDQ$PHULFDQUHVLGHQWRIWKH&RPPRQZHDOWKRI

            9LUJLQLDDQGDVWXGHQWDW89$2Q$XJXVW-RKQ'RHSHDFHIXOO\SURWHVWHG'HIHQGDQWV¶

            SODQQHGHYHQW2QWKHEDVLVRIKLVUDFH-RKQ'RHZDVLQWLPLGDWHGKDUDVVHGDVVDXOWHGDQG

            VSUD\HGZLWKFDXVWLFVXEVWDQFHV

                           3ODLQWLII+DQQDK3HDUFHLVDGHUPDWRORJLVWZKROLYHVLQ&KDUORWWHVYLOOHZLWKKHU

            KXVEDQGDQGIRXUFKLOGUHQ3HDUFHDQGKHUIDPLO\DUHDFWLYHPHPEHUVRI&RQJUHJDWLRQ%HWK

            ,VUDHO2Q$XJXVW3HDUFHDQGKHUVRQSHDFHIXOO\SURWHVWHG'HIHQGDQWV¶SODQQHGHYHQW2Q

            WKHEDVLVRIKHUUHOLJLRQ3HDUFHZDVWKUHDWHQHGKDUDVVHGLQWLPLGDWHGDQGSK\VLFDOO\DVVDXOWHG

            6XEVHTXHQWO\DIHZGD\VDIWHUWKH8QLWHWKH5LJKW³UDOO\´'HIHQGDQWV$QGUHZ$QJOLQDQG

            0RRQEDVH+ROGLQJV//&¶VZHEVLWH'DLO\6WRUPHULQWHQGLQJWRLQWLPLGDWH3HDUFHDQGKHUVRQ

            SRVWHGWKHLUSLFWXUHRQOLQH

                           3ODLQWLII(OL]DEHWK6LQHVDUHVLGHQWRIWKH&RPPRQZHDOWKRI9LUJLQLDLVD

            VHFRQG\HDUODZVWXGHQWDW89$/DZ6FKRRODQGDJUDGXDWHRI&RUQHOO8QLYHUVLW\2Q$XJXVW

            DQG6LQHVSHDFHIXOO\SURWHVWHG'HIHQGDQWV¶SODQQHGHYHQWV$VDUHVXOWRIZLWQHVVLQJWKH

            HYHQWVRIWKHZHHNHQGLQFOXGLQJWKHGRPHVWLFWHUURULVWDWWDFNRQ$XJXVWZKHUH'HIHQGDQW

            )LHOGVGURYHDFDULQWRDFURZG6LQHVKDVVXIIHUHGIURPVHYHUHHPRWLRQDOGLVWUHVVDQGVKRFN

                           3ODLQWLII0DULVVD%ODLULVDPXOWLUDFLDOUHVLGHQWRIWKH&RPPRQZHDOWKRI9LUJLQLD

            6KHZRUNVDVDSDUDOHJDO2Q$XJXVW%ODLUZDVSHDFHIXOO\SURWHVWLQJZKHQ'HIHQGDQW)LHOGV

            GURYHKLVFDULQWRDFURZGRISURWHVWRUVNLOOLQJ%ODLU¶VFRZRUNHUDQGIULHQG+HDWKHU+H\HU

            )LHOGV¶VFDUQDUURZO\PLVVHG%ODLURQO\EHFDXVHKHUILDQFp3ODLQWLII0DUFXV0DUWLQSXVKHGKHU

            RXWRIWKHZD\EHIRUHEHLQJKLWKLPVHOI%ODLUVXIIHUHGSK\VLFDOLQMXULHVDQGFRQWLQXHVWRVXIIHU

            IURPVHYHUHHPRWLRQDOGLVWUHVVDVDUHVXOWRI'HIHQGDQWV¶DFWLRQV



                                                                 
                                                                  
            Y
            
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 6 of 112 Pageid#: 818
                                                              Pg. No. 11
Filed 01/30/19                                           Case 19-90003                                              Doc 16
                                                                                   
             
             



                            3ODLQWLII0DUFXV0DUWLQLVDQ$IULFDQ$PHULFDQUHVLGHQWRIWKH&RPPRQZHDOWKRI

             9LUJLQLD+HZRUNVDVDODQGVFDSHU2Q$XJXVW0DUWLQZDVSHDFHIXOO\SURWHVWLQJWKH8QLWH

             WKH5LJKW³UDOO\´+HZDVVWUXFNE\'HIHQGDQW)LHOGVZKRGURYHKLVFDULQWRDFURZGRI

             SURWHVWRUVLQDQDFWRIGRPHVWLFWHUURULVP0DUWLQSXVKHGKLVILDQFpHRXWRIWKHZD\RIWKH

             VSHHGLQJFDUEXWKHZDVVHYHUHO\LQMXUHGE\WKHDWWDFNLQFOXGLQJVXVWDLQLQJDEURNHQOHJDQG

             DQNOHWKDWUHTXLUHGVXUJHU\+HFRQWLQXHVWRVXIIHUVHYHUHHPRWLRQDOGLVWUHVVDVDUHVXOWRI

             'HIHQGDQWV¶DFWLRQV

                            3ODLQWLII1DWDOLH5RPHURLVD&RORPELDQ$PHULFDQXQGHUJUDGXDWHDW89$2Q

             $XJXVW5RPHURZDVRQHRIDJURXSRIFRPPXQLW\PHPEHUVDQGVWXGHQWVZKRZHUH

             VXUURXQGHGE\WRUFKEHDULQJQHR1D]LVDQGZKLWHVXSUHPDFLVWVDWWKH5RWXQGD2Q$XJXVW

             5RPHURSHDFHIXOO\SURWHVWHG'HIHQGDQWV¶SODQQHGHYHQW5RPHURZDVRQ)RXUWK6WUHHWZKHQ

             'HIHQGDQW)LHOGVLQWHQWLRQDOO\GURYHDFDULQWRWKHFURZGRISURWHVWRUVLQDQDFWRIGRPHVWLF

             WHUURULVP5RPHURZDVVWUXFNE\WKHYHKLFOHGULYHQE\)LHOGVDQGVXVWDLQHGPDQ\LQMXULHV7KH

             FDUNQRFNHGKHUXQFRQVFLRXVIUDFWXULQJKHUVNXOODQGOHDYLQJKHUZLWKDFRQFXVVLRQ7KHFDU

             DOVRIUDFWXUHGWKHURRWRIRQHWRRWKDQGOHIWVHYHUHFRQWXVLRQVDFURVVKHUERG\5RPHUR

             FRQWLQXHVWRVXIIHUYHUWLJRDQGGHELOLWDWLQJKHDGDFKHV,WLVXQFOHDUZKHQ5RPHUR¶VV\PSWRPV

             ZLOOVXEVLGH,QDGGLWLRQWRKHUSK\VLFDOLQMXULHV5RPHURDOVRVXIIHUHGVHYHUHHPRWLRQDOGLVWUHVV

             DVDUHVXOWRIWKHSODQQHGHYHQWDQGWHUURULVWDWWDFNRQ$XJXVWDQGKDVIHDUHGUHWXUQLQJWRWKH

             89$FDPSXV$VDUHVXOWRIKHUSK\VLFDODQGHPRWLRQDOWUDXPD5RPHURKDVDOUHDG\PLVVHGD

             VHPHVWHURIVFKRRO

                            3ODLQWLII&KHOVHD$OYDUDGRLVDUHVLGHQWRI5LFKPRQG9LUJLQLD6KHZRUNVDVD

             FULVLVFRXQVHORUIRUWKHKRPHOHVVDQGPHQWDOO\LOO2Q$XJXVW$OYDUDGRSHDFHIXOO\SURWHVWHG

             'HIHQGDQWV¶SODQQHGHYHQW6KHZDVVWUXFNE\'HIHQGDQW)LHOGVZKHQKHGURYHKLVFDUGRZQ

                                                                  
                                                                  
             Y
             
          Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 7 of 112 Pageid#: 819
                                                              Pg. No. 12
Filed 01/30/19                                          Case 19-90003                                              Doc 16
                                                                                   
             
             



             )RXUWK6WUHHWLQWRDFURZGRISURWHVWRUV6KHQDUURZO\PLVVHGEHLQJKLWDJDLQE\)LHOGVZKHQKH

             GURYHKLVFDUEDFNZDUGVXSWKHVWUHHW7KHFDUNQRFNHG$OYDUDGRWRWKHJURXQGFDXVLQJKHUWR

             VXIIHUVHULRXVLQMXULHVLQFOXGLQJDFRQFXVVLRQDQGVHYHUHFRQWXVLRQVRQKHUOHJV$OYDUDGR

             FRQWLQXHVWRH[SHULHQFHVLGHHIIHFWVRIWKHFRQFXVVLRQLQFOXGLQJFRQIXVLRQIRUJHWIXOQHVVDQG

             GLIILFXOW\SURFHVVLQJQRUPDOFRQYHUVDWLRQV$OYDUDGRKDVDOVRVXIIHUHGVHYHUHHPRWLRQDOGLVWUHVV

             DVDUHVXOWRIWKH$XJXVWHYHQWV

             %      'HIHQGDQWV

                            'HIHQGDQW-DVRQ.HVVOHULVDZKLWHQDWLRQDOLVWDQGDPHPEHURIWKH3URXG%R\V

             $UHVLGHQWRI&KDUORWWHVYLOOH9LUJLQLD.HVVOHUXVHVWKHKDQGOH³0DG'LPHQVLRQ´RQ'LVFRUGDQG

             #7KHB0DG'LPHQVLRQRQ7ZLWWHU7RJHWKHUZLWK'HIHQGDQW0RVOH\.HVVOHUOHGWKHRUJDQL]LQJ

             HIIRUWVIRUWKH8QLWHWKH5LJKW³UDOO\´LQ&KDUORWWHVYLOOH.HVVOHULVDOVRWKHSUHVLGHQWDQG

             IRXQGHURI8QLW\DQG6HFXULW\IRU$PHULFDDJUDVVURRWVRUJDQL]DWLRQWKDWFODLPVLWLVGHGLFDWHG

             WR³GHIHQGLQJ:HVWHUQFLYLOL]DWLRQ´DQGLVDFRQWULEXWRUWRZHEVLWHVOLNH9'DUHFRPD

             [HQRSKRELFQDWLYLVWSXEOLFDWLRQDQGWKH'DLO\&DOOHUDFRQVHUYDWLYHQHZVRXWOHW.HVVOHUZDV

             WKHOHDGRUJDQL]HUIRUWKH8QLWHWKH5LJKW³UDOO\´DQGZDVRQHRIWKHQDPHVIHDWXUHGRQD

             SURPRWLRQDOSRVWHUIRUWKH³UDOO\´,Q-DQXDU\.HVVOHUDWWDFNHGDPDQLQGRZQWRZQ

             &KDUORWWHVYLOOHZKLOHFROOHFWLQJVLJQDWXUHVIRUKLVSHWLWLRQWRUHPRYHWKH$IULFDQ$PHULFDQYLFH

             PD\RU:HV%HOODP\IURPWKH&KDUORWWHVYLOOH&LW\&RXQFLO,Q$SULO.HVVOHUSOHDGHGJXLOW\WR

             DPLVGHPHDQRUFKDUJHIRUWKHDVVDXOWDQGZDVWKHQFKDUJHGZLWKIHORQ\SHUMXU\IRUO\LQJWRWKH

             SROLFHLQFRQQHFWLRQZLWKWKHDVVDXOW

                            'HIHQGDQW5LFKDUG6SHQFHUDUHVLGHQWRIWKH&RPPRQZHDOWKRI9LUJLQLDZKR

             DWWHQGHG89$LVWKHKHDGRIWKHZKLWHQDWLRQDOLVW³WKLQNWDQN´1DWLRQDO3ROLF\,QVWLWXWH,Q

             6SHQFHUFUHDWHGDQRQOLQHSXEOLFDWLRQFDOOHGDOWULJKWFRP6SHQFHURUJDQL]HVKLVIROORZHUV

                                                                  
                                                                  
             Y
             
          Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 8 of 112 Pageid#: 820
                                                              Pg. No. 13
Filed 01/30/19                                          Case 19-90003                                              Doc 16
                                                                                  
             
             



             WRDFWLQIXUWKHUDQFHRIKLVLGHRORJ\FDOOLQJIRUDQ³HWKQLFFOHDQVLQJ´6SHQFHUSODQQHGDQGOHG

             WKHYLROHQWWRUFKOLJKWUDOO\DWKLVDOPDPDWHURQ)ULGD\HYHQLQJ6SHQFHUDFWLYHO\SURPRWHGWKH

             8QLWHWKH5LJKW³UDOO\´RQ6DWXUGD\WRKLVQXPHURXVIROORZHUVRQVRFLDOPHGLDDQGHQFRXUDJHG

             DQGLQFLWHGLQWLPLGDWLRQDQGYLROHQFHEDVHGRQUDFLDOUHOLJLRXVDQGHWKQLFDQLPRVLW\

                            'HIHQGDQW&KULVWRSKHU&DQWZHOOLVDUHVLGHQWRI1HZ+DPSVKLUHDQGLVDZKLWH

             QDWLRQDOLVWDQGDVHOISURFODLPHGIDVFLVW+HKRVWV³5DGLFDO$JHQGD´DSRGFDVWDQG<RX7XEH

             VKRZVWUHDPHGOLYHPXOWLSOHWLPHVDZHHNDQGUXQVWKHZHEVLWHFKULVWRSKHUFDQWZHOOFRP

             &DQWZHOOKDVVWDWHGWKDWRQFHKH³UHDOL]HGWKDW>-HZLVKSHRSOH@ZHUHUHVSRQVLEOHIRUWKH

             FRPPXQLVP´KHGHFLGHG³OHW¶VIXFNLQJJDVWKHNLNHVDQGKDYHDUDFHZDU´+HKDVZULWWHQ³,

             WKLQNFKHPLFDODQGELRORJLFDOZHDSRQVFDQGRDJUHDWGHDORIJRRGIRUPDQNLQG5HOHDVLQJ

             QHUYHJDVRUVRPHNLQGRIOHWKDOYLUXVLQWRDOHIWZLQJSURWHVWFRXOGSUHSDUHWKHERGLHVIRU

             SK\VLFDOUHPRYDOZLWKRXWPDNLQJDELJVFHQHIRUWKHFDPHUDVRUGHVWUR\LQJDQ\WKLQJRIYDOXH´

             ,QFRQQHFWLRQZLWKWKH8QLWHWKH5LJKW³UDOO\´LQ&KDUORWWHVYLOOHRQ$XJXVWDQG&DQWZHOO

             ZDVFKDUJHGZLWKWZRIHORQ\FRXQWVRILOOHJDOXVHRIWHDUJDVDQGRQHIHORQ\FRXQWRIPDOLFLRXV

             ERG\LQMXU\E\PHDQVRIDFDXVWLFVXEVWDQFH+HZDVLQGLFWHGRQ'HFHPEHURQDIHORQ\FKDUJH

             RILOOHJDOXVHRIWHDUJDV

                            'HIHQGDQW-DPHV$OH[)LHOGV-UDUHVLGHQWRI2KLRLVDPHPEHURI'HIHQGDQW

             9DQJXDUG$PHULFD0RWLYDWHGE\UDFLDOUHOLJLRXVDQGHWKQLFDQLPRVLW\DQGLQIXUWKHUDQFHRI

             'HIHQGDQWV¶FRQVSLUDF\RQ$XJXVW)LHOGVFRPPLWWHGDQDFWRIGRPHVWLFWHUURULVPE\GULYLQJ

             D'RGJH&KDOOHQJHULQWRDFURZGRISURWHVWHUVLQMXULQJGR]HQVDQGNLOOLQJD\HDUROGZRPDQ

             +HDWKHU+H\HU2Q'HFHPEHUKHZDVLQGLFWHGRQRQHFRXQWRIILUVWGHJUHHPXUGHUWKUHH

             FRXQWVRIPDOLFLRXVZRXQGLQJWKUHHFRXQWVRIDJJUDYDWHGPDOLFLRXVZRXQGLQJWZRFRXQWVRI

             IHORQLRXVDVVDXOWDQGRQHFRXQWRIKLWDQGUXQ OHDYLQJWKHVFHQHRIDQDFFLGHQW 

                                                                  
                                                                  
             Y
             
          Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 9 of 112 Pageid#: 821
                                                              Pg. No. 14
Filed 01/30/19                                          Case 19-90003                                             Doc 16
                                                                                 
             
             



                            'HIHQGDQW9DQJXDUG$PHULFDLVDQXQLQFRUSRUDWHGDVVRFLDWLRQSXUVXDQWWR

             9LUJLQLD&RGH0HPEHUVRI9DQJXDUG$PHULFDYROXQWDULO\MRLQIRUWKHFRPPRQ

             SXUSRVHRISURPRWLQJZKLWHQDWLRQDOLVPDQGEHOLHYHWKDWSHRSOHZLWK³ZKLWHEORRG´KDYHD

             VSHFLDOERQGZLWK³$PHULFDQVRLO´,WZDVIRUPHGLQ&DOLIRUQLDLQDQGLVFRPSULVHGRI

             WZHOYHFKDSWHUVDFURVVWKHFRXQWU\7KHJURXS¶VZHEVLWHVWDWHVWKDWWRMRLQWKHJURXSDSHUVRQ

             PXVWEH³RIDWOHDVWZKLWH(XURSHDQKHULWDJH´'HIHQGDQW)LHOGVLVDPHPEHURI'HIHQGDQW

             9DQJXDUG$PHULFDKHZRUHWKHLUXQLIRUPDQGFDUULHGD9DQJXDUG$PHULFDVKLHOGDWWKH8QLWH

             WKH5LJKWHYHQWRQ$XJXVW

                            'HIHQGDQW$QGUHZ$QJOLQLVDUHVLGHQWRI2KLRDQHR1D]LDQGWKHIRXQGHURI

             'DLO\6WRUPHU²DQRUJDQL]DWLRQWKDWRSHUDWHVWKURXJKDZHEVLWHWKDW$QJOLQSXEOLVKHV'DLO\

             6WRUPHUKDVFDOOHGLWVZHEVLWHWKH³ZRUOG¶VPRVWJHQRFLGDO´ZHEVLWH'DLO\6WRUPHUZDVQDPHG

             DIWHU'HU6WUPHUD1D]LSURSDJDQGDWDEORLGNQRZQIRUYLUXOHQWO\DQWL6HPLWLFFDULFDWXUHVDQG

             SXEOLVKHGE\-XOLXV6WUHLFKHUZKRZDVODWHUFRQYLFWHGRIFULPHVDJDLQVWKXPDQLW\DW1XUHPEHUJ

             8QWLOUHFHQWO\'DLO\6WRUPHUKDGDZHEVLWHDWZZZGDLO\VWRUPHUFRP$QJOLQDQGKLVDVVRFLDWHV

             DW'DLO\6WRUPHULQFOXGLQJ'HIHQGDQW5REHUW³$]]PDGRU´5D\XVH'DLO\6WRUPHU³DVD

             KDUGFRUHIURQWIRUWKHFRQYHUVLRQRIPDVVHVLQWRDSURZKLWH$QWL6HPLWLFLGHRORJ\´WR³VHOO>@

             JOREDOZKLWHVXSUHPDF\´DQGWR³PDNHDUDFLVWDUP\´7KHZHEVLWHZKLFKEHFDPHWKHPRVW

             YLVLWHGKDWHVLWHRQWKH,QWHUQHWLQLQFOXGHVVHFWLRQVHQWLWOHG³-HZLVK3UREOHP´DQG³5DFH

             :DU´7KH&KLHI7HFKQLFDO2IILFHURI'DLO\6WRUPHUKDVSRVLWHGWKDW'DLO\6WRUPHU³KDVEHHQ

             HIIHFWLYHDWZKDW>LWLV@GRLQJ´E\³WKHPDQLIHVWDWLRQRIRXUSHRSOHRQWKHJURXQGLQWKHUHDO

             ZRUOG´)ROORZHUVRI$QJOLQDQG'DLO\6WRUPHUZKRFDOOWKHPVHOYHV³6WRUPHUV´FRPPXQLFDWH

             RQWKHZHEVLWH¶VIRUXPZKLFKLVPRGHUDWHGE\$QJOLQDQGDFFHVVLEOHRQO\ZLWKDVSHFLDO³GDUN

             ZHE´WRUEURZVHU2Q$QJOLQ¶VRUGHUVDQGXQGHUKLVFRQWLQXLQJVXSHUYLVLRQ6WRUPHUVKDYH

                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 10 of 112 Pageid#: 822
                                                              Pg. No. 15
Filed 01/30/19                                          Case 19-90003                                             Doc 16
                                                                                  
             
             



             IRUPHGORFDOFKDSWHUVFDOOHG³6WRUPHU%RRN&OXEV´DVSDUWRI$QJOLQ¶VSODQWR³EXLOGDQ

             LQYLVLEOHHPSLUH´$QJOLQXVHVWKH'DLO\6WRUPHUIRUXPWRDFWLYHO\PRQLWRUWKH%RRN&OXEVDQG

             XVHVWKHZHEVLWHWRLVVXHRUGHUVRQKRZWRRUJDQL]H³2IILFLDO2SHUDWLRQV´RI6WRUPHU%RRN

             &OXEVLQFOXGHILUHDUPVWUDLQLQJRUJDQL]LQJIRUSURWHVWVDQGEHLQJUHDG\WRUHVSRQGWR

             ³FKDOOHQJHV´LVVXHGE\$QJOLQ'DLO\6WRUPHUHVWDEOLVKHG³PHHWXSV´DQGFKDWURRPVWKDWFR

             FRQVSLUDWRUVDQGDWWHQGHHVXVHGWKURXJKRXWWKH$XJXVWDQGZHHNHQGWRFRRUGLQDWHWKHLU

             YLROHQFH7KH'DLO\6WRUPHUUHOHDVHGLWVRZQSRVWHUSURPRWLQJWKH³UDOO\´WKDWUHDG³81,7(

             7+(5,*+7-RLQ$]]PDGRUDQGWKH'DLO\6WRUPHUWRHQG-HZLVKLQIOXHQFHLQ$PHULFD´

             DFFRPSDQLHGE\D1D]LOLNHILJXUHZLHOGLQJDKDPPHUUHDG\WRVPDVKD-HZLVKVWDU)RUPRQWKV

             EHIRUHWKH8QLWHWKH5LJKWHYHQWVRQ$XJXVWDQG$QJOLQRUJDQL]HGKLVIROORZHUVWRDWWHQG

             DQGSUHSDUHGWKHPWRFRPPLWUDFLDOO\PRWLYDWHGYLROHQWDFWVLQ&KDUORWWHVYLOOH$OWKRXJK$QJOLQ

             GLGQRWDWWHQGWKHUDOO\KLPVHOIEHFDXVHKHLVFXUUHQWO\LQKLGLQJWRHYDGHVHUYLFHLQFRQQHFWLRQ

             ZLWKDVHSDUDWHODZVXLWUHODWLQJWRHYHQWVLQ:KLWHILVK0RQWDQD$QJOLQRUFKHVWUDWHGWKH

             PRYHPHQWVRI'DLO\6WRUPHUIROORZHUVDQGLQFLWHGWKHPWRYLROHQFHRQDOLYHIHHGWKDWVWUHDPHG

             FRQWHPSRUDQHRXVO\ZLWKWKHHYHQWVDVWKH\RFFXUUHGRQ$XJXVWDQGLQ&KDUORWWHVYLOOH

             0RUHRYHU$QJOLQXVHVWKH'DLO\6WRUPHUWRHQWLFHKLVIROORZHUVWRKDUDVVDQGLQWLPLGDWH

             ³-HZIHPLQLVWHWF´LQGLYLGXDOVE\PDQGDWLQJLQLWV³VW\OHJXLGH´WKDWWKHDXWKRUVDOZD\VLQFOXGH

             WKHWDUJHWHGLQGLYLGXDOV¶VRFLDOPHGLDDFFRXQWVEHFDXVH³>Z@H¶YHJRWWHQSUHVVDWWHQWLRQEHIRUH

             ZKHQ,GLGQ¶WHYHQFDOOIRUVRPHRQHWREHWUROOHGEXWMXVWOLQNHGWKHPDQGSHRSOHZHQWDQGGLG

             LW´

                            'HIHQGDQW0RRQEDVH+ROGLQJV//&LVDQ2KLRIRUSURILWOLPLWHGOLDELOLW\

             FRUSRUDWLRQUHJLVWHUHGE\'HIHQGDQW$QJOLQWKDWRSHUDWHVWKH'DLO\6WRUPHU¶VZHEVLWH

             'HIHQGDQW$QJOLQKDVHQFRXUDJHGUHDGHUVWRILQDQFLDOO\VXSSRUWWKH'DLO\6WRUPHUE\VHQGLQJ

                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 11 of 112 Pageid#: 823
                                                              Pg. No. 16
Filed 01/30/19                                           Case 19-90003                                               Doc 16
                                                                                   
             
             



             GRQDWLRQVXVLQJELWFRLQFKHFNVDQGFUHGLWFDUGVQRWLQJWKDW³LWZRQ¶WVD\µ'DLO\6WRUPHU¶RQ

             \RXUFUHGLWFDUGELOOEXWZLOOLQVWHDGVD\µ0RRQEDVH+ROGLQJV¶ZKLFKHLWKHUVRXQGVOLNHDKREE\

             VKRSRUDPXOWLOHYHOPDUNHWLQJVFKHPHUXQE\UHSWRLGV$Q\ZD\LWORRNVLQQRFXRXVRQ\RXU

             VWDWHPHQW´

                            'HIHQGDQW5REHUW³$]]PDGRU´5D\DUHVLGHQWRI7H[DVLVDQHR1D]LDQGD

             ZULWHUIRU'DLO\6WRUPHU¶VZHEVLWH+HKDVKHOGKLPVHOIRXWDVDUHSUHVHQWDWLYHRI'DLO\6WRUPHU

             DQGVHUYHGDVDQDJHQWRI'DLO\6WRUPHULQRUJDQL]LQJWKH8QLWHWKH5LJKWHYHQWV+HLVWKH

             OHDGHURIWKH³'DOODV)RUW:RUWK6WRUPHU%RRN&OXE´ZKLFKLVRQHRIPDQ\ORFDO'DLO\6WRUPHU

             JURXSVDFURVVWKHFRXQWU\,QKLVDUWLFOHVSXEOLVKHGRQ'DLO\6WRUPHU¶VZHEVLWH5D\HQFRXUDJHG

             H[WUHPLVWVWRDWWHQGWKHHYHQWVLQ&KDUORWWHVYLOOHRQ$XJXVWDQGDQGLQFLWHGWKHPWR

             YLROHQFH5D\DWWHQGHGWKH³UDOO\´KLPVHOIDQGKDGDSODQQLQJPHHWLQJZLWKFHUWDLQRWKHU

             'HIHQGDQWVLQ&KDUORWWHVYLOOHRQ$XJXVW

                            'HIHQGDQW1DWKDQ'DPLJRDUHVLGHQWRI&DOLIRUQLDLVDZKLWHQDWLRQDOLVWDQGWKH

             IRXQGHURIDZKLWHVXSUHPDFLVWRUJDQL]DWLRQ'HIHQGDQW,GHQWLW\(YURSD'HIHQGDQW'DPLJRZDV

             DUUHVWHGRQ$SULOIRUDVVDXOWLQJDZRPDQDWWKH³%DWWOHIRU%HUNHOH\´UDOO\ZKLFK

             'DPLJRGHVFULEHGDVDWHVWUXQIRUWKH³UDOOLHV´LQ&KDUORWWHVYLOOH'HIHQGDQW6SHQFHUKDVVWDWHG

             WKDW'DPLJRDQGKLVJURXS,GHQWLW\(YURSDWRRNWKHOHDGLQRUJDQL]LQJZKLWHVXSUHPDFLVW

             SDUWLFLSDWLRQDPRQJSHRSOHIURPRXWVLGH&KDUORWWHVYLOOHLQFRQQHFWLRQZLWKWKHHYHQWVRQ$XJXVW

             DQG

                            'HIHQGDQW(OL0RVOH\ZKRLVDUHVLGHQWRI3HQQV\OYDQLDLVDZKLWHVXSUHPDFLVW

             DQGZDVWKHOHDGHURI,GHQWLW\(YURSDIURP$XJXVWWR1RYHPEHU+HLVDOVRDFRIRXQGHU

             ZLWK'HIHQGDQW5LFKDUG6SHQFHURI2SHUDWLRQ+RPHODQGDQHZRUJDQL]DWLRQWKDWDLPVWRWDNH

             ZKLWHQDWLRQDOLVWDFWLYLVP³WRWKHQH[WOHYHO´+HKDVGHVFULEHGKLPVHOIDVWKH³FRPPDQGVROGLHU

                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 12 of 112 Pageid#: 824
                                                              Pg. No. 17
Filed 01/30/19                                           Case 19-90003                                             Doc 16
                                                                                   
             
             



             PDMRURIWKHµDOWULJKW¶´DQGDVWKHRUJDQL]HURIWKH8QLWHWKH5LJKW³UDOO\´2QFHUWDLQVRFLDO

             PHGLDQHWZRUNV0RVOH\KDVXVHGWKHKDQGOHV#1RW(OL0RVOH\DQG#7KDW(OL0RVOH\0RVOH\

             ZDVRQHRIWKHNH\ILJXUHVZKRSODQQHGDQGOHGWKHHYHQWVRI$XJXVWDQG

                            'HIHQGDQW,GHQWLW\(YURSDLVDQXQLQFRUSRUDWHGDVVRFLDWLRQSXUVXDQWWR9LUJLQLD

             &RGH0HPEHUVRI,GHQWLW\(YURSDYROXQWDULO\MRLQHGIRUWKHFRPPRQSXUSRVHRI

             SURPRWLQJD³ZKLWH$PHULFDQLGHQWLW\´,WZDVIRXQGHGLQ0DUFKE\'HIHQGDQW'DPLJR

             DQGRQ$XJXVW'HIHQGDQW0RVOH\VXFFHHGHGKLPDV³FKLHIH[HFXWLYHRIILFHU´7KH

             JURXSLVFXUUHQWO\OHGE\3DWULFN&DVH\,GHQWLW\(YURSD¶VIRUPHU&KLHIRI6WDII7KHJURXS

             DGRSWHGDQGSRSXODUL]HGWKHZKLWHVXSUHPDFLVWVORJDQ³<RXZLOOQRWUHSODFHXV´WKDW'HIHQGDQWV

             DQGFRFRQVSLUDWRUVFKDQWHGDVWKH\PDUFKHGRQ$XJXVWDQG

                            'HIHQGDQW0DWWKHZ+HLPEDFKDUHVLGHQWRI,QGLDQDLVWKHFKDLUPDQRI

             'HIHQGDQW7UDGLWLRQDOLVW:RUNHU3DUW\ ³7:3´ ,Q+HLPEDFKDQG'HIHQGDQW0DWWKHZ

             3DUURWWIRXQGHGWKHQHR1D]L7UDGLWLRQDOLVW<RXWK1HWZRUNDZKLWHQDWLRQDOLVWJURXSWKDW

             SURPRWHVDUDFLVWLQWHUSUHWDWLRQRI&KULVWLDQLW\$ORQJVLGH'HIHQGDQW-HII6FKRHSWKHOHDGHURI

             1DWLRQDO6RFLDOLVW0RYHPHQW ³160´ +HLPEDFKFRFKDLUVWKH1DWLRQDOLVW)URQWDQXPEUHOOD

             RUJDQL]DWLRQRIDSSUR[LPDWHO\WZHQW\ZKLWHVXSUHPDFLVWRUJDQL]DWLRQVLQFOXGLQJUDFLVWVNLQKHDG

             FUHZV.ODQJURXSVDQGQHR1D]LJURXSV+HKDVVDLG³2IFRXUVHZHORRNXSWRPHQOLNH$GROI

             +LWOHUDVLQVSLUDWLRQVIRUZKDWZHFDQDFKLHYH´+HLPEDFKRUJDQL]HGDQGOHGPDUFKHUVIURP

             7:3RQ$XJXVW

                            'HIHQGDQW0DWWKHZ3DUURWWDUHVLGHQWRI,QGLDQDLVWKHFRIRXQGHURIWKH

             7UDGLWLRQDOLVW<RXWK1HWZRUNDORQJZLWKKLVVWHSVRQLQODZ'HIHQGDQW+HLPEDFK+HLV

             FXUUHQWO\WKH&KLHI,QIRUPDWLRQ2IILFHUDQG'LUHFWRURI'HIHQGDQW7:32Q$XJXVW3DUURWW

             UHIXVHGWROHDYH(PDQFLSDWLRQ3DUNDIWHUDVWDWHRIHPHUJHQF\ZDVGHFODUHGDQGZDVDUUHVWHGE\

                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 13 of 112 Pageid#: 825
                                                               Pg. No. 18
Filed 01/30/19                                          Case 19-90003                                                Doc 16
                                                                                   
             
             



             WKHSROLFHIRUIDLOLQJWRGLVSHUVH3DUURWWZURWHDQDFFRXQWRIKLVH[SHULHQFHVDWWKH8QLWHWKH

             5LJKW³UDOO\´LQ³&DWFKHULQWKH5HLFK0\$FFRXQWRIP\([SHULHQFHVLQ&KDUORWWHVYLOOH´,QLW

             KHZURWHWKDW'HIHQGDQWV7:3/HDJXHRIWKH6RXWK160DQGRWKHU1DWLRQDOLVW)URQWJURXSV

             MRLQHGWRJHWKHUWR³KHOSFUHDWHWZRVKLHOGZDOOV´IRU³WKHILJKW´

                            'HIHQGDQW7UDGLWLRQDOLVW:RUNHU3DUW\ ³7:3´ LVDQXQLQFRUSRUDWHGDVVRFLDWLRQ

             SXUVXDQWWR9LUJLQLD&RGHDQGDQDWLRQDOSROLWLFDOSDUW\FRPPLWWHHUHJLVWHUHGZLWKWKH

             )HGHUDO(OHFWLRQ&RPPLVVLRQVLQFH0HPEHUVRI7:3YROXQWDULO\MRLQHGIRUWKHFRPPRQ

             SXUSRVHRISURPRWLQJDQWL6HPLWLVP$FFRUGLQJWR'HIHQGDQW+HLPEDFKWKH7:3KDVWKUHH

             GR]HQDFWLYHFKDSWHUVDQGDQHVWLPDWHGPHPEHUVDFURVVWKHFRXQWU\7KH7:3ZDVFUHDWHG

             E\'HIHQGDQWV+HLPEDFKDQG3DUURWW7KH7:3KDVVDLG³7UXVWQRERG\ZKRIDLOVWRQDPHWKH

             -HZZKRIDLOVWRH[SOLFLWO\DQGFRQVLVWHQWO\RSSRVHWKH-HZDQGZKRSUHDFKHVFOHYHUQHVVRU

             QXDQFHRQWKH-4>-HZLVK4XHVWLRQ@´0HPEHUVRIWKH7:3SURPSWHGDWWHQGHGDQGIXOO\

             SDUWLFLSDWHGLQWKHHYHQWVLQ&KDUORWWHVYLOOHRQ$XJXVWDQGLQFOXGLQJE\HQJDJLQJLQ

             YLROHQFH

                            'HIHQGDQW0LFKDHO+LOODUHVLGHQWRI$ODEDPDLVWKHFRIRXQGHUDQG3UHVLGHQWRI

             'HIHQGDQW/HDJXHRIWKH6RXWKDZKLWHQDWLRQDOLVWRUJDQL]DWLRQ,Q+LOODQGWKH/HDJXHRI

             WKH6RXWKDQQRXQFHGWKHIRUPDWLRQRIDQDUPHGSDUDPLOLWDU\XQLWGXEEHG³WKH,QGRPLWDEOHV´

             WDVNHGZLWKDGYDQFLQJVRXWKHUQVHFHVVLRQE\DQ\PHDQVQHFHVVDU\,Q0D\+LOOSXEOLVKHG

             DQDUWLFOHLQZKLFKKHDVVHUWHG³:H6RXWKHUQQDWLRQDOLVWVGRQRWZDQWDUDFHZDU RUDQ\VRUWRI

             ZDU %XWLIRQHLVIRUFHGRQXVZH¶OOSDUWLFLSDWH6RXWKHUQZKLWHVDUHJHDUHGXSDQGDUPHG

             WRWKHWHHWK6RLIQHJURHVWKLQND³UDFHZDU´LQPRGHUQ$PHULFDZRXOGEHWRWKHLU

             DGYDQWDJHWKH\KDGEHWWHUSUHSDUHWKHPVHOYHVIRUDYHU\UXGHDZDNHQLQJ´+LOOZKRVHQDPH

             ZDVIHDWXUHGRQDSURPRWLRQDOSRVWHUIRUWKH³UDOO\´HQFRXUDJHG/HDJXHRIWKH6RXWKIROORZHUV

                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 14 of 112 Pageid#: 826
                                                              Pg. No. 19
Filed 01/30/19                                           Case 19-90003                                            Doc 16
                                                                                   
             
             



             WRDWWHQGE\XUJLQJWKHPQRWWR³PLVVRXWRQWKHIXQ´LQGHDOLQJZLWKFRXQWHUSURWHVWRUV²WKHLU

             SXUSRUWHGHQHPLHV2Q$XJXVW/HDJXHRIWKH6RXWKOHGE\+LOOPDUFKHGWKURXJK

             &KDUORWWHVYLOOHDIWHU9DQJXDUG$PHULFD/LNH9DQJXDUG$PHULFDWKH\PDUFKHGZLWK

             FRRUGLQDWHGVKLHOGVDQGIODJVDQGFDUULHGURGVDQGRWKHUZHDSRQV

                            'HIHQGDQW0LFKDHO7XEEVDUHVLGHQWRI)ORULGDLVWKH³&KLHIRI6WDII´RI

             'HIHQGDQW/HDJXHRIWKH6RXWK7XEEVLVFDSWXUHGRQDYLGHRIURP$XJXVWRUGHULQJ/HDJXH

             RIWKH6RXWKWRDWWDFNE\\HOOLQJ³FKDUJH´$IWHUUHFHLYLQJWKLVFRPPDQGWKHJURXSVWUHDPHG

             SDVWKLPWRDWWDFNFRXQWHUSURWHVWRUV'HIHQGDQW+LOOODWHUERDVWHGWKDW³0U7XEEVZDV

             HYHU\ZKHUHWKHFKDRVZDV´7XEEVSUHYLRXVO\VHUYHGDIRXU\HDUSULVRQVHQWHQFHIRUSODQQLQJWR

             ERPE-HZLVKDQGEODFNRZQHGEXVLQHVVHVLQ)ORULGD

                            'HIHQGDQW/HDJXHRIWKH6RXWKDSULYDWHO\KHOGFRPSDQ\ORFDWHGLQ$ODEDPDLV

             DZKLWHVXSUHPDFLVWJURXSWKDWDGYRFDWHV6RXWKHUQVHFHVVLRQ3ULRUWRWKHHYHQWVRQ$XJXVW

             DQG'HIHQGDQW+LOOSRVWHGLQWKH/HDJXH¶V)DFHERRNJURXSWKDWKHZDQWHG³QRIHZHUWKDQ

             /HDJXHZDUULRUVGUHVVHGDQGUHDG\IRUDFWLRQLQ&KDUORWWHVYLOOH9LUJLQLDRQ$XJXVW´

             1XPHURXVPHPEHUVRIWKH/HDJXHRIWKH6RXWKSDUWLFLSDWHGLQ6DWXUGD\¶VYLROHQWHYHQWVWRJHWKHU

             ZLWKFRGHIHQGDQWV

                            'HIHQGDQW-HII6FKRHSDUHVLGHQWRI0LFKLJDQLVWKHOHDGHURI'HIHQGDQW

             1DWLRQDO6RFLDOLVW0RYHPHQWWKHODUJHVWQHR1D]LFRDOLWLRQLQWKH8QLWHG6WDWHV2Q$SULO

             6FKRHSIRUPHGWKH$U\DQ1DWLRQDOLVW$OOLDQFHODWHUUHQDPHGWKH1DWLRQDOLVW)URQWZKLFK

             LVWKHXPEUHOODRUJDQL]DWLRQIRUKDWHJURXSVVXFKDVWKH7:3WKH$U\DQ7HUURU%ULJDGHDQG

             PDQ\UHJLRQDOIDFWLRQVRIWKH.X.OX[.ODQ6FKRHSKDVVDLGWKDWLIKHFRXOGPHHW$GROI+LWOHU

             WRGD\KHZRXOGVD\³7KDQN\RXIRU\RXUVDFULILFHDQG,KRSHZHKDYHKRQRUHG\RXLQVRPH

             VPDOOZD\E\FDUU\LQJRQWKHILJKW´6FKRHSSDUWLFLSDWHGDFWLYHO\LQWKHHYHQWVRI$XJXVWDQG

                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 15 of 112 Pageid#: 827
                                                               Pg. No. 20
Filed 01/30/19                                                              Case 19-90003                                      Doc 16
                                                                                             
             
             



             DQGWZHHWHGDIWHUZDUGVWKDW³,WZDVDQ+RQRUWRVWDQGZLWK8DOOLQ&¶9LOOHWKLVZHHNHQG

             1601)7:3/269$(&.&+6DQGWKHUHVWWUXHZDUULRUV´

                                      'HIHQGDQW1DWLRQDO6RFLDOLVW0RYHPHQW ³160´ LVDQXQLQFRUSRUDWHG

             DVVRFLDWLRQSXUVXDQWWR9LUJLQLD&RGH0HPEHUVRI160YROXQWDULO\MRLQHGIRUWKH

             FRPPRQSXUSRVHRISURPRWLQJD³JUHDWHU$PHULFD´WKDWZRXOGGHQ\FLWL]HQVKLSWR-HZVQRQ

             ZKLWHVDQG/*%7SHUVRQV/RFDWHGLQ0LFKLJDQ160LVSDUDPLOLWDU\LQVWUXFWXUHLWVPHPEHUV

             FODLPWREHOLHXWHQDQWVVHUJHDQWVRURWKHUPLOLWDU\UDQNV'HIHQGDQW6FKRHSWKHKHDGRI160

             KDVVHUYHGDVLWV³&RPPDQGHU´VLQFH&KDSWHUVRIWKHJURXSVDUHWHUPHG³XQLWV´160

             PDLQWDLQVDEXVLQHVVWKURXJK1605HFRUGV//&VHOOLQJQHR1D]LIODJVVZDVWLNDVJHDUHWF

             0HPEHUVRI160SDUWLFLSDWHGLQWKHYLROHQFHWKDWWRRNSODFHLQ&KDUORWWHVYLOOHRQ$XJXVW

             DQG

                                      'HIHQGDQW1DWLRQDOLVW)URQWLVDQXQLQFRUSRUDWHGDVVRFLDWLRQSXUVXDQWWR9LUJLQLD

             &RGHZKRVHPHPEHUVYROXQWDULO\MRLQHGIRUWKHFRPPRQSXUSRVHRISURPRWLQJZKLWH

             QDWLRQDOLVPDQGZKLWHVXSUHPDF\)RUPHUO\NQRZQDVWKH$U\DQ1DWLRQDO$OOLDQFH1DWLRQDOLVW

             )URQWLVDQXPEUHOODRUJDQL]DWLRQFRQVLVWLQJRIZKLWHVXSUHPDFLVWDQGZKLWHQDWLRQDOLVWJURXSV

             LQFOXGLQJQHR1D]LDQG.ODQJURXSV7KH1DWLRQDOLVW)URQWLVOHGE\'HIHQGDQWV6FKRHS

             +HLPEDFK+RSSHUDQG+LOO7KH1DWLRQDOLVW)URQWZDVFRQFHLYHGWREH³WKHWKUHDGWKDWZRXOG

             XQLWHZKLWHVXSUHPDFLVWDQGZKLWHQDWLRQDOLVWFLUFOHV´9DULRXVPHPEHUVRIWKH1DWLRQDOLVW)URQW

             HQJDJHGLQDFWVRIYLROHQFHDQGLQWLPLGDWHGUHVLGHQWVRI&KDUORWWHVYLOOHRQ$XJXVWDQG

                                      'HIHQGDQW$XJXVWXV6RO,QYLFWXVIRUPHUO\$XVWLQ0LWFKHOO*LOOHVSLHDUHVLGHQW

             RI)ORULGDLVDZKLWHQDWLRQDOLVWDZKLWHVXSUHPDFLVWDQGDPHPEHURI'HIHQGDQW)UDWHUQDO



             
             
             7KLVWZHHWUHIHUVWR'HIHQGDQWV1DWLRQDOLVW)URQW7:3/HDJXHRIWKH6RXWK9DQJXDUG$PHULFDDQG(DVW&RDVW
             .QLJKWV
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 16 of 112 Pageid#: 828
                                                                                 Pg. No. 21
Filed 01/30/19                                          Case 19-90003                                              Doc 16
                                                                                   
             
             



             2UGHURI$OW.QLJKWV ³)2$.´ WKH³PLOLWDU\ZLQJ´RIWKH3URXG%R\VDJURXSGHVFULEHGDVD

             ³µSUR:HVWHUQIUDWHUQDORUJDQL]DWLRQ¶IRUPHQZKRµUHIXVHWRDSRORJL]HIRUFUHDWLQJWKHPRGHUQ

             ZRUOG¶´+HKDVVDLGWKDWDYLROHQWVHFRQG&LYLO:DULVQHFHVVDU\LQRUGHUWRSUHVHUYH³:HVWHUQ

             FLYLOL]DWLRQ´2Q$XJXVW,QYLFWXVDQQRXQFHGKLVFDQGLGDF\DVD5HSXEOLFDQIRUWKH

             6HQDWHHOHFWLRQLQ)ORULGD,QYLFWXVZKRVHQDPHZDVIHDWXUHGRQDSURPRWLRQDOSRVWHUIRU

             WKH³UDOO\´GUDIWHGWKH³&KDUORWWHVYLOOHVWDWHPHQW´DORQJZLWK6SHQFHUDQGRWKHUVDQG

             SDUWLFLSDWHGLQWKHWRUFKOLWUDOO\RQ$XJXVWZLWKFR'HIHQGDQWV

                            'HIHQGDQW)UDWHUQDO2UGHURIWKH$OW.QLJKWV ³)2$.´ LVDQXQLQFRUSRUDWHG

             DVVRFLDWLRQSXUVXDQWWR9LUJLQLD&RGHDQGLVVHOIGHVFULEHGDVWKH³WDFWLFDOGHIHQVLYH

             DUP´RI3URXG%R\VIRUPHGWRIRFXVRQ³VWUHHWDFWLYLVPSUHSDUDWLRQGHIHQVHDQG

             FRQIURQWDWLRQ´'HIHQGDQW,QYLFWXVLVVHFRQGLQFRPPDQGDW)2$.DQG)2$.DWWHQGHGWKH

             ³UDOO\´LQSDUWWRSURYLGHVHFXULW\WRKLP

                            'HIHQGDQW0LFKDHO³(QRFK´3HLQRYLFKDUHVLGHQWRI1HZ<RUNLVWKHIRXQGHURI

             WKHEORJDQGZHEVLWH7KH5LJKW6WXIIDQGDFRKRVWRIWKH'DLO\6KRDKSRGFDVW2QVRFLDOPHGLD

             3HLQRYLFKKDVDWYDULRXVWLPHVXVHGWKHKDQGOHV#1RW0LNH(QRFKDQG#PLNHHQRFKVEDFN

             3HLQRYLFKIUHTXHQWO\DSSHDUVDWHYHQWVDORQJVLGH'HIHQGDQW6SHQFHU3HLQRYLFKZDVIHDWXUHGRQ

             DSURPRWLRQDOSRVWHUIRUWKH³UDOO\´2Q$XJXVWLQWKHLPPHGLDWHDIWHUPDWKRIWKHFDUDWWDFN

             6SHQFHUDQG3HLQRYLFKVSRNHWRWKHLUIROORZHUVDW0F,QWLUH3DUN

                            'HIHQGDQW/R\DO:KLWH.QLJKWVRIWKH.X.OX[.ODQ ³/R\DO:KLWH.QLJKWV´ LV

             DQXQLQFRUSRUDWHGDVVRFLDWLRQSXUVXDQWWR9LUJLQLD&RGH0HPEHUVRI/R\DO:KLWH

             .QLJKWVYROXQWDULO\MRLQHGIRUWKHFRPPRQSXUSRVHRISURPRWLQJZKLWHQDWLRQDOLVPDQGZKLWH

             VXSUHPDF\%DVHGLQ3HOKDP1RUWK&DUROLQDWKHDVVRFLDWLRQRQO\DFFHSWV³QDWLYHERUQZKLWH

             $PHULFDQ&LWL]HQ>V@´DVPHPEHUV)ROORZLQJWKHHYHQWVLQ&KDUORWWHVYLOOHRQ$XJXVWDQG

                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 17 of 112 Pageid#: 829
                                                              Pg. No. 22
Filed 01/30/19                                          Case 19-90003                                              Doc 16
                                                                                  
             
             



             WKH/R\DO:KLWH.QLJKWVFKDQJHGWKHLURXWJRLQJYRLFHPDLOPHVVDJHWRVD\³1RWKLQJPDNHVXV

             PRUHSURXGDWWKH...WKDQZKHQZHVHHZKLWHSDWULRWVVXFKDV-DPHV)LHOGV-UDJHWDNLQJ

             KLVFDUDQGUXQQLQJRYHUQLQHFRPPXQLVWDQWLIDVFLVWNLOOLQJRQHQLJJHUORYHUQDPHG+HDWKHU

             +H\HU-DPHV)LHOGVKDLOYLFWRU\,W¶VPHQOLNH\RXWKDWKDYHPDGHWKHJUHDWZKLWHUDFHVWURQJ

             DQGZLOOEHVWURQJDJDLQ´

                            'HIHQGDQW(DVW&RDVW.QLJKWVRIWKH.X.OX[.ODQDND(DVW&RDVW.QLJKWVRI

             WKH7UXH,QYLVLEOH(PSLUH ³(DVW&RDVW.QLJKWV´ LVDQXQLQFRUSRUDWHGDVVRFLDWLRQSXUVXDQWWR

             9LUJLQLD&RGH0HPEHUVRI(DVW&RDVW.QLJKWVYROXQWDULO\MRLQIRUWKHFRPPRQ

             SXUSRVHRISURPRWLQJZKLWHQDWLRQDOLVPDQGZKLWHVXSUHPDF\,WLVDFWLYHLQVHYHUDOVWDWHVDQG

             KDVDVXEGLYLVLRQRU³NODYHUQ´LQWKHVWDWHRI0DU\ODQG7RP/DUVRQLVWKHLPSHULDOZL]DUGRI

             WKH(DVW&RDVW.QLJKWVRIWKH7UXH,QYLVLEOH(PSLUH7KH(DVW&RDVW.QLJKWVXVLQJWKHKDQGOHV

             #WLJKWURSHBDQG#7LJKWURSHIUHTXHQWO\WZHHWVUDFLVWLPDJHVDQGFRPPHQWVRQ

             6HSWHPEHULWWZHHWHGSLFWXUHVRIEXUQLQJFURVVHVODEHOHGDQLPDJHRIO\QFKHGEODFN

             PHQDV³$ODEDPDZLQGFKLPHV´DQGWZHHWHGDFDUWRRQRID.ODQVPDQXVLQJWZREODFNPHQ

             KXQJIURPWUHHVDVDKDPPRFNLQZKLFKWRUHDGWKHQHZVSDSHUDQGGULQNDQLFHGWHD7KH(DVW

             &RDVW.QLJKWVZDVDNH\SDUWLFLSDQWLQWKH-XO\.ODQUDOO\DQGFRQVSLUHGZLWKWKH1DWLRQDOLVW

             )URQWDQGRWKHU'HIHQGDQWVWRRUJDQL]HDQGSDUWLFLSDWHLQWKHYLROHQWHYHQWVRI$XJXVW

                                                               )$&76

                            'HIHQGDQWVDUHZKLWHVXSUHPDFLVWZKLWHQDWLRQDOLVWDQGQHR1D]LRUJDQL]DWLRQV

             DQGLQGLYLGXDOVZKRKDYHDVSDUWRIWKHLUPLVVLRQWRHQJDJHLQUDFLDOUHOLJLRXVDQGHWKQLFDOO\

             PRWLYDWHGYLROHQFHWKUHDWVLQWLPLGDWLRQDQGKDUDVVPHQW7KHHYHQWVLQ&KDUORWWHVYLOOHDUHSDUW

             RI'HIHQGDQWV¶UHFHQWFRQFHUWHGHIIRUWVWRPRYHIURPWKHVKDGRZVRIDQRQ\PRXVGLVDVVRFLDWHG




                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 18 of 112 Pageid#: 830
                                                              Pg. No. 23
Filed 01/30/19                                              Case 19-90003                                            Doc 16
                                                                                           
             
             



             RQOLQHFKDWURRPVDQGLQWRDPRUHRSHQRUJDQL]HGSK\VLFDOSUHVHQFHLQRXUSDUNVDQGRQRXU

             VWUHHWV'HIHQGDQWVDUHFRFRQVSLUDWRUVZLWKHDFKRWKHUDQGRWKHUVXQQDPHG

             , 'HIHQGDQWV$QG8QQDPHG&R&RQVSLUDWRUV&RQVSLUHG7R&RPPLW$FWV2I9LROHQFH
                 ,QWLPLGDWLRQ$QG+DUDVVPHQW$JDLQVW7KH&LWL]HQV2I&KDUORWWHVYLOOH9LUJLQLD

             $      'HIHQGDQWV7DUJHWHG&KDUORWWHVYLOOHLQWKH0RQWKV3ULRUWR$XJXVWDQG ³WKH
                      6XPPHURI+DWH´ 

                                :KHQWKH-HZVWRRNRYHURXUVRFLHW\DQGWXUQHGLWLQWRDNLNHGRXW
                                OLYLQJKHOOWKH\PDUNHGWKHLUDFKLHYHPHQWE\GHFODULQJD³6XPPHU
                                RI /RYH´    7KH\ WRRN HYHU\WKLQJ DZD\ IURP XV  7KDW DJH LV
                                HQGLQJQRZ:HDUHWDNLQJEDFNRXUELUWKULJKW7KLVVXPPHUD
                                %ODFN6XQZLOOSDVVRYHU$PHULFD,DPGHFODULQJWKHVXPPHU
                                RIWKH6XPPHURI+DWH

                                                                               Defendant Andrew Anglin

                            ,QIXUWKHUDQFHRIWKHLUDERYHVWDWHGJRDO'HIHQGDQWVSORWWHGWRWDUJHW

             &KDUORWWHVYLOOH9LUJLQLDDVSDUWRIZKDWWKH\FDOOHGWKH³6XPPHURI+DWH´

                            'HIHQGDQWVVHOHFWHG&KDUORWWHVYLOOHEHFDXVHDPRQJRWKHUWKLQJVWKHFLW\ZDV

             HQJXOIHGDWWKHWLPHLQDGHEDWHRYHUWKHVWDWXHRI*HQHUDO5REHUW(/HHLQDVPDOOFLW\SDUN,Q

             )HEUXDU\WKH&KDUORWWHVYLOOH&LW\&RXQFLOYRWHGWRUHPRYHWKH/HHVWDWXHDQGLQ-XQH

             LWYRWHGWRUHQDPHWKHSDUNLQZKLFKLWVWRRGIURP/HH3DUNWR(PDQFLSDWLRQ3DUN

                            'HIHQGDQWVXVHGWKHSODQQHGUHPRYDORIWKH/HHVWDWXHDVDUDOO\LQJFU\IRUWKHLU

             IROORZHUVVHHNLQJWRSUHVHUYHLWVSODFHLQWKHSDUNDQGXVHWKHGHEDWHDERXWWKHVWDWXHDVD

             PHDQVWRVWLUXSYLROHQFHDQGKDUDVVWKUHDWHQDQGLQWLPLGDWHWKHUHVLGHQWVRI&KDUORWWHVYLOOH

                            )RUH[DPSOH'HIHQGDQWV.HVVOHUDQG6SHQFHULQYLWHGZKLWHVXSUHPDFLVWJURXSV

             WRYLVLWDQGKROGHYHQWVDURXQGWKHVWDWXHZLWKWKHLQWHQWRILQWLPLGDWLQJQRQZKLWHDQG-HZLVK

             LQGLYLGXDOVDQGWKHLUDOOLHV

                            2Q0D\KXQGUHGVRIQHR1D]LVDQGZKLWHVXSUHPDFLVWVFDUULHGOLW

             WRUFKHVDQGVXUURXQGHGWKHVWDWXHRI5REHUW(/HHLQDQHYHQWRUJDQL]HGDQGSODQQHGE\DPRQJ

                                                                         
                                                                          
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 19 of 112 Pageid#: 831
                                                                      Pg. No. 24
Filed 01/30/19                                                              Case 19-90003                                  Doc 16
                                                                                             
             
             



             RWKHUV'HIHQGDQWV.HVVOHU6SHQFHU'DPLJR3HLQRYLFK+HLPEDFK,GHQWLW\(YURSD9DQJXDUG

             $PHULFD7:3DQG/HDJXHRIWKH6RXWK'HIHQGDQWVDQGSDUWLFLSDQWVFDUULHGDOWULJKWFRP

             EUDQGHGVLJQVUHDGLQJ³ZHZLOOQRWEHUHSODFHG´7KH\FKDQWHG³\RXZLOOQRWUHSODFHXV´DQG

             ³EORRGDQGVRLO´³%ORRGDQGVRLO´LVDWUDQVODWLRQRI³%OXWXQG%RGHQ´D*HUPDQQDWLRQDOLVW

             SKLORVRSK\WKDWOD\DWWKHKHDUWRI1D]LSROLFLHV7KHVORJDQH[SUHVVHVWKHLGHDOL]DWLRQRID

             UDFLDOO\GHILQHGQDWLRQDOERG\ ³EORRG´ XQLILHGZLWKDVHWWOHPHQWDUHD ³VRLO´ ,WLVLQH[WULFDEO\

             OLQNHGZLWKWKHFRQWHPSRUDU\*HUPDQLGHDRILebensraum²WKHEHOLHIWKDWWKH*HUPDQSHRSOH

             QHHGHGWRUHFODLPKLVWRULFDOO\*HUPDQDUHDVRI(DVWHUQ(XURSHLQWRZKLFKWKH\FRXOGH[SDQG²

             ZKLFKZDVWKHGULYLQJLGHRORJ\EHKLQG+LWOHU¶VLQYDVLRQRIQHLJKERULQJFRXQWULHVDQGWKHPDVV

             PXUGHURIWKHLUFLWL]HQV

                                      7KH0D\HYHQWZDVSODQQHGDQGLQWHQGHGWRLQWLPLGDWHWKUHDWHQDQGKDUDVV

             &KDUORWWHVYLOOHUHVLGHQWVRQWKHEDVLVRIUDFHUHOLJLRQDQGHWKQLFLW\'HIHQGDQW.HVVOHUVDLGKH

             KRSHGWKDWWKH0D\HYHQWZRXOGEHD³IDQWDVWLFILUVWHYHQW´LQD³FXOWXUDOµFLYLOZDU¶´

             'HIHQGDQWV¶DYRZHGJRDOZDVWRSURPRWHDQGFUHDWHDQDWPRVSKHUHRIUHOLJLRXVDQGUDFLDO

             VXERUGLQDWLRQRQWKHVWUHHWVRI&KDUORWWHVYLOOHLGHDOO\WKURXJKWKHLQIOLFWLRQRIYLROHQFHRU

             HPRWLRQDOGLVWUHVV

                                      $WDOXQFKEHIRUHWKHHYHQW'HIHQGDQW6SHQFHU²VKDULQJDSRGLXPZLWK

             'HIHQGDQWV'DPLJR3HLQRYLFKDQG.HVVOHUDVZHOODVFRFRQVSLUDWRU6DP'LFNVRQ²H[SODLQHG

             ³:KDWEULQJVXVWRJHWKHULVWKDWZHDUHZKLWHZHDUHDSHRSOH:HZLOOQRWEHUHSODFHG´

                                      'HIHQGDQWVODWHUDFNQRZOHGJHGWKHVXFFHVVRIWKHLUFDUHIXOGHOLEHUDWHDQG

             PRQWKVORQJSODQQLQJ7KH'DLO\6WRUPHU¶VZHEVLWHUHSRUWHGWKDW³>W@KHKRQRUDEOHZKLWHV



             
             
                 $OWULJKWFRPLV'HIHQGDQW6SHQFHU¶VZHEVLWH
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 20 of 112 Pageid#: 832
                                                                                 Pg. No. 25
Filed 01/30/19                                           Case 19-90003                                                 Doc 16
                                                                                   
             
             



             PDUFKHGWRWKHEDVHRIWKHVWDWXHDVWKH\FDUULHGWRUFKHVUHPLQLVFHQWRIWKHUG5HLFK´,QDQ

             HVVD\DERXWWKH0D\HYHQWHQWLWOHG³:K\:H)LJKW´9DQJXDUG$PHULFDH[SODLQHG

                                        ³7KHSXUSRVHRIWKHJDWKHULQJZDVQRWVLPSO\RYHUVRPH
                                PHWDOVFXOSWXUHDWRSDSHGHVWDOLQDVPDOO6RXWKHUQ&LW\,WZDV
                                DERXW GHIHQGLQJ WKH LPDJHV RI ZKLWH KLVWRU\ ZKLWH KHURHV DQG
                                ZKLWH$PHULFD
                                        
                                        >7@KH JUHDWHVW VSHFWDFOH RI WKH HYHQW FDPH DV ZH OLW RXU
                                WRUFKHVIRUWKHQLJKWPDUFK$VZHDSSURDFKHG/HH3DUNIRUWKH
                                ODVWWLPHRXUIRRWVWHSVVKRRNWKHZKROHFLW\7KLVPRYHPHQW
                                PXVWEHJLQDVDVSLULWXDOPRYHPHQW7RTXRWHDZLVHSROODN
                                ³,I \RX ZDQW WR JDV WKH -HZV \RX PXVW ILUVW JDV WKH -HZ ZLWKLQ
                                \RXUVHOI´
                                        
                                        $IWHUDIHZZRUGVIURP6SHQFHUDQG'LFNVRQZHEOHZRXW
                                RXUWRUFKHVRXUVSLULWXDOFXSVILOOHGIRUSHUKDSVWKHILUVWWLPHLQDOO
                                RIRXUOLYHVDQGRQFHDJDLQVKRXWHGRXUGHDIHQLQJFKDQWVVKDNLQJ
                                WKHHQWLUHFLW\ZLWKRXUPLJKW
                                        
                                        7KHUHZLOOEHPDQ\PRUHRIWKHVHHYHQWV7KLVPDUFKRQ
                                &KDUORWWHVYLOOHZDVMXVWWKHEHJLQQLQJRIWKHLQHYLWDEOH5HYROXWLRQ
                                RIRXUSHRSOH
                                        
                                        +DLO9LFWRU\
                                        
                            7KLV0D\HYHQWZRXOGODWHUEHUHIHUUHGWRE\FRQVSLUDWRUVDV³&KDUORWWHVYLOOH´

                            &DSLWDOL]LQJRQWKHSHUFHLYHGVXFFHVVRIWKH0D\HYHQWDQGPRWLYDWHGE\WKH

             VDPHGHVLUHWRDFKLHYHUDFLDODQGUHOLJLRXVVXERUGLQDWLRQRIFLW\UHVLGHQWV'HIHQGDQWVEHJDQ

             SODQQLQJIRUDGGLWLRQDOHYHQWVLQ&KDUORWWHVYLOOH2Q0D\.HVVOHUVXEPLWWHGDQDSSOLFDWLRQ

             IRUDSHUPLWWRKROGWKH8QLWHWKH5LJKW³UDOO\´RQWKHZHHNHQGRI$XJXVWDQG

                            ,Q-XQH'HIHQGDQW.HVVOHULQYLWHG'HIHQGDQWVDQGRWKHUVWRFRPHWR

             &KDUORWWHVYLOOHIRUD³3URXG%R\V´HYHQWZKLFKZDVGHVLJQHGWRSURPRWHYLROHQFHDQG




                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 21 of 112 Pageid#: 833
                                                               Pg. No. 26
Filed 01/30/19                                                              Case 19-90003                                              Doc 16
                                                                                              
             
             



             LQWLPLGDWHPLQRULW\UHVLGHQWVLQDGYDQFHRIWKH8QLWHWKH5LJKW³UDOO\´$VRQHRIWKH3URXG

             %R\VLQDWWHQGDQFHQRWHGWKHJURXSZDQWHGWREDLWSURWHVWRUVEHFDXVH³DORWRIXVNLQGDOLNHWR

             VHHWKHPEOHHG´$QRWKHU3URXG%R\UHPLQGHGRWKHUV³7KLVRIFRXUVHLVMXVWWKHEHJLQQLQJ

             7KHUHDUHDOVRELJJHU>@HYHQWVSODQQHGIRU&KDUORWWHVYLOOHRQ$XJXVW´

                                      2Q-XO\DWKLUGZKLWHVXSUHPDFLVWHYHQWZDVKHOGLQ&KDUORWWHVYLOOHWKLV

             WLPHE\'HIHQGDQW/R\DO:KLWH.QLJKWV1HDUO\ILIW\.ODQVPHQPDUFKHGWKURXJKWKHVWUHHWV

             VKRXWLQJ³ZKLWHSRZHU´DQGFDUU\LQJVLJQVWKDWUHDG³-HZVDUH6DWDQ¶VFKLOGUHQ´6RPHZRUH

             ZKLWH.ODQUREHVDQGPDQ\FDUULHGJXQV

                                      3ODLQWLII5RPHURSHDFHIXOO\SURWHVWHGDWWKH-XO\.ODQPDUFK)ROORZLQJ

             -XO\5RPHURUHFHLYHGWKHILUVWRIIRXUKDUDVVLQJSKRQHFDOOVIURPDPHPEHURIWKH.ODQ,Q

             WKHILUVWFDOOWKHPDQH[SODLQHGWKDWDVDPHPEHURIWKH.ODQKHORYHGJRLQJWR&KDUORWWHVYLOOH

             WRGHPRQVWUDWHWKHRUJDQL]DWLRQ¶VSRZHUDQGDVNHG5RPHURLIVKHXQGHUVWRRGWKDWZKLWHSHRSOH

             DUHWKHVXSHULRUUDFH$VGHVFULEHGLQSDUDJUDSKVDQGEHORZWKHODWHUFDOOVZKLFK

             RFFXUUHGDIWHU5RPHURZDVVHULRXVO\LQMXUHGE\)LHOGV¶VDFWRIGRPHVWLFWHUURURQ$XJXVW

             ZHUHPRUHWKUHDWHQLQJ

                                      .HVVOHUDWWHQGHGDQGOLYHVWUHDPHGWKH.ODQPDUFKRQ7ZLWWHU+HVKDUHGDWZHHW

             ZLWKKLVIROORZHUV³8QLWH7KH5LJKWDJDLQVWWKHVHVKLWOLEVLQ&KDUORWWHVYLOOHRQ$XJXVWWKLV

             JRLQJWREHVRPXFKIXQ<RX¶YHJRWDPRQWKWREHWKHUH´




             
             
              $VSDUWRIWKHZHHNHQG.HVVOHUZDVEHDWHQLQDQDOOH\LQ&KDUORWWHVYLOOHE\3URXG%R\VPHPEHUVXQWLOKHFRXOG
             QDPHILYHEUHDNIDVWFHUHDOV7KLV³FHUHDOEHDWLQ´LVWKH³VHFRQGGHJUHH´RILQLWLDWLRQLQWRWKH3URXG%R\V7KHILUVW
             GHJUHHLVDGHFODUDWLRQRIDOOHJLDQFHWRWKH3URXG%R\V7KHVHFRQGGHJUHHLVWKHFHUHDOEHDWLQDQGDUHQRXQFHPHQW
             RIPDVWXUEDWLRQ DOWKRXJK3URXG%R\V³3RSH´'DQWH1HURKDVIUDPHGWKHUXOHDVUHTXLULQJWKDWDPDQVKRXOGRQO\
             HMDFXODWHZLWKLQD\DUGRIDZRPDQ 7KHWKLUGGHJUHHLQYROYHVJHWWLQJDWDWWRRDQGWKHIRXUWKGHJUHHUHTXLUHVD
             ³PDMRUILJKWIRUWKHFDXVH´PHDQLQJ\RX³NLFNWKHFUDSRXWRIDQWLID´DQGSRVVLEO\JHWDUUHVWHG 
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 22 of 112 Pageid#: 834
                                                                                 Pg. No. 27
Filed 01/30/19                                            Case 19-90003                                               Doc 16
                                                                                     
             
             



             %      'HIHQGDQWV3ODQQHGDQG&RRUGLQDWHGD6FKHPHWR,QFLWH9LROHQFH7KUHDWHQ
                      ,QWLPLGDWHDQG+DUDVV&KDUORWWHVYLOOH5HVLGHQWVRQ$XJXVWDQG

                                7KHDJHRIXOWUDYLROHQFHLVFRPLQJ,GRQ¶WNQRZZKHQEXW,GR
                                NQRZWKDWPRVWRI\RXZLOOOLYHWRVHHLW
                                
                                7KHUHLVUDSLGO\DSSURDFKLQJDWLPHZKHQLQHYHU\ZKLWH:HVWHUQ
                                FLW\FRUSVHVZLOOEHVWDFNHGLQWKHVWUHHWVDVKLJKDVPHQFDQVWDFN
                                WKHP
                                
                                $QG\RXDUHHLWKHUJRLQJWREHVWDFNLQJRUJHWWLQJVWDFNHG
                                
                                7KHUHZLOOEHOHDGHUV<RXQHHGWREHSUHSDUHGWRUHFRJQL]HWKHP
                                IRUZKRWKH\DUHDQG\RXQHHGWREHSUHSDUHGWRGRZKDWHYHUWKH\
                                WHOO\RXWRGRH[DFWO\DVWKH\WHOO\RXWRGRLW
                                
                                                                            Defendant Andrew Anglin

                            'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVFRQVSLUHGWRLQFLWHYLROHQFHDQGWRWKUHDWHQ

             LQWLPLGDWHDQGKDUDVVWKHFLYLOLDQSRSXODWLRQRI&KDUORWWHVYLOOHDQGLQSDUWLFXODUUDFLDOHWKQLF

             RUUHOLJLRXVPLQRULWLHVDQGWRFRPPLWRWKHUXQODZIXODFWVDVGHVFULEHGKHUHLQ)RUZHHNV

             'HIHQGDQWVDFWHGRQWKHEDVLVRIUDFLDOUHOLJLRXVDQGRUHWKQLFDQLPXVDQGZLWKWKHLQWHQWLRQWR

             GHQ\-HZLVKSHRSOHDQGSHRSOHRIFRORUDVZHOODVSHRSOHDGYRFDWLQJIRUWKHULJKWVRI-HZLVK

             SHRSOHDQGSHRSOHRIFRORUHTXDOSURWHFWLRQDQGRWKHUULJKWVWKDWWKH\DUHJXDUDQWHHGXQGHUVWDWH

             DQGIHGHUDOODZ'HIHQGDQWV¶FRQVSLUDF\XOWLPDWHO\DFKLHYHGLWVVWDWHGJRDOVDQGGLGLQIDFW

             UHSHDWHGO\V\VWHPDWLFDOO\DQGXQPLVWDNDEO\YLRODWHWKHULJKWVRIUHOLJLRXVDQGUDFLDOPLQRULWLHV

             LQ&KDUORWWHVYLOOH

                            7KHDSSOLFDWLRQIRUWKH8QLWHWKH5LJKWSHUPLWVXEPLWWHGE\'HIHQGDQW.HVVOHU

             FODLPHGWKDWWKHHYHQWZRXOGEHDSURWHVWRIWKHUHPRYDORIWKH/HHPRQXPHQWEXW'HIHQGDQWV

             DOVRLQWHQGHGWKDWWKHUDOO\ZRXOGLQVWLOOIHDULQ&KDUORWWHVYLOOH¶VPLQRULW\SRSXODWLRQDQGFDXVH

             YLROHQFH7KH\ZDQWHGWRXVHWKHHYHQWVRIWKHZHHNHQGWRLQWLPLGDWHWKHEURDGHUFLYLOLDQ

             SRSXODWLRQDQGUHFUXLWPRUHIROORZHUVWR'HIHQGDQWV¶JURXSV

                                                                   
                                                                    
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 23 of 112 Pageid#: 835
                                                                Pg. No. 28
Filed 01/30/19                                          Case 19-90003                                             Doc 16
                                                                                  
             
             



                            $QDUWLFOHE\'HIHQGDQWV$QJOLQDQG5D\SXEOLVKHGRQWKH'DLO\6WRUPHU¶V

             ZHEVLWHRQ$XJXVWH[SODLQHGWKDWWKHSXUSRVHRIWKH³UDOO\´KDGVKLIWHGIURPEHLQJ³LQVXSSRUW

             RIWKH/HH0RQXPHQWZKLFKWKH-HZ0D\RUDQGKLV1HJURLG'HSXW\KDYHPDUNHGIRU

             GHVWUXFWLRQ´WR³VRPHWKLQJPXFKELJJHUWKDQWKDW,WLVQRZDQKLVWRULFUDOO\ZKLFKZLOO

             VHUYHDVDUDOO\LQJSRLQWDQGEDWWOHFU\IRUWKHULVLQJ$OW5LJKWPRYHPHQW´

                            'HIHQGDQWV.HVVOHU6SHQFHU$QJOLQ5D\&DQWZHOO0RVOH\'DPLJR,QYLFWXV

             3HLQRYLFK+HLPEDFK3DUURWW+LOO7XEEV)LHOGVDQG6FKRHSRQEHKDOIRIWKHPVHOYHVDQGWKH

             JURXSVWRZKLFKWKH\EHORQJDQG'HIHQGDQWV,GHQWLW\(YURSD)2$.9DQJXDUG$PHULFD7:3

             /HDJXHRIWKH6RXWK1601DWLRQDOLVW)URQW/R\DO:KLWH.QLJKWVDQG(DVW&RDVW.QLJKWV

             DORQJZLWK'DLO\6WRUPHU 'HIHQGDQW0RRQEDVH+ROGLQJV WKURXJKWKHLUOHDGHUVKLSDQG

             PHPEHUVDOODJUHHGDQGFRRUGLQDWHGZLWKDQGDPRQJHDFKRWKHUWRSODQRUJDQL]HSURPRWHDQG

             FRPPLWWKHXQODZIXODFWVWKDWLQMXUHG3ODLQWLIIVDQGFRXQWOHVVRWKHUVLQ&KDUORWWHVYLOOH7KH\

             DOVRFRRUGLQDWHGZLWKQXPHURXVQDPHGDQGXQQDPHGFRFRQVSLUDWRUV

                            'HIHQGDQW6SHQFHUDQGFRFRQVSLUDWRU(YDQ0F/DUHQDPHPEHURI'HIHQGDQW

             ,GHQWLW\(YURSDPHWLQSHUVRQDWWKH7UXPS+RWHOLQ:DVKLQJWRQ'&WRRUJDQL]HDQGGLUHFWWKH

             ³UDOO\´LQ&KDUORWWHVYLOOHZLWKWKHSXUSRVHDQGUHVXOWRIFRPPLWWLQJDFWVRIYLROHQFH

             LQWLPLGDWLRQDQGKDUDVVPHQWDJDLQVWWKHFLWL]HQVRI&KDUORWWHVYLOOH

                            'HIHQGDQWV&DQWZHOODQG.HVVOHUPHWLQ&KDUORWWHVYLOOHRQ$XJXVWWRSODQDQG

             GLUHFWWKHXQODZIXODFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQRIODZ

                            'HIHQGDQWV5D\&DQWZHOODQG0RVOH\DQGFRFRQVSLUDWRU'DYLG'XNHDWWHQGHG

             DQRWKHULQSHUVRQPHHWLQJRQ$XJXVWWRSODQDQGGLUHFWWKHXQODZIXODFWVRIYLROHQFH

             LQWLPLGDWLRQDQGWKHGHQLDORIHTXDOSURWHFWLRQRIODZ



                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 24 of 112 Pageid#: 836
                                                              Pg. No. 29
Filed 01/30/19                                           Case 19-90003                                                Doc 16
                                                                                    
             
             



                            'HIHQGDQWV1DWLRQDOLVW)URQW1607:3/HDJXHRIWKH6RXWK9DQJXDUG

             $PHULFD(DVW&RDVW.QLJKWVDQG³RWKHUDOOLHV´FRRUGLQDWHGWKHLUDWWHQGDQFHDVD³MRLQW

             RSHUDWLRQ´LQDGYDQFHRI$XJXVWWRSODQGLUHFWDQGSUHSDUHIRUXQODZIXODFWVRIYLROHQFH

             LQWLPLGDWLRQKDUDVVPHQWDQGGHQLDORIHTXDOSURWHFWLRQWR&KDUORWWHVYLOOHFLWL]HQV

                            'HIHQGDQWVDOVRIUHTXHQWO\FRRUGLQDWHGWKHLOOHJDODFWVSODQQHGIRUWKH8QLWHWKH

             5LJKWHYHQWRQOLQH7KH\PDGHXVHRIZHEVLWHVVRFLDOPHGLD LQFOXGLQJ7ZLWWHU)DFHERRN

             FKDQDQGFKDQ FKDWURRPVUDGLRYLGHRVDQGSRGFDVWVWRFRPPXQLFDWHZLWKHDFKRWKHUDQG

             ZLWKWKHLUFRFRQVSLUDWRUVIROORZHUVDQGRWKHUDWWHQGHHVDQGGLGVRWRSODQWKHLQWHQGHGDFWVRI

             YLROHQFHLQWLPLGDWLRQDQGWKHGHQLDOWRFLWL]HQVRIWKHHTXDOSURWHFWLRQRIODZV

                            )RU\HDUV'HIHQGDQWVDQGRWKHUVXQQDPHGKDYHXVHGWKH,QWHUQHWWRLQ'HIHQGDQW

             $QJOLQ¶VWHUPV³VROLGLI\DVWDEOHDQGVHOIVXVWDLQLQJFRXQWHUFXOWXUH´8VHRIWKH,QWHUQHWLVSDUW

             RIWKHZD\VPDQQHUDQGPHDQVRIKRZ'HIHQGDQWV¶FRQVSLUDF\RSHUDWHGDQGRSHUDWHV

                            'HIHQGDQWVDQGFRFRQVSLUDWRUVFRRUGLQDWHGE\SRVWLQJDUWLFOHVRQWKHLURZQ

             ZHEVLWHVDQGE\XVLQJVRFLDOPHGLDWRVHQGDQGVKDUHPHVVDJHVIRUWKH³UDOO\´DQGWRHQFRXUDJH

             DWWHQGDQFHDQGWKHFRPPLVVLRQRILOOHJDODFWV7KH\LQWHUYLHZHGRQHDQRWKHUDERXWWKHSODQVIRU

             WKH³UDOO\´DQGVKDUHGWKRVHPHVVDJHVRQSRGFDVWVRURWKHUYLGHRVWUHDPLQJVHUYLFHV7KH\

             DJUHHGWRPRELOL]HWKHLUUHVSHFWLYHPHPEHUVDQGIROORZHUVWRDWWHQGDQGEHYLROHQWDQGVXSSUHVV

             WKHHTXDOULJKWVRI&KDUORWWHVYLOOHFLWL]HQV$FFRUGLQJWR6SHQFHUIRUH[DPSOH³'DPLJRDQG

             KLVJURXS>,GHQWLW\(YURSD@WRRNWKHOHDGWRRUJDQL]HZKLWHVXSUHPDFLVWSDUWLFLSDWLRQDPRQJ

             SHRSOHIURPRXWVLGH&KDUORWWHVYLOOH´

                            2QH,QWHUQHWWRRO'HIHQGDQWVXVHGH[WHQVLYHO\WRSODQDQGGLUHFWLOOHJDODFWVZDV

             WKHFKDWSODWIRUP'LVFRUG2ULJLQDOO\GHYHORSHGDVDPHVVDJLQJSODWIRUPIRUJURXS³JDPHSOD\´

             'LVFRUGLVVHWXSDVDVHULHVRISULYDWHLQYLWHRQO\VHUYHUVHDFKSURYLGLQJDVSDFHIRUUHDOWLPH

                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 25 of 112 Pageid#: 837
                                                               Pg. No. 30
Filed 01/30/19                                                              Case 19-90003                                           Doc 16
                                                                                                
             
             



             JURXSGLVFXVVLRQ(DFKVHUYHULVRUJDQL]HGLQWR³FKDQQHOV´LQGLFDWHGE\D³´EHIRUHWKHQDPH

             3DUWLFLSDQWVLQWKHFKDWXVH³KDQGOHV´RUQLFNQDPHVWRLGHQWLI\WKHPVHOYHV3DUWLFLSDQWVFDQ

             UHTXHVWWREH³WDJJHG´DVDPHPEHURIDJURXS2QFHWDJJHGWKHSDUWLFLSDQWVFDQUHDGDQG

             SDUWLFLSDWHLQWKDWJURXS¶VFKDWV

                                      $³&KDUORWWHVYLOOH´VHUYHUZDVHVWDEOLVKHGRQ'LVFRUGLQ-XQH7KLV

             VHUYHUZDVXVHGWRGLUHFWDQGSODQXQODZIXODFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDO

             SURWHFWLRQRIODZDWWKH8QLWHWKH5LJKW³UDOO\´2QHXVHUH[SODLQHGWKDW'LVFRUGZDV³IRU

             FORVHGWRSVXSHUVHFUHWFRPPXQLFDWLRQVLQWHQGHGIRUWKHHOLWHLQQHUFLUFOHRIWKHDOWULJKW´

             'HIHQGDQWVXVHG'LVFRUGDVDWRROWRSURPRWHFRRUGLQDWHDQGRUJDQL]HWKH8QLWHWKH5LJKW

             ³UDOO\´DQGDVDPHDQVWRFRPPXQLFDWHDQGFRRUGLQDWHYLROHQWDQGLOOHJDODFWLYLWLHV³LQVHFUHW´

             GXULQJWKHDFWXDOHYHQWVRIWKDWZHHNHQG

                                      'LVFRUGZDVPRGHUDWHGUHYLHZHGGLUHFWHGDQGPDQDJHGE\'HIHQGDQWV.HVVOHU

             DQG0RVOH\DORQJZLWKWKHLUFRFRQVSLUDWRUV$VPRGHUDWRUVRIWKHJURXSWKH\ZHUHDEOHWR

             YLHZDOORIWKHSRVWVLQYLWHRUUHMHFWSDUWLFLSDQWVDQGGHOHWHPHVVDJHVWKH\GLGQRWFRQGRQH7KH

             JURXSZDV³LQYLWHRQO\´DQGQRWRSHQWRWKHSXEOLF

                                      ,QGLYLGXDO'HIHQGDQWVLQFOXGLQJ+HLPEDFK3DUURWW&DQWZHOODQG5D\ZHUHDOO

             SDUWLFLSDQWVRQ'LVFRUGDQGSDUWLFLSDWHGLQWKHGLUHFWLRQSODQQLQJDQGLQFLWLQJRIXQODZIXODQG

             YLROHQWDFWVWKURXJK'LVFRUG

                                      7KHVH'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVXVHG'LVFRUGIRUUHJXODU³OHDGHUVKLS´

             PHHWLQJVWKURXJKZKLFKWKH\VKDUHGLQIRUPDWLRQDQGSODQV'HIHQGDQWVDOVRXVHG'LVFRUGWR

             GLVWULEXWHZKDWWKH\FDOOHG³2UGHUV´WRFRFRQVSLUDWRUVDQGDWWHQGHHV2QHGRFXPHQWSRVWHGE\


             
             
              $QRWKHUXVHUH[SODLQHG³XQOHVV-DVRQRU(OLPDGHWKLVVHUYHUSXEOLFZLWKRXWWHOOLQJPHWKLVLVQ¶WDSXEOLF
             VHUYHU,W¶VLQYLWHRQO\WKURXJKRXUWUXVWHGSUHYHWWHGDOWULJKWVHUYHUV1RWVXUHZKRWROG\RXLW¶VSXEOLF´ 
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 26 of 112 Pageid#: 838
                                                                                 Pg. No. 31
Filed 01/30/19                                           Case 19-90003                                               Doc 16
                                                                                   
             
             



             'HIHQGDQW0RVOH\ZDVHQWLWOHG³*HQHUDO2UGHUV´IRU³2SHUDWLRQ8QLWHWKH5LJKW&KDUORWWHVYLOOH

             ´

                            7KHUHZHUHDWOHDVWFKDQQHOVVHWXSRQ'LVFRUGDVDPHDQVRIVKDULQJVSHFLILF

             LQIRUPDWLRQ7KRVHFKDQQHOVLQFOXGHG

                        DQQRXQFHPHQWV                  QHZV                  PDBFWBUL
                        GL[LHO\ULFV                   VDIHW\BSODQQLQJ       YWBQKBPH
                        PRGBKHOS                       DOH[BMRQHVBFKDW       JUHDWBODNHVBUHJLRQ
                        FRQILUPHGBSDUWLFLSDQWV         SLFWXUHVBDQGBYLGHR    PLGZHVWBUHJLRQ
                        VKXWWOHBVHUYLFHBLQIRUPDWLRQ    EHOWZD\BELJRWV        N\BWQ
                        FRGHBRIBFRQGXFW                YRLFHBFKDW            W[BRN
                        VHOIBSURPRWLRQ                 IULGD\QLJKW          IORULGD
                        IODJVBEDQQHUVBVLJQV            VXQGD\QLJKW          JHRUJLD
                        SURPRWLRQBDQGBF\EHUVWULNH      FKDQWV               FDUROLQDV
                        JHDUBDQGBDWWLUH                YLUJLQLDBODZV         FDOLIRUQLDBSDFLILFBQZ
                        DQWLIDBZDWFK                   ORGJLQJ               FDUSRROBDYDLODEOH
                        GHPRQVWUDWLRQBWDFWLFV          ORGJLQJBZDQWHG        Q\BQM
                        VSRQVRUVBRQO\                  ORGJLQJBDYDLODEOH     SHQQV\OYDQLD
                        LBQHHGBDBVSRQVRU               FDUSRROBZDQWHG        GFBYDBPG
                                                                                 
                            7KH\DOVRKDGDFKDQQHOFDOOHGTXHVWLRQVBIRUBFRRUGLQDWRUVZKHUHSDUWLFLSDQWV

             FRXOGDVNTXHVWLRQVRIWKHRUJDQL]HUVDQGDFKDQQHOIRUWKH³OHDGHUVKLS´UHVHUYHGIRU

             FRQYHUVDWLRQVDPRQJWKHPDLQRUJDQL]HUVRIWKHHYHQWDERXW³SODQQLQJ´DQG³LQIUDVWUXFWXUH´DVD

             OHDGHURI'HIHQGDQW9DQJXDUG$PHULFDODWHUGHVFULEHGLW:LWKWKHSHUPLVVLRQRIDPRGHUDWRU

             LQGLYLGXDOVFRXOGEH³WDJJHG´DVPHPEHUVRIFHUWDLQRUJDQL]DWLRQV'HIHQGDQWV9DQJXDUG

             $PHULFD,GHQWLW\(YURSD7:3DQG/HDJXHRIWKH6RXWKDVZHOODV'DLO\6WRUPHU 0RRQEDVH

             +ROGLQJV DQGLWV³ERRNFOXE´FKDSWHUVDOOKDG³SULYDWHRUJDQL]DWLRQFKDQQHO>V@´RQWKH

             &KDUORWWHVYLOOH'LVFRUGVHUYHUWKDWDOORZHGWKHLUWDJJHGPHPEHUVWRSDUWLFLSDWHLQSULYDWH

             JURXSFRPPXQLFDWLRQVLQDGYDQFHRIWKH³UDOO\´

                            'HIHQGDQWVHQOLVWHGRWKHUFRFRQVSLUDWRUVWRFRRUGLQDWHDQGRUJDQL]HWKH³UDOO\´

             WKURXJK'LVFRUGDQGRWKHUPHDQV)RUH[DPSOHRQHLQGLYLGXDOXVLQJWKH'LVFRUGKDQGOH

             ³7\URQH´ KHUHLQDIWHU7\URQH DJUHHGZLWK'HIHQGDQW.HVVOHUWKDWKHZRXOGFRRUGLQDWH
                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 27 of 112 Pageid#: 839
                                                               Pg. No. 32
Filed 01/30/19                                                              Case 19-90003                                       Doc 16
                                                                                              
             
             



             WUDQVSRUWDWLRQIRUDWWHQGHHVRQ$XJXVW2WKHUVZHUHWDVNHGZLWKKHOSLQJ'HIHQGDQWV.HVVOHU

             DQG0RVOH\PRGHUDWHWKH'LVFRUGVHUYHU$QRWKHULQGLYLGXDOXVLQJWKH'LVFRUGKDQGOH

             ³&DHUXOXV5H[´ZDVWKHFRRUGLQDWRUEHWZHHQYDULRXV³VHFXULW\GHWDLOV´WKDWZHUHHVWDEOLVKHGE\

             'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUV³&DHUXOXV5H[´KDVDOVREHHQLGHQWLILHGDVDIUHTXHQW

             ERG\JXDUGRI'HIHQGDQW6SHQFHU

                                      3URPRWLRQDOPDWHULDOVRIWHQSURPRWLQJDQGLQFLWLQJYLROHQFHZHUHDGGHGWR

             'LVFRUGLQRUGHUWREHVKDUHGDQGXWLOL]HGPRUHEURDGO\

                                      'HIHQGDQWVDOVRXVHG'LVFRUGWRFRRUGLQDWHKRZWKH\ZRXOGFRPPXQLFDWHRQ

             RWKHUVRFLDOPHGLD)RUH[DPSOHWKH\WROGIROORZHUVWRXVH8QLWH7KH5LJKWDQG&KDUORWWHVYLOOH

             RQ7ZLWWHUVRWKDWWKH\DQGWKHLUIROORZHUVFRXOGFORVHO\FRPPXQLFDWHGXULQJWKHZHHNHQGRIWKH

             ³UDOO\´7KH\VKDUHGWKDWKDVKWDJWKURXJK'LVFRUG

                                      $GGLWLRQDO'LVFRUGVHUYHUVZHUHXVHGE\'HIHQGDQWVDQGFRFRQVSLUDWRUVWR

             VSUHDGWKHZRUGDERXWWKHHYHQWVLQ&KDUORWWHVYLOOHDQGWRHQFRXUDJHIROORZHUVWRVKRZXSDQGEH

             SUHSDUHGIRUYLROHQFH)RUH[DPSOH'HIHQGDQW9DQJXDUG$PHULFDKDVDWOHDVWRQH'LVFRUG

             VHUYHUFDOOHG6RXWKHUQ)URQWZKLFKZDVHVWDEOLVKHGIRUPHPEHUVRIWKHJURXSOLYLQJLQVRXWKHUQ

             VWDWHV9DQJXDUG$PHULFDOHDGHUVZKRZHUHDFWLYHRQWKH&KDUORWWHVYLOOH'LVFRUGVHUYHU

             XVHGWKH6RXWKHUQ)URQWVHUYHUWRFRRUGLQDWHDWWHQGDQFHRIDGGLWLRQDO9DQJXDUGPHPEHUVDQGWR

             SURYLGHFKDQQHOVRIFRPPXQLFDWLRQEHWZHHQ9DQJXDUGPHPEHUVDQGWKHPDLQRUJDQL]HUVRIWKH

             &KDUORWWHVYLOOHHYHQW

                                      &HUWDLQFRFRQVSLUDWRUVLQDVHOIVW\OHG³DQWL$QWLID´JURXSFDOOHG

             ³$QWLFRP´ZKLFKSXUSRUWVWRSURYLGHGHIHQVLYHYLROHQFHDWZKLWHVXSUHPDFLVWHYHQWVOLNHWKH



             
             
             ,QWKLV)LUVW$PHQGHG&RPSODLQWUHIHUHQFHVWR³'LVFRUG´DUHWRWKH&KDUORWWHVYLOOH'LVFRUGVHUYHUH[FHSW
             ZKHUHRWKHUZLVHLQGLFDWHG
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 28 of 112 Pageid#: 840
                                                                                 Pg. No. 33
Filed 01/30/19                                                              Case 19-90003                                           Doc 16
                                                                                                 
             
             



             ³%DWWOHIRU%HUNHOH\´RUJDQL]HGLQWKHLURZQ'LVFRUGVHUYHU7KHOHDGHURI$QWLFRPZDVDFWLYH

             RQWKH&KDUORWWHVYLOOHVHUYHUDQGWKHQXVHGWKH$QWLFRPVHUYHUWRWHOOIROORZHUVWRDWWHQGWKH

             HYHQWDQGEULQJZHDSRQVSXUVXDQWWRWKHGLUHFWLYHVRIWKH³UDOO\´RUJDQL]HUV

                                      $OWKRXJKFHUWDLQSRVWVRQWKH&KDUORWWHVYLOOH6RXWKHUQ)URQWDQG$QWLFRP

             'LVFRUGVHUYHUVKDYHEHHQPDGHSXEOLFQXPHURXVRWKHU'LVFRUGVHUYHUVDQGFKDQQHOVZHUHXVHG

             DORQJZLWKWKHDIRUHPHQWLRQHGVHUYHUVWRSODQDQGFRRUGLQDWHDWWHQGDQFHDQGYLROHQWDFWVDWWKH

             HYHQWVRI$XJXVWDQG7KHVHDGGLWLRQDOVHUYHUVDQGFKDQQHOVKDYHQRW\HWEHHQPDGH

             SXEOLF/LNHZLVHWKHOHDGHUVKLSFKDQQHORQWKH&KDUORWWHVYLOOHVHUYHUUHPDLQVXQGLVFORVHG

                                      'HIHQGDQWV$QJOLQDQG5D\OLNHZLVHHVWDEOLVKHG³PHHWXSV´DQGFKDWURRPV

             WKURXJKWKH'DLO\6WRUPHU¶VZHEVLWHWKDWFRFRQVSLUDWRUVDQGDWWHQGHHVZHUHWROGWRXVH

             WKURXJKRXWWKHZHHNHQGWRFRRUGLQDWHWKHLUDFWLRQV

                                      $³&KDUORWWHVYLOOH6WDWHPHQW´ZDVGLVWULEXWHGE\'HIHQGDQW6SHQFHUVHWWLQJRXW

             WKHSKLORVRSK\DQGLGHRORJ\XQGHUO\LQJWKH³UDOO\´+HZDVDLGHGLQGUDIWLQJKLVPDQLIHVWRE\

             'HIHQGDQW,QYLFWXVFRFRQVSLUDWRU0F/DUHQDQGRWKHUV$PRQJRWKHUWKLQJVWKH

             &KDUORWWHVYLOOH6WDWHPHQWKROGVWKDW³µ-XGHR&KULVWLDQYDOXHV¶PLJKWEHDTXDLQWSROLWLFDOVORJDQ

             EXWLWLVDGLVWRUWLRQRIWKHKLVWRULFDODQGPHWDSK\VLFDOUHDOLW\RIERWK-HZVDQG(XURSHDQV´DQG

             WKDW³1DWLRQVPXVWVHFXUHWKHLUH[LVWHQFHDQGXQLTXHQHVVDQGSURPRWHWKHLURZQGHYHORSPHQW

             DQGIORXULVKLQJ5DFLDOO\RUHWKQLFDOO\GHILQHGVWDWHVDUHOHJLWLPDWHDQGQHFHVVDU\´

             &           'HIHQGDQWV3URPRWHG$WWHQGDQFH9LROHQFHDQG,PDJHU\'HVLJQHGWR7KUHDWHQ
                           ,QWLPLGDWHDQG+DUDVV

                                                >7@KLV ZLOO FOHDUO\ EH DQ HDUWKVKDNLQJ GD\ WKDW ZLOO JR
                                          GRZQLQWKHKLVWRU\ERRNVRXUWLPHKDVFRPH
             
             
              2QHFRFRQVSLUDWRUDQRUJDQL]HURIWKH8QLWHWKH5LJKWHYHQWDQGOHDGHURI'HIHQGDQW9DQJXDUG$PHULFDZKR
             ZDVDFWLYHRQWKH6RXWKHUQ)URQWDQG&KDUORWWHVYLOOH'LVFRUGVHUYHUVSRVWHGLQWKH6RXWKHUQ)URQWVHUYHULQ
             UHVSRQVHWRUHSRUWVWKDWFHUWDLQ'LVFRUGFRQYHUVDWLRQVKDGEHHQPDGHSXEOLF³:HKDYHEHHQDZDUHRIWKDW7KHFKDW
             ORJVZHUHUHOHDVHGWRXQLFRUQULRW7KH\KDYHPRQWKVRIFRQYHUVDWLRQV,WZDVWKHJHQHUDOFKDWQRWWKHOHDGHUVKLS
             WKRXJKVRWKH\JRWYHU\OLWWOHLQWKHZD\RISODQQLQJRULQIUDVWUXFWXUH´
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 29 of 112 Pageid#: 841
                                                                                 Pg. No. 34
Filed 01/30/19                                                              Case 19-90003                                       Doc 16
                                                                                                    
             
             



                                                  
                                                  $XJXVW   LV JRLQJ WR EH D VKRW KHDUG DURXQG WKH
                                          ZRUOG7KHUHZLOOEHEHIRUH&KDUORWWHVYLOOHDQGWKHUHZLOO
                                          EH DIWHU &KDUORWWHVYLOOH   WKHUH LV QR ZD\ WR H[DJJHUDWH WKH
                                          VLJQLILFDQFHRIWKLV:HFDQPDNHDOOWKHQRLVHRQWKHLQWHUQHWWKDW
                                          ZHZDQWDQGWKLVLVJUHDWEXWRXUUHDOSRZHUZLOOFRPHRQO\IURP
                                          QXPEHUVLQWKHVWUHHWV
                                                  
                                                  >7@KDQNVWRWKHPDJQLWXGHRIWKLVHYHQW,WUXO\EHOLHYH²
                                          PRUH WKDQ , HYHU GLG EHIRUH²WKDW ZH ZLOO HYHQWXDOO\ ZLQ WKLV
                                          VWUXJJOHDQGVHFXUHWKHH[LVWHQFHRIRXUSHRSOHDQGIXWXUHIRUZKLWH
                                          FKLOGUHQ,WLVRXUGHVWLQ\1H[WVWRS&KDUORWWHVYLOOH9$)LQDO
                                          VWRS$XVFKZLW]6HH\DWKHUHIDJJRWV

                                                                                                     Daily Stormer

                                      'HIHQGDQW$QJOLQWKURXJK'DLO\6WRUPHUWROGIROORZHUV³:HDUHDQJU\

             7KHUHLVD>VLF@DWDYLVWLFUDJHLQXVGHHSLQXVWKDWLVUHDG\WRERLORYHUThere is a craving to

             return to an age of violence. We want a war´+HDGYLVHGIROORZHUVWKDW³WKHKDUGFRUHPHVVDJH

             LVZKDWVHOOV´DQGWROGWKHPWR³>E@HUHDG\WRGLHIRU>WKHILJKW@´

                                      2Q'HIHQGDQW6SHQFHU¶VZHEVLWHDOWULJKWFRPRQHDUWLFOHRQWKHXSFRPLQJ

             $XJXVW³UDOO\´H[SODLQHG³2XULGHDVGRPLQDWHWKHLQWHUQHW1RZLW¶VWLPHWRGRPLQDWHWKH

             VWUHHWV<RXPLJKWWKLQNLW¶VMXVWDUDOO\EXWUHDOO\LW¶VVRPXFKPRUH:HDUHWHOOLQJWKH

             DQWL:KLWHHVWDEOLVKPHQWDQGLW¶V>VLF@DWWDFNGRJVWKDWZHDUHQRWJRLQJWRJLYHDQRWKHULQFK

             $QGQRZZHKDYHFRPHWRWKHWLSSLQJSRLQW´

                                      'HIHQGDQW5D\GHFODUHG³:HDUHVWHSSLQJRIIWKH,QWHUQHWLQDELJZD\:H

             KDYHEHHQRUJDQL]LQJRQWKH,QWHUQHW$QGVRQRZWKH\DUHFRPLQJRXW:HKDYHJUHDWO\

             RXWQXPEHUHGWKHDQWLZKLWHDQWL$PHULFDQILOWK$WVRPHSRLQWZHZLOOKDYHHQRXJKSRZHUWKDW

             ZHZLOOFOHDUWKHPIURPWKHVWUHHWVIRUHYHU\RXDLQ¶WVHHQQRWKLQJ\HW´,QDQLQWHUYLHZ


             
             
              9LFHUHOHDVHGDPLQXWHGRFXPHQWDU\IROORZLQJ'HIHQGDQWVWKURXJKRXWWKHGD\7KHYLGHRFDQEHIRXQGDW
             KWWSVQHZVYLFHFRPVWRU\YLFHQHZVWRQLJKWIXOOHSLVRGHFKDUORWWHVYLOOHUDFHDQGWHUURU  
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 30 of 112 Pageid#: 842
                                                                                 Pg. No. 35
Filed 01/30/19                                           Case 19-90003                                              Doc 16
                                                                                   
             
             



             GXULQJWKHWRUFKOLJKWUDOO\'HIHQGDQW5D\DOVRVWDWHGWKDW'HIHQGDQWV¶JRDOZDVWR³VWRS´WKH

             ³XVXUS>DWLRQ@´RI³RXUFRXQWU\´³E\DIRUHLJQWULEHFDOOHGWKH-HZV´

                            'HIHQGDQW0RVOH\WZHHWHG³:HDUH>@JRLQJWR&KDUORWWHVYLOOH7KLVLVRXU

             FRXQWU\DQGLWLVRXUULJKWWKDWPHDQGWKRXVDQGVIRXJKWIRUDOUHDG\2XUELUWKULJKWZLOOEH

             DVKHV WKH\¶OOKDYHWRSU\LWIURPRXUFROGGHDGKDQGVLIWKH\ZDQWLW7KH\ZLOOQRWUHSODFHXV

             ZLWKRXWDILJKW´

                            2QHSURPRWLRQDOLPDJHFUHDWHGE\'HIHQGDQW7:3DQGGLVWULEXWHGRQ'LVFRUG

             VWDWHG³7KLVLVQRWDQDWWDFNRQ\RXUKHULWDJHWKLVLVDQDWWDFNRQ\RXUUDFLDOH[LVWHQFH),*+7

             %$&.25',(´

                            7KH'DLO\6WRUPHUUHOHDVHGLWVRZQSRVWHUZKLFKZDVODWHUVKDUHGE\'HIHQGDQW

             9DQJXDUG$PHULFD




                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 31 of 112 Pageid#: 843
                                                              Pg. No. 36
Filed 01/30/19                                          Case 19-90003                                              Doc 16
                                                                                  
             
             




                                                                                               


                            8VLQJ'DLO\6WRUPHU¶VZHEVLWH'HIHQGDQWV$QJOLQDQG5D\FRPPDQGHGWKH

             'DLO\6WRUPHUFRPPXQLW\WRDWWHQG ³<RXPXVWPDNHLWWKHUH´ 7KH\WROGWKHLUPHPEHUV

             ³>Z@HQHHGWRGRHYHU\WKLQJZHFDQWRJHWDVPDQ\SHRSOHWRDWWHQGWKLVUDOO\DVSRVVLEOH

             7KHUHLVDULVLQJQDWLRQDOLVWPRYHPHQWLQ$PHULFDDQGLWLVQRWJRLQJDZD\+DYLQJWKRXVDQGVRI

             QDWLRQDOLVWVFRPHRXWIRUWKLVUDOO\ZLOOSXWWKHIHDURIJRGLQWRWKHKHDUWVDQGPLQGVRIRXU

             HQHPLHV´$ZULWHURQ6SHQFHU¶VZHEVLWHDOWULJKWFRPHQWKXVHGWKDW'DLO\6WRUPHUZDV³JRLQJ

             WREULQJDORWRI\RXQJQHZFDGUHVWRWKHUDOO\´LQFOXGLQJ,GHQWLW\(YURSD

                            $QJOLQDOVRXUJHGKLVIROORZHUV³:HDUHQRZWDNLQJWKHVH>6WRUPHU%RRN&OXEV@

             WRWKHQH[WOHYHO:HDUHJRLQJWRKDYHFKDOOHQJHV ZKLFKZLOOLQFOXGHJHWWLQJ\RXLQILWDQG
                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 32 of 112 Pageid#: 844
                                                             Pg. No. 37
Filed 01/30/19                                           Case 19-90003                                            Doc 16
                                                                                   
             
             



             ILJKWLQJVKDSHDQGOHDUQLQJXVHIXOPDVFXOLQHVNLOOV :HDUHJRLQJWREXLOGDQLQYLVLEOH

             HPSLUH7KLVKDVDOOEHHQZRUNHGRXWLQP\PLQGDORQJWLPHDJRDQGWKLVVXPPHUWKH6XPPHU

             RIWKH%ODFN6XQLVZKHQZHDUHJRLQJWREULQJLWDOOWRJHWKHU´2Q'HIHQGDQW9DQJXDUG

             $PHULFD¶V6RXWKHUQ)URQW'LVFRUGVHUYHU'HIHQGDQW5D\WROG9DQJXDUGPHPEHUVLQ-XO\

             ³<RXGRQ¶WWKLQNWKH>'DLO\6WRUPHU%RRN&OXEV@KDYHDQ\WKLQJWRGRZLWKERRNVGR\RX"

             7KLQNERRWVQRWERRNV´

                            'HIHQGDQW+LOOHQFRXUDJHGIROORZHUVRI'HIHQGDQW/HDJXHRIWKH6RXWKWRDWWHQG

             E\XUJLQJWKHPQRWWR³PLVVRXWRIWKHIXQ´LQGHDOLQJZLWKWKHLUSXUSRUWHGHQHPLHV'HIHQGDQW

             (DVW&RDVW.QLJKWVH[KRUWHGLQGLYLGXDOVWRDWWHQG³:HZLOOEHWKHUH-RLQXV´

                            $QRWKHUFRFRQVSLUDWRURQ'LVFRUGSRVWHGDQLPDJHRIDUDLVHGILVWKROGLQJD

             GDJJHUE\LWVEODGHGULSSLQJEORRGRYHUWKHZRUGV³),*+7817,/7+(/$67'523´




                                                                                             

                            'HIHQGDQWV¶LQWHQWWRHQJDJHLQYLROHQFHWRHQVXUHWKDWRWKHUVHQJDJHGLQ

             YLROHQFHDQGWRRUFKHVWUDWHDQGGLUHFWWKDWYLROHQFHDJDLQVWUDFLDODQGUHOLJLRXVPLQRULWLHVZDV

             RSHQDQGH[SOLFLW)RUH[DPSOHRQDSRGFDVWUXQE\'HIHQGDQW3HLQRYLFKWKH'DLO\6KRDKD

             FRFRQVSLUDWRUGLVFXVVLQJWKH³UDOO\´DVNHG³1RZFRPHRQEHDWLQJXSWKHZURQJQHJURLV

             WKDWHYHQDSRVVLELOLW\"%HDWXSWKHZURQJQLJJHU´$PHPEHURI'HIHQGDQW9DQJXDUG

                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 33 of 112 Pageid#: 845
                                                               Pg. No. 38
Filed 01/30/19                                            Case 19-90003                                                Doc 16
                                                                                      
             
             



             $PHULFDEOLWKHO\DVNHGRQ'LVFRUG³:KHQFDQZHJDVWKHUHSUREDWHV´7\URQHDFR

             FRQVSLUDWRUZURWH³0RVWHIILFLHQWLVKRZ\RXJHWVL[PLOOLRQ-HZVLQD&DGLOODFLQWKHIURQW

             LQWKHUHDULQWKHDVKWUD\´

                            2Q'LVFRUGPRGHUDWHGDQGFRQWUROOHGE\'HIHQGDQWV.HVVOHUDQG0RVOH\WKHUH

             ZHUHFRXQWOHVVH[KRUWDWLRQVWRYLROHQFHLQFOXGLQJ

                                     Ɣ ³,¶PUHDG\WRFUDFNVNXOOV´

                                     Ɣ ³,I\RXGRQ¶WKDYHDIODPHWKURZHU\RX¶UHZURQJ´

                                     Ɣ ³,W¶VJRLQJWRJHWZLOG%ULQJ\RXUERRWV´

                                     Ɣ ³6WXGLHVVKRZQLJJHUVDQGIHPLQLVWVIXFNULJKWRIIZKHQIDFHG
                                        ZLWKSHSSHUVSUD\´

                                     Ɣ ³%ULQJLQJZRPHQWRDSURWHVWUDOO\ZKHUHZHH[SHFWYLROHQFHLVIXFNLQJ
                                        UHWDUGHGHYHQLI\RXDUHQ¶WH[SHFWLQJYLROHQFH\RXVKRXOGSUHSDUHIRU
                                        LW´

                                     Ɣ ³/HWWKHUHEHQRPLVWDNH±WKHVHWZRVLGHKDYHLUUHFRQFLDEOH>VLF@
                                        GLIIHUHQFHVWKDWZLOOQHYHUUHDFKFRPSURPLVH±WKHRQO\TXHVWLRQLVWKH
                                        OHYHORIFRQIOLFWWRGHFLGHWKHYLFWRU´

                                     Ɣ ³<RXKDYHDZHHNEURV%HVWVSHQGLWKDYLQJIRXURUILYHRI\RXUIULHQGV
                                        VLPXODWHMXPSLQJ\RX*ROLJKWGRQ¶WJHWLQMXUHGEHIRUHWKHHYHQWDQG
                                        IRFXVRQEORFNLQJDQGSXVKLQJEDFNLQZD\VWKDWGRQ¶WORRNOLNHDVVDXOW´

                                     Ɣ ³/HW¶VPDNHWKLVFKDQQHOJUHDWDJDLQ7KH&DUROLQDV NLQGRI VWDUWHGWKH
                                        5HYROXWLRQDU\:DUDQGWKH&LYLO:DUVRZK\QRWDGGWKH5DFH:DU
                                        6HFRQG&LYLO:DUWRWKHOLVW"´

                            'HIHQGDQWVWRRNQRVWHSVWRSUHYHQWDQ\YLROHQFH7RWKHFRQWUDU\FRQVLVWHQW

             ZLWKWKHLUFRQVSLUDF\WRHQFRXUDJHDQGHQDEOHYLROHQFH'HIHQGDQWVDQGFRFRQVSLUDWRUV

             UHLQIRUFHGDIDOVHQDUUDWLYHRIDODUJHU²QHFHVVDULO\YLROHQW²UDFLDODQGUHOLJLRXVZDULQZKLFK

             8QLWHWKH5LJKWHYHQWVZHUHDFULWLFDOPRPHQW7KLVVWUDWHJ\ZDVLQWHQGHGWR²DQGIRUHVHHDEO\

             UHVXOWHGLQ²YLROHQFHGLUHFWHGDWWKHUDFLDODQGUHOLJLRXVPLQRULWLHV



                                                                   
                                                                    
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 34 of 112 Pageid#: 846
                                                                Pg. No. 39
Filed 01/30/19                                           Case 19-90003                                                  Doc 16
                                                                                    
             
             



                            )RUH[DPSOH'HIHQGDQW+LOOWZHHWHGRQ-XO\³,I\RXZDQWWRGHIHQGWKH

             6RXWKDQG:HVWHUQFLYLOL]DWLRQIURPWKH-HZDQGKLVGDUNVNLQQHGDOOLHVEHDW&KDUORWWHVYLOOHRQ

             $XJXVW´

                       'HIHQGDQW0RVOH\SXEOLVKHG³*HQHUDO2UGHUV´IRUWKH³UDOO\´ZKLFKGLYLGHG

             DWWHQGHHVLQWR³)ULHQGOLHV´DQG³(QHPLHV&RXQWHU3URWHVWHUV´,QGLYLGXDOVRSSRVHGWRWKHLGHDV

             DGYDQFHGE\WKH8QLWHWKH5LJKW³UDOO\´ZHUHGHVFULEHGDV³KRVWLOH´

                       7KH*HQHUDO2UGHUVIXUWKHULQVWUXFWHGFRFRQVSLUDWRUVDQGDWWHQGHHVWKDWLIWKH\

             HQGHGXSORVLQJWKHLUSHUPLWWRJDWKHULQWKHSDUNWKHQWKH\PD\³KDYHWRLQLWLDWHSODQUHGRUKDYH

             WRWDNHWKHJURXQGE\IRUFHZLWKSODQ\HOORZ´3ODQ5HGZDVGHVFULEHGDV³LQFUHGLEO\

             GDQJHURXV´DQGFDOOHGIRUPHHWLQJHDUO\DWDUDOO\SRLQWDQGPDUFKLQJWRWKHSDUN7KH*HQHUDO

             2UGHUVDOVRSURPLVHGWKDWWKHUHZRXOGEH³VHFXULW\IRUFHVWRUHGXFHWKHWKUHDW´SUHVHQWHGE\

             ³KRVWLOHV´

                       &RFRQVSLUDWRUVRQ'LVFRUGLQFLWHGDWWHQGHHVWREULQJZHDSRQVDQGHQJDJHLQ

             YLROHQFH7KLVLQFLWHPHQWZDVNQRZQWRDQGSURPRWHGE\'HIHQGDQWV

                       7\URQHSRVWHGDTXRWHIURP+LWOHU¶VFORVHDVVRFLDWHDQG³5HLFK3OHQLSRWHQWLDU\

             IRU7RWDO:DU´3DXO-RVHSK*RHEEHOVRQ'LVFRUG³:KRHYHUFDQFRQTXHUWKHVWUHHWZLOORQHGD\

             FRQTXHUWKHVWDWHIRUHYHU\IRUPRISRZHUSROLWLFVDQGDQ\GLFWDWRUVKLSUXQVWDWHKDVLWVURRWVLQ

             WKHVWUHHW´

                       'HIHQGDQWVH[SUHVVO\DFNQRZOHGJHGWKDWWKHLUIDOVHQDUUDWLYHRI³VHOIGHIHQVH´

             ZDVPHUHO\DSUHWH[WIRUYLROHQFH7\URQHIRUH[DPSOHKDGWKHIROORZLQJH[FKDQJHRQ'LVFRUG

                                7\URQH³:KDWLIZHDUHVRFLRSDWKLFDQGZDQW>DQWLID@WRVKRZXSIRUVHOI
                                GHIHQVHSXUSRVHV"´
                                
                                $PHULFDQD±0',I\RX¶UHFRQFHUQHGDERXWDQWLIDVKRZLQJXSDQGEHLQJYLROHQW
                                ,SUHVHQW\RXYDOLGRSWLRQV'RQ¶WDWWHQG>HPRMLRIDZRPDQ@RU%HEHWWHU

                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 35 of 112 Pageid#: 847
                                                               Pg. No. 40
Filed 01/30/19                                            Case 19-90003                                                   Doc 16
                                                                                     
             
             



                                DWYLROHQFHWKDQWKH\DUH
                                
                                7\URQH,W¶VQRWMXVWDERXW\RX FROOHFWLYH\RXQRWSHUVRQDO YLROHQFHOLNHWKLVLVD
                                WHDPJDPH

             7\URQHWKHQWROGRWKHUV³7KHEHVWGHIHQVHLVDJRRGRIIHQVHP\JUDQGSDSS\WDXJKWPH´

                       2QH'LVFRUGSDUWLFLSDQWWROGSHRSOHWR³SXUFKDVHVHOIGHIHQVHLQVXUDQFH´ZKLOH

             DQRWKHUTXLSSHGWKDWWKHDELOLW\WRPDNHRXWDVHOIGHIHQVHFODLP³>G@HSHQGVKRZPXFKRIDMHZ

             \RXUODZ\HULV´

                       8VLQJ'LVFRUGDQGRWKHUPHGLXPV'HIHQGDQWVJDYHRUGHUVWRHDFKRWKHUFR

             FRQVSLUDWRUVDQGIROORZHUVLQDGYDQFHRIWKH8QLWHWKH5LJKWZHHNHQGLQFOXGLQJZKDWZHDSRQV

             WREULQJZKDWSURWHFWLYHDUPRUWRZHDUDQGLQVWUXFWLRQVIRUXQLIRUPV,QSDUWLFXODUWKH\

             DGYLVHGRWKHUSDUWLFLSDQWVWREULQJILUHDUPVRULPSURYLVHGZHDSRQV7KH\HQJDJHGLQWKHVHDFWV

             ZLWKWKHLQWHQWLRQWKDWWKH\DQGWKHLUFRFRQVSLUDWRUVZRXOGLQIDFWHQJDJHLQYLROHQFHDQG

             KDUDVVPHQWDJDLQVWUDFLDODQGUHOLJLRXVPLQRULWLHVDQGWKUHDWHQWKHEURDGHU&KDUORWWHVYLOOH

             SRSXODWLRQ

                       'HIHQGDQW&DQWZHOOH[SUHVVO\³HQFRXUDJH>G@´5DGLFDO$JHQGDIROORZHUV³WRFDUU\

             DFRQFHDOHGILUHDUP´

                       2QHFRFRQVSLUDWRUZKRZDVDFWLYHRQWKH&KDUORWWHVYLOOH'LVFRUGVHUYHUDV

             WKH³+HDG5HSUHVHQWDWLYH´RI$QWLFRPRQWKHVHUYHUWROGKLVIROORZHUVLQWKH$QWLFRPVHUYHURQ

             $XJXVW³#HYHU\RQH%ULQJDVPXFKJHDUDQGZHDSRQU\DV\RXFDQZLWKLQWKHFRQILQHVRIWKH

             ODZ,¶PVHULRXV<RXVWLOOKDYHDIHZGD\VWRJHWVRPHSURWHFWLRQIURP+RPH'HSRWDQG

             EULQJDQ\JXQV\RXKDYH7KLVLVQ¶WMXVW$QWLFRP6SHQFHURUJDQL]HUVHYHU\RQHDUHEHKLQG

             WKLV´+HDGGHG³7KLVLVWKHWLPHWRJHWRII'LVFRUGDQGWDNHDFWLRQ´2Q$XJXVWKH

             VLPXOWDQHRXVO\SRVWHGRQWKH&KDUORWWHVYLOOHDQG$QWLFRPVHUYHUVWKHDSKRWRJUDSKRI

             KLPVHOILQWDFWLFDOJHDUFDUU\LQJDULIOH VHHLPDJHVEHORZIURPWKH&KDUORWWHVYLOOHVHUYHU
                                                                   
                                                                    
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 36 of 112 Pageid#: 848
                                                                Pg. No. 41
Filed 01/30/19                                       Case 19-90003                                               Doc 16
                                                                                
             
             



             OHIWDQG$QWLFRPVHUYHUULJKW +HWROGKLVIROORZHUV³,ZDVQ¶WNLGGLQJZKHQ,PDGHDQ

             DQQRXQFHPHQWWREULQJDVPXFKZHDSRQU\DVOHJDOO\IHDVLEOH7KLVZDVGLVFXVVHGZLWKWKH

             RUJDQL]HUV´$Q$QWLFRPIROORZHUUHVSRQGHG³<HDK,DOVRUHFRPPHQGHGFURZGIXQGLQJD

             GROODUFDPSDLJQWRKDQGRXWSHSSHUVSUD\WRIHOORZJRHUV´




                                                                                                            

                       'HIHQGDQWVDQGFRFRQVSLUDWRUVSRVWHGSKRWRVRIWKHPVHOYHVSRVLQJZLWK

             DXWRPDWLFZHDSRQVDQGWDFWLFDOJHDUDQGERDVWHGDERXWWKHZHDSRQVWKH\ZHUHEULQJLQJ

             7\URQHIRUH[DPSOHEUDJJHGRQWKH&KDUORWWHVYLOOHVHUYHUWKDWKHZRXOGEHEULQJLQJ

             ³0RVLQ1DJDQWVZLWKED\RQHWVDWWDFKHG´UHIHUULQJWRPLOLWDU\ULIOHVXVHGE\5XVVLDQDQG6RYLHW

             DUPHGIRUFHVZKLFK³ZLOOVKRRWFOHDQWKURXJKDFURZGDWOHDVWIRXUGHHS´7LP³%DNHG$ODVND´

             *LRQHWDFRFRQVSLUDWRUDQGDWWHQGHHRIWKHHYHQWVRI$XJXVWDQGSRVWHGWKHIROORZLQJRQ

             7ZLWWHU



                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 37 of 112 Pageid#: 849
                                                           Pg. No. 42
Filed 01/30/19                                          Case 19-90003                                                   Doc 16
                                                                                    
             
             




                                                                                              

                       'HIHQGDQW5D\ZURWHRQ'LVFRUG³:HOO,DOVRFRPHEDUHKDQGHGDQGEDUHILVWHG

             EFRIILFHUVGRQ¶WGXFNORO%XWP\JX\VZLOOEHUHDG\ZLWKORWVRIQLIW\HTXLSPHQW´

                       2QHFRFRQVSLUDWRURQ'LVFRUGSRVWHGDIDNHDGYHUWLVHPHQWIRUDSURGXFWWKDW

             ORRNHGOLNHSHSSHUVSUD\FDOOHG³1LJ$ZD\´²´DQRIXVVQRPXVVµQLJJHUNLOOHU¶´SURPLVHGWR

             ³NLOO>@RQFRQWDFWGLVVROY>LQJ@DOOWLVVXHOHDY>LQJ@RQO\ERQHPDWWHU´LQRUGHUWR³ULGWKHDUHD

             RIQLJJHUV´+HFRPPHQWHGEHQHDWKWKHSKRWR³VWRFNXSQRZ´




                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 38 of 112 Pageid#: 850
                                                              Pg. No. 43
Filed 01/30/19                                             Case 19-90003                                               Doc 16
                                                                                    
             
             




                                                                                                          


                      'LVFRUGZDVULIHZLWKGLVFXVVLRQVE\FRFRQVSLUDWRUVRIZHDSRQVDQGWKHXVHRIHYHU\GD\

             REMHFWVWRLQIOLFWKDUP
                                Ɣ
                                     ³,¶PFRQFHDOFDUU\LQJ´

                                Ɣ ³>$@UHDOPDQNQRZVKRZWRPDNHDVKLHOGDGHDGO\ZHDSRQ´

                                Ɣ ³>.@QLYHVDQGJXQVDUHPRUHOHJDOWKDQEOXQWZHDSRQVRUEDWRQVEXWLWV>VLF@
                                   EHWWHUWRRQO\FDUU\ZKDWZRXOGRQO\EHSHUFHLYHGDVDGHIHQVLYHWRRO,ILJXUH
                                   NQLYHVZRXOGFDXVHWKHSROLFHPRUHDODUPRYHUDFDQRISHSSHUVSUD\RUD
                                   UXJJHGDQGDEUDVLYHVKLHOG´

                                Ɣ ³>*@HWVWDQGDUG2&VSUD\,SHUVRQDOO\XVH)R[/DEV´

                                Ɣ ³>5@HPHPEHUWKDWQHZVSDSHUVFDQEH\RXUJUHDWHVWDOO\WRVVDIHZSHQQLHVLQ
                                   WKHUHUROOLWXSDQGIROGLWDQGEDP´

                                Ɣ ³>$@YRLGEDWRQVMXVWJHWKDUGZRRGGRZHO WKDWILWVLQ\RXUKDQG IURPD
                                   VWRUHDQGFXWLWWRVL]H´

                                Ɣ ³,I\RXJHW39&JHWVFKHGXOHIRUWKLFNHUWKXPSLQJ´

                                Ɣ ³'RQ¶WFDUU\DQ\WKLQJWKDW¶VH[SOLFLWO\DZHDSRQ)ODJSROHVDQGVLJQVZRUN
                                   EXWRSHQO\FDUU\LQJREYLRXVZHDSRQU\LVSUREDEO\QRWDJRRGLGHD´

                                Ɣ ³$ZUHQFKZLWKDZULVWODQ\DUGJHWVWKHVDPHMRE>DVDEODFNMDFNELOO\FOXE@
                                   DFFRPSOLVKHG´

                                                                    
                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 39 of 112 Pageid#: 851
                                                                 Pg. No. 44
Filed 01/30/19                                           Case 19-90003                                             Doc 16
                                                                                    
             
             



                                Ɣ ³-XVWFDUU\DSRFNHWIXOORIURFNV7KH\FDQEHLQDVRFNRUVRPHWKLQJ´




                                                                                                          


                         2Q-XQH.HVVOHUSRVWHGLQWKHDQQRXQFHPHQWFKDQQHORIWKH

             &KDUORWWHVYLOOH'LVFRUGVHUYHU³#HYHU\RQH,UHFRPPHQG\RXEULQJSLFNHWVLJQSRVW

             VKLHOGVDQGRWKHUVHOIGHIHQVHLPSOHPHQWVZKLFKFDQEHWXUQHGIURPDIUHHVSHHFKWRROWRDVHOI

             GHIHQVHZHDSRQVKRXOGWKLQJVWXUQXJO\´

                         2QHFRFRQVSLUDWRURQ'LVFRUGSRVWHGDOLQNWRKLVVWRUH5HVLVWDQFH7RROVDORQJ

             ZLWKDFRXSRQFRGH 81,7(7+(5,*+7 DQGZURWH³)253(23/(127&21&($/('

             &$55<,1*,1&¶9,//(,VHOOVWXQJXQVWDVHUVSHSSHUVSUD\EDWRQVDQGRWKHUVHOIGHIHQVH

             VWXII´

                         'HIHQGDQW9DQJXDUG$PHULFDWKURXJKLWVOHDGHUVDQGPHPEHUVHQFRXUDJHGLWV

             PHPEHUVWRDWWHQGWKHUDOO\RQLWVRZQ'LVFRUGVHUYHU6RXWKHUQ)URQW$QLQGLYLGXDOZLWKWKH

             XVHUQDPH³7KRPDV5\DQ´RQLQIRUPDWLRQDQGEHOLHI7KRPDV5\DQ5RXVVHDXDOHDGHURI

             9DQJXDUG$PHULFDUHSHDWHGO\XUJHGPHPEHUVWRFRQWDFWKLPGLUHFWO\LIWKH\SODQQHGWRDWWHQG

             WKH³8QLWHWKH5LJKW´HYHQWDQGLIWKH\ZDQWHGWRWUDYHOWRJHWKHULQD³KDWHEXV´VD\LQJ³7KLV

             HYHQWLVD     %,*'($/      DQGRIIHUVDFKDQFHWROLQNXS9DQJXDUG*X\VIURPDFURVVWKH

             QDWLRQ´+HDOVRLVVXHGRUGHUVRQWKHSURSHU9DQJXDUGXQLIRUPIRUWKHHYHQW

                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 40 of 112 Pageid#: 852
                                                               Pg. No. 45
Filed 01/30/19                                         Case 19-90003                                                Doc 16
                                                                                  
             
             



                       'HIHQGDQW9DQJXDUG$PHULFDPHPEHUVZHUHLQVWUXFWHGWRDUULYHDWWKHUDOO\LQ

             PDWFKLQJNKDNLSDQWVDQGZKLWHSRORVDERXWZKLFKRQHPHPEHURQWKHVHUYHUFRPPHQWHG³,

             OLNHWKHSRORVLW¶VDJRRGILJKWLQJXQLIRUP´5RXVVHDXDOVRWROGKLV9DQJXDUG$PHULFDFR

             FRQVSLUDWRUV³6HOIGHIHQVHLWHPVDUHQRWOLVWHGRQWKHJHDUOLVWVRPHLQGLYLGXDOVZLOOKDYH

             FRQFHDOHGFDUU\VRPHZLOOQRW´2Q$XJXVWRQHFRFRQVSLUDWRUDVNHG³6HULRXVTXHVWLRQZK\

             DUHWKH\VD\LQJQRWWREULQJILUHDUPV"´$QRWKHUUHSOLHG³6RXQGVOLNHWKH\DUHVFDUHGORO,

             DOZD\VFDUU\DFROODSVLEOHEDWRQQRZLW¶VP\QHZIDYRULWH´³7KRPDV5\DQ´UHSOLHG³,W¶V

             FRQFHDOHGFDUU\RQO\&RQFHDOHGNQLYHVKDYHGR]HQVRIODZVDURXQGWKHP2SHQNQLYHVGR

             QRWEXWLWORRNVUHDOO\GXPEWRFDUU\DQRSHQODUJHNQLIHVRZH¶UHQRWGRLQJWKDW1RWVXUH

             DERXWEDWRQV´

                       'HIHQGDQW5D\D³JRRGIULHQG´RI'HIHQGDQW9DQJXDUG$PHULFDDFFRUGLQJWR

             WKHLUOHDGHU5RXVVHDXDOVRXVHGWKH6RXWKHUQ)URQWVHUYHUWRHQFRXUDJH9DQJXDUG$PHULFD

             PHPEHUVWRDWWHQGWKHUDOO\SRVWLQJDOLQNWRWKH'DLO\6WRUPHUDUWLFOH³&KDUORWWHVYLOOH:K\

             <RX0XVW$WWHQGDQG:KDWWR%ULQJDQG1RWWR%ULQJ´$9DQJXDUG$PHULFDPHPEHU

             UHVSRQGHGWR5D\¶VSRVWZLWKDYLROHQWGUDZLQJRI'HIHQGDQW+HLPEDFKZHDULQJDVKLUWEHDULQJ

             1D]LDQG'HIHQGDQW7:3V\PEROVDQGWKHZRUGV³QLJJHUNLOOHU´DERYHDWDOO\RI³FRPPXQLVWV

             NLOOHG´VPLOLQJLQIURQWRIGHFDSLWDWHGEODFNPHQZHDULQJORJRVDVVRFLDWHGZLWKDQWLIDVFLVW

             PRYHPHQWV

                      




                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 41 of 112 Pageid#: 853
                                                             Pg. No. 46
Filed 01/30/19                                       Case 19-90003                                                  Doc 16
                                                                               
             
             




                                                                                                                

                       2QHPHPEHURI'HIHQGDQW9DQJXDUG$PHULFDH[SODLQHGRQWKH6RXWKHUQ)URQW

             VHUYHUDIWHUWKHHYHQWWKDW9DQJXDUG$PHULFDKDGFRRUGLQDWHGZLWK'HIHQGDQW1DWLRQDO6RFLDOLVW

             0RYHPHQWEHFDXVHWKH&KDUORWWHVYLOOHHYHQWZDVDERXWYLROHQFH³,QFYLOOHZHQHHGHGQXPEHUV

             160IRXJKWVRKDUGUHJDUGOHVVRIWKHLURSWLFV'RZHQHHGWKHPDWQRUPLHHYHQWV"1R:H

             QHHGWKHPLQDILJKW"<HV´

                       ,QDGGLWLRQWRGLUHFWLYHVEHLQJFLUFXODWHGRQ'LVFRUG'HIHQGDQWV5D\DQG$QJOLQ

             LVVXHGGLUHFWLYHVXVLQJ'DLO\6WRUPHU¶VZHEVLWHLQDGYDQFHRIWKH8QLWHWKH5LJKWZHHNHQG,Q

             DUWLFOHVWLWOHG³2SHUDWLRQDO6HFXULW\IRU5LJKW:LQJ5DOOLHV´DQG³&KDUORWWHVYLOOH:K\<RX


                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 42 of 112 Pageid#: 854
                                                           Pg. No. 47
Filed 01/30/19                                              Case 19-90003                                           Doc 16
                                                                                         
             
             



             0XVW$WWHQGDQG:KDWWR%ULQJDQG1RWWR%ULQJ´³6WRUPHUV´ZHUHWROGWKDWWKH\ZHUHUHTXLUHG

             WREULQJWLNLWRUFKHVDQGVKRXOGDOVREULQJSHSSHUVSUD\IODJSROHVIODJVDQGVKLHOGV

                       ,QGHHGWKHHYLGHQFHWKDW'HIHQGDQWVZHUHSODQQLQJWRDUPWKHPVHOYHVLQDGYDQFH

             RIWKH³UDOOLHV´ZDVVRSHUYDVLYHWKDWWKH&KDUORWWHVYLOOH3ROLFH'HSDUWPHQWUHFHLYHGSULYDWH

             WKUHDWDVVHVVPHQWVIURPWKH)HGHUDO%XUHDXRI,QYHVWLJDWLRQLQGLFDWLQJWKDW³8QLWH7KH5LJKW

             VXSSRUWHUVZRXOGEULQJEDWVEDWRQVIODJVWLFNVNQLYHVDQGILUHDUPVWRFRQIURQWWKHLUSROLWLFDO

             RSSRQHQWV´

                       'HIHQGDQWVDQGFRFRQVSLUDWRUVSURYLGHGJXLGDQFHDQGLQVWUXFWLRQVWRFR

             FRQVSLUDWRUVDQGSDUWLFLSDQWVDERXWKRZWRWU\WRDYRLGWKHOHJDOUDPLILFDWLRQVRIWKHLUYLROHQFH

             )RUH[DPSOHWKH\VHWXSDFKDQQHORQ'LVFRUGGHYRWHGWRXQGHUVWDQGLQJ9LUJLQLDODZZKHUHRQH

             FRFRQVSLUDWRUVXJJHVWHGWKDWUDOO\JRHUVEX\VHOIGHIHQVHLQVXUDQFH'HIHQGDQWVDOVRDVVXUHGFR

             FRQVSLUDWRUVWKDWWKH\ZRXOGEHSURWHFWHGZKHQWKH\HQJDJHGLQYLROHQWDFWVLQWHQGHGLQFLWHG

             VWUDWHJL]HGDQGHQFRXUDJHGE\'HIHQGDQWV7KH³*HQHUDO2UGHUV´WROGDWWHQGHHVWKDWLIWKH\

             IRXQGWKHPVHOYHVDUUHVWHGWKHUHZRXOGEH³PRQH\DQGDOHJDOWHDPVHWDVLGHIRU\RXDIWHU´

             'HIHQGDQW6SHQFHUSXWRXWDFDOOIRUDWWRUQH\VRQKLVZHEVLWHDOWULJKWFRP'DLO\6WRUPHU

             DGYLVHGDWWHQGHHV

                                         >,@I\RXHQGXSLQVRPHKHDY\VWXIIDQGDUHQRW\HWFKDUJHG
                                ZLWKDQ\WKLQJXVH\RXUPRPHQWVRIIUHHGRPWRJHWUHDOO\GLIILFXOW
                                WRILQG'RQRWZDLWDURXQGIRUEDGSURFHVVHVWREHJLQDJDLQVW\RX
                                ([LWIURPDQ\ULVN\VLWXDWLRQDVTXLFNO\DV\RXFDQ,I\RXPDNH
                                \RXUVHOI HDV\ WR VHUYH ZLWK OHJDO SURFHVV OHJDO SURFHVV ZLOO EH
                                OLNHO\EHVHUYHGWR\RX

                       'HIHQGDQWVDQGFRFRQVSLUDWRUVWROGHDFKRWKHUWREULQJVKLHOGVXQLIRUPVIODJV

             DQGVLJQVGHFRUDWHGZLWKLFRQRJUDSK\WKDWZRXOGLQVWLOOIHDUDORQJUDFLDODQGUHOLJLRXVOLQHV

             ZKLOHDOVRLGHQWLI\LQJUDOO\JRHUVZLWKWKHKDWHJURXSVWRZKLFKWKH\EHORQJ7KH7H[DVDQG


                                                                     
                                                                      
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 43 of 112 Pageid#: 855
                                                                  Pg. No. 48
Filed 01/30/19                                         Case 19-90003                                            Doc 16
                                                                                   
             
             



             /RXLVLDQDFKDSWHUVRI'HIHQGDQW9DQJXDUG$PHULFDIRUH[DPSOHSODQQHGWRKDYHVKLHOGVZLWK

             WKHLUORJRVSDLQWHGRQ

                        'HIHQGDQWVDOVRGLVFXVVHGDQGLQWHQGHGIRUIROORZHUVWRFRPHZLWKSDUDSKHUQDOLD

             EHDULQJUDFLVWDQGDQWL6HPLWLFLPDJHU\'HIHQGDQW.HVVOHUIRUH[DPSOHH[SODLQHG³7KH

             &RQIHGHUDWHIODJLV7+(%(67RSWLFVEHFDXVHLW¶VEHORYHGE\OHJLRQVRI6RXWKHUQHUVZKRDUHRQ

             WKHGRRUVWHSRIEHFRPLQJMXVWOLNHXVLIZHFDQPRYHWKHPEH\RQGµKHULWDJHQRWKDWH¶´

                        7KH³RIILFLDO´SRVWHUIRUWKHHYHQWFRQWDLQHG1D]LDQGFRQIHGHUDWHLFRQRJUDSK\

             LQFOXGLQJLPSHULDOHDJOHVUHPLQLVFHQWRI1D]L*HUPDQ\¶VQDWLRQDOHPEOHPFRQIHGHUDWHIODJVDQG

             PRQXPHQWVDQGFRQIHGHUDWHVROGLHUVLQIRUPDWLRQ




                                                                                 

             '       'HIHQGDQWV&RRUGLQDWHG)XQGLQJ/RJLVWLFV7UDQVSRUWDWLRQDQG/HJDO6XSSRUW)RU
                       &R&RQVSLUDWRUVDQG$WWHQGHHV

                        'HIHQGDQWVIXUWKHUHGWKHLUFRQVSLUDF\DQGLWVLOOHJDOLQMXULRXVREMHFWLYHVE\

             FRRUGLQDWLQJDWWHQGDQFHDWWKHUDOO\WKURXJK'LVFRUGWKH'DLO\6WRUPHUZHEVLWHDQGRWKHU

             PHGLD

                        2Q'LVFRUG'HIHQGDQWVHVWDEOLVKHGWKHVSRQVRUVBRQO\DQGLBQHHGBDBVSRQVRU

             FKDQQHOVWRSURYLGHILQDQFLDOVXSSRUWWRRWKHUVZKRZDQWHGWRWUDYHOWR&KDUORWWHVYLOOH
                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 44 of 112 Pageid#: 856
                                                             Pg. No. 49
Filed 01/30/19                                                              Case 19-90003                                             Doc 16
                                                                                             
             
             



             'HIHQGDQWVDOVRXVHGFKDQQHOVOLNHFDUSRROBZDQWHGDQGFDUSRROBDYDLODEOHWRRUJDQL]H

             FDUSRROVLQ³+DWH9DQ>V@´DQG³IXOOEORZQKDWHFRQYR\>V@´

                            2QWKH'DLO\6WRUPHUZHEVLWHDWWHQGHHVZHUHDGYLVHG³,I\RXZDQWWRFRPHEXW

             FDQ¶WILQGDZD\JHWRQWKH%%6>D'DLO\6WRUPHUIRUXP@DQGDVNIRUKHOS*RWRWKH%RRN&OXE

             VHFWLRQDQGILQGWKHQHDUHVWERRNFOXEWR\RXDQGSRVWLQWKDWWKUHDGWKDW\RXZDQWWRJREXWQHHG

             DVVLVWDQFH,I\RXKDSSHQWRKDYHKLWDGHDGWKUHDGVWDUWDWKUHDGLQ*HQHUDO'LVFXVVLRQDVNLQJ

             IRUKHOS,I\RXDUHJRLQJDQGKDYHDQH[WUDVHDWRUVHDWVVWDUWDWKUHDGWRRIIHUDULGH´

                            &DQWZHOODVNHGOLVWHQHUVRIKLV5DGLFDO$JHQGDSRGFDVWDQGUHDGHUVRIKLVZHEVLWH

             WRVHQGPRQH\WRKLPLIWKH\³ZDQW>HG@WRKHOS´EXWFRXOGQRWDWWHQGWKH³UDOO\´

                            5RRW%RFNVDQG:H6HDUFKU²VLWHVWKDWZHUHVHWXSWRUDLVHPRQH\IRUKDWHEDVHG

             FDXVHV²IDFLOLWDWHGWKHDWWHQGDQFHRIFRFRQVSLUDWRUV2Q-XO\IRUH[DPSOH5RRW%RFNV

             WZHHWHG³#%DNHG$ODVNDZDVEDQQHGIURP#*R)XQG0HVRJRKHOSKLPRXWKHUH´%DNHG

             $ODVNDDND7LP*LRQHWKDVDGYRFDWHGUDFLDODQGUHOLJLRXVEDVHGYLROHQFHLQFOXGLQJE\

             FLUFXODWLQJDQLPDJHRID-HZLVKZRPDQLQDJDVFKDPEHU'DYLG'XNHDOVRWZHHWHG³+HOSP\

             IULHQG%DNHG$ODVNDJHWWRWKH8QLWH7KH5LJKWUDOO\3OHDVHGRQDWHWRPDNHWKLVKDSSHQ

             URRWERFNVFRPSURMHFWVJHWE´




             
             
               7KH³+DWH9DQ´DQG³KDWHFRQYR\´VXJJHVWHGE\FRQVSLUDWRUVLQWKLVFDVHKDVKLVWRULFDOSUHFHGHQW'XULQJWKH&LYLO
             5LJKWV(UD*HRUJH/LQFROQ5RFNZHOOWKHIRXQGHURIWKH$PHULFDQ1D]L3DUW\DQGKLVVXSSRUWHUVGURYHDWZR
             YHKLFOHFDUDYDQWKDWLQFOXGHGDEOXHDQGZKLWHYDQGXEEHGWKH³+DWH%XV´WKURXJKWKH6RXWK7KHH[WHULRURIWKH
             YDQZDVSODVWHUHGZLWKWKHZRUGV³/,1&2/152&.:(//¶6+$7(%86´DQGWKHSKUDVHV³:('2+$7(
             5$&(0,;,1*´DQG³:(+$7(-(:&20081,60´5RFNZHOOSOHGJHGVROLGDULW\ZLWKWKH.ODQVPHQZKR
             DWWDFNHGWKH)UHHGRP5LGHUV EODFNDQGZKLWHFLYLOULJKWVDFWLYLVWVZKRURGHLQWHUVWDWHEXVVHVLQDFDPSDLJQRI
             GHVHJUHJDWLRQ DQGKRSHGWRFRQIURQWWKH³&RPPXQLVWQLJJHUORYLQJ´5LGHUVZKHQWKH\DUULYHGLQ1HZ2UOHDQV,Q
             1HZ2UOHDQVWKH\GHPRQVWUDWHGZLWKVLJQVWKDWUHDG³$PHULFDIRU:KLWHV$IULFDIRU%ODFNV´DQG³*DV&KDPEHU
             IRU7UDLWRUV´$IWHU5RFNZHOO¶VDVVDVVLQDWLRQLQWKH$PHULFDQ1D]L3DUW\EURNHLQWRWZRIDFWLRQVRQHRI
             ZKLFKEHFDPHWKH'HIHQGDQW160UXQE\'HIHQGDQW6FKRHS6HH5$<021'$56(1$8/7)5(('205,'(56
             $1'7+(6758**/()255$&,$/-867,&(  

             
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 45 of 112 Pageid#: 857
                                                                                 Pg. No. 50
Filed 01/30/19                                        Case 19-90003                                              Doc 16
                                                                                 
             
             



                       2QWKH$XJXVW³&KDUORWWHVYLOOH8QLWHWKH5LJKW$QQRXQFHPHQW6SHFLDO´SRGFDVW

             ZLWK'HIHQGDQW3HLQRYLFK'HIHQGDQW0RVOH\WROGOLVWHQHUVWKDWWKH\¶GEHVHWWLQJXSDJHQHUDO

             OHJDOIXQGXVLQJ5RRWERFNV2QWKDWVDPHSURJUDP0RVOH\WROGOLVWHQHUVKRZWRJHWKHOSZLWK

             WUDQVSRUWDWLRQ

                       'HIHQGDQWVDQGFRFRQVSLUDWRUVDOVRFRRUGLQDWHGWUDYHOIRUWKHGD\RIWKH³UDOO\´

             RQ6DWXUGD\$IWHUFRQVXOWLQJZLWK'HIHQGDQW.HVVOHU7\URQHWRRNUHVSRQVLELOLW\IRUKHOSLQJ

             RUJDQL]HVKXWWOHV2QHFRFRQVSLUDWRULQVWUXFWHG'LVFRUGSDUWLFLSDQWV³1RERG\LVJRLQJWRWKH

             SDUNRQWKHLURZQ:HZLOOEHDUULYLQJDVDJURXS´

             (      :KHQ3ODLQWLIIVDQG2WKHUV6RXJKWWR3UHSDUHIRUWKH(YHQWVRI$XJXVW7KH\
                      :HUH7DUJHWHGIRU$GGLWLRQDO7KUHDWVDQG+DUDVVPHQW

                       3ODLQWLIIVDQGFRPPXQLW\PHPEHUVXQGHUVWRRGWKDW$XJXVWFRXOGEH DQG

             XOWLPDWHO\ZDV WKHODUJHVWSXEOLFJDWKHULQJRIKDWHJURXSVLQGHFDGHV

                       $QWLFLSDWLQJDQHHGIRUDGHVLJQDWHGVHSDUDWHVSDFHIRUSHDFHIXOSURWHVWHUVD

             89$SURIHVVRUUHFHLYHGSHUPLWVIRU0F*XIIH\3DUNDQG-XVWLFH3DUNIRUWKHSHULRGVGXULQJ

             ZKLFKWKH8QLWHWKH5LJKW³UDOO\´ZDVWRWDNHSODFH

                       $EURDGJURXSRIFRQFHUQHGFLWL]HQVLQFOXGLQJ3ODLQWLII:LVSHOZH\UHFRJQL]HG

             WKHQHHGWRRUJDQL]HFRPPXQLW\PHPEHUVLQDGYDQFHRIWKHUDOO\ZHHNHQGLQRUGHUWRSURYLGHD

             VHQVHRIVROLGDULW\IRU&KDUORWWHVYLOOHDQGJLYHJXLGDQFHRQQRQYLROHQWSURWHVW

                       :LVSHOZH\DQRUGDLQHGPLQLVWHUFRFUHDWHGDPHPEHUVKLSRUJDQL]DWLRQ

             ³&RQJUHJDWH´WRMRLQLQWHUIDLWKFOHUJ\IURPDURXQGWKHFRXQWU\WR³VWDQGDJDLQVWZKLWH

             VXSUHPDF\DQGEHDUZLWQHVVWRORYHDQGMXVWLFH´&RQJUHJDWH¶VJRDOZDVWREULQJFOHUJ\

             PHPEHUVWR&KDUORWWHVYLOOHWRVWDQGXSIRUHTXDOLW\DQGDJDLQVWKDWH:RUNLQJZLWKRWKHU

             UHOLJLRXVOHDGHUVDQGFRPPXQLW\RUJDQL]HUVDQGRUJDQL]DWLRQV&RQJUHJDWHSODQQHGDQLQWHUIDLWK

             VHUYLFHIRU$XJXVWDW6W3DXO¶V0HPRULDO&KXUFKRQ8QLYHUVLW\$YHQXH ³6W3DXO¶V´ WKH
                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 46 of 112 Pageid#: 858
                                                            Pg. No. 51
Filed 01/30/19                                         Case 19-90003                                               Doc 16
                                                                                
             
             



             QLJKWEHIRUH'HIHQGDQWV¶SHUPLWWRJDWKHULQ(PDQFLSDWLRQ3DUN&RQJUHJDWHDOVRKHOSHGSODQDQ

             LQWHUIDLWK³VXQULVHVHUYLFH´IRU$XJXVWDWWKH$IULFDQ$PHULFDQ)LUVW%DSWLVW&KXUFKRQ:HVW

             0DLQ6WUHHWVRWKDWFRPPXQLW\PHPEHUVFRXOGJDWKHUIHHOVXSSRUWHGDQGSUD\

                       $VDUHVXOWRILWVZRUNLQVXSSRUWRIWKH&KDUORWWHVYLOOHFRPPXQLW\&RQJUHJDWH

             ZDVWDUJHWHG'HIHQGDQW.HVVOHUDGYLVHGKLVIROORZHUVRI&RQJUHJDWH¶VZRUNLQDYLGHRUHOHDVHG

             SULRUWRWKH8QLWHWKH5LJKWZHHNHQG,QGRLQJVR.HVVOHULQWHQGHGWRKDYHRWKHUVWKUHDWHQDQG

             SRWHQWLDOO\FDXVHYLROHQFHWRWKHRUJDQL]DWLRQ²DSUDFWLFHWKDWLVQRWXQFRPPRQDPRQJ

             'HIHQGDQWVDQGFRFRQVSLUDWRUV)RUH[DPSOHDIWHUDSKRWRJUDSKZDVSXEOLVKHGRID\RXQJ

             ZRPDQJLYLQJWKHPLGGOHILQJHUWRDPDQLQDFRQIHGHUDWHDUP\XQLIRUPDSURPLQHQWPHPEHURI

             WKH(DVW&RDVW.QLJKWVWZHHWHGRXWWKH\RXQJZRPDQ¶VKRPHDGGUHVVDQGZURWH³:HZLOOEH

             KDYLQJDUDOO\DWWKLVDGGUHVVQH[WZHHN%ULQJ\RXURZQWRUFK´

                       2Q$XJXVWRQHFRFRQVSLUDWRUSRVWHGRQ'LVFRUGVFUHHQVKRWVIURPD)DFHERRN

             HYHQWIRUDQXSFRPLQJFRPPXQLW\³%DFNWR6FKRRO%ORFN3DUW\´LQ&KDUORWWHVYLOOH+H

             FRPPHQWHG³1HJUREORFNSDUW\DERXWPLOH6:RI/HHSDUN´)ROORZLQJWKDWSRVWRQH

             'LVFRUGSDUWLFLSDQWVXJJHVWHGWKDWDZKLWHVXSUHPDFLVWJURXS³JRWRWKHEORFSDUW\DIWHUDQGEHDW

             WKHPDWNLFNEDOO´$QRWKHUUHSOLHGDVNLQJ³:KDWKDSSHQVLIZHORVH",KHDUQLJJHUVDUHSUHWW\

             JRRGDWVSRUWVEDOO´$WKLUGUHSOLHG³:HVKDQNWKHP´

                       'HIHQGDQW.HVVOHUDORQJZLWKRWKHUFRFRQVSLUDWRUVSRVWHGYDULRXVSKRWRJUDSKV

             RQ'LVFRUGDQGSURYLGHGQDPHVDQGLGHQWLI\LQJLQIRUPDWLRQRILQGLYLGXDOVSODQQLQJWRSURWHVWLQ

             &KDUORWWHVYLOOHDVZHOODVWKHFRPPXQLW\JURXSVRUJDQL]LQJWKHSURWHVW2Q$XJXVW.HVVOHU

             'HIHQGDQW0RVOH\DQGRWKHUVKRVWHGDYRLFHFKDWRQ'LVFRUGGXULQJZKLFKDQXQLGHQWLILHG

             YRLFHRIIHUHGD³VROLGJROGPHGDO´WRDQ\SHUVRQZKRZRXOGVKDYHWKH³%HDUGHG/DG\´UHIHUULQJ

             WRDSKRWRJUDSKRIDQH[SHFWHGSURWHVWRU

                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 47 of 112 Pageid#: 859
                                                              Pg. No. 52
Filed 01/30/19                                         Case 19-90003                                               Doc 16
                                                                                 
             
             



                       &RQJUHJDWLRQ%HWK,VUDHOWKHV\QDJRJXHWRZKLFK3ODLQWLII3HDUFHEHORQJVDOVR

             OHDUQHGRI'HIHQGDQWV¶RQOLQHSXEOLFWKUHDWVWR&KDUORWWHVYLOOH¶V-HZLVKSRSXODWLRQ,Q

             UHDVRQDEOHIHDUDQGDSSUHKHQVLRQRI'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVWKH7HPSOHPDGHWKH

             SDLQIXOGHFLVLRQWRPRYHDQGKLGHLWVVDFUHG7RUDKVFUROOVRIIVLWHLQDGYDQFHRIWKHZHHNHQG

             $PRQJWKH7RUDKVDWWKH6\QDJRJXHZDVRQHVDOYDJHGIURPDQHLJKERUKRRGRI(DVWHUQ(XURSHDQ

             -HZVZKRZHUHPDVVDFUHGGXULQJWKH+RORFDXVWWKDWLVGLVSOD\HGLQDJODVVFDELQHW

             8QIRUWXQDWHO\WKDW+RORFDXVW7RUDKFRXOGQRWEHPRYHGEHFDXVHRILWVIUDJLOHFRQGLWLRQ

             3ODLQWLII3HDUFHWKRXJKWDWWKHWLPHRIKRZLURQLFLWZDVWKDWD7RUDKWKDWPDQDJHGWRVXUYLYHWKH

             +RORFDXVWZDVDJDLQEHLQJWKUHDWHQHGE\1D]LV

                       7KH7HPSOHDOVRGHFLGHGLWQHHGHGWRPRYHLWV6DWXUGD\6KDEEDWVHUYLFHVXSDQ

             KRXUVRWKDWLWFRXOGFORVHLQWKHDIWHUQRRQZKHQ'HIHQGDQWVDQGRWKHUQHR1D]LVDQGZKLWH

             VXSUHPDFLVWVZHUHH[SHFWHGWREHLQ&KDUORWWHVYLOOH7KH7HPSOHWRRNIXUWKHUVDIHW\SUHFDXWLRQV

             LQFOXGLQJKLULQJDVHFXULW\JXDUGWRNHHSWKHFRQJUHJDWLRQVDIHZKLOHWKH\ZHUHWKHUHIRU

             VHUYLFHVUHGLUHFWLQJVXEVWDQWLDOUHVRXUFHV

                       6WRUHVUHVWDXUDQWVDQGEDUVDURXQGWRZQFUHDWHGVLJQVWKDWWKH\SRVWHGLQWKHLU

             ZLQGRZVVKRZLQJWKHEXVLQHVVHV¶VXSSRUWIRUHTXDOLW\DQGGLYHUVLW\7KRVHVWRUHVDQG

             UHVWDXUDQWVZHUHDOVRWDUJHWHGE\'HIHQGDQWV

                       ,Q-XQHIRUH[DPSOH'HIHQGDQW.HVVOHUHQFRXUDJHG'LVFRUGSDUWLFLSDQWVWR

             REWDLQWKHQDPHVRIORFDOEXVLQHVVHVZKRVHRZQHUVVLJQHGDSHWLWLRQWRDVNWKHJRYHUQPHQWWR

             FDQFHO.HVVOHU¶VSHUPLW,Q$XJXVWFRFRQVSLUDWRU*ULIILQWZHHWHGDERXWWDUJHWLQJDORFDO

             UHVWDXUDQW%UD]RV7DFRV'HIHQGDQW0RVOH\DOVRWZHHWHGDERXWWDUJHWLQJVHYHUDOUHVWDXUDQWV

             QDPHO\%UD]RV7DFRV&LQHPD7DFR&RPPRQZHDOWK5HVWDXUDQWDQG6N\EDU0XGKRXVHDQGWKH

             :KLVNH\-DU'HIHQGDQW6SHQFHUWZHHWHGDSLFWXUHRI&RPPRQZHDOWK5HVWDXUDQWZKLFKKDGD

                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 48 of 112 Pageid#: 860
                                                             Pg. No. 53
Filed 01/30/19                                        Case 19-90003                                              Doc 16
                                                                                
             
             



             VLJQLQWKHZLQGRZUHDGLQJ³,IHTXDOLW\ GLYHUVLW\DUHQ¶WIRU\RXWKHQQHLWKHUDUHZH´2Q

             $XJXVW'HIHQGDQW3HLQRYLFKWZHHWHG³'RWKHVHZKLWHEXVLQHVVRZQHUVDQGVKLWOLEVLQ&9LOOH

             WKLQNWKDWWKHLUYLUWXHVLJQDOLQJPHDQWKH\ZLOOEHVSDUHGVRPHKRZ"/RO´

                       %\LGHQWLI\LQJWKHVHEXVLQHVVHV'HIHQGDQWVLQWHQGHGWKDWWKHLUFRFRQVSLUDWRUV

             DQGIROORZHUVZRXOGWKUHDWHQWKHVHEXVLQHVVHV$QXPEHURIWKHVHEXVLQHVVHVWKHUHDIWHUUHFHLYHG

             LQSHUVRQDQGPDLOHGWKUHDWV




                                                                                                




                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 49 of 112 Pageid#: 861
                                                           Pg. No. 54
Filed 01/30/19                                         Case 19-90003                                             Doc 16
                                                                                  
             
             



             ,,     2Q$XJXVWDQG'HIHQGDQWV6XFFHVVIXOO\,PSOHPHQWHGWKH9LROHQFHDQG
                      ,QWLPLGDWLRQ7KH\+DG3ODQQHG

             $      )ULGD\$XJXVW

                              7KH³6HFUHW´7RUFK3DUDGH

                       'HIHQGDQWVLQFOXGLQJ0RVOH\6SHQFHU.HVVOHU5D\$QJOLQ&DQWZHOODQG

             ,QYLFWXVDORQJZLWKWKHLUFRFRQVSLUDWRUVRUJDQL]HGDWRUFKOLJKWPDUFKWKURXJKFDPSXV

             FXOPLQDWLQJDWWKHVWDWXHRI7KRPDV-HIIHUVRQQHDUWKH5RWXQGDRQ$XJXVWDWWKH*URXQGVDW

             89$

                       7KHSHUPLW'HIHQGDQW.HVVOHUDSSOLHGIRUDQGUHFHLYHGZDVIRUWKHIROORZLQJGD\

             $XJXVWLQ(PDQFLSDWLRQ3DUN'HIHQGDQWVGLGQRWSXEOLFO\GLVFORVHWKHWLPHRUORFDWLRQIRU

             WKH$XJXVWWRUFKSDUDGH³EHFDXVHLWZDVDVHFUHWDUUDQJHPHQW´

                       7KHWRUFKSDUDGHZDVWKHUHVXOWRIZHHNVRISODQQLQJE\'HIHQGDQWVDQGFR

             FRQVSLUDWRUV7KH\KDGHVWDEOLVKHGDIULGD\BQLJKWFKDQQHORQ'LVFRUGWRFRRUGLQDWHDWWHQGDQFH

             GUHVVFRGHDQGSODQV7KH\DGYLVHGFRFRQVSLUDWRUVWKDWWKHHYHQWZDVLQWHQGHGWREHDVHFUHW

             DQGWKDWWKH\VKRXOGEULQJWRUFKHV

                       )RUH[DPSOHWKH'DLO\6WRUPHUZHEVLWHVWDWHG

                            7LNL7RUFKHV<HV±UHTXLUHG3LFNXSWLNLWRUFKHVEHIRUH\RXOHDYH
                            \RXUKRPHWRZQ7KHUHZLOOEHDWRUFKOLJKWFHUHPRQ\DQGWKHWLNL
                            WRUFKHVZLOODOOEHJRQHIURPWKHVKHOYHVRIWKHORFDOVWRUHV'ROODU
                            VWRUHVDUH\RXUEHVWEHW:DO0DUWKDVWKHPFKHDSDVZHOO0DNH
                            VXUH DQG JHW VRPH WLNL WRUFK IXHORLO WRR  2WKHUZLVH WKH\ ZRQ¶W
                            EXUQ
                                    
                       2QDSODQQLQJFDOOFRQGXFWHGWKURXJK'LVFRUG'HIHQGDQW0RVOH\LQVWUXFWHG

             'HIHQGDQWVDQGFRFRQVSLUDWRUV³:HDUHGRLQJDWRUFKOLJKWHYHQWRQ)ULGD\$Q\RQHZKR

             GRHVQ¶WKDYHWLNLVWXIIQRZVKRXOGJRRXWDQGJHWLWWRQLJKWRUWRPRUURZPRUQLQJDQGLI\RX

             FRXOGJHWH[WUDVWKDWZRXOGEHJUHDW´'HIHQGDQW.HVVOHURUGHUHGDWWHQGHHVWREX\WRUFKHVIRU


                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 50 of 112 Pageid#: 862
                                                             Pg. No. 55
Filed 01/30/19                                             Case 19-90003                                               Doc 16
                                                                                    
             
             



             )ULGD\EXWWRGRVRRXWVLGHRI&KDUORWWHVYLOOHVRWKDWWKH\ZRXOGQRW³WLSRXUHQHP\RII´+H

             LQVWUXFWHGWKDWSHRSOH³EX\H[WUDVIRUWKRVHZKRDUHIO\LQJLQRUXQSUHSDUHG´

                       'HIHQGDQW0RVOH\RUGHUHGLQGLYLGXDOVWRDUULYHDW1DPHOHVV)LHOGDODUJHDUHD

             EHKLQG89$¶V0HPRULDO*\PQDVLXPDWSPVRWKDWWKH\FRXOGPDUFKRQFHGDUNQHVVIHOO

             DWSP+HWROGWKHPQRWWRDUULYHHDUOLHUWRDYRLGWLSSLQJRIIFRXQWHUSURWHVWRUVDQG

             VWUHVVHGWKDW³LW¶VH[WUHPHO\LPSRUWDQWWKDWQRERG\PHQWLRQWKLVRXWVLGHRXUFLUFOH´

                       :KLOHSODQQLQJWKHLUWRUFKOLJKWPDUFK'HIHQGDQWVZHUHDZDUHRIWKHIDFWWKDW

             RSHQILUHVDUHLOOHJDORQ89$¶VFDPSXVZLWKRXWDXWKRUL]DWLRQ1HDUO\RQHPRQWKEHIRUHWKH

             SODQQHGWRUFKOLJKWPDUFKD'LVFRUGSDUWLFLSDQWSRVWHGDOLQNWR89$¶VJXLGHOLQHVDJDLQVWRSHQ

             ILUHV$FRFRQVSLUDWRUDQGPRGHUDWRURQ'LVFRUG³SLQQHG´WKHUHJXODWLRQWRWKHFKDWPHDQLQJ

             WKDWLWZDVKLJKOLJKWHGIRUSDUWLFLSDQWV

                       7KHFKRLFHWRXVHOLWWRUFKHVZDVDGHOLEHUDWHGHFLVLRQWRKDUDVVDQGLQWLPLGDWHWKH

             SHRSOHRI&KDUORWWHVYLOOHDQGFRXQWHUSURWHVWHUVHVSHFLDOO\SHRSOHRIFRORUDQG-HZLVKSHRSOH

             'HIHQGDQWVDQGFRFRQVSLUDWRUVLQWHQWLRQDOO\GUHZRQWKHKLVWRU\RIWRUFKEHDULQJPREVDQGLQ

             SDUWLFXODUWKH.X.OX[.ODQ¶VXVHRIWRUFKHVLQWKHODWHVDQGLQWKHWZHQWLHWKFHQWXU\DQG

             WKH1D]L¶VXVHRIWRUFKHVLQWKHLUUDOOLHVLQWKHV,QERWKKLVWRULFDOFDVHVMXVWDVZLWKFURVV

             EXUQLQJWKHXVHRIWRUFKHVZDVFRQQHFWHGZLWKUDFLDOYLROHQFHWRUFKHVZHUHFKRVHQE\

             'HIHQGDQWVDQGFRFRQVSLUDWRUVDVSDUWRIDGHOLEHUDWHSODQWRHYRNHIHDURIWKHVDPHNLQGRI

             YLROHQFH$VRQHFRFRQVSLUDWRURQ'LVFRUGH[SODLQHG³7LNLWRUFKHVDUHWKHODVWVWDQGRI

             LPSOLFLWZKLWHQHVV´'HIHQGDQW5D\H[SODLQHGWKHSXUSRVHRIWKHWRUFKSDUDGHDVIROORZV³2XU

             FRXQWU\LVEHLQJXVXUSHGE\DIRUHLJQWULEHFDOOHGWKH-HZV:HDUHJRLQJWRVWRSLW´'HIHQGDQW

             ,QYLFWXVH[SODLQHGWRDUHSRUWHU³6RPHERG\IRUJRWWKHSLWFKIRUNVDWKRPHVRDOOZHJRWLV

             WRUFKHV´

                                                                   
                                                                    
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 51 of 112 Pageid#: 863
                                                                Pg. No. 56
Filed 01/30/19                                          Case 19-90003                                                Doc 16
                                                                                     
             
             



                       2QWKHPRUQLQJRI$XJXVW'HIHQGDQW&DQWZHOODQGRWKHUFRFRQVSLUDWRUV

             JDWKHUHGDWD:DOPDUWRXWVLGHRI&KDUORWWHVYLOOH&DQWZHOOWKHQWUDYHOOHGWR0F,QWLUH3DUNWR

             SUHSDUHIRUWKHHYHQLQJ,QDQLQWHUYLHZZLWKDUHSRUWHUIURPVice&DQWZHOOVDLG³,¶PWU\LQJWR

             PDNHP\VHOIPRUHFDSDEOHRIYLROHQFH,¶PKHUHWRVSUHDGLGHDVWDONLQWKHKRSHVWKDW

             VRPHERG\PRUHFDSDEOHZLOOFRPHDORQJDQGGRWKDW´

                       2Q)ULGD\HYHQLQJXVLQJ'LVFRUG'HIHQGDQW0RVOH\DOHUWHGFRFRQVSLUDWRUVWKDW

             WKH\VKRXOGJRWR89$³(YHU\RQHFDQVWDUWDVVHPEOLQJDWQDPHOHVVILHOGULJKWQRZZLWK\RXU

             WRUFKHVWRVWDUWVWDJLQJ:HZLOOVWHSRIIIURPWKHILHOGDWSP´

                       6WDUWLQJDURXQGSPDSSUR[LPDWHO\QHR1D]LVDQGZKLWH

             VXSUHPDFLVWV²'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUV²EHJDQDUULYLQJDW1DPHOHVV)LHOG7KH\

             FDUULHGXQOLWWLNLWRUFKHVDQGPDQ\ZRUHNKDNLSDQWVDQGZKLWHSRORVKLUWV WKHXQLIRUPRI

             'HIHQGDQW9DQJXDUG$PHULFD DQGSLQVPDUNLQJWKHLUDIILOLDWLRQVZLWKGLIIHUHQWKDWHJURXSV$

             OLWWOHDIWHUSP'HIHQGDQW6SHQFHUWH[WHGDUHSRUWHU³,¶GEHQHDUFDPSXVWRQLJKWLI,ZHUH

             \RX$IWHUSP1DPHOHVVILHOG´

                       %\HDUO\HYHQLQJ3ODLQWLII:LVSHOZH\ZDVLQVLGH6W3DXO¶V&KXUFKDORQJZLWK

             DQRYHUIORZFURZGRIDQHVWLPDWHGSHRSOH'R]HQVRIORFDODQGQDWLRQDOFOHUJ\PHPEHUV

             YLVLWLQJ&KDUORWWHVYLOOHIRUWKHZHHNHQGSDUWLFLSDWHGDQGVSRNHDWWKHVHUYLFH

                       3ODLQWLII-RKQ'RHDORQJZLWKRWKHU89$VWXGHQWVSHDFHIXOO\ZDONHGWRWKH

             5RWXQGDZKHUH'HIHQGDQWVZHUHEHOLHYHGWREHKROGLQJWKHLUHYHQW

                       3ODLQWLII1DWDOLH5RPHURKDGVSHQWWKHDIWHUQRRQRI$XJXVWSDLQWLQJEDQQHUV

             DQGSRVWHUVIRUXVHGXULQJWKHSODQQHGSHDFHIXOSURWHVWRIWKH$XJXVW³UDOO\´5RPHURWKHQ

             OHDUQHGWKDW'HIHQGDQWVZRXOGEHKROGLQJDUDOO\RQWKH89$FDPSXVDWWKH5RWXQGD:LWKD

             JURXSRIRWKHU89$VWXGHQWV5RPHURSHDFHIXOO\PDGHKHUZD\WRWKH5RWXQGD

                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 52 of 112 Pageid#: 864
                                                             Pg. No. 57
Filed 01/30/19                                         Case 19-90003                                               Doc 16
                                                                                  
             
             



                       $WWKHVDPHWLPHDW1DPHOHVV)LHOG3ODLQWLII0DJLOOREVHUYHG'HIHQGDQWVDQG

             WKHLUFRFRQVSLUDWRUVEDUNLQJDQGJUXQWLQJORXGO\PDNLQJVRXQGVWKDWUHVRQDWHGIRUEORFNV

             'HIHQGDQWV&DQWZHOO.HVVOHU5D\DQGRWKHUFRFRQVSLUDWRUVZHUHLVVXLQJRUGHUVWRWKHRWKHU

             ZKLWHVXSUHPDFLVWVDQGQHR1D]LVWHOOLQJWKHPWRJHWLQVSHFLILFIRUPDWLRQVDQGDVVLJQLQJ

             SHRSOHHLWKHUWRPDUFKZLWKDWRUFKRURQWKHVLGHDV³VHFXULW\´

                       'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVILOOHGWKHLUWLNLWRUFKHVZLWKIXHOIRUPHGD

             ORQJFROXPQDQGOLWWKHIODPHV7KH\WKHQVWDUWHGPDUFKLQJWZRE\WZRIURP1DPHOHVV)LHOGWR

             WKH5RWXQGDDQGGRZQWRWKH-HIIHUVRQ6WDWXH'HIHQGDQWVDQGFRFRQVSLUDWRUVGHOLEHUDWHO\WRRN

             DFLUFXLWRXVURXWHWKDWLQFOXGHGPDUFKLQJWKURXJKVWXGHQWKRXVLQJRQWKH/DZQZKLFK3ODLQWLII

             6LQHVREVHUYHGDQGZKLFKZDVLQWHQGHGWRWKUHDWHQLQWLPLGDWHDQGKDUDVVDVPDQ\E\VWDQGHUV

             DVSRVVLEOH

                       'HIHQGDQWVPDUFKHGLQDQRUJDQL]HGFRRUGLQDWHGIDVKLRQ2UJDQL]HUVLQFOXGLQJ

             'HIHQGDQW&DQWZHOOZRUHHDUSLHFHVFDUULHGUDGLRVDQGVKRXWHGVSHFLILFRUGHUVDWWKHPDUFKHUV

             7KH\VKRXWHGWRNHHSSDFHDYRLGJDSVVWD\LQOLQH³WZRE\WZR´DQGPDUFKDORQJVLGHD

             ³VHFXULW\JXDUG´'HIHQGDQW,QYLFWXVVDLGLWZDVD³WLJKWRSHUDWLRQ´DQGLQKLVOLYHYLGHRIHHG

             IUHTXHQWO\HQWKXVHG³KLJK7´PHDQLQJKLJKWHVWRVWHURQH

                       'HIHQGDQW&DQWZHOOPDUFKHGRQWKHRXWVLGHRIWKHFROXPQDORQJZLWKRWKHU

             ³JXDUGV´ZKRZHUHVHOHFWHGIRUWKHLUZLOOLQJQHVVWR³JHWSK\VLFDO´ZLWKFRXQWHUSURWHVWRUV

                       3ODLQWLIIV6LQHVDQG5RPHURKHDUGWKHPDUFKHUVFKDQWLQJVORJDQVFKRVHQIRUWKHLU

             LQWLPLGDWLQJDQGUDFLDOO\KDUDVVLQJHIIHFW7KHVHVORJDQVLQFOXGHG³<RXZLOOQRWUHSODFHXV´

             ³-HZVZLOOQRWUHSODFHXV´³%ORRGDQGVRLO´³:KLWHOLYHVPDWWHU´DQG³7KLVLVRXUWRZQQRZ´

             5RPHURDOVRKHDUGWKHPDUFKHUVFKDQW³JREDFNWRZKHUH\RXFDPHIURP´DQDSSDUHQWUHIHUHQFH

             WR5RPHUR¶V+LVSDQLFKHULWDJH

                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 53 of 112 Pageid#: 865
                                                            Pg. No. 58
Filed 01/30/19                                          Case 19-90003                                                 Doc 16
                                                                                   
             
             



                       7KHPDUFKHUVDOVREDUNHGOLNHGRJVDQGSHUIRUPHG1D]LVDOXWHV$JDLQWKHVH

             DFWLRQVZHUHLQWHQWLRQDOO\FKRVHQIRUWKHLUUDFLDOO\WKUHDWHQLQJLQWLPLGDWLQJDQGKDUDVVLQJHIIHFW

                       'HIHQGDQWVLQWHQGHGWRVHQGDFOHDUPHVVDJHWKURXJKWKHWRUFKSDUDGH-HZLVK

             SHRSOHEODFNSHRSOHDQGWKHLUDOOLHVVKRXOGEHDIUDLGIRUWKHLUVDIHW\OLYHOLKRRGVDQGOLYHV

                              7KH$WWDFNDWWKH5RWXQGD

                       7KHWRUFKPDUFKHYHQWXDOO\UHDFKHGWKHVWHSVRQWKHIDUVLGHRIWKH5RWXQGD

             +XQGUHGVRIQHR1D]LVDQGZKLWHVXSUHPDFLVWVLQFOXGLQJ'HIHQGDQWV.HVVOHUDQG6SHQFHU

             FKDUJHGWRZDUGDVPDOOJURXSRIIHZHUWKDQSHRSOHPRVWO\VWXGHQWVDQGFRPPXQLW\

             PHPEHUVLQFOXGLQJ3ODLQWLIIV-RKQ'RHDQG5RPHURZKRKDGORFNHGDUPVDURXQGWKHVWDWXHRI

             7KRPDV-HIIHUVRQ

                       $V'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVUXVKHGGRZQWKHVWHSVWKDWVXUURXQGWKH

             5RWXQGDDQGVWUHDPHGWRZDUGWKH-HIIHUVRQVWDWXHWKH\FRQWLQXHGWRVKRXW³%ORRGDQGVRLO´

             ³-HZVZLOOQRWUHSODFHXV´DQG³<RXZLOOQRWUHSODFHXV´DQGWREDUNOLNHGRJV7KH\DOVRPDGH

             PRQNH\QRLVHVDWWKHEODFNSURWHVWHUV3ODLQWLII-RKQ'RHRQHRIWKHIHZ$IULFDQ$PHULFDQPHQ

             SUHVHQWZDVWHUULILHGDQGIHDUHGIRUKLVOLIH3ODLQWLII5RPHURRQHRIWKHIHZ+LVSDQLF

             $PHULFDQVSUHVHQWKDGQHYHUEHHQPRUHDIUDLGLQKHUHQWLUHOLIH

                       $VWKH\UHDFKHGWKHVWDWXH'HIHQGDQWVDQGFRFRQVSLUDWRUVVWRRGVKRXOGHUWR

             VKRXOGHUDQGHQFLUFOHGWKHVWXGHQWVWRWUDSWKHP6HHLQJWKHPREVXUURXQGWKHVWXGHQWV3ODLQWLII

             0DJLOOZKRKDGIROORZHGWKHZKLWHVXSUHPDFLVWVDQGZDVZDUQLQJRWKHUVWRVWHHUFOHDUUDQ

             WKURXJKWKHFURZGDQGORFNHGDUPVZLWKWKHVPDOOJURXSZKLFKLQFOXGHG3ODLQWLIIV-RKQ'RHDQG

             5RPHUR2QHFRFRQVSLUDWRU\HOOHG³ZHQHHGVRPHPRUHSHRSOHWRILOOLQWKLVZD\WREORFN

             WKHVHSHRSOHRII´$IWHUWKHIDFWRQHSURWHVWRUWZHHWHG³7KH\VXUURXQGHGXVDWWKHVWDWXH7KH\

             ZRXOGQ¶WOHWXVRXW´'HIHQGDQW6SHQFHUUHWZHHWHGWKLVDGGLQJ³)DFWFKHFNWUXH´

                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 54 of 112 Pageid#: 866
                                                             Pg. No. 59
Filed 01/30/19                                          Case 19-90003                                                Doc 16
                                                                                   
             
             



                       2QHFRFRQVSLUDWRURQ'HIHQGDQW9DQJXDUG$PHULFD¶V6RXWKHUQ)URQW'LVFRUG

             VHUYHUSRVWHGDWZHHWIURP+DWHZDWFKVD\LQJ³$QWLIDVFLVWVDUHVXUURXQGHGE\KXQGUHGVRI

             IDVFLVWVDW-HIIHUVRQVWDWXH1RSROLFH´$QRWKHUUHSOLHG³'2,77,0(723+<6,&$//<

             5(029(7+(0´

                       'HIHQGDQWVDQGFRFRQVSLUDWRUVEHJDQWRNLFNDQGSXQFKWKHSURWHVWHUVDURXQGWKH

             VWDWXHXVLQJWKHLUWRUFKHVDVZHDSRQVDQGWREHDWLQGLYLGXDOVRQWRWKHJURXQG'HIHQGDQW5D\

             FODLPHGWKDWWKHJURXSRIZKLWHVXSUHPDFLVWV³ZHQWWKURXJK>WKHSURWHVWRUV@OLNHVKLWWKURXJKD

             JRRVH´

                       )URPWKHFURZG'HIHQGDQWVFRFRQVSLUDWRUVDQGRWKHUVWKUHZDQXQLGHQWLILHG

             IOXLGDWWKHSHDFHIXOSURWHVWHUVDURXQGWKHVWDWXHLQFOXGLQJRQ3ODLQWLIIV0DJLOO-RKQ'RHDQG

             5RPHUR/RRNLQJGRZQDWWKHIOXLGRQWKHLUFORWKLQJZKLFKWKH\IHDUHGZDVIXHORURWKHU

             IODPPDEOHOLTXLGDQGWKHKXQGUHGVRIOLWWRUFKHVDURXQGWKHP0DJLOODQG-RKQ'RHEHOLHYHG

             WKDWWKH\PLJKWEHNLOOHG&R&RQVSLUDWRUVDQGRWKHUVWKHQWKUHZWKHLUOLWWRUFKHVWKURXJKWKHDLU

             DLPHGDQGGLUHFWHGDWPDQ\RIWKHSURWHVWHUVDURXQGWKHVWDWXH$WRQHSRLQW'HIHQGDQW5D\

             VKRXWHG³7KHKHDWKHUHLVQRWKLQJFRPSDUHGWRZKDW\RX¶UHJRLQJWRJHWLQWKHRYHQV´

                       3ODLQWLII6LQHVZLWQHVVHGFRFRQVSLUDWRUVWKURZLQJIXHODQGWLNLWRUFKHVDWWKH

             SHDFHIXOSURWHVWRUVDURXQGWKHVWDWXWH

                       3ODLQWLII5RPHURZLWQHVVHGFRFRQVSLUDWRUVUHPRYLQJWKHLUKHOPHWVDQGVZLQJLQJ

             WKHPDWSHDFHIXOSURWHVWRUV5RPHURZDVDOVRVSLWRQE\FRFRQVSLUDWRUV

                       'HIHQGDQWVDQGFRFRQVSLUDWRUVLQFOXGLQJ'HIHQGDQW&DQWZHOODWWDFNHGWKH

             SURWHVWRUVZLWKPDFH7KH'DLO\6WRUPHULQFOXGHGWKHEHORZSKRWRRI&DQWZHOOVSUD\LQJD

             SURWHVWRULQWKHH\HVLQLWVOLYHIHHGZLWKWKHFDSWLRQ³PLJKWEHWKHJUHDWHVWSKRWR,¶YHHYHU



                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 55 of 112 Pageid#: 867
                                                             Pg. No. 60
Filed 01/30/19                                        Case 19-90003                                                Doc 16
                                                                                 
             
             



             VHHQ´7KHVDPHSKRWRZDVUHWZHHWHGE\'HIHQGDQW0RVOH\XQGHUDFDSWLRQ³+HSURWHFW+H

             DWDFN%XWPRVWLPSRUWDQWO\KHJRW\RXUEDFN´




                                                                                                       

                       'XHWR'HIHQGDQWV¶FRQGXFWDQGFRQVLVWHQWZLWKWKHLULQWHQWLRQWRWHUURUL]H

             3ODLQWLII-RKQ'RHIHDUHGWKDWKHZDVLQLPPLQHQWGDQJHU(QFLUFOHGE\'HIHQGDQWVDQGFR

             FRQVSLUDWRUV-RKQ'RHIHOWWUDSSHGDQGGLGQRWEHOLHYHWKDWKHFRXOGHVFDSHVDIHO\+HNQHZWKDW

             DVDQ$IULFDQ$PHULFDQPDQLIKHKDGWULHGWRHVFDSHEHIRUHWKHJURXSGLVSHUVHGKHZRXOGKDYH

             EHHQDWWDFNHG)RUDSSUR[LPDWHO\WHQPLQXWHVKHUHPDLQHGLQSODFHDQGZKLOHFRQILQHGZLWKLQ

             WKHFLUFOHRI'HIHQGDQWVDQGFRFRQVSLUDWRUVZDVVSUD\HGZLWKPDFH

                       )HDULQJIRUWKHLUOLYHV3ODLQWLIIV-RKQ'RH5RPHURDQGWKHRWKHUSURWHVWHUV

             VWUXJJOHGWRHVFDSHWKHPRE2QFHDZD\IURPWKHPRE5RPHURDWWHPSWHGWRZDVKRIIWKHPDFH

             WKDWKDGEHHQVSUD\HGLQKHUH\HVDQGDOORYHUKHUVKRXOGHUVE\'HIHQGDQWVDQGFRFRQVSLUDWRUV

             $IWHUWKHWUDXPDRIWKHWRUFKOLJKWUDOO\5RPHURKDGWURXEOHVOHHSLQJWKDWQLJKW

                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 56 of 112 Pageid#: 868
                                                            Pg. No. 61
Filed 01/30/19                                         Case 19-90003                                                  Doc 16
                                                                                  
             
             



                       'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVFOLPEHGWRWKHWRSRIWKH7KRPDV-HIIHUVRQ

             VWDWXHDQGZDYHGWKHLUWRUFKHVKLJKLQWKHDLU\HOOLQJ³+DLO6SHQFHU+DLOYLFWRU\´'HIHQGDQW

             6SHQFHUVSRNHEULHIO\WRWKHFURZGVD\LQJ³:HRZQWKHVHVWUHHWV:HRFFXS\WKLVJURXQG´

             +HWROGWKHFURZGWKDWWKH\ZHUH³ULVNLQJWKHLUOLYHV´IRUWKHLUIXWXUH7KLVZDVFRQVLVWHQWZLWK

             WKHXQODZIXOSODQGHYHORSHGE\'HIHQGDQWVWKURXJKWKHLUFRQVSLUDWRULDODFWVLQWKHZHHNVDQG

             PRQWKVSUHFHGLQJWKHVHHYHQWVDQGDVRSHUDWLRQDOL]HGDQGPRGLILHGE\'HIHQGDQWVLQUHVSRQVH

             WRGHYHORSPHQWVRQWKHJURXQG

                       7KHVHDFWVRIYLROHQFHZHUHQRWLVRODWHGRUXQSODQQHGLQFLGHQWV7KHWRUFKUDOO\

             ZDVSODQQHGZLWKWKHVSHFLILFLQWHQWRIHQJDJLQJLQUDFLDOO\PRWLYDWHGYLROHQFHWKUHDWV

             LQWLPLGDWLRQDQGKDUDVVPHQW7KHDWWDFNVXSRQWKHVWXGHQWVZHUHFRRUGLQDWHGERWKLQDGYDQFH

             DQGRQWKHGD\WKDWWKH\RFFXUUHG'HIHQGDQWVDQGFRFRQVSLUDWRUVLQWHQWLRQDOO\IRUPHGDFLUFOH

             WUDSSLQJWKHVWXGHQWVDQGHLWKHUGLUHFWO\SDUWLFLSDWHGLQWKHHQVXLQJYLROHQFHRUFRQWLQXHGWR

             LQFLWHLW²LQFOXGLQJWKURXJKWKHFKDQWVGHVFULEHGDERYH²DVWKHYLROHQFHZDVRFFXUULQJ

                              6W3DXO¶V0HPRULDO&KXUFK

                       'XULQJWKHDWWDFNDWWKH5RWXQGDKXQGUHGVRISHRSOHZHUHDFURVVWKHVWUHHWDW6W

             3DXO¶V&KXUFKOLVWHQLQJWRFLYLOULJKWVDQGUHOLJLRXVOHDGHUVVSHDNRISHDFHDQGHTXDOLW\$WOHDVW

             RQHZKLWHVXSUHPDFLVW'HIHQGDQWV¶FRFRQVSLUDWRUZDVZLWKLQWKHFKXUFKOLYHVWUHDPLQJWKH

             LQWHUIDLWKVHUYLFHWRKLVIROORZHUV

                       6RPHRIWKHLQGLYLGXDOVZLWKLQWKHFKXUFKLQFOXGLQJ3ODLQWLII:LVSHOZH\DORQJ

             ZLWKSHRSOHZKRKDGYROXQWHHUHGWRVHUYHLQDVHFXULW\UROHRXWVLGHWKHFKXUFKFRXOGVHHDQG

             KHDUWKHPREFKDUJLQJWKURXJKWKH5RWXQGDFKDQWLQJDQGZLHOGLQJWRUFKHV

                       $IWHUVHHLQJWKHPREVXUURXQGDQGDWWDFNWKHSHDFHIXOSURWHVWRUVDWWKH

             5RWXQGD3ODLQWLII:LVSHOZH\DQGRWKHUVZHUHUHDVRQDEO\DIUDLGWKDWWKHPREZRXOGFRPH

                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 57 of 112 Pageid#: 869
                                                             Pg. No. 62
Filed 01/30/19                                          Case 19-90003                                               Doc 16
                                                                                 
             
             



             WRZDUGVWKHFKXUFKWRFDXVHYLROHQFHWRWKHEXLOGLQJDQGWKHLQGLYLGXDOVLQVLGHSDUWLFXODUO\JLYHQ

             WKHUDFLDODQGUHOLJLRXVPDNHXSRIWKHDVVHPEOHGJURXSDQGWKHIDFWWKDW'HIHQGDQW.HVVOHUKDG

             VSHFLILFDOO\WDUJHWHG&RQJUHJDWHLQDGYDQFHIRUKDUDVVPHQWDQGLQWLPLGDWLRQ

                       $WDURXQGSPZKHQWKHVHUYLFHDW6W3DXO¶VHQGHGWKHRUJDQL]HUVDVNHG

             HYHU\RQHLQDWWHQGDQFHWROHDYHLQJURXSVWKURXJKWKHEDFNGRRUVWRDYRLGWKHQHR1D]LVDQG

             ZKLWHVXSUHPDFLVWV+RZHYHUDIWHUOHDUQLQJPRUHGHWDLOVRIWKHYLROHQFHRFFXUULQJDWWKH

             5RWXQGD3ODLQWLII:LVSHOZH\UHDVRQDEO\DSSUHKHQGHGWKDWIRUFHZRXOGEHXVHGDJDLQVWWKRVH

             VWLOOZLWKLQWKHFKXUFKLIWKH\ZHQWRXWVLGH7KHFKXUFKZDVILOOHGZLWKFKLOGUHQDQGHOGHUO\

             LQGLYLGXDOVZKRZHUHSDUWLFXODUO\YXOQHUDEOHWRDQ\YLROHQFHWKDWFRXOGRFFXU$FFRUGLQJO\D

             IHZPLQXWHVODWHUHYHU\RQHDW6W3DXO¶VZDVDVNHGWRUHWXUQWRWKHLUVHDWV7KH\UHPDLQHGLQWKH

             FKXUFKIRUQHDUO\DQKRXUDIWHUWKHVHUYLFHZDVVXSSRVHGWRHQG

                       $IWHUWKHFKXUFKUHRSHQHGLWVGRRUV3ODLQWLII:LVSHOZH\GURYHVRPHRIKLV

             IHOORZFOHUJ\EDFNWRWKHLUKRWHOVWRPDNHVXUHWKH\ZHUHVDIH)URPKLVFDU:LVSHOZH\VDZFR

             FRQVSLUDWRUVFDUU\LQJEDVHEDOOEDWVDQGWRUFKHV²FDUULHGIRUWKHSXUSRVHRIWKUHDWHQLQJ

             LQWLPLGDWLQJDQGKDUDVVLQJUHVLGHQWV

                       'LUHFWO\RXWVLGHRIWKH*UDGXDWH+RWHO3ODLQWLII:LVSHOZH\VDZ'HIHQGDQW

             $XJXVW,QYLFWXVKDUDVVDQGLQWLPLGDWHDIULHQG,QYLFWXVWKHQZDONHGWRZDUGV:LVSHOZH\ZKR

             ZDVZHDULQJDFROODUXQWLOWKH\ZHUHPHUHLQFKHVDSDUW,QYLFWXVNHSWPRYLQJIRUZDUGHYHQDV

             :LVSHOZH\SXOOHGEDFN2QFHKHZDVGLUHFWO\IDFHWRIDFHZLWK:LVSHOZH\,QYLFWXVEHJDQ

             GHPDQGLQJLQDFKDOOHQJLQJDQGKLJKO\DJJUHVVLYHWRQHWKDW:LVSHOZH\UHYHDOZKDWFKXUFKKH

             EHORQJVWR'HIHQGDQW$XJXVWXV,QYLFWXVWKHQDVNHG³:KDWWKHKHOODUH\RXGRLQJ´DQG

             FRQWLQXHGKRXQGLQJ:LVSHOZH\WRVWDWHKLVFKXUFKGHQRPLQDWLRQ



                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 58 of 112 Pageid#: 870
                                                             Pg. No. 63
Filed 01/30/19                                          Case 19-90003                                             Doc 16
                                                                                 
             
             



                              'HIHQGDQWV&HOHEUDWHGWKH7RUFK3DUDGHDVDQ$GYHUWLVHPHQWIRUWKH³8QLWHWKH
                                5LJKW´5DOO\WKH)ROORZLQJ'D\

                       'DYLG'XNHWKHIRUPHU*UDQG:L]DUGRIWKH.X.OX[.ODQDQGFRFRQVSLUDWRU

             SRVWHGWKHIROORZLQJ




                                                                                                   

                       &RFRQVSLUDWRU0F/DUHQSRVWHGDSKRWRRIWKHPDUFKDQGWZHHWHG³:KLWH

             SHRSOHVQHYHUDJUHHGWREHFRPHPLQRULWLHVLQWKHLURZQODQGVLQQXPEHUVDQGVSLULW´'HIHQGDQW

             .HVVOHUWZHHWHGDSLFWXUHRIWKHWRUFKOLJKWPDUFKHUVVXUURXQGLQJWKHSURWHVWRUVDWWKHVWDWXHDQG

             ZURWH³,QFUHGLEOHPRPHQWIRUZKLWHSHRSOHZKR¶YHKDGLWXSWRKHUH DUHQ¶WJRLQJWRWDNHLW

             DQ\PRUH7RPRUURZZH8QLWH7KH5LJKW&KDUORWWHVYLOOH´6SHQFHUUHWZHHWHGWKDWWZHHW




                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 59 of 112 Pageid#: 871
                                                              Pg. No. 64
Filed 01/30/19                                        Case 19-90003                                                 Doc 16
                                                                                  
             
             




                                                                                                       

                       &RFRQVSLUDWRU7KRPDV5\DQ5RXVVHDXDOHDGHURI'HIHQGDQW9DQJXDUG

             $PHULFDNHSWKLVFRFRQVSLUDWRUVLQIRUPHGRQWKH6RXWKHUQ)URQW'LVFRUGVHUYHUSRVWLQJ³$OO

             9$PHPEHUVVDIHDQGDFFRXQWHGIRU´ZKLOHDQRWKHUFRFRQVSLUDWRUZURWH³,KDGDORWRIIXQ

             WRQLJKW&DQ¶WZDLWIRUWKHELJHYHQWWRPRUURZ´

                       'HIHQGDQW,QYLFWXVWROGZDWFKHUVRIKLVOLYHVWUHDPWRFRPHRQ6DWXUGD\WRWKH

             PRVWLPSRUWDQW³UDOO\´RIWKH\HDU$QWLFLSDWLQJDQGVWUDWHJL]LQJYLROHQFH'HIHQGDQW$QJOLQ

             ZURWHRQKLV'DLO\6WRUPHUZHEVLWHWKDWSHRSOHVKRXOG³EHDW/HH3DUNE\QRRQSUHIHUDEO\E\

             ´$OWKRXJKKHZRXOGQ¶WEHWKHUH$QJOLQVDLGWKDWKHKDGJLYHQ'HIHQGDQW5D\ZRUGVWR

             UHOD\WRWKHFURZG+HWROGUHDGHUV³0DNHVXUH\RX¶UHZLWKDFUHZ'RQ¶WSDUNDORQHGRQ¶W

             ZDONWR\RXUFDUDORQH,I\RXZDQQDVWD\XSDOOQLJKWZLWK6WRUPHUVRUDUUDQJHWRWUDYHOWR

             WKHSDUNWRJHWKHUWRPRUURZJHWLQWKLVWKUHDGDQGVWDUWVHQGLQJSHRSOH30V´+HVLJQHGRIIIRU

             WKHHYHQLQJVD\LQJ³>Z@HDUHRQWKHYHUJHRIEUHDNLQJWKURXJKLQWRDZKROHRWKHUUHDOP´


                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 60 of 112 Pageid#: 872
                                                            Pg. No. 65
Filed 01/30/19                                         Case 19-90003                                                 Doc 16
                                                                                  
             
             



             %      6DWXUGD\$XJXVW

                              'HIHQGDQWV,QWHQWLRQDOO\3ODQQHG$9LROHQW&RQIURQWDWLRQ:LWK&RXQWHU
                                3URWHVWHUV

                       2Q$XJXVW'HIHQGDQWVWKHLUFRFRQVSLUDWRUVDQGRWKHUVDFWLQJDWWKHLU

             GLUHFWLRQH[HFXWHGWKHLUSODQWRFDUU\RXWUDFLDOUHOLJLRXVDQGHWKQLFYLROHQFHLQWLPLGDWLRQDQG

             KDUDVVPHQW'HIHQGDQWV.HVVOHU&DQWZHOO0RVOH\+HLPEDFK+LOO,QYLFWXV5D\6SHQFHU

             'DPLJR3HLQRYLFK)LHOGV3DUURWW7XEEVWKH1DWLRQDOLVW)URQW/HDJXHRIWKH6RXWK160

             7:39DQJXDUGWKH(DVW&RDVW.QLJKWVWKH/R\DO:KLWH.QLJKWV)2$.DQGKXQGUHGVRI

             6WRUPHUV PDQ\RIWKHPIURP6WRUPHU%RRN&OXEV DOOSDUWLFLSDWHGLQWKHYLROHQWHYHQWVRIWKH

             GD\WRJHWKHUZLWKFRFRQVSLUDWRUVLQFOXGLQJ'XNHDQGWKH3URXG%R\V

                       'HIHQGDQWVDQGFRFRQVSLUDWRUVSODQQHGWRDUULYHHDUO\DQGDQWLFLSDWHGDQG

             HQFRXUDJHGWKHXVHRIYLROHQFHWRDVVLVWWKHUDOO\$VRQHFRFRQVSLUDWRUH[SODLQHG³0HWKH

             UHVWRI7:3DQG/6>/HDJXHRIWKH6RXWK@KDYHEHHQWRPRUHWKDQRQHURGHR$QGVKLW160

             ZLOOEHWKHUHHDUO\WRR7KRVHJX\VDUHQXWV,QDJRRGZD\´'HIHQGDQW.HVVOHUSURPLVHGWKDW

             WKHUHZRXOGEHKXQGUHGVRIPHPEHUVRI7:3DQG/HDJXHRIWKH6RXWKDWWKHSDUNDVHDUO\DV

             DP

                       'HIHQGDQWV0RVOH\.HVVOHUDQGFRFRQVSLUDWRUVH[KRUWHGUDOO\JRHUVWRDUULYH

             EHIRUHWKHSDUNRSHQHGWRIRUP³DZKLWHEORFEDUULHURUVTXDUHDURXQGWKHHQWLUHVWDWXHSRGLXP

             JLYHQWKDWWKH\NQRZZH¶UHFRPLQJZH¶OODOOQHHGDVPDQ\SHRSOHDVSRVVLEOHWREHWKHUH

             ULJKWZKHQWKHSDUNRSHQV´

                       'HIHQGDQW.HVVOHUWROG'LVFRUGSDUWLFLSDQWV³(9(5<21(QHHGVWRJHWWRWKH

             SDUNDVHDUO\DVSRVVLEOHDQGGHIHQGRXUWHUULWRU\´+HVXJJHVWHGWKDWFDPSLQJRXWDWWKH

             PRQXPHQWWKHQLJKWEHIRUHZRXOGJLYHWKHP³>W@KHPRVWH[WUHPHO\SUHSDUHGSRVLWLRQ´,QWKHVH



                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 61 of 112 Pageid#: 873
                                                             Pg. No. 66
Filed 01/30/19                                          Case 19-90003                                               Doc 16
                                                                                     
             
             



             UHPDUNV.HVVOHUUHIHUUHGWR DQGDFWLYHO\HQFRXUDJHG SUHSDUDWLRQIRUYLROHQFHDJDLQVWUDFLDODQG

             UHOLJLRXVPLQRULWLHVDQGDQ\RQHZKRVXSSRUWHGWKHLUFDXVH

                        $FRFRQVSLUDWRUDVNHGWKH'LVFRUGJURXS³6RDUHZHJRLQJWRRFFXS\YHU\

             HDUO\"2UWU\DQGIRUFHWKLVFRPPLHVFXPRXWDIWHUWKHIDFW",¶PJRRGZLWKHLWKHU´$QRWKHU

             SDUWLFLSDQWUHVSRQGHG³:HZLOOEHILQHDVORQJDVZHKDYHERGLHVWKHUHDQGZLOOLQJWRUHPRYH

             ZKRHYHULVLQRXUZD\9DQJXDUGLVIDEULFDWLQJDGGLWLRQDOVKLHOGV:HVKRXOGKDYHDJRRG

             DPRXQWEHWZHHQRUJDQL]DWLRQV:HMXVWQHHGWRPDNHVXUHZHKDYHERGLHVWKHUHUHDG\WRURFN´

                        &RQVLVWHQWZLWKWKHFRQVSLUDF\¶VHIIRUWWRRUJDQL]HDQGPD[LPL]HYLROHQWDFWVD

             FRFRQVSLUDWRUDQGPRGHUDWRURQ'LVFRUGWROGSDUWLFLSDQWV³ZH¶OOEHSXWWLQJRXWDYLGHRIRUEDVLF

             IRUPDWLRQUROHVDQGFRPPDQGVWRDOORIWKHJURXSOHDGHUVVKRUWO\´DQGSRVWHGD³6KLHOGV 

             6KLHOG7DFWLFV3ULPHU´PDGHE\WKH³'HWURLW5LJKW:LQJV´DVZHOODVDYLGHRLOOXVWUDWLQJVKLHOG

             ILJKWLQJWHFKQLTXHVWREHVWXGLHGE\SDUWLFLSDQWV'HIHQGDQW0RVOH\VDLG³,UXQWKLV>WKH8QLWH

             WKH5LJKW³UDOO\´@DVDPLOLWDU\RSHUDWLRQ,ZDVLQWKHDUP\´

                        'HIHQGDQWVWRRNQRVWHSVWRSUHYHQWRUDLGLQSUHYHQWLQJWKHLQWLPLGDWLQJ

             WKUHDWHQLQJDQGRWKHUZLVHLOOHJDOFRQGXFWWKH\NQHZZDVEHLQJSODQQHGDQGFRRUGLQDWHG

                              7KH(YHQWV2Q$XJXVW:HUH,QWHQWLRQDOO\9LROHQW,Q$FFRUGDQFHZLWK
                                'HIHQGDQWV¶3ODQQLQJ

                        $FFRUGLQJWRIRUPHU&KDUORWWHVYLOOH3ROLFH&KLHI$O67KRPDV-U'HIHQGDQWV

             UHIXVHGWRIROORZDSODQWKDWKDGEHHQZRUNHGRXWWRNHHSWKHPVHSDUDWHGIURPWKHFRXQWHU

             SURWHVWHUV)RUH[DPSOHLQVWHDGRIHQWHULQJWKHSDUNIURPRQHHQWUDQFHWKH\FDPHLQIURPDOO

             VLGHV

                        0RVWRIWKH'HIHQGDQWJURXSVDUULYHGLQPLOLWDU\IRUPDWLRQVDUPHGOLNH

             SDUDPLOLWDU\IRUFHV²FDUU\LQJDPRQJRWKHUWKLQJVJXQVVKLHOGVSURWHFWLYHJHDUIODJVDQGURGV

             7KH\VKRXWHGFRPPDQGVDWWKHLUJURXSVWR³PRYHIRUZDUG´RU³UHWUHDW´*RYHUQRU7HUU\
                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 62 of 112 Pageid#: 874
                                                              Pg. No. 67
Filed 01/30/19                                       Case 19-90003                                               Doc 16
                                                                               
             
             



             0F$XOLIIHVWDWHGWKDW³SHUFHQWRIWKHSHRSOHKHUHKDGVHPLDXWRPDWLFZHDSRQV\RXVDZWKH

             PLOLWLDZDONLQJGRZQWKHVWUHHW\RXZRXOGKDYHWKRXJKWWKH\ZHUHDQDUP\´

                       )RXUPHPEHUVRI'HIHQGDQWV1DWLRQDOLVW)URQW/HDJXHRIWKH6RXWK1607:3

             DQG9DQJXDUG$PHULFDPHWDWDSUHVHWORFDWLRQLQRUGHUWRPDUFKWR(PDQFLSDWLRQ3DUNLQ

             IRUPDWLRQ

                       'HIHQGDQW9DQJXDUG$PHULFDPDUFKHGWRWKH3DUNILUVWFKDQWLQJ³%ORRGDQG

             VRLO´0HPEHUVRIWKHJURXSZHUHLQXQLIRUPVDVLQVWUXFWHGGUHVVHGLQKHOPHWVZKLWHRUEODFN

             SRORVDQGNKDNLVDQGZLHOGHGPDWFKLQJVKLHOGVDQGIODJV'HIHQGDQW)LHOGV ZKRZDVZHDULQJ

             WKHXQLIRUPZKLWHSRORNKDNLVDQGFDUU\LQJDEODFNVKLHOGZLWKWKH9DQJXDUGORJR PDUFKHG

             ZLWK9DQJXDUG$PHULFD

                       'HIHQGDQW/HDJXHRIWKH6RXWKOHGE\GHIHQGDQW0LFKDHO+LOOIROORZHG/LNH

             'HIHQGDQW9DQJXDUG$PHULFDWKH\PDUFKHGZLWKFRRUGLQDWHGVKLHOGVDQGIODJVDQGFDUULHGURGV

             DQGRWKHUZHDSRQV




                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 63 of 112 Pageid#: 875
                                                           Pg. No. 68
Filed 01/30/19                                         Case 19-90003                                                  Doc 16
                                                                                  
             
             




                                                                                                           

                       2QHPHPEHURI'HIHQGDQW/HDJXHRIWKH6RXWKH[SODLQHGWKDWKHDWWHQGHGWKH

             8QLWHWKH5LJKW³UDOO\´EHFDXVH³,LQWHQGWRVWDQGIRUWKH6RXWKDQGGLHIRULWLIQHHGEH7KH\

             ZLOOQRWUHSODFHXV´

                       'HIHQGDQW7:3PDUFKHGEHKLQG'HIHQGDQW/HDJXHRIWKH6RXWKDQG'HIHQGDQW

             3DUURWWPDUFKHGZLWK7:3'HIHQGDQW+HLPEDFKJXLGHGWKHJURXSZHDULQJDEODFNFRPEDW

             KHOPHWZLWKDERG\JXDUGFORVHRQKLVKHHOV

                       $VWKH1DWLRQDOLVW)URQWJURXSVDQGRWKHU'HIHQGDQWVDQGFRFRQVSLUDWRUV

             PDUFKHGWRZDUGV(PDQFLSDWLRQ3DUNWKH\VKRXWHGWKUHDWHQLQJKDUDVVLQJDQGLQWLPLGDWLQJ

             ODQJXDJHDW&KDUORWWHVYLOOHUHVLGHQWVDQGSURWHVWHUVRQWKHEDVLVRIWKHLUUDFHUHOLJLRQDQG

             HWKQLFLW\RUWKHLUVXSSRUWIRUSHRSOHRIGLIIHUHQWUDFHVUHOLJLRQVDQGHWKQLFLWLHV7KHVHLQFOXGHG




                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 64 of 112 Pageid#: 876
                                                             Pg. No. 69
Filed 01/30/19                                                              Case 19-90003                                              Doc 16
                                                                                              
             
             



             VWDWHPHQWVOLNH³*HWWKHIXFNRXWRIRXUFRXQWU\ELWFKHV<HDKFRPHXSWRPH&RPHXSWRPH

             ELWFK´

                            0DUFKLQJGRZQ-HIIHUVRQ6WUHHW'HIHQGDQWVDQGFRFRQVSLUDWRUVSDVVHGWKH

             V\QDJRJXHZKHUH3ODLQWLII3HDUFHLVDPHPEHU'XULQJWKH6KDEEDWVHUYLFHVWKUHHFR

             FRQVSLUDWRUVLQXQLIRUPVDQGVHPLDXWRPDWLFULIOHVVWRRGDFURVVIURPWKHWHPSOH$VRWKHUV

             SDUDGHGSDVWWKH\VKRXWHG³7KHUH¶VWKHV\QDJRJXH´IROORZHGE\FKDQWVRI³6LHJ+HLO´DQG

             RWKHUDQWL6HPLWLFODQJXDJH6RPHFDUULHGIODJVZLWKVZDVWLNDVDQGRWKHU1D]LV\PEROV

             'HIHQGDQW5D\LQWHQGLQJWRWKUHDWHQLQWLPLGDWHDQGKDUDVV&KDUORWWHVYLOOH¶V-HZLVKSRSXODWLRQ

             FDUULHGDEDQQHU ODWHUSRVWHGRQ'DLO\6WRUPHU¶VZHEVLWH WKDWUHDG³*DVWKHNLNHVUDFHZDU

             QRZ´'HIHQGDQW5D\DOVRWROGDZRPDQWR³SXWRQDIXFNLQJEXUND´DQGFDOOHGKHUD³VKDULD

             ZKRUH´+HHQGHGE\SURFODLPLQJ³+LWOHUGLGQRWKLQJZURQJ´7KHVHDFWVZHUHIXOO\FRQVLVWHQW

             ZLWKWKHEURDGHUFDPSDLJQRIUDFLDODQGUHOLJLRXVVXSSUHVVLRQDWWKHKHDUWRI'HIHQGDQWV¶

             FRQVSLUDF\

                            /DWHUWKDWGD\LQDWKUHDGZLWK'DLO\6WRUPHUFRFRQVSLUDWRUVVXJJHVWHGPHHWLQJ

             DWSPWR³WRUFKWKRVH-HZLVKPRQVWHUV´$IWHUVHHLQJWKHLUH[FKDQJHWKH&KDUORWWHVYLOOH

             PD\RUPDGHDIUDQWLFDSSHDOWRWKH6HFUHWDU\RI3XEOLF6DIHW\DVNLQJIRUSROLFHSURWHFWLRQDWWKH

             7HPSOH




             
             
              $VPDGHFOHDULQWKH'DLO\6WRUPHU³VW\OHJXLGH´UHIHUHQFHVOLNHWKLVDUHRQO\PHDQWWRVHHPK\SHUEROLFWRWKH
             XQLQLWLDWHG7KH'DLO\6WRUPHULVDZDUHWKDW³>P@RVWSHRSOHDUHQRWFRPIRUWDEOHZLWKPDWHULDOWKDWFRPHVDFURVVDV
             YLWULROLFUDJLQJQRQLURQLFKDWUHG´DQGVR³>W@KHXQGRFWULQDWHGVKRXOGQRWEHDEOHWRWHOOLIZHDUHMRNLQJRUQRW
             7KHUHVKRXOGDOVREHDFRQVFLRXVDZDUHQHVVRIPRFNLQJVWHUHRW\SHVRIKDWHIXOUDFLVWV´%XWDFFRUGLQJWR'HIHQGDQW
             $QGUHZ$QJOLQZKRGUDIWHGWKHVW\OHJXLGH³>W@KLVLVREYLRXVO\DSOR\DQG,DFWXDOO\GRZDQWWRJDVNLNHV´
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 65 of 112 Pageid#: 877
                                                                                 Pg. No. 70
Filed 01/30/19                                        Case 19-90003                                             Doc 16
                                                                                 
             
             




                                                                                       

                       %\FRQWUDVW3ODLQWLII:LVSHOZH\KDGRUJDQL]HGDDPLQWHUIDLWKSUD\HU

             ³VXQULVH´VHUYLFHWKDWZDVKHOGDWWKHKLVWRULFDO$IULFDQ$PHULFDQ)LUVW%DSWLVW&KXUFKRQ:HVW

             0DLQ6WUHHW

                       $IWHUWKHVHUYLFHDQXPEHURIFRPPXQLW\PHPEHUVOHIWWKHFKXUFKWRKROGD

             SHDFHIXOPDUFKIURPWKHQHDUE\-HIIHUVRQ6FKRRO$IULFDQ$PHULFDQ+HULWDJH&HQWHUWR

             0F*XIIH\3DUN2WKHUVLQFOXGLQJ3ODLQWLII:LVSHOZH\VLOHQWO\PDUFKHGZLWKRWKHUFOHUJ\

             PHPEHUVGLUHFWO\IURPWKHVXQULVHVHUYLFHWR(PDQFLSDWLRQ3DUN




                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 66 of 112 Pageid#: 878
                                                           Pg. No. 71
Filed 01/30/19                                         Case 19-90003                                            Doc 16
                                                                                  
             
             




                                                                                                            

                       :KHQ3ODLQWLII:LVSHOZH\DQGKLVIHOORZFOHUJ\DUULYHGDW(PDQFLSDWLRQ3DUN

             DURXQGDPWKH\ZHUHFRQIURQWHGE\KHDYLO\DUPHGPLOLWLDPHQDQGH[WUHPLVWVPDQ\LQIXOO

             PLOLWDU\DWWLUHZLWKVHPLDXWRPDWLFULIOHVDQGSLVWROV3ODLQWLII:LVSHOZH\DQGRWKHUFOHUJ\

             PHPEHUVORFNHGDUPVDQGNQHOWEHIRUHWKHP

                       $VWKH\KDGSODQQHG'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVDSSURDFKHG

             (PDQFLSDWLRQ3DUNLQFRRUGLQDWHGZDYHVRISDVVHQJHUYDQV'HIHQGDQW3HLQRYLFKIODQNHGE\

             KLV³VHFXULW\WHDP´DSSURDFKHG(PDQFLSDWLRQ3DUNLQWKH³WKLUGRUWKHIRXUWKZDYH´

                       &RQVLVWHQWZLWKWKHLUHODERUDWHSODQQLQJDQGOHVVRQVLQEDWWOHILHOGWDFWLFV

             'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUVFKDUJHGWKURXJKWKHSHDFHIXOFOHUJ\ZKHQWKH\DUULYHGDW

             WKHSDUN0DQ\RIWKHFOHUJ\ZHUHSXVKHGWRWKHJURXQGDQG3ODLQWLII:LVSHOZH\ZDVNQRFNHG

             LQWRDEXVK$FRFRQVSLUDWRUVWRRGVWDULQJ3ODLQWLII:LVSHOZH\GLUHFWO\LQWKHH\HVDQG

             UHSHDWHGO\VKRXWLQJ³IXFN\RXIDJJRW´DWKLP



                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 67 of 112 Pageid#: 879
                                                             Pg. No. 72
Filed 01/30/19                                        Case 19-90003                                                Doc 16
                                                                                  
             
             



                       7KHYLROHQFHE\WKH'HIHQGDQWVDWWKHHQWUDQFHWR(PDQFLSDWLRQ3DUNIROORZHGD

             FRQVLVWHQWSDWWHUQDFFRUGLQJWRWKHLUSUHVHWSODQ7KH'HIHQGDQWVZRXOG³XVHVKLHOGVIODJVRU

             ILVWV´WREUHDNWKURXJKWKHEORFNDGHRIFRXQWHUSURWHVWRUVZRXOGVXFFHHGLQHQWHULQJWKHSDUN

             DQGWKHQDQRWKHUZDYHZRXOGDUULYH,QEHWZHHQHDFKZDYHFRXQWHUSURWHVWRUVZRXOGDWWHPSWWR

             UHDVVHPEOHEHIRUHWKHQH[WDUULYHG7KLVSOD\HGRXWDWOHDVWKDOIDGR]HQWLPHV

                       $IWHUWKHEHLQJDVVDXOWHG3ODLQWLII:LVSHOZH\DQGRWKHUFOHUJ\ZHUHDIUDLGWKDW

             WKH\FRXOGJHWVHULRXVO\LQMXUHGRUZRXOGVXIIHUDQRWKHUPRUHVHULRXVDWWDFN$VDUHVXOWRI

             'HIHQGDQWV¶DQGWKHLUFRFRQVSLUDWRUV¶DFWLRQVDQGDVWKHYLROHQFHHVFDODWHG3ODLQWLII

             :LVSHOZH\ZDVIRUFHGWRHQGKLVSHDFHIXOSURWHVWDQGOHDYHWKHSDUNZKHUHKHDQGRWKHUVZHUH

             ODZIXOO\VWDQGLQJ

                       3ODLQWLII5RPHURH[SHULHQFHGDVLPLODUDWWDFNE\'HIHQGDQWVDQGWKHLUFR

             FRQVSLUDWRUV+DYLQJOLQNHGDUPVZLWKDJURXSRIZRPHQIDFLQJ'HIHQGDQWVDQGFR

             FRQVSLUDWRUVZKRZHUHFODGLQVKLHOGVDQGKHOPHWVRXWVLGH(PDQFLSDWLRQ3DUN5RPHURZDV

             SXVKHGDJDLQVWDSROLFHFDUDVWKH'HIHQGDQWVDQGFRFRQVSLUDWRUVVRXJKWWRPRYHWKURXJK

             5RPHUR¶VJURXS'XULQJWKLVDVVDXOW5RPHURZDVDOVRVSLWRQ

                       'HIHQGDQWVEUDJJHGDERXWWKHLUYLROHQFHDIWHUWKHIDFW'HIHQGDQW3DUURWWIRU

             H[DPSOHZURWHDQDFFRXQWRIWKH8QLWHWKH5LJKW³UDOO\´LQ³&DWFKHULQWKH5HLFK0\$FFRXQW

             RIP\([SHULHQFHLQ&KDUORWWHVYLOOH´+HZURWHWKDW'HIHQGDQWV7:3/HDJXHRIWKH6RXWK

             160DQGRWKHU1DWLRQDOLVW)URQWJURXSVMRLQHGWRJHWKHU³WRKHOSFUHDWHWZRVKLHOGZDOOV´IRU

             ³WKHILJKW´+HH[SODLQHG³:KLOHPRVWRIWKH,GHQWLW\(YURSDPHQZHUHRFFXSLHGRQRWKHU

             IURQWVWKH\VHQWDGHWDFKPHQWRIILJKWHUVWRDVVLVWXVDQGWRUHOD\LQWHOOLJHQFHWR-DVRQ.HVVOHU

             DQGRWKHURUJDQL]HUV7KH\RIIHUHGPRUHILJKWHUVEXWZHKDGRXUSRVLWLRQVDPSO\FRYHUHG´+H

             IXUWKHUVDLGLQDQLQWHUYLHZZLWKWKHLos Angeles Times

                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 68 of 112 Pageid#: 880
                                                            Pg. No. 73
Filed 01/30/19                                            Case 19-90003                                         Doc 16
                                                                                       
             
             



                                :LWKDIXOOWKURDWHGUHEHO\HOOWKH/HDJXHEURNHWKURXJKWKHZDOO
                                RI GHJHQHUDWHV DQG 7UDG:RUNHU PDQDJHG WR HQWHU WKH /HH 3DUN
                                YHQXHLWVHOIZKLOHWKH\ZHUHODUJHO\VWLOOUHHOLQJ0LFKDHO7XEEVDQ
                                HVSHFLDOO\ LPSRVLQJ /HDJXH RUJDQL]HU WRZHUHG RYHU DQG SXVKHG
                                WKURXJK WKH DQWLID OLNH D 7\UDQQRVDXUXV DPRQJ UDSWRUV DV OHDJXH
                                ILJKWHUVZLWKVKLHOGVSXWWKHLUWUDLQLQJWRZRUN

                       'HIHQGDQW+LOOODWHUH[FODLPHGWKDW³0U7XEEVZDVHYHU\ZKHUHWKHFKDRVZDV´




                                                                                                            

                       %\DURXQGDPKDYLQJFKDUJHGWKURXJKSURWHVWHUVSXVKLQJDQGVKRYLQJ

             WKHPZLWKWKHLUVKLHOGVDQGURGV'HIHQGDQWV7:3160DQG/HDJXHRIWKH6RXWKOLQHGXS

             LQVLGH(PDQFLSDWLRQ3DUNOHGE\DPRQJRWKHUV'HIHQGDQWV6FKRHS+LOO+HLPEDFKDQG

             3DUURWW'HIHQGDQW3DUURWWH[SODLQHGWKDWWKH\KDG³VWXFNZLWKWKHRULJLQDOSODQWRGHILQHDQG

             VHFXUHWKHHYHQWSHULPHWHU´

                       2QFHLQVLGHWKH3DUN'HIHQGDQWV¶UDFLDOUHOLJLRXVDQGHWKQLFDOO\PRWLYDWHG

             YLROHQFHGLGQRWVWRS,WHVFDODWHG

                       $VWKH\KDGSODQQHG'HIHQGDQWVXVHGWKHLUVKLHOGVDQGURGVWRSORZWKURXJK

             SHRSOHDQGNQRFNWKHPRYHU7KH\XVHGURGVDQGIODJVWRDVVDXOWSURWHVWHUV


                                                                   
                                                                    
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 69 of 112 Pageid#: 881
                                                                Pg. No. 74
Filed 01/30/19                                         Case 19-90003                                                 Doc 16
                                                                                  
             
             



                       'HIHQGDQWVDOVRHQFRXUDJHGYLROHQFHE\RWKHUV2YHUWKHFRXUVHRIWKHPRUQLQJ

             'DLO\6WRUPHUWKURXJKDOLYHIHHGPDLQWDLQHGE\'HIHQGDQWV$QJOLQDQG5D\DQGRWKHU'DLO\

             6WRUPHUVWDIIRQWKHJURXQGHQFRXUDJHGIROORZHUVWRRUJDQL]HLQJURXSVDQGGHOLEHUDWHO\LQFLWHG

             WKHPWRHQJDJHLQYLROHQWDFWV$PRQJRWKHUH[KRUWDWLRQVWKH\WROGIROORZHUV³:+,7(

             6+$5,$12:´DQG³:(+$9($1$50<7+,6,67+(%(*,11,1*2)$:$5´

                       0HPEHUVRI'HIHQGDQW9DQJXDUG$PHULFDDOVRFRPPXQLFDWHGRYHUWKH6RXWKHUQ

             )URQWVHUYHUVKDULQJOLYHIHHGVWUHDPVDQGHQFRXUDJLQJFRFRQVSLUDWRUVRQWKHJURXQGLQ

             &KDUORWWHVYLOOHWR³-XVWLQFLWHDULRWDOUHDG\´2QHFRFRQVSLUDWRURQWKH$QWLFRP'LVFRUGVHUYHU

             UHSRUWHGWRWKHJURXS³9DQJXDUGVKLHOGVDUHKROGLQJWKHOLQH´

                       +DYLQJZLWQHVVHGWKHHYHQWVRI)ULGD\DQGWKHDQWL6HPLWLFFKDQWVRIGHIHQGDQWV

             DQGWKHLUFRFRQVSLUDWRUV3ODLQWLII3HDUFHVWUXJJOHGZLWKZKHWKHUVKHVKRXOGDWWHQGWKHSHDFHIXO

             SURWHVWDQGZKHWKHUVKHVKRXOGLGHQWLI\KHUVHOIDV-HZLVK2QWKHRQHKDQGVKHEHOLHYHGWKDWLW

             ZDVLPSRUWDQWWRSHDFHIXOO\SURWHVWEXWVKHDOVRIHDUHGIRUKHUVDIHW\$VVKHOHIWKHUKRXVHVKH

             PDGHD6WDURI'DYLGRXWRIGXFWWDSHDQGDWWDFKHGLWWRKHUVKLUWZKLFKERUHD+HEUHZOHWWHULQ

             UDLQERZFRORUVWRVKRZKHUVXSSRUWIRUWKH/*%7FRPPXQLW\6KHZHQWWR(PDQFLSDWLRQ3DUN

             WRSHDFHIXOO\SURWHVWWKHQHR1D]LVDQGZKLWHVXSUHPDFLVWSUHVHQFHLQ&KDUORWWHVYLOOH

                       2QHRIWKHUDOO\JRHUVDFRFRQVSLUDWRUVDZ3ODLQWLII3HDUFHRQWKHVWUHHW

             SRLQWHGDWKHUDQGVKRXWHG³2KJRRGWKH\DUHPDUNLQJWKHPVHOYHVIRUXVVRLWLVHDV\WRILQG

             WKHP´$WWKH3DUN3HDUFHZDVMRLQHGE\KHUVRQZKRDOVRZRUHD6WDURI'DYLGDQGFDUULHGD

             UDLQERZIODJ

                       :KLOH3ODLQWLII3HDUFHZDVVWDQGLQJSHDFHIXOO\RXWVLGHRIWKH3DUNH[SUHVVLQJ

             KHUVROLGDULW\ZLWKRWKHU-HZLVKDQGQRQZKLWHPHPEHUVRIKHUFRPPXQLW\DQRWKHUZKLWH

             VXSUHPDFLVWDQGFRFRQVSLUDWRUWKUHZDQRSHQERWWOHILOOHGZLWKDIRXOOLTXLGDWKHU²DFRPPRQ

                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 70 of 112 Pageid#: 882
                                                             Pg. No. 75
Filed 01/30/19                                         Case 19-90003                                              Doc 16
                                                                                  
             
             



             WDFWLFRI'HIHQGDQWVDQGWKHLUFRFRQVSLUDWRUV,QGHHGLQDGYDQFHRIWKHUDOO\FRFRQVSLUDWRUV

             KDGHQFRXUDJHGRWKHUVWR³>S@HHLQEDOORRQVDQGWKURZWKHPDWFRPPXQLVWV,QVHOIGHIHQVH´

             DQGWR³>I@HHOIUHHWRXULQDWHDQGGHIDFDWHRQ\RXUQHDUHVWDQWLIDWHUURULVWIDJJRWSXVV\´7KH

             ERWWOHVWUXFN3HDUFHRQKHUOHJDQGVKHFRXOGVPHOOWKHIRXOOLTXLGRQKHUERG\

                       ,QVKRUWRUGHUSHDFHIXOSURWHVWHUVLQFOXGLQJ3ODLQWLIIV:LVSHOZH\DQG3HDUFH

             ZHUHIRUFHGWROHDYHWKHDUHDRI(PDQFLSDWLRQ3DUNDV'HIHQGDQWVDQGFRFRQVSLUDWRUVDWWDFNHG

             SHRSOHZLWKFOXEVVPRNHERPEVDQGSHSSHUVSUD\LQIXOILOOPHQWRIWKHLUSUHPHGLWDWHGVWUDWHJ\

             RILQIOLFWLQJLQMXU\

                              7KH$XWKRULWLHV'HFODUHGWKH5DOO\DQ8QODZIXO$VVHPEO\DQG'HIHQGDQWVDQG
                                &R&RQVSLUDWRUV,QWHQWLRQDOO\6SUHDGWKH9LROHQFH2XWVLGH(PDQFLSDWLRQ3DUN

                       %\DPEHIRUHWKHSHUPLWIRUWKH³UDOO\´HYHQEHJDQ&KDUORWWHVYLOOH

             RIILFLDOVGHFODUHGWKHJDWKHULQJLQ(PDQFLSDWLRQ3DUNDQXQODZIXODVVHPEO\GHILQHGXQGHU

             9LUJLQLDODZDV³ZKHQHYHUWKUHHRUPRUHSHUVRQVDVVHPEOHGVKDUHWKHFRPPRQLQWHQWWRDGYDQFH

             VRPHODZIXORUXQODZIXOSXUSRVHE\WKHFRPPLVVLRQRIDQDFWRUDFWVRIXQODZIXOIRUFHRU

             YLROHQFHOLNHO\WRMHRSDUGL]HVHULRXVO\SXEOLFVDIHW\SHDFHRURUGHU´

                       $WDP*RYHUQRU0F$XOLIIHGHFODUHGDVWDWHRIHPHUJHQF\VWDWLQJ³,WLV

             QRZFOHDUWKDWSXEOLFVDIHW\FDQQRWEHVDIHJXDUGHGZLWKRXWDGGLWLRQDOSRZHUVDQGWKDWWKH

             PRVWO\RXWRIVWDWHSURWHVWRUVKDYHFRPHWR9LUJLQLDWRHQGDQJHURXUFLWL]HQVDQGSURSHUW\,DP

             GLVJXVWHGE\WKHKDWUHGELJRWU\DQGYLROHQFHWKHVHSURWHVWRUVKDYHEURXJKWWRRXUVWDWHRYHUWKH

             SDVWKRXUV´

                       'DLO\6WRUPHUZURWHVKRUWO\WKHUHDIWHU³6RPHRQHLVJHWWLQJJDVVHG/(7¶6

             +23(,7¶6-(:6´

                       -DVRQ.HVVOHUDQGRWKHU'HIHQGDQWVGLUHFWHGWKHPREWRPRYHWR0F,QWLUH3DUN

             6RPH'HIHQGDQWVDQGFRFRQVSLUDWRUVORDGHGLQWRZKLWHYDQVDQG'HIHQGDQWV&DQWZHOODQG5D\
                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 71 of 112 Pageid#: 883
                                                             Pg. No. 76
Filed 01/30/19                                        Case 19-90003                                                 Doc 16
                                                                                  
             
             



             VKDUHGRQHYDQ,QKLVLQWHUYLHZZLWKViceWKDWGD\5D\H[SODLQHG³:H¶UHVKRZLQJWRWKLV

             SDUDVLWLFFODVVRIDQWLZKLWHYHUPLQWKDWWKLVLVRXUFRXQWU\7KLVFRXQWU\ZDVEXLOWE\RXU

             IRUHIDWKHUV,WZDVVXVWDLQHGE\XV,W¶VJRLQJWRUHPDLQRXUFRXQWU\´

                       'DLO\6WRUPHUHQFRXUDJHGLWVIROORZHUVWRJRWR0F,QWLUH3DUNDQGDVVHPEOH

             ³EHKLQG´'HIHQGDQWV5D\DQG&DQWZHOODQGLQFLWHGWKHFURZGWRYLROHQFH




                                                                                                      

                       $PRQJWKRVHZKRIROORZHGWKHLUGLUHFWLRQZDV'HIHQGDQW9DQJXDUG$PHULFD

             'HIHQGDQW6FKRHSDOVRPDUFKHGWR0F,QWLUH3DUNDWWDFNLQJSURWHVWRUVDORQJWKHZD\+H

             H[SODLQHG³,ZDVRIIHUHGDULGHWRVDIHW\DQGGHFOLQHGWROHDYHXQWLOWKHZRPHQDQGRWKHUVZHUH

             VDIHVRZHMXVWPDUFKHGEDFNWKURXJKDQWLID:HZHQWULJKWWKURXJK>DQWLID@OLNHZDUULRUV´

             'HIHQGDQW3DUURWWUHIXVHGWROHDYH(PDQFLSDWLRQ3DUNDQGZDVDUUHVWHGE\WKHSROLFHIRUIDLOLQJ

             WRGLVSHUVH3DUURWWGHVFULEHGKLVGHWHQWLRQDVEHLQJ³DSROLWLFDOSULVRQHUIRUDERXWPLQXWHV´

                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 72 of 112 Pageid#: 884
                                                            Pg. No. 77
Filed 01/30/19                                          Case 19-90003                                            Doc 16
                                                                               
             
             



                       %\SP'HIHQGDQWV6SHQFHUDQG3HLQRYLFKDQGWKHLUIROORZHUVKDGPRVWO\

             UHDVVHPEOHGLQ0F,QWLUH3DUN9LROHQFHDJDLQEURNHRXW2QHZRPDQSURWHVWLQJ'HIHQGDQWV¶

             PHVVDJHZDVFKRNHGE\FRFRQVSLUDWRU6WHYHQ%DOFDLWLVZKRZDVZHDULQJDWVKLUWDGYHUWLVLQJD

             ZKLWHQDWLRQDOLVWDQGDQWL6HPLWLFZHEVLWH5HG,FH$VKHJUDEEHGKHUQHFNKHORRNHGDWD

             E\VWDQGHUDQGVDLG³'RQ¶WVDYHKHU´

                       'HIHQGDQWV6SHQFHUDQG3HLQRYLFKVSRNHWRWKHLUIROORZHUVDW0F,QWLUH3DUN

             3HLQRYLFKFDOOHGWKHFRXQWHUSURWHVWRUV³VDYDJHV´

                       'HIHQGDQWVDW0F,QWLUH3DUNGLVFXVVHGUHWXUQLQJWR(PDQFLSDWLRQ3DUNLQGHILDQFH

             RISROLFHRUGHUV'HIHQGDQW0RVOH\VRXJKWSHRSOHZLWKJXQV³,QHHGVKRRWHUV´KHVDLG³:H¶UH

             JRQQDVHQGSHRSOHZLWKORQJULIOHVEDFNWRWKDWVWDWXH´$FFRUGLQJWRD'HIHQGDQW160

             WZLWWHUDFFRXQW'HIHQGDQW6FKRHS³OHGDJURXSRIEDFNWKHPLOHVIURPWKHQGSDUNEDFN

             WR/HH3DUNWKURXJK$QWLIDDQGSROLFHLQWHUIHUHQFH´7KH\MHHUHG³6RPXFKUHVSHFWIRUP\

             &RPPDQGHU-HII6FKRHS,ZLOOJRLQWREDWWOHZLWK\RXDQ\WLPH6LU´

                       $IHZPLQXWHVDIWHUSP'DLO\6WRUPHUSRVWHG




                                                                                               

                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 73 of 112 Pageid#: 885
                                                             Pg. No. 78
Filed 01/30/19                                                              Case 19-90003                                           Doc 16
                                                                                            
             
             



                            'HIHQGDQWVWRRNQRVWHSVWRSUHYHQWRUDLGLQSUHYHQWLQJWKHYLROHQWDFWLRQVWKDW

             WKH\NQHZZDVEHLQJSODQQHG

                            6RPH'HIHQGDQWVDQGFRFRQVSLUDWRUVVWD\HGLQWKHSDUNVZKLOHRWKHUVGLVSHUVHG

             DQGEHJDQWRWHUURUL]HUHVLGHQWVLQWKHGRZQWRZQDUHDRI&KDUORWWHVYLOOHQHDUWKHSHGHVWULDQPDOO

             0XxL]ZHDULQJDWVKLUWZLWKDUHSUHVHQWDWLRQRIZRPHQRIFRORUZLWQHVVHGWKHPDUFKHUVZDON

             EDFNWRWRZQIURP0F,QWLUH3DUNDQGWKHQIROORZHGKHUVHOIWRMRLQDJURXSRISHDFHIXOFRXQWHU

             GHPRQVWUDWRUV

                            2QWKHPDOO'HIHQGDQWVDQGFRFRQVSLUDWRUVDJDLQEURXJKWYLROHQFH2QHFR

             FRQVSLUDWRUIRUH[DPSOHZDVFDXJKWRQYLGHRSXQFKLQJWZRSHDFHIXOFRXQWHUSURWHVWRUVGLUHFWO\

             LQWKHIDFH

                                        7KH&DU$WWDFN

                            ³5XQ7KHP2YHU´LVDSRSXODUDQWL%ODFN/LYHV0DWWHUDQGDQWLUDFLDOMXVWLFH

             SURWHVWFDWFKSKUDVHDQGVKRZVXSLQPHPHVDQGFRPPHQWVDFURVVWKH,QWHUQHW,QODWH-DQXDU\

             )R[1DWLRQWKHRSLQLRQZHEVLWHRSHUDWHGE\)R[1HZVWZHHWHGRXWD³5HHO2I&DUV

             3ORZLQJ7KURXJK3URWHVWRUV7U\LQJ7R%ORFN7KH5RDG´7KHDXWKRURIWKHYLGHRSLHFHZKLFK

             RULJLQDOO\DSSHDUHGRQWKH'DLO\&DOOHUZURWH³+HUH¶VDFRPSLODWLRQRIOLEHUDOSURWHVWHUVJHWWLQJ

             SXVKHGRXWRIWKHZD\E\FDUVDQGWUXFNV´DQG³6WXG\WKHWHFKQLTXHLWPD\SURYHXVHIXOLQWKH

             QH[WIRXU\HDUV´2Q)DFHERRNWKHDXWKRUEUDJJHGDERXWWKHSRSXODULW\RIWKHSLHFHERDVWLQJ

             WKDWKH³>P@DGHDSURILWIRUWKHFRPSDQ\WRGD\:HQWIURPWRPLOOLRQYLHZVLQD

             KRXUWLPHVSDFHZLQQLQJ´

             
             
               2YHUWKHSDVWWZR\HDUVWKHLPDJHU\RIUXQQLQJSURWHVWRUVRYHUZLWKDFDUKDVJDLQHGFXUUHQF\DPRQJ'HIHQGDQWV
             DQGRWKHUV'HIHQGDQW+HLPEDFKHQFRXUDJHGDSROLFHFDUWRPRZGRZQSHDFHIXOSURWHVWRUV$QDUWLFOHUHSRUWVWKDW
             +HLPEDFKZDVZDONLQJQHDUWKHSDUDGHURXWHZKHQKHHQFRXQWHUHGDJURXSRIGHPRQVWUDWRUVKROGLQJVLJQVDERXW
             ZDWHUSUHVHUYDWLRQ$EODFN689ZLWKSROLFHSODWHVGURYHXSDQGVWRSSHGLQIURQWRIWKHGHPRQVWUDWRUV$QRIILFHU
             OHDQHGRXWWKHZLQGRZDQGDVNHGWKHPWRVWHSDVLGHVRWKDWWKH\FRXOGSDVV³'RQ¶WVWRSRIILFHU´VKRXWHG
             +HLPEDFKDVWKH689PDGHLWVZD\WKURXJKWKHJURXS³)XFNLQJVWHSRQWKHJDV´
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 74 of 112 Pageid#: 886
                                                                                 Pg. No. 79
Filed 01/30/19                                        Case 19-90003                                              Doc 16
                                                                               
             
             



                       7KHVDPHWURSHZDVXVHGDVSDUWRISODQQLQJIRUWKH8QLWHWKH5LJKW³UDOO\´2Q

             'LVFRUGIRUH[DPSOHLQUHVSRQVHWRDSRVWIURP7\URQHWKDWLI³VRPHWKLQJKDSSHQV

             DGMXVWPHQWVZLOOKDYHWREHPDGHWRUHPRYHSHRSOHIURPWKHVFHQH´FRFRQVSLUDWRU

             ³$OW&HOW ,/ ´UHVSRQGHGZLWKDQLPDJHIURPDIDPRXVVFHQHLQWKHPRYLHDawn of the DeadLQ

             ZKLFKWKHSURWDJRQLVWVUHWURILWEXVHVZLWKFKDLQVDZVDQGEDUEHGZLUHWRHVFDSHDPDOOE\UXQQLQJ

             RYHUWKRXVDQGVRIVZDUPLQJ]RPELHV$OW&HOW ,/ DGGHGD³FU\LQJODXJKLQJ´HPRMLDQGZURWH

             ³7KLVZLOOEHXV´
             




                       7\URQHUHSOLHGZLWKSLFWXUHRID-RKQ'HHUHWUDFWRUFDSWLRQHG³,QWURGXFLQJ-RKQ

             'HHUH¶VQHZPXOWLODQHSURWHVWRUGLJHVWRU´DQGFRPPHQWHG³,NQRZ1&ODZLVRQWKHERRNVWKDW

             GULYLQJRYHUSURWHVWHUVEORFNLQJURDGZD\LVQ¶WDQRIIHQVH«6XUHZRXOGEHQLFH´




                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 75 of 112 Pageid#: 887
                                                           Pg. No. 80
Filed 01/30/19                                        Case 19-90003                                              Doc 16
                                                                                 
             
             




                      

                       2QWKHVDPHGD\ -XO\ 7\URQHDVNHGWKHYLUJLQLDBODZVFKDQQHO³Is it

             legal to run over protestors blocking roadways? I’m NOT just shitposting. I would like

             clarification. I know it’s legal in NC and a few other states. I’m legitimately curious for the

             answer.´7ZRSDUWLFLSDQWVUHDFWHGWRWKLVSRVWZLWKUHGKHDUWHPRMLV

                       $QRWKHUFRFRQVSLUDWRURQ'LVFRUGXVLQJWKHYLUJLQLDBODZVFKDQQHOSRVWHGD

             SKRWRRIDQDUPRUHGPLOLWDU\WDQNDQGZURWH³,VWKLVOHJDOLQ9$"´(OHYHQSDUWLFLSDQWV

             UHVSRQGHGZLWKHPRMLVH[SUHVVLQJDSSURYDO

                       6LPLODUO\ZKHQ'HIHQGDQW.HVVOHUDVNHGWKHGHPRQVWUDWLRQBWDFWLFVFKDQQHOIRU

             DGYLFHRQSODQQLQJDPDUFKRQHFRFRQVSLUDWRU³3ULPLWYH;DRF´HQFRXUDJHGWKHXVHRI

             VLGHZDONVEHFDXVH³VWUDLJKWWKURXJKWKHVWUHHWVOLNHWKH\GLGDIHZZHHNVDJRIRUWKHµFRPPXQLW\

             GHIHQVH¶0DUFKZDVDZIXO $QWLID ´+HSRVWHGVHYHUDOSKRWRVIURPWKDWPDUFKDQGZURWH

             ³7KHVHIRROVKDGEDELHVDQGFKLOGUHQLQWKHVWUHHWVGUDJJLQJEDQQHUVRYHUFDUVEORFNLQJWKHLU


                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 76 of 112 Pageid#: 888
                                                            Pg. No. 81
Filed 01/30/19                                        Case 19-90003                                                 Doc 16
                                                                                 
             
             



             YLHZDQGVXFK7RREDGWKHFLYLOLDQVGLGQ¶WMXVWPDNHQHZVSHHGEXPSVIRUVRPHRIWKHVH

             VFXP´

                       $WDSSUR[LPDWHO\SPLQIXUWKHUDQFHRIWKHFRQVSLUDF\'HIHQGDQW)LHOGV

             GURYHKLV'RGJH&KDOOHQJHURQWR)RXUWK6WUHHWLGOHGIRUDPRPHQWZKLOHKLVYHKLFOHIDFHGWKH

             SHDFHIXOSURWHVWHUVDQGWKHQGHOLEHUDWHO\DFFHOHUDWHGLQWRWKHFURZG

                       3ODLQWLIIV0DUWLQ%ODLU6LQHV0XxL]$OYDUDGRDQG5RPHURZHUHPDUFKLQJXS

             )RXUWK6WUHHWZKHQ)LHOGVDWWDFNHG3ODLQWLII0XxL]KDGZDONHGWRWKHIURQWRIWKHFURZGZKHQLW

             ZDVDWWKHLQWHUVHFWLRQRI)RXUWK6WUHHWDQG:DWHU6WUHHWWRWDNHDSLFWXUHRIWKHJDWKHULQJ:KHQ

             WKHFURZGWXUQHGOHIWRQWR)RXUWK6WUHHW0XxL]ZDVVWLOOWRZDUGVWKHIURQWRIWKHFURZG

                       3ODLQWLIIV0DUWLQDQG%ODLUZHUHDSSURDFKLQJWKHVDPHLQWHUVHFWLRQZDONLQJXS

             )RXUWK6WUHHWWRZDUGVWKHGRZQWRZQPDOOZLWKWKHLUIULHQG+HDWKHU+H\HU$VKHVDZWKHFDU

             VSHHGLQJGRZQWKHURDG0DUWLQSXVKHG%ODLURXWRIWKHSDWKRIWKHPRYLQJFDU6KHIHOOWRWKH

             JURXQGDQGVXVWDLQHGLQMXULHVLQFOXGLQJDKHPDWRPDRQKHUOHIWVLGHDQGDJDVKRQKHUULJKWDUP

             0DUWLQZDVKLWGLUHFWO\E\WKHFDUVXVWDLQLQJVHULRXVLQMXULHVLQFOXGLQJDEURNHQOHJIUDFWXUHG

             DQNOHDQGPXOWLSOHEUXLVHV




                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 77 of 112 Pageid#: 889
                                                            Pg. No. 82
Filed 01/30/19                                        Case 19-90003                                                   Doc 16
                                                                                
             
             



                       +HLVSLFWXUHGEHORZIO\LQJWKURXJKWKHDLUDIWHUWKHFDUVODPPHGLQWRKLVERG\




                                                                                                                  

                       /RRNLQJIRU0DUWLQRQWKHVWUHHW%ODLUVDZSHRSOHO\LQJRQWKHJURXQGDQG

             EOHHGLQJ6KHVWHSSHGRYHUWKHPORRNLQJIRU0DUWLQ

                       %ODLUIRXQG0DUWLQRQWKHJURXQGZKHUHSHRSOHZHUHWU\LQJWRKHOSKLP)LIWHHQ

             PLQXWHVDIWHUWKHDWWDFN0DUWLQZDVWDNHQWRWKHKRVSLWDODQG%ODLUURGHLQWKHDPEXODQFHZLWK

             KLP%ODLUGLGQRWUHFHLYHLPPHGLDWHWUHDWPHQWIRUKHULQMXULHVEHFDXVHVKHZDVORRNLQJDIWHU

             0DUWLQ

                       :KLOHZDLWLQJLQWKHKRVSLWDO%ODLUOHDUQHGWKDWDZRPDQKDGGLHGLQWKHFDU

             DWWDFN6KHIHDUHGWKDWVKHNQHZZKRLWZDVDQGEHJDQDVNLQJHYHU\RQHDURXQGKHULIWKH\NQHZ

             ZKRLWZDV(YHQWXDOO\VKHOHDUQHGWKDWLWZDVKHUIULHQG+HDWKHU+H\HUZKRKDGEHHQVWUXFN

             DQGNLOOHG

                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 78 of 112 Pageid#: 890
                                                            Pg. No. 83
Filed 01/30/19                                        Case 19-90003                                                  Doc 16
                                                                                 
             
             



                       3ODLQWLII5RPHURZDVKLWGLUHFWO\E\'HIHQGDQW)LHOGV¶VFDU7KHLPSDFWWKUHZ

             KHUDJDLQVWDSDUNHGFDUZKLFKVKHKLWEHIRUHIDOOLQJWRWKHJURXQG3ODLQWLII5RPHURUHFDOOV

             ZDQWLQJWROLHGRZQDQGFORVHKHUH\HVEXWVKHWKRXJKWWKDWLIVKHFORVHGKHUH\HVDQGJDYHXS

             VKHZRXOGGLH6KHDWWHPSWHGWRJHWXSEXWVWUXJJOHGDQGZDVWROGE\DE\VWDQGHUWRVLWEDFN

             GRZQ

                       5RPHURLVSLFWXUHGEHORZUHFHLYLQJLQLWLDOFDUHIURPE\VWDQGHUV




                                                                                                                 

                       &RYHUHGLQEORRGIURPDVNXOOIUDFWXUHVXVWDLQHGGXULQJWKHDWWDFN5RPHURZDV

             FDUULHGWRDQDPEXODQFHZKHUHDPHGLFLQIRUPHGKHUWKDWVKHKDGEHHQXQFRQVFLRXVDVWKH\

             KHOSHGKHUGRZQ)RXUWK6WUHHW%HIRUHIDOOLQJXQFRQVFLRXV5RPHURKDGEHJJHGE\VWDQGHUVWR

             FDOOKHUPRWKHUDVVKHKDGORVWKHUSKRQHZKHQVWUXFNE\)LHOGV¶VFDU

                       3ODLQWLII$OYDUDGRZKRDWWHQGHGWKHHYHQWVZLWK3ODLQWLII5RPHURZDVDOVRKLWE\

             'HIHQGDQW)LHOGV¶VFDU7KHLPSDFWRIWKHFDUNQRFNHGKHUWRWKHJURXQG,QLWLDOO\ILOOHGZLWK
                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 79 of 112 Pageid#: 891
                                                            Pg. No. 84
Filed 01/30/19                                        Case 19-90003                                              Doc 16
                                                                                    
             
             



             DGUHQDOLQHVKHLPPHGLDWHO\SLFNHGKHUVHOIXSDQGORRNHGIRUKHUIULHQG5RPHURZKRKDGEHHQ

             KLW$OYDUDGRWKHQZDWFKHGDV'HIHQGDQW)LHOGVGURYHKLVFDULQUHYHUVHLQWRWKHFURZGVKHZDV

             VWDQGLQJLQ)LHOGVQDUURZO\PLVVHGKLWWLQJ$OYDUDGRDJDLQEHFDXVHVKHZDVDEOHWRSUHVVFORVHU

             WRWKHDGMRLQLQJZDOO$OYDUDGRFRQWLQXHGWRIHDUWKDWWKHFDUZRXOGFRPHEDFNGRZQWKHVWUHHW

                       3ODLQWLII$OYDUDGRWKHQZHQWWRDVVLVW3ODLQWLII5RPHUR6KHVXSSRUWHG5RPHURDV

             WKH\ZDONHGXSWKHVWUHHWXQWLO5RPHURZDVSXWLQWRWKHDPEXODQFH$OYDUDGRZDVVXEVHTXHQWO\

             GLUHFWHGWRWKHPHGLFDOWHQWZKHUHVKHZDVWUHDWHGIRUKHULQMXULHV

                       3ODLQWLIIV0XxL]DQG6LQHVQDUURZO\HVFDSHGEHLQJVWUXFNE\WKHFDU7KH\

             ZLWQHVVHGEHORQJLQJVDQGERGLHVIO\LQJLQWKHDLU:KHQWKH\VDZ'HIHQGDQW)LHOGVVSHHGKLV

             FDULQUHYHUVH²EDFNLQJRYHUPDQ\RIWKHERGLHVKHDOUHDG\KLW²WKH\ZHUHVXUHWKDWKHZDV

             JRLQJWRFRPHFKDUJLQJEDFNLQWRWKHFURZG3ODLQWLII0XxL]IHDUHGWKDWWKHFDUVZRXOGEH

             FRPLQJIURPDOOGLUHFWLRQV

                       3ODLQWLII0XxL]UDQDZD\DQGFROODSVHGRQWKHVLGHRIWKHURDG6KHVXIIHUHGDQ

             DFXWHVWUHVVUHDFWLRQ3ODLQWLII6LQHVUDQLQWRDQDOOH\ZD\DQGZDVVRVKRFNHGWKDWVKHKDG

             GLIILFXOW\IRUPLQJDQ\ZRUGV)HDULQJRWKHUDWWDFNVVKHUDQWRKHUFORVHVWIULHQG¶VKRXVH

             GRZQWRZQ

                       3ODLQWLII0XxL]VDZYROXQWHHUPHGLFVDUULYLQJ0XxL]ZDVVKDNHQDQGWHUULILHG

             DQGFRXOGQRWVWDQGXS0XxL]IHDUHGWKDWWKHLQFLGHQWZDVQRORQJHURYHU)LQDOO\ZKHQ0XxL]

             IHOWWKDWQRRWKHUDWWDFNZDVIRUWKFRPLQJWKHPHGLFJRW0XxL]WRKHUIHHWDQGZDONHGKHUWRWKH

             WUDXPDFHQWHU

                       3ODLQWLII:LVSHOZH\ZDVQRWDW0DUNHW6WUHHWZKHQWKHFDUDWWDFNRFFXUUHG:KHQ

             KHOHDUQHGRIZKDWKDSSHQHGKHVSULQWHGWRWKHVLWHZLWKRWKHUFOHUJ\WRSURYLGHDVVLVWDQFHWR

             VXSSRUWYLFWLPVDQGWRKHOSFRQWUROWKHFURZGVVRWKDWPHGLFDOYHKLFOHVFRXOGUHDFKYLFWLPV

                                                               
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 80 of 112 Pageid#: 892
                                                            Pg. No. 85
Filed 01/30/19                                                              Case 19-90003                                              Doc 16
                                                                                             
             
             



                            3ODLQWLII3HDUFHDOVRUXVKHGWRWKHVFHQHWRSURYLGHFDUHDQGZLWKWKHKHOSRIKHU

             VRQWULHGWRVXSSUHVVWKHFURZGVVRWKDWPHGLFDOYHKLFOHVFRXOGUHDFKWKRVHLQMXUHG

                            %XWDV3ODLQWLIIVPRXUQHGDQGWULHGWRFDUHIRURQHDQRWKHU'HIHQGDQWVDQGFR

             FRQVSLUDWRUVFHOHEUDWHGDQGHQFRXUDJHGRWKHUVWROHDYHWRZQLPPHGLDWHO\EHIRUHWKH\IRXQG

             WKHPVHOYHVLQWURXEOH

                            'HIHQGDQW6SHQFHUWZHHWHG³0\UHFRPPHQGDWLRQ'LVSHUVH*HWRXWRI

             &KDUORWWHVYLOOHFLW\OLPLWV´'HIHQGDQW.HVVOHUUHWZHHWHGKLP$WSP'HIHQGDQW+LOO

             WZHHWHG³7KH/HDJXHRIWKH6RXWKKDGDJRRGGD\LQ&KDUORWWHVYLOOH9LUJLQLD2XUZDUULRUV

             DFTXLWWHGWKHPVHOYHVDVPHQ*RGEHSUDLVHG´

                            &RQFOXGLQJLWVOLYHIHHGIRUWKHGD\'DLO\6WRUPHUSRVWHG³7+(675((7:$5

             +$6(1'(':(:21:(6+2:('7+$7285,'($6+$9(72%(6+87'2:1

             :,7+9,2/(1&(´

                                        $IWHUWKH)DFW'HIHQGDQWV&HOHEUDWHG7KHLU6XFFHVVIXO3ODQWR,QFLWH9LROHQFH

                            $VQHZVDERXWWKHFDUDWWDFNVSUHDG'HIHQGDQWVFHOHEUDWHGZKDWWKH\EHOLHYHG

             ZDVWKHLU³YLFWRU\´DQGPRFNHGWKHGHDWKRI+HDWKHU+H\HU

                            2QO\RQHKRXUDIWHUWKHFDUDWWDFN'HIHQGDQW(DVW&RDVW.QLJKWV¶VSURPLQHQW

             PHPEHU³.QHXVV´WZHHWHG³$WOHDVWQRERG\LPSRUWDQWJRWKXUW&KDUORWWHVYLOOH´IROORZHGE\

             DQRWKHUWZHHWVWDWLQJ³'LUW\DSHVSOD\LQJLQWKHVWUHHWJRWWDOHDUQWKHKDUGZD\

             &KDUORWWHVYLOOH´%RWKWZHHWVZHUHOLNHGE\WKH(DVW&RDVW.QLJKWV7ZLWWHUDFFRXQW




             
             
                .QHXVVZKRXVHVWKHKDQGOH³#UHDO'5.1(866´RQ7ZLWWHULQWHUDFWVIUHTXHQWO\ZLWKWKH(DVW&RDVW.QLJKWVRQ
             7ZLWWHUDQGWKH\UHWZHHWHDFKRWKHUIUHTXHQWO\RIWHQWKH\DUHHDFKRWKHU¶VRQO\UHWZHHW2Q$XJXVWDWSP
             .QHXVVWZHHWHG³%LJVKRXWRXWWR/HDJXHRIWKH6RXWK7:3DQG160WKH(DVW&RDVW.QLJKWVJUHDWO\DSSUHFLDWH
             \RXDQGHYHU\WKLQJ\RXGR&KDUORWWHVYLOOH´7KH(DVW&RDVW.QLJKWV¶7ZLWWHUDFFRXQWUHWZHHWHGWKLVWZHHW2Q
             6HSWHPEHU.QHXVVWZHHWHGDVW\OL]HGLPDJHVD\LQJ(&.ZKLFKLVDUHIHUHQFHWRWKH(DVW&RDVW.QLJKWV
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 81 of 112 Pageid#: 893
                                                                                 Pg. No. 86
Filed 01/30/19                                       Case 19-90003                                         Doc 16
                                                                              
             
             



                       /DWHUWKDWHYHQLQJ'HIHQGDQW$QJOLQSRVWHGDPHVVDJH³5RDGNLOO1LJKWV

             3RZHUHGE\'RGJH,W¶VJRLQJGRZQ6DWXUGD\$XJWKIURPDPWRSP´

                       7KHIROORZLQJGD\'LVFRUGSDUWLFLSDQWVSRVWHGPHPLILHGSKRWRVRI'HIHQGDQW

             )LHOGVGULYLQJKLVFDULQWRWKHFURZGRQHODEHOLQJWKHFDU³5(63(&7´DQGWKHFURZG

             ³:20(1´$QRWKHUPHPHFLUFXODWHGRQOLQHODEHOHGWKHLPDJH³%$&.727+()+85(5´




                                                             
                                                              
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 82 of 112 Pageid#: 894
                                                          Pg. No. 87
Filed 01/30/19                                       Case 19-90003                                                Doc 16
                                                                               
             
             




                                                                                                             

                       ,Q6RXWKHUQ)URQWWKH'LVFRUGVHUYHUVHWXSIRUVRXWKHUQPHPEHUVRI9DQJXDUG

             $PHULFDDQGWKHRUJDQL]DWLRQWRZKLFK'HIHQGDQW)LHOGVEHORQJHGPHPEHUVSRVWHGVLPLODU

             PHPHVVXFKDVDSLFWXUHRI3ODLQWLII0DUWLQIO\LQJWKURXJKWKHDLUZLWKWKHFDSWLRQ³&DQ¶W'RGJH

             7KLV´DQGDQRWKHUODEHOLQJ)LHOGVD³86$3DWULRW´2QHFRFRQVSLUDWRUZURWH³,GRQ¶WWKLQNZH

             VKRXOGKDQGRXWVKLHOGVDQ\PRUH#HYHU\RQH:HVKRXOGKDQGRXWGRGJHFKDOOHQJHUV

             LQVWHDG´




                                                             
                                                              
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 83 of 112 Pageid#: 895
                                                          Pg. No. 88
Filed 01/30/19                                       Case 19-90003                                                  Doc 16
                                                                               
             
             




                                                                                                                

                       'DLO\6WRUPHUHQFRXUDJHGIROORZHUVWRILQGRXWWKHGHWDLOVRI+HDWKHU+H\HU¶V

             IXQHUDODQGWRDWWHQG$WZHHWIURP'HIHQGDQW.HVVOHU¶VDFFRXQWUHIHUUHGWR+HDWKHU+H\HUDVD

             FRPPXQLVWDQGVDLG³&RPPXQLVWVKDYHNLOOHGPLOOLRQ/RRNVOLNHLWZDVSD\EDFNWLPH´

             .HVVOHUFODLPHGKHZDVRQDPL[WXUHRISUHVFULSWLRQGUXJVDQGDOFRKROZKHQKHZURWHWKDW

             PHVVDJHDQGGLGQRWUHPHPEHULWDQDJHQWRI'DLO\6WRUPHUFODLPHGFUHGLWIRUKDFNLQJ.HVVOHU¶V

             DFFRXQWDQGSRVWLQJWKHWZHHW

                       'HIHQGDQW+HLPEDFKVDLGRIWKHUDOO\³:HDFKLHYHGDOORIRXUREMHFWLYHV:H

             VKRZHGWKDWRXUPRYHPHQWLVQRWMXVWRQOLQHEXWJURZLQJSK\VLFDOO\:HDVVHUWHGRXUVHOYHVDV

             WKHYRLFHRIZKLWH$PHULFD:HKDG]HURYHKLFOHVGDPDJHGDOORXUSHRSOHDFFRXQWHGIRUDQG



                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 84 of 112 Pageid#: 896
                                                           Pg. No. 89
Filed 01/30/19                                        Case 19-90003                                                Doc 16
                                                                                   
             
             



             PRYHGDODUJHDPRXQWRIPHQDQGPDWHULDOVLQDQGRXWRIWKHDUHD,WKLQNZHGLGDQLQFUHGLEO\

             LPSUHVVLYHMRE´

                       :KLWHVXSUHPDFLVWVGHEULHIHGRQ'LVFRUGFHOHEUDWLQJWKDWSURWHVWHUV³JRWEWIR

             >EORZQWKHIXFNRXW@E\DOOREMHFWLYHPHDVXUHVRQO\SHRSOHZKRPRYHGXVDVLQJOHLQFKZHUH

             WKH]RJFRSV´³.QHXVV´RIWKH'HIHQGDQW(DVW&RDVW.QLJKWVFHOHEUDWHG³IDWDOLWLHVLQ

             &KDUORWWHVYLOOH+RZPDQ\:1¶V>ZKLWHQDWLRQDOLVWV@"127)XFNWKHOHIW)XFNFRPPLHV

             DQGDOOND\DNVEHORQJLQRYHQV$PHQ´7KLVWZHHWZDVOLNHGE\WKH(DVW&RDVW.QLJKWV¶

             RIILFLDO7ZLWWHUDFFRXQW

                       $9DQJXDUG$PHULFDFRFRQVSLUDWRUSRVWHGD'DLO\6WRUPHUDUWLFOHRQWKH

             6RXWKHUQ)URQW'LVFRUGVHUYHUDQGZURWH³7KLVZDVWKHELJJHVWYLFWRU\IRURXUPRYHPHQW

             KLVWRU\,WZDVJORULRXVKWWSVZZZGDLO\VWRUPHUFRPFKDUORWWHVYLOOHFRPSOHWHYLFWRU\HYHQW

             GHEULHILQJ´WKH\FHOHEUDWHG³:HIXFNHGXSPDQ\FRPPLHV:HKRVSLWDOL]HGGR]HQV:H

             JRWRXUJX\VRXWZLWKRXWSROLFHKHOS:HZRQ1RZ\RXPDNHWKHQH[WUDOO\DQGILJKWIRU

             \RXUSHRSOH´$IWHUWKH6DWXUGD\HYHQWV7KRPDV5\DQ5RXVVHDXDOHDGHURI9DQJXDUG

             $PHULFDUHDVVXUHGFRFRQVSLUDWRUVRQWKH6RXWKHUQ)URQW'LVFRUGVHUYHU³,¶PVDIHZLWKD

             GR]HQRUVRJX\VKDQJLQJRXWDWDKRWHOVKDULQJVWRULHVRIWKHGD\´

                       'HIHQGDQW6FKRHSWZHHWHG³,WZDVDQ+RQRUWRVWDQGZLWK8DOOLQ&¶9LOOHWKLV

             ZHHNQG1601)7:3/269$(&.&+6DQGWKHUHVWWUXHZDUULRUV´³.QHXVV´DQG

             RWKHUFRFRQVSLUDWRUVUHWZHHWHGDQGOLNHGWKLV$FRFRQVSLUDWRUSRVWHGRQ)DFHERRN³'RQ¶WIHHO

             DVKDPHGRI&YLOOH7KLVLV\RXUIXWXUH7KLVLVWKHHQHP\´

                       6SHDNLQJRI&KDUORWWHVYLOOHLQDQLQWHUYLHZWKH*UDQG'UDJRQIRU'HIHQGDQW

             /R\DO:KLWH.QLJKWVVDLG³,¶PVRUWDJODGWKDWWKHPSHRSOHJRWKLWDQG,¶PJODGWKDWJLUOGLHG

             7KH\ZHUHDEXQFKRI&RPPXQLVWVRXWWKHUHSURWHVWLQJDJDLQVWVRPHERG\¶VIUHHGRPRIVSHHFK

                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 85 of 112 Pageid#: 897
                                                           Pg. No. 90
Filed 01/30/19                                          Case 19-90003                                                  Doc 16
                                                                                   
             
             



             VRLWGRHVQ¶WERWKHUPHWKDWWKH\JRWKXUWDWDOO´'HIHQGDQW/R\DO:KLWH.QLJKWVDOVRFKDQJHG

             WKHLURXWJRLQJYRLFHPDLOPHVVDJHWRVD\³1RWKLQJPDNHVXVPRUHSURXGDWWKH...WKDQZH

             VHHZKLWHSDWULRWVVXFKDV-DPHV)LHOGV-UDJHWDNLQJKLVFDUDQGUXQQLQJRYHUQLQH

             FRPPXQLVWDQWLIDVFLVWNLOOLQJRQHQLJJHUORYHUQDPHG+HDWKHU+H\HU-DPHV)LHOGVKDLO

             YLFWRU\,W¶VPHQOLNH\RXWKDWKDYHPDGHWKHJUHDWZKLWHUDFHVWURQJDQGZLOOEHVWURQJDJDLQ´

                         /LNHZLVH'HIHQGDQW6SHQFHUWROGWKHNew York Times WKDW$XJXVWZDV³D

             KXJHPRUDOYLFWRU\´'HIHQGDQW&DQWZHOOWROGDViceUHSRUWHU³,¶GVD\LWZDVZRUWKLW1RERG\

             RQRXUVLGHGLHGQRQHRIRXUSHRSOHNLOOHGDQ\ERG\XQMXVWO\RXUULYDOVDUHMXVWDEXQFKRI

             VWXSLGDQLPDOVZKRGRQ¶WSD\DWWHQWLRQWKDWFRXOGQ¶WMXVWJHWRXWRIWKHZD\RIWKHFDU´

             6SHDNLQJRIFRXQWHUSURWHVWHUVOLNH3ODLQWLIIVKHVDLG³7KHVHSHRSOHZDQWYLROHQFHDQGWKHULJKW

             LVMXVWPHHWLQJPDUNHWGHPDQG´

                         ,QDGGLWLRQWRFHOHEUDWLQJWKH$XJXVW³UDOO\´DVDVXFFHVV3ODLQWLII5RPHUR

             FRQWLQXHGWREHKDUDVVHGDQGLQWLPLGDWHG)ROORZLQJKHUUHOHDVHIURPWKHKRVSLWDO5RPHUR

             UHFHLYHGWKUHHPRUHSKRQHFDOOVIURPWKHVDPH.ODQVPDQZKRKDGKDUDVVHGKHULQ-XO\2Q

             WKHVHSKRQHFDOOVWKHPDQH[SODLQHGWKDWKHZDVWU\LQJWRVHOOVLOYHU'RGJH&KDOOHQJHUV²WKH

             FRORUPDNHDQGPRGHOXVHGE\'HIHQGDQWV)LHOGVLQKLVFDUDWWDFN²LQ&KDUORWWHVYLOOH)LYH

             PLQXWHVDIWHU5RPHURKXQJXSKHFDOOHGDJDLQZLWKWKHVDPHIRUHERGLQJSLWFK

                         /DWHU5RPHURUHFHLYHGDIRXUWKFDOODJDLQIURPWKHVDPHLQGLYLGXDOLQZKLFKWKH

             FDOOHUVDLG³'RQ¶W\RXKDWHLWZKHQWKHUHDUHUDQGRPSHGHVWULDQVEORFNLQJWKHURDGDQGVKLWOLNH

             WKDW"7KHUHZDVRQHJLUOQDPHG1DWDOLH5RPHURVKHJRWFDXJKWLQWKHDFFLGHQW"6KHVKRXOG

             KDYHGLHGLQWKHKRVSLWDO´7KHVHFDOOVWHUULILHG5RPHURDQGVKHFRQWLQXHVWRZRUU\DERXWKHU

             VDIHW\



                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 86 of 112 Pageid#: 898
                                                              Pg. No. 91
Filed 01/30/19                                                              Case 19-90003                                         Doc 16
                                                                                            
             
             



                            3ODLQWLII5RPHURDQGVHYHUDORWKHURIWKH3ODLQWLIIVDOVRDSSHDUHGRQDOLVW

             SXUSRUWLQJWRLGHQWLI\³PHPEHUVRI$QWLID´ZKRKDGDWWHQGHGWKH$XJXVW³UDOO\´7KHOLVW

             LGHQWLILHGZKRKDGEHHQLQMXUHGDQGZKRDPRQJWKRVH³PHPEHUVRI$QWLID´ZHUH³NQRZQWREH

             YLROHQW´1RQHRIWKH3ODLQWLIIVZHUHLGHQWLILHGRQWKHOLVWDVDPRQJWKRVH³NQRZQWREH

             YLROHQW´7KHOLVWZDVFUHDWHGE\DIRUPHUPHPEHURI'HIHQGDQW,GHQWLW\(YURSDZKRWKHQ

             MRLQHG9DQJXDUG$PHULFDLQ-XO\DQGEHFDPHDQDFWLYHSDUWLFLSDQWRQLWV6RXWKHUQ)URQW

             'LVFRUGVHUYHUEUDJJLQJ³,UHDOO\FDQKHOSWUDFNPRVW$QWLID´DQG³>P@\LQIRLVJRRGDQG,ZLOO

             GRHYHU\WKLQJ,FDQWRKHOS9$>9DQJXDUG$PHULFD@´

                            7KHOLVWKHFUHDWHGZDVFLUFXODWHGRQ*DED7ZLWWHUOLNHVRFLDOPHGLDVLWHZKHUH

             QHR1D]LVDQGZKLWHVXSUHPDFLVWVPDQ\RIZKRPKDYHEHHQNLFNHGRIIRIWUDGLWLRQDOVRFLDO

             PHGLDSODWIRUPVVKDUHDQGSRVWLQIRUPDWLRQ2Q*DEDWOHDVWRQHGLVWULEXWLRQRIWKHSXUSRUWHG

             ³$QWLID´OLVWZDVGLUHFWHGWR'HIHQGDQW&DQWZHOODPRQJRWKHUV

             ,,,        'HIHQGDQWV¶$FWLRQV+DYH&DXVHGDQG:LOO&RQWLQXHWR&DXVH'DPDJHWR3ODLQWLIIV

             $           7KH8QODZIXO$FWV%\'HIHQGDQWV&R&RQVSLUDWRUVDQG2WKHUV
                           $FWLQJDW7KHLU'LUHFWLRQ&DXVHG6HULRXV,QMXU\,QFOXGLQJ7R3ODLQWLIIV

                                        'HIHQGDQWV¶$FWLRQV&DXVHG6HULRXV%RGLO\,QMXU\DQG'DPDJHWR3URSHUW\

                            7KHSODQQHGYLROHQFHEURXJKWDERXWE\'HIHQGDQWVLQ&KDUORWWHVYLOOHRQ

             $XJXVWDQGOHIWDQLQGHOLEOHPDUNRQ3ODLQWLIIV&KDUORWWHVYLOOHDQGWKHUHVWRIWKHFRXQWU\

             7KUHHLQQRFHQWSHRSOHORVWWKHLUOLYHVDSHDFHIXOSURWHVWRU+HDWKHU+H\HUDQGWZRVWDWHODZ

             HQIRUFHPHQWRIILFHUV/LHXWHQDQW+-D\&XOOHQDQG7URRSHU3LORW%HUNH00%DWHV$WOHDVW

             LQGLYLGXDOVLQFOXGLQJ3ODLQWLIIVZHUHLQMXUHGDQGFRXQWOHVVRWKHUVZHUHYLFWLPVRIDVVDXOW

             +XQGUHGVLIQRWWKRXVDQGVZHUHVXEMHFWHGWRYHUEDODEXVHWKUHDWVKDUDVVPHQWDQGLQWLPLGDWLRQ


             
             ϭϮ
               'HIHQGDQWVFRQVLGHUHGDQ\LQGLYLGXDORSSRVLQJWKHLU³UDOO\´DVEHLQJ³$QWLID´UHJDUGOHVVRIZKHWKHUWKH\ZHUH
             YLROHQWRULQWHQGHGWREHYLROHQW
                                                                                    
                                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 87 of 112 Pageid#: 899
                                                                                 Pg. No. 92
Filed 01/30/19                                          Case 19-90003                                               Doc 16
                                                                                  
             
             



             ZKHQ'HIHQGDQWVFRFRQVSLUDWRUVDQGWKHLUIROORZHUVFKDQWHGDQGVKRXWHGRYHUWO\DQWL6HPLWLF

             UDFLVW[HQRSKRELFDQGKRPRSKRELFPHVVDJHV

                       &RXQWOHVVSXEOLFRIILFLDOVLQFOXGLQJ9LUJLQLD¶VJRYHUQRU7HUU\0F$XOLIIH

             $WWRUQH\*HQHUDO-HII6HVVLRQVDQG6HQDWRUV&RU\*DUGQHU7HG&UX]DQG5RQ:\GHQKDYH

             UHFRJQL]HGWKDWWKH8QLWHWKH5LJKW³UDOO\JRHUV´ZHUHPRWLYDWHGE\UDFLVP[HQRSKRELDDQGDQWL

             6HPLWLVPWKDWWKH³UDOO\JRHUV´HQJDJHGLQKDWHEDVHGYLROHQFHDQGWKDWWKHHYHQWVWKDWXQIROGHG

             ZHUHSURSHUO\FKDUDFWHUL]HGDVGRPHVWLFWHUURULVP

                       2Q6HSWHPEHU&RQJUHVVSDVVHGDXQDQLPRXVDQGELSDUWLVDQMRLQW

             UHVROXWLRQ³UHMHFWLQJZKLWHQDWLRQDOLVWVZKLWHVXSUHPDFLVWVWKH.X.OX[.ODQQHR1D]LVDQG

             RWKHUKDWHJURXSV´UHFRJQL]LQJWKDWWKH\HQJDJHGLQD³KRUULILFDQGYLROHQWGLVSOD\RIELJRWU\´LQ

             &KDUORWWHVYLOOHDQGFRQGHPQLQJ³WKHYLROHQFHDQGGRPHVWLFWHUURULVWDWWDFNWKDWWRRNSODFH

             GXULQJHYHQWVEHWZHHQ$XJXVWDQG$XJXVW´

                       7KHMRLQWUHVROXWLRQDOVRGRFXPHQWHGWKDWWKHKDWHEDVHGJURXSVDUH³RUJDQL]LQJ

             VLPLODUHYHQWV´DURXQGWKHFRXQWU\DQGXUJHGWKH3UHVLGHQWWR³VSHDNRXWDJDLQVWKDWHJURXSVWKDW

             HVSRXVHUDFLVPH[WUHPLVP[HQRSKRELDDQWL6HPLWLVPDQGZKLWHVXSUHPDF\´DQGDGGUHVV³WKH

             WKUHDWVSRVHGE\WKRVHJURXSV´ZKLFKDUHFXUUHQWO\JURZLQJZLWKLQWKH8QLWHG6WDWHV

                       3UHVLGHQW7UXPSVLJQHGWKHUHVROXWLRQDQGLVVXHGDVLJQLQJVWDWHPHQW³RSSRV>LQJ@

             KDWUHGELJRWU\DQGUDFLVPLQDOOIRUPV´

                              3ODLQWLIIV6XIIHUHG$QG&RQWLQXH7R6XIIHU6HULRXV,QMXULHV

                       3ODLQWLII0DJLOO0DJLOOVXIIHUHGSHUPDQHQWSK\VLFDOLQMXU\IURPDVWURNHWKDWZDV

             FDXVHGE\WKHWUDXPDRIWKHHYHQWVRI$XJXVWDQG)RXUGD\VDIWHUWKH³UDOO\´RQ7XHVGD\

             $XJXVW0DJLOOFROODSVHGDW89$OLEUDU\+HEHJDQORVLQJKLVYLVLRQDQGVSHHFKDQGFRXOG




                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 88 of 112 Pageid#: 900
                                                               Pg. No. 93
Filed 01/30/19                                          Case 19-90003                                                 Doc 16
                                                                                   
             
             



             EDUHO\VSHDNZRUGVWRWHOOVRPHRQHWRFDOODQDPEXODQFH7KDQNIXOO\KHZDVDEOHWRPRWLRQWR

             VRPHRQHLQWKHOLEUDU\WRFDOOIRUKHOSDQGKHZDVUXVKHGWRWKHKRVSLWDO

                       0DJLOOZDVDGPLWWHGWRWKHHPHUJHQF\URRPDWDPRQ7XHVGD\ZKHUH

             GRFWRUVIRXQGWKDWKLVFDURWLGDUWHU\KDGWRUQDQGWZREORRGFORWVZHUHUHOHDVHGWRKLVEUDLQ

             FDXVLQJDVWURNH0HGLFDOSURIHVVLRQDOVPDLQWDLQWKDW0DJLOO¶VVWURNHZDVDUHVXOWRIWUDXPDWR

             KLVQHFNDVDUHVXOWRIWKHHYHQWVGXULQJWKHZHHNHQG

                       0DJLOOVSHQWWZRGD\VLQWKHKRVSLWDODQGDFFRUGLQJWRPHGLFDOSURIHVVLRQDOVZLOO

             QHYHUIXOO\UHFRYHUIURPWKHUHVXOWLQJEUDLQLQMXULHV+HKDVORVWDVSHFWVRIKLVYLVLRQDQGVSHHFK

             DQGKDVGLIILFXOW\ZULWLQJDQGUHDGLQJIRUORQJSHULRGVRIWLPH+HKDVLQFXUUHGVLJQLILFDQW

             PHGLFDOH[SHQVHVDQGZLOOFRQWLQXHWRGRVR+HZLOOQHHGFRQWLQXHGPHGLFDOFDUH0DJLOOKDV

             QRW\HWEHHQDEOHWRUHWXUQWRZRUN

                       3ODLQWLII0DUWLQ$VDUHVXOWRIWKHFDUDWWDFN0DUWLQZDVGLDJQRVHGZLWKD

             VKDWWHUHGWLELDLQKLVOHIWOHJDIUDFWXUHGDQNOHDQGVLJQLILFDQWOLJDPHQWGDPDJH+HXQGHUZHQW

             VXUJHU\DQGKDGWZRVFUHZVSODFHGLQKLVDQNOH+HH[SHULHQFHGVZHOOLQJLQERWKDQNOHVDQGKH

             FRXOGQRWZDONIRURUGD\V+HKDVEHHQWROGWRH[SHFWVZHOOLQJLQKLVOHIWDQNOHIRUDWOHDVWD

             \HDU'XHWRWKHQDWXUHRIKLVMREKHZLOOQRWEHDEOHWRZRUNIRUDWOHDVWPRQWKV+HKDV

             VXIIHUHGVHYHUHHPRWLRQDOGLVWUHVVWKDWLQFOXGHVKDYLQJPHQWDOIODVKEDFNVWRWKHHYHQWVRIWKH

             ³UDOO\´0DUWLQLVJRLQJWRPHQWDOFRXQVHOLQJWZLFHDZHHNWRVHHNVXSSRUWIRUKLVHPRWLRQDO

             WUDXPD

                       3ODLQWLII%ODLU)RUGD\VDIWHUWKHDWWDFN%ODLUIRXQGKHUVHOIVKRUWRIEUHDWK

             VKDNLQJDQGFU\LQJXQFRQWUROODEO\DWWLPHV7RWKLVGD\VKHKDVWURXEOHIRFXVLQJLQFOXGLQJDW

             ZRUNDQGILQGVKHUVHOIRIWHQXQFKDUDFWHULVWLFDOO\DQJU\6KHLVVFDUHGRI'RGJHFKDOOHQJHUVDQG

             ORXGQRLVHV6KHLVDOVRH[SHULHQFLQJIODVKEDFNV6KHLVZLWKGUDZQDQGUHWLFHQWLQZD\VVKH

                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 89 of 112 Pageid#: 901
                                                              Pg. No. 94
Filed 01/30/19                                         Case 19-90003                                                 Doc 16
                                                                                   
             
             



             QHYHUZDVEHIRUH6KHKDVORVWDERXWWHQSRXQGVVLQFHWKHDWWDFNGXHWRODFNRIDSSHWLWH6KH

             FDQQRWZDONE\WKHORFDWLRQRIWKHDWWDFN

                       3ODLQWLII5RPHUR$VDUHVXOWRIKHUDVVDXOWDQGIDOVHLPSULVRQPHQWDWWKH

             WRUFKOLJKWUDOO\5RPHURH[SHULHQFHGEXUQLQJLQKHUH\HVDQGRQKHUVKRXOGHUVDQGWKHIHDUDQG

             DQ[LHW\VKHIHOWWKDWQLJKWSUHYHQWHGKHUIURPVOHHSLQJ7KHFDUDWWDFNWKHIROORZLQJGD\OHIW

             5RPHURZLWKVHYHUHSK\VLFDOLQMXULHVDQGHPRWLRQDOWUDXPD5RPHURVXIIHUHGDVNXOOIUDFWXUH

             FRQFXVVLRQVHYHUHFRQWXVLRQVDIUDFWXUHGWRRWKDQGVFUDWFKHVDOORYHUKHUERG\6KHVXIIHUV

             IURPVHYHUHYHUWLJRDQGH[SHULHQFHVGHELOLWDWLQJKHDGDFKHVWKDWSUHYHQWKHUIURPOHDYLQJWKH

             KRXVH6KHDOVRFDQQRWEHH[SRVHGWREULJKWOLJKWRUORRNDWZKLWHSDSHUZLWKRXWH[SHULHQFLQJ

             SDLQ+HUGRFWRUVDUHXQVXUHRIZKHQWKHVHV\PSWRPVZLOOVXEVLGH,QDGGLWLRQWRKHUSK\VLFDO

             LQMXULHV5RPHURVXIIHUHGVHYHUHHPRWLRQDOWUDXPDDVDUHVXOWRIWKHWRUFKOLJKWUDOO\DQGFDU

             DWWDFN5RPHURGLGQRWUHWXUQWRFDPSXVIRUFODVVHVWKLVIDOOEHFDXVHRIDQ[LHW\DQGIHDU

             DVVRFLDWHGZLWKKHUDVVDXOWVRQ$XJXVWDQG

                       3ODLQWLII$OYDUDGR7KHFDUDWWDFNRQ$XJXVWFDXVHG$OYDUDGRVHULRXVSK\VLFDO

             LQMXULHVDQGHPRWLRQDOWUDXPD$OYDUDGRVXIIHUHGDFRQFXVVLRQDQGVHYHUHFRQWXVLRQVWRKHU

             OHJV$VDUHVXOWRIKHUFRQFXVVLRQVKHFRQWLQXHVWRH[SHULHQFHFRQIXVLRQIRUJHWIXOQHVVDQG

             GLIILFXOW\SURFHVVLQJFRQYHUVDWLRQV,QDGGLWLRQWRKHUSK\VLFDOLQMXULHVWKHFDUDWWDFNDOVROHIW

             KHUZLWKVHYHUHHPRWLRQDOWUDXPD$OYDUDGRVXIIHUVIURPGHSUHVVLRQZKLFKKDVOHGWRZHLJKW

             JDLQLVRODWLRQIURPKHUIDPLO\DQGIULHQGVDQGDQLQDELOLW\WRGRGDLO\WDVNV

                       3ODLQWLII:LVSHOZH\:LVSHOZH\FRQWLQXHVWRVXIIHUIURPHPRWLRQDOGLVWUHVV

             :LVSHOZH\¶VHPRWLRQDOGLVWUHVVKDVPDQLIHVWHGLQSK\VLFDOV\PSWRPVLQFOXGLQJFRQVWULFWHGFKHVW

             SDLQGLIILFXOW\EUHDWKLQJDQGFKURQLFVOHHSLVVXHV+HUHJXODUO\ZDNHVXSZLWKQLJKWWHUURUV

             UHFDOOLQJWKHHYHQWVRI$XJXVWDQGDQGKDVKDGWRWDNHWLPHRIIIURPKLVZRUNLQRUGHUWR

                                                                  
                                                                   
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 90 of 112 Pageid#: 902
                                                               Pg. No. 95
Filed 01/30/19                                         Case 19-90003                                                 Doc 16
                                                                                  
             
             



             FRSHZLWKWKHWUDXPDRIWKHZHHNHQG+HKDVVHHQDWUDXPDLQIRUPHGWKHUDSLVWKDVEHHQ

             SURVFULEHGZLWKVOHHSPHGLFDWLRQDQGGLDJQRVHGZLWKDFXWHVWUHVVGLVRUGHU:LVSHOZH\KDVDOVR

             EHFRPHK\SHUYLJLODQWHVSHFLDOO\LQFURZGV

                        3ODLQWLII0XxL]$IWHUH[SHULHQFLQJWKHFDUDWWDFNDQGEHLQJYHUEDOO\KDUDVVHGRQ

             $XJXVW0XxL]KDVVXIIHUHGVHYHUHHPRWLRQDOLQMXU\)RUWKHILUVWZHHNIROORZLQJWKHDWWDFN

             0XxL]FRXOGQRWGULYHDFDU6KHZDVDIUDLGHYHQWREHDSDVVHQJHUZLWKRXWFRYHULQJKHUOHIW

             H\HEHFDXVHWKHVLJKWRIRQFRPLQJWUDIILFZDVWHUULI\LQJ0XxL]KDVVLQFHH[SHULHQFHG

             WULJJHUV²PRPHQWVZKHUHVKHUHOLYHVWKHIHDURIWKDWGD\DQGVKHVKDNHVDQGWUHPEOHV6KHKDV

             VXIIHUHGDIHZHSLVRGHVLQZKLFKVKHKDVIDOOHQWRWKHJURXQGLQDFDWDWRQLFVWDWHDQGFDQGR

             QRWKLQJEXWFU\DQGGURROIRUORQJSHULRGV6KHKDVEHHQVOHHSLQJHUUDWLFDOO\KDVVXIIHUHGVKRUW

             WHUPPHPRU\LVVXHVDQGKDVEHFRPHVRFLDOO\ZLWKGUDZQ6KHKDVEHHQXQDEOHWRREWDLQPHGLFDO

             FDUHIRURWKHUFRQGLWLRQVGXHWRKHUVWUHVVVRVKHFRQWLQXHVWRVXIIHUIURPRWKHUDLOPHQWV6KHLV

             VHHLQJDWKHUDSLVWPXOWLSOHWLPHVSHUZHHNDQGKDVVWDUWHGWKHUDS\IRUSRVWWUDXPDWLFVWUHVV$W

             ZRUN0XxL]XVHGWRPDQDJHDGHSDUWPHQWRIDURXQGWZHQW\SHRSOHZLWKWZRPDQDJHUVEHQHDWK

             KHU

                        8QDEOHWRUHWXUQWRZRUN0XxL]ZDVRQOHDYHIRUGLVDELOLW\GXULQJZKLFKWLPHVKH

             ZDVSDLGRIKHUSD\DQGKDVORVWRWKHUILQDQFLDOEHQHILWVVXFKDVWXLWLRQUHLPEXUVHPHQW

             6KHUHWXUQHGWRZRUNRQDUHGXFHGVFKHGXOHRQ1RYHPEHUEXWKHUFRPSDQ\PDGHDGHFLVLRQ

             WKDWVKHLVQRWFDSDEOHRIGRLQJWKDWMREDQ\PRUHVRVKHZDVSODFHGLQDQHZUROHZLWKOHVV

             UHVSRQVLELOLW\0HGLFDOSURIHVVLRQDOVKDYHGLDJQRVHG0XxL]ZLWKDFXWHVWUHVVGLVRUGHU0XxL]

             UHWXUQHGWRZRUNIXOOWLPHRQ-DQXDU\DOWKRXJKLQKHUQHZUROHZLWKOHVVUHVSRQVLELOLW\6KHLV

             XQGHUJRLQJZHHNO\WKHUDS\IRUKHUV\PSWRPV



                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 91 of 112 Pageid#: 903
                                                             Pg. No. 96
Filed 01/30/19                                         Case 19-90003                                              Doc 16
                                                                                  
             
             



                       3ODLQWLII-RKQ'RH$VDUHVXOWRIEHLQJEDUNHGDW\HOOHGDWDQGSK\VLFDOO\

             DVVDXOWHG-RKQ'RHKDVVXIIHUHGQXPHURXVHPRWLRQDOLQMXULHV+HKDVKDGGLIILFXOW\IRFXVLQJLQ

             VFKRRODQGLVFRQVWDQWO\UHFDOOLQJWKHWUDXPDRI)ULGD\HYHQLQJ:KHQKHZDONVSDVWWKH7KRPDV

             -HIIHUVRQVWDWXHRQKLVFDPSXVKHLVLPPHGLDWHO\WULJJHUHGE\WKHUHFROOHFWLRQRIWKHHYHQWVRQ

             $XJXVW6LQFHWKH³UDOO\´-RKQ'RHKDVKDGGLIILFXOW\VOHHSLQJDQGKDVGHYHORSHGD

             KHLJKWHQHGDQ[LRXVVHQVHRIDZDUHQHVVLQSXEOLFVSDFHV-RKQ'RHDOVRKDGWRPLVVWZRZHHNV

             RIZRUN

                       3ODLQWLII6LQHV8SRQZLWQHVVLQJWKHFDUDWWDFNDQGQHDUO\EHLQJKLW6LQHV

             VXIIHUHGH[WUHPHHPRWLRQDOGLVWUHVVDQGVKRFN6KHRIWHQZDNHVXSZLWKQLJKWPDUHVRIWKHFDU

             DWWDFNDQGKHUDFDGHPLFSHUIRUPDQFHKDVVXIIHUHGLQODZVFKRRODVDUHVXOW6LQHVLVXQDEOHWR

             IRFXVDQGKDVPLVVHGFODVVHVGXHWRKHUHPRWLRQDOGLVWUHVV6LQHVLVDOVRQRZK\SHUYLJLODQW

             DQGDIUDLGLQKHURZQKRPH

                       3ODLQWLII3HDUFH,QDGGLWLRQWRWKHSK\VLFDODQGYHUEDOUHOLJLRXVEDVHGDVVDXOW

             3HDUFHH[SHULHQFHGRQ$XJXVWVKHFRQWLQXHVWRVXIIHUVHULRXVHPRWLRQDOGLVWUHVV,QKLV

             +HEUHZVFKRROFODVV3HDUFH¶VVRQZDVDVNHGWRDQVZHUVHYHUDOZULWLQJSURPSWV,QUHVSRQVHWR

             WKHTXHVWLRQ³ZKDWPDNHVPHXQFRPIRUWDEOHDERXWEHLQJ-HZLVK´KHZURWH³QHR1D]LV´




                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 92 of 112 Pageid#: 904
                                                             Pg. No. 97
Filed 01/30/19                                         Case 19-90003                                              Doc 16
                                                                                  
             
             




                                                                                                    

             6LQFH$XJXVWDQGLQUHVSRQVHWRWKUHDWVPDGHDJDLQVWLWE\'HIHQGDQWVDQGFRFRQVSLUDWRUV

             3HDUFH¶VV\QDJRJXH%HWK,VUDHOKDVDGRSWHGDQHZHODERUDWHVHFXULW\SURWRFROWKDWOLPLWV

             SDUHQWV¶DELOLW\WRSLFNXSWKHLUFKLOGUHQIURP+HEUHZVFKRRO:KHUHDVSULRUWR$XJXVW

             VWXGHQWSLFNXSZDVDUHOD[HGMR\IXOSURFHVVGXULQJZKLFKSDUHQWVZRXOGFKDWDQGFKLOGUHQ

             ZRXOGSOD\SDUHQWVPXVWQRZHQWHUDFRGHWRDORFNHGVHFXUHGRRUDIWHUZKLFKWKH\DUH

             SHUPLWWHGWRZDLWTXLHWO\LQVLGHWKHGRRUIRUWKHLUFKLOGWREHUHWULHYHG0RUHRYHU3ODLQWLII

             3HDUFHLVQRZDIUDLGIRUKHUVDIHW\DQGIRUWKHVDIHW\RIKHUIDPLO\DWWKH6\QDJRJXH$QGVLQFH



                                                                
                                                                 
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 93 of 112 Pageid#: 905
                                                             Pg. No. 98
Filed 01/30/19                                          Case 19-90003                                                  Doc 16
                                                                                    
             
             



             WKHDWWDFNVKHKDVKDGWRH[SODLQWRKHUVRQZK\WKHUHDUHDOZD\VSROLFHRIILFHUVVWDQGLQJJXDUG

             RXWVLGHWKHV\QDJRJXH

             %      'HIHQGDQWV:LOO&RQWLQXHWR&DXVH9LROHQFHDQG,QWLPLGDWLRQ8QOHVV5HVWUDLQHG
                      ³:H:LOO%H%DFN´

                       ,QWKHZHHNVDIWHUWKH³UDOO\´DQGWKHPDVVRILQMXULHVLQ&KDUORWWHVYLOOH

             'HIHQGDQWVQRWRQO\FODLPHG³YLFWRU\´EXWVZRUHWKDWWKH\ZRXOGUHWXUQ$OUHDG\WKH\KDYH

             IROORZHGWKURXJKRQWKHLUSURPLVH

                       'HIHQGDQW6SHQFHUVDLG³7R0D\RU0LNH6LJQHUDQG:HV%HOODP\DQGDOOWKHVH

             OLWWOHFUHHSVRIWKLVOLWWOHWRZQZKRGRQ¶WXQGHUVWDQGZKRWKH\¶UHGHDOLQJZLWK²WKHORFDOOLWWOH

             ORVHUV²ZHDUHQHYHUEDFNLQJGRZQ:HDUHJRLQJWREHEDFN´

                       'HIHQGDQW$QJOLQZURWHRQ$XJXVW³$VIRUPHGLDUXPRUVWKDWWKH>'DLO\

             6WRUPHU@VLWHZLOOEHVKXWGRZQ<RXVKRXOGNQRZEHWWHU,W¶VJRLQJWRWDNHEXOOHWVWRVWRS

             XV´

                       &RFRQVSLUDWRU0F/DUHQWZHHWHG³%URWKHUV VLVWHUVDFURVVWKH$OW5LJKW²WKLV

             LVDWDVWHRIKRZLWIHHOVWREHWKHWLSRIWKHVSHDUHQWHULQJRXUFLYLOL]DWLRQDOFULVLV´$IHZGD\V

             ODWHUKHWZHHWHG³,I\RXZHUHWKHUHLQ&KDUORWWHVYLOOH\RX¶UHDPXVHGDWWKHSURQRXQFHPHQWV

             RIWKH$OW5LJKW¶VGHDWK:HDUHRQO\MXVWEHJLQQLQJ´

                       ³7KHUH¶VQRZD\LQKHOO,¶PQRWJRLQJEDFNWR&KDUORWWHVYLOOH´'HIHQGDQW

             6SHQFHUGHFODUHGDWDSUHVVFRQIHUHQFHZLWK'HIHQGDQW'DPLJR'HIHQGDQW0RVOH\WROGWKH

             +XIILQJWRQ3RVW³2XUSHRSOHDUHIHHOLQJUHDOJRRGULJKWQRZ«7KLVGD\ZDVDPLOHVWRQH

             SXVKLQJXVLQWRRXUQH[WVWDJH:HKDGDODUJHWXUQRXW:H¶UHFRPLQJEDFNWR&KDUORWWHVYLOOH´

                       7KH'DLO\6WRUPHUDOVRYRZHGWKDWLWZRXOGKROGVLPLODUHYHQWV³VRRQ´$SRVW

             RQWKHZHEVLWHUHDG³:HDUHJRLQJWRVWDUWGRLQJWKLVQRQVWRS$FURVVWKHFRXQWU\:HDUH


                                                                 
                                                                  
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 94 of 112 Pageid#: 906
                                                              Pg. No. 99
Filed 01/30/19                                             Case 19-90003                                             Doc 16
                                                                                         
             
             



             JRLQJWRJRELJJHUWKDQ&KDUORWWHVYLOOH:HDUHJRLQJWRJRKXJH´)XUWKHUPRUHLWWROGUHDGHUV

             WKDW³>Z@HDUHQRZDWZDU´DQGSURPLVHGWR³WDNHRYHUWKHFRXQWU\´

                       'HIHQGDQW.HVVOHUSURPLVHG³:H¶UHJRLQJWRKDYHELJJHUDQGELJJHUHYHQWVLQ

             &KDUORWWHVYLOOH´

                       'HIHQGDQWVSODQIRUWKHVHRWKHUHYHQWVWREHYLROHQW$IWHUWKH8QLWHWKH5LJKW

             ³UDOO\´'HIHQGDQW&DQWZHOOH[SODLQHG³,FDPHSUHWW\ZHOOSUHSDUHGIRUWKLVWKLQJWRGD\´ZKLOH

             SXOOLQJRXWWKUHHSLVWROVWZRVHPLDXWRPDWLFPDFKLQHJXQVDQGDNQLIH2IWKHQH[W³DOWULJKW

             SURWHVW´KHVDLG³LW¶VJRLQJWREHWRXJKWRWRSEXWZH¶UHXSWRWKHFKDOOHQJH,WKLQNDORW

             PRUHSHRSOHDUHJRLQJWRGLHEHIRUHZH¶UHGRQHKHUHIUDQNO\´

                       )ROORZLQJKLVUHOHDVHRQERQGIRUWKHRIIHQVHVFRPPLWWHGRQ$XJXVW

             'HIHQGDQW&DQWZHOOUHPDUNHGWKDWDIWHUKLVVWLQWLQSULVRQKHZDQWVWR³WXUQLWXSWR´

                       2QHZHHNDIWHUWKH8QLWHWKH5LJKW³UDOO\´5LFKDUG6SHQFHU¶VZHEVLWH9LQFHQW

             /DZSXEOLVKHG³7KH$OW5LJKWLV)LQLVKHG'HEDWLQJ1R0RUH:RUGV2QO\3UHSDUDWLRQ1RZ´

                                        1RZZKDWKDSSHQVQH[W"2XUVLGHFHUWDLQO\LVQ¶WUHDG\IRU
                                PDVVDFWLRQ\HW$QGWKHUHDUHQRVWUHHWDFWLRQVSODQQHGIRUWKH
                                QHDUIXWXUH6WLOOWKHOLQHVKDYHEHHQGUDZQ7KLQNDERXWWKRVH
                                EUDYH \RXQJ PHQ DW &KDUORWWHVYLOOH 7KHUHLV QR JRLQJ EDFN IRU
                                WKHP

                                        7KH SXEOLF ZLOO VHH YHU\ VRRQ WKDW GHEDWH LV SRLQWOHVV
                                7KHUHDUHQRSULQFLSOHVDWSOD\DQ\PRUH2QO\RXUWULEHDQGWKHLUV
                                $QG RQO\ RQH JURXS RXW WKHUH KDV GUDZQ D OLQH LQ WKH FOD\ DQG
                                GHFLGHGWRPDNHDVWDQGIRUZKDWLVWKHLUVE\ELUWKE\EORRGDQG
                                E\WKHZLOORI*RG7KH$OW5LJKWLVILQLVKHGGHEDWLQJQHJRWLDWLQJ
                                VXUUHQGHULQJ:H¶UHUHDG\WRFORVHUDQNVDQGILJKWIRUZKDWLVRXUV
                                3RVW&KDUORWWHVYLOOH RXU IOHHW OLHV DW WKH ERWWRP RI D GHHS DQG
                                WURXEOHGVHDDQGZHFDQRQO\PDUFKRQIRUZDUGOLNH&RUWH]RQFH
                                GLG$QGOLNHKLPZHVWDQGSRLVHGWRFRQTXHUWKHFRQWLQHQW

                       2Q6DWXUGD\2FWREHU'HIHQGDQW6SHQFHUDQGRWKHUFRFRQVSLUDWRUVUHWXUQHGWR

             &KDUORWWHVYLOOH7KHFDOOHGWKHHYHQW³&KDUORWWHVYLOOH´$JDLQWKH\FDUULHGWLNLWRUFKHVDQG

                                                                    
                                                                     
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 95 of 112 Pageid#: 907
                                                              Pg. No. 100
Filed 01/30/19                                        Case 19-90003                                                 Doc 16
                                                                                 
             
             



             DJDLQWKH\FKDQWHG³<RXZLOOQRWUHSODFHXV´%XWWKLVWLPHWKH\DGGHG³:HZLOOEHEDFNZH

             ZLOOEHEDFN´

                       2Q1RYHPEHU'HIHQGDQW.HVVOHUILOHGDQDSSOLFDWLRQIRUDSHUPLWWR

             KROGDQRWKHU³UDOO\´LQ&KDUORWWHVYLOOH$OWKRXJKWKDWDSSOLFDWLRQZDVGHQLHG.HVVOHUKDV

             LQGLFDWHGWKDWLWZLOOSURFHHGQRQHWKHOHVV,WLVVFKHGXOHGWRRFFXURQ$XJXVWDQG

                     & 'HIHQGDQWV&RQWLQXH7KHLU(IIRUWVRI0XWXDO6XSSRUWDQG&RRUGLQDWLRQ

                       8VLQJPDQ\RIWKHVDPHSODWIRUPVWKH'HIHQGDQWVXVHGWRIXQGWKHLUSUH´UDOO\´

             FRRUGLQDWLRQDQGSODQQLQJ'HIHQGDQWVKDYHVLQFHSURYLGHGPXWXDOVXSSRUWWRGHIUD\WKHFRVWV

             DVVRFLDWHGZLWKWKHLUXQODZIXOFRQGXFW

                       'HIHQGDQW&DQWZHOOSRVWHGEDLOLQFRQQHFWLRQZLWKKLVIHORQ\LQGLFWPHQWE\

             FURZGIXQGLQJRQZKLWHVXSUHPDFLVWVXSSRUWLYHVLWHV+DWUHRQDQG*R\)XQG0H&DQWZHOO¶V

             *R\)XQG0HSDJHVROLFLWHGGRQDWLRQVIRUWKH³-XVWLFH)XQG´DSHUVRQDOL]HGYHUVLRQRIWKH

             SRSXODUZKLWHVXSUHPDFLVWQXPHULFV\PERO³´7KH³´VWDQGVIRUWKH:RUGVVORJDQ

             ZKLFKLVWKHKHDUWRI&DQWZHOODQGKLVFRFRQVSLUDWRUV¶LGHRORJ\³:HPXVWVHFXUHWKHH[LVWHQFH

             RIRXUSHRSOHDQGDIXWXUHIRUZKLWHFKLOGUHQ´,QSODFHRIWKHXVXDO³´ZKLFKLVVKRUWKDQGIRU

             ³+HLO+LWOHU´ +EHLQJWKHWKOHWWHURIWKHDOSKDEHW ³´LVDVWDQGLQIRU³&&´RU³&KULV

             &DQWZHOO´

                       :KLOHLQSULVRQ'HIHQGDQW&DQWZHOOFRQWLQXHGWREURDGFDVWKLVSRGFDVW5DGLFDO

             $JHQGDZLWKWKHDVVLVWDQFHRI'HIHQGDQW3HLQRYLFK0RUHRYHU3HLQRYLFKDVVLVWHG&DQWZHOOLQ

             KLVIXQGUDLVLQJE\GLVWULEXWLQJUHFRUGLQJVRISKRQHFDOOVIURPMDLOLQZKLFK&DQWZHOOPDNHVSOHDV

             IRUGRQDWLRQV

                       6LPLODUO\'HIHQGDQW'DPLJRIRXQGHURIFR'HIHQGDQW,GHQWLW\(YURSD

             HVWDEOLVKHGDSXUSRUWHG³,GHQWLW\(YURSD'HIHQVH)XQG´DQGVROLFLWHGGRQDWLRQVIRUKLPVHOI

                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 96 of 112 Pageid#: 908
                                                         Pg. No. 101
Filed 01/30/19                                         Case 19-90003                                              Doc 16
                                                                                  
             
             



             'HIHQGDQW0RVOH\DQG'HIHQGDQW,GHQWLW\(YURSD0RVOH\DQG'DPLJRDOVRDSSHDUHGWRJHWKHU

             ZLWK'HIHQGDQW6SHQFHURQ³5HG,FH79´WRVROLFLWGRQDWLRQV

                                                   &2163,5$&<$&76

                       $VGHWDLOHGDERYHDOO'HIHQGDQWVKDGDQDJUHHPHQWDQGXQGHUVWDQGLQJWRHQJDJH

             LQSURPRWHDQGLQFLWHUDFLDOUHOLJLRXVDQGHWKQLFLW\EDVHGKDUDVVPHQWDQGYLROHQFH7KH\GLG

             VRWKURXJKDPRQJRWKHUWKLQJVXVLQJDQGHQFRXUDJLQJWKHXVHRIZHDSRQVDQGFDXVWLF

             VXEVWDQFHVPLOLWDU\VW\OHPDUFKHVEXUQLQJWRUFKHVLQWLPLGDWLQJLFRQRJUDSK\DQGWKUHDWVRI

             YLROHQFH7KH\GLGVRLQRUGHUWR D LQMXUHEODFNDQG-HZLVKUHVLGHQWVRI9LUJLQLDE\GHQ\LQJ

             WKHPWKHHTXDOSULYLOHJHVDQGLPPXQLWLHVRIFLWL]HQVKLSDQGWKHXVHEHQHILWVDQGSULYLOHJHVRI

             SURSHUW\DQGRUFRQWUDFWXDOUHODWLRQVKLSV E IXUWKHU'HIHQGDQWV¶FDXVHRIUHFUXLWLQJQHZ

             IROORZHUVWRHQJDJHLQUDFLDOUHOLJLRXVDQGHWKQLFDOO\PRWLYDWHGYLROHQFHUHIHUHQFHGDERYHERWK

             DWWKH8QLWHWKH5LJKW³UDOO\´DQGLQWKHIXWXUHDQG F FRPSHOWKHFLW\RI&KDUORWWHVYLOOHWR

             PDLQWDLQWKHVWDWXHRI5REHUW(/HHLQ(PDQFLSDWLRQ3DUNDVDPHDQVRIIXUWKHULQJWKHLU

             DIRUHPHQWLRQHGJRDOV

                       $OO'HIHQGDQWVZLWKWKHH[FHSWLRQRI'HIHQGDQW)LHOGVRQEHKDOIRIWKHPVHOYHV

             RUWKHRUJDQL]DWLRQVIRUZKLFKWKH\DUHDJHQWVSODQQHGDQGFRRUGLQDWHGWKH8QLWHWKH5LJKW

             ³UDOO\´HQFRXUDJHGDWWHQGDQFHDFWLYHO\RUJDQL]HGIROORZHUVWRDWWHQGFRRUGLQDWHGORJLVWLFDO

             VXSSRUWWRDWWHQGHHVSURPRWHGWKH³UDOO\´DVYLROHQWDQGHQFRXUDJHGDWWHQGHHVWRSUHSDUHIRU

             DQGFRPPLWYLROHQWDFWV

                       $PRQJRWKHUWKLQJVWKH\XVHGRQOLQHDQGPHGLDSODWIRUPVWRHQFRXUDJH

             DWWHQGDQFHDWWKH8QLWHWKH5LJKW³UDOO\´WRGLVFXVVDQGSURPRWHFDXVLQJKDUPWR-HZLVKSHRSOH

             DQGSHRSOHRIFRORUDQGWRSURPRWHYLROHQFH



                                                              
                                                                
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 97 of 112 Pageid#: 909
                                                         Pg. No. 102
Filed 01/30/19                                        Case 19-90003                                               Doc 16
                                                                                 
             
             



                       'HIHQGDQW6SHQFHUDQGFRFRQVSLUDWRU0F/DUHQPHWLQSHUVRQWRSODQXQODZIXO

             DFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQIRUWKH8QLWHWKH5LJKWHYHQWV

                       'HIHQGDQWV&DQWZHOODQG.HVVOHUPHWLQSHUVRQLQ&KDUORWWHVYLOOHWRSODQ

             XQODZIXODFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQIRUWKH8QLWHWKH5LJKW

             HYHQWV

                       'HIHQGDQWV5D\&DQWZHOODQG0RVOH\DQGFRFRQVSLUDWRU'DYLG'XNHDWWHQGHG

             DQLQSHUVRQSODQQLQJPHHWLQJRQ$XJXVWWRSODQXQODZIXODFWVRIYLROHQFHLQWLPLGDWLRQDQG

             GHQLDORIHTXDOSURWHFWLRQDWWKH8QLWHWKH5LJKWHYHQWV

                       'HIHQGDQWV$QJOLQDQG5D\ XVLQJDPRQJRWKHUWKLQJV'DLO\6WRUPHU¶VZHEVLWH 

             +LOODQG(DVW&RDVW.QLJKWVRUJDQL]HGDQGFDXVHGRWKHUVWRDWWHQGWKH8QLWHWKH5LJKWHYHQWV

             DQGFRPPLWDFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQ

                       'HIHQGDQWV1DWLRQDOLVW)URQW1607:3/HDJXHRIWKH6RXWK9DQJXDUG

             $PHULFD(DVW&RDVW.QLJKWVDQG³RWKHUDOOLHV´FRRUGLQDWHGWKHLUDWWHQGDQFHDVD³MRLQW

             RSHUDWLRQ´LQDGYDQFHRI$XJXVWLQRUGHUWRSODQXQODZIXODFWVRIYLROHQFHLQWLPLGDWLRQDQG

             GHQLDORIHTXDOSURWHFWLRQDWWKH8QLWHWKH5LJKWHYHQWV

                       'HIHQGDQW'DPLJRDQGKLVJURXS,GHQWLW\(YURSDWRRNDOHDGUROHLQRUJDQL]LQJ

             ZKLWHVXSUHPDFLVWSDUWLFLSDWLRQDPRQJSHRSOHIURPRXWVLGH&KDUORWWHVYLOOHWRHQJDJHLQXQODZIXO

             DFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQDWWKH8QLWHWKH5LJKWHYHQWV

                       'HIHQGDQWV.HVVOHUDQG0RVOH\RUJDQL]HGWKH³UDOO\´DQGFRRUGLQDWHGORJLVWLFV

             DORQJZLWKFRFRQVSLUDWRU7\URQHIRUDWWHQGHHVRQ$XJXVWLQ&KDUORWWHVYLOOHVRWKDWWKH\

             ZRXOGHQJDJHLQXQODZIXODFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQDWWKH

             8QLWHWKH5LJKWHYHQWV



                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 98 of 112 Pageid#: 910
                                                        Pg. No. 103
Filed 01/30/19                                        Case 19-90003                                                 Doc 16
                                                                                  
             
             



                       'HIHQGDQW.HVVOHUDQG0RVOH\PRGHUDWHGUHYLHZHGDQGPDQDJHGWKH

             &KDUORWWHVYLOOHGLVFXVVLRQIRUXPRQWKHDSSOLFDWLRQQDPHG'LVFRUGWRGLUHFWDQGSODQXQODZIXO

             DFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQDWWKH8QLWHWKH5LJKWHYHQWV

             $ORQJZLWK.HVVOHUDQG0RVOH\'HIHQGDQWV+HLPEDFK3DUURWW&DQWZHOO5D\DQDJHQWRI'DLO\

             6WRUPHU DQGKHQFH'HIHQGDQWV$QJOLQDQG0RRQEDVH+ROGLQJV DQGFRFRQVSLUDWRU7\URQH

             ZHUHDOOSDUWLFLSDQWVLQ'LVFRUGDQGLQWKHGLUHFWLRQSODQQLQJDQGLQFLWLQJRIVXFKXQODZIXODFWV

             WKURXJK'LVFRUGLQFOXGLQJWKHXVHRIZHDSRQVDQGREMHFWVWRLQIOLFWKDUPDQGLQWLPLGDWH

             'HIHQGDQWV9DQJXDUG$PHULFD,GHQWLW\(YURSD7:3/HDJXHRIWKH6RXWKDQG0RRQEDVH

             +ROGLQJV WKURXJK'DLO\6WRUPHU DOOKDGPHPEHUVRQWKH'LVFRUGFKDQQHO

                       'HIHQGDQWV&DQWZHOO5D\DQG$QJOLQDPRQJRWKHUVDGYLVHGUDOO\JRHUVRQ

             EULQJLQJZHDSRQV

                       8VLQJ'LVFRUG'HIHQGDQWV.HVVOHUDQG0RVOH\VHWXSDFKDQQHOIRUFR

             FRQVSLUDWRUVWRFRRUGLQDWHXQODZIXODFWVDWWKH8QLWHWKH5LJKWHYHQWVLQFOXGLQJDFWVRIYLROHQFH

             LQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQ

                       'HIHQGDQWV$QJOLQ5D\DQGWKURXJK'DLO\6WRUPHU0RRQEDVH+ROGLQJVVHWXS

             DFKDQQHOIRUFRFRQVSLUDWRUVWRFRRUGLQDWHXQODZIXODFWVLQFOXGLQJDFWVRIYLROHQFH

             LQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQDWWKH8QLWHWKH5LJKWHYHQWV

                       'HIHQGDQWV&DQWZHOO.HVVOHU0RVOH\$QJOLQ5D\DQG3HLQRYLFKDQGRWKHUV

             UDLVHGIXQGVSODQQHGIRUOHJDOVXSSRUWDQGDUUDQJHGWUDYHOIRUWKHSDUWLFLSDQWVZKRHQJDJHGLQ

             XQODZIXODFWVRIYLROHQFHLQWLPLGDWLRQDQGGHQLDORIHTXDOSURWHFWLRQDWWKH8QLWHWKH5LJKW

             HYHQWV

                       'HIHQGDQWV3HLQRYLFK,QYLFWXV.HVVOHU6SHQFHU&DQWZHOO+HLPEDFKDQG+LOO

             ZHUHIHDWXUHGLQWKHSURPRWLRQDOSRVWHUIRUWKH8QLWHWKH5LJKW³UDOO\´

                                                              
                                                               
             Y
             
         Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 99 of 112 Pageid#: 911
                                                         Pg. No. 104
Filed 01/30/19                                         Case 19-90003                                               Doc 16
                                                                                 
             
             



                       'HIHQGDQWV&DQWZHOO0RVOH\6SHQFHU.HVVOHU5D\$QJOLQDQGFRFRQVSLUDWRUV

             SODQQHGDQGRUJDQL]HGD³VHFUHW´WRUFKSDUDGHDW89$IRU$XJXVWZLWKDSODQDQGLQWHQWWR

             LQWLPLGDWHWKUHDWHQDQGKDUDVV&KDUORWWHVYLOOHUHVLGHQWVSDUWLFXODUO\-HZVEODFNVDQGRWKHU

             PLQRULW\UHVLGHQWV

                       'HIHQGDQWV&DQWZHOO0RVOH\6SHQFHU.HVVOHU5D\DQG,QYLFWXVDWWHQGHGDQG

             SDUWLFLSDWHGLQWKHYLROHQW$XJXVWWRUFKSDUDGHDQGGLUHFWHGDQGLQFLWHGSK\VLFDODVVDXOWVDQG

             YLROHQFHWKHXVHRIRSHQIODPHVDQGWKHLQWLPLGDWLRQRIPLQRULW\UHVLGHQWVDQGWKRVHZKR

             DGYRFDWHIRUHTXDOULJKWVIRUPLQRULW\FLWL]HQV

                       'HIHQGDQW&DQWZHOODVVDXOWHGSHDFHIXOSURWHVWRUVZLWKPDFHDFDXVWLFVXEVWDQFH

             GXULQJWKH$XJXVWPDUFK

                       &RFRQVSLUDWRUVDWWHQGHGWKHWRUFKOLJKWPDUFKRQ$XJXVWDQGHQJDJHGLQDFWV

             RILQWLPLGDWLRQKDUDVVPHQWDQGYLROHQFH

                       $OO'HIHQGDQWVZLWKWKHH[FHSWLRQRI$QJOLQDWWHQGHGDQGSDUWLFLSDWHGLQWKH

             8QLWHWKH5LJKW³UDOO\´RQ$XJXVWGXULQJZKLFKWKH\WKUHDWHQHGLQWLPLGDWHGDQGKDUDVVHG

             SURWHVWRUVDQGPLQRULW\UHVLGHQWVDQGLQFLWHGDQGHQJDJHGLQYLROHQFH'HIHQGDQW)LHOGV

             DWWHQGHGZLWK9DQJXDUG$PHULFDZHDULQJWKHXQLIRUPZKLWHSRORDQGNKDNLVDQGFDUU\LQJD

             EODFNVKLHOGZLWKWKH9DQJXDUGORJR

                       $OO'HIHQGDQWVZLWKWKHH[FHSWLRQRI'HIHQGDQW)LHOGVGLUHFWHGDQGLQFLWHGDFWV

             RIYLROHQFHDQGLQWLPLGDWLRQDWWKH8QLWHWKH5LJKW³UDOO\´RQ$XJXVW

                       &R&RQVSLUDWRUVDWWHQGHGWKH8QLWHWKH5LJKW³UDOO\´RQ$XJXVWDQGHQJDJHG

             LQDFWVRILQWLPLGDWLRQKDUDVVPHQWDQGYLROHQFH




                                                               
                                                                 
             Y
             
           Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 100 of 112 Pageid#:
                                               912
                                                            Pg. No. 105
Filed 01/30/19                                           Case 19-90003                                                 Doc 16
                                                                                   
             
             



                       'HIHQGDQW)LHOGVGHOLEHUDWHO\GURYHKLV'RGJH&KDOOHQJHULQWRDFURZGRI

             SHDFHIXOSURWHVWRUVRQ$XJXVWLQWHQGLQJWRLQVWLOOIHDULQWKHFRPPXQLW\DQGWRFDXVHLQMXULHV

             RQDPDVVVFDOH

                                                     &$86(62)$&7,21

                                                 &2817,86&  

                                            %\$OO3ODLQWLIIV$JDLQVW$OO'HIHQGDQWV 

                           3ODLQWLIIVLQFRUSRUDWHKHUHLQE\UHIHUHQFHWKHDYHUPHQWVFRQWDLQHGLQDOOSUHFHGLQJ

             SDUDJUDSKV

                       'HIHQGDQWVSORWWHGFRRUGLQDWHGDQGH[HFXWHGDFRPPRQSODQWRHQJDJHLQ

             YLROHQFHDQGLQWLPLGDWLRQLQWKHVWUHHWVRI&KDUORWWHVYLOOH

                       ,QIXUWKHUDQFHRIDFRQVSLUDF\WRYLRODWHWKHULJKWVRI3ODLQWLIIVDQGRWKHUEODFN

             DQG-HZLVKSHRSOHDQGWKHLUVXSSRUWHUV'HIHQGDQWVUHSHDWHGO\HQJDJHGLQFDPSDLJQVRI

             YLROHQFHWKUHDWVDQGLQWLPLGDWLRQDW/HH3DUNDQGWKURXJKRXWWKHFLW\RI&KDUORWWHVYLOOH

                       'HIHQGDQWVKDYHFRPPLWWHGQXPHURXVRYHUWDFWVLQIXUWKHUDQFHRIWKHFRQVSLUDF\

             WRYLRODWH3ODLQWLIIV¶ULJKWVZKLFKDUHVHWIRUWKLQWKHSDUDJUDSKVDERYH'HIHQGDQWVKDYHVRXJKW

             WRFUHDWHDQDWPRVSKHUHRIYLROHQFHDJDLQVW3ODLQWLIIVDQGWRYLRODWH3ODLQWLIIV¶HTXDOULJKWV

             LQFOXGLQJWKRVHXQGHU86&

                       &RFRQVSLUDWRUVZKRVHLGHQWLWLHVDUHQRWNQRZQFRPPLWWHGQXPHURXVDGGLWLRQDO

             DFWVLQIXUWKHUDQFHRIWKHFRQVSLUDF\WRYLRODWH3ODLQWLIIV¶ULJKWVLQFOXGLQJWKRVHDOOHJHGKHUHLQ

                       7KHLOOHJDODFWLYLWLHVGHVFULEHGZHUHXQGHUWDNHQE\'HIHQGDQWVWKHLUDJHQWVDQG

             FRFRQVSLUDWRUVDVH[SUHVVRYHUWDFWVSXUVXDQWWRDQXQODZIXOFRQVSLUDF\WKHSXUSRVHRIZKLFK

             ZDVDQGLVWRGLVFULPLQDWRULO\GHSULYHEODFN-HZLVKQRQZKLWHLQGLYLGXDOVDQGWKHLUZKLWH

             VXSSRUWHUVRIWKHLUULJKWVWRWKHHTXDOSURWHFWLRQRIWKHODZVDQGWKHLUULJKWVWRWKHHTXDO


                                                                  
                                                                   
             Y
             
           Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 101 of 112 Pageid#:
                                               913
                                                               Pg. No. 106
Filed 01/30/19                                          Case 19-90003                                              Doc 16
                                                                                  
             
             



             HQMR\PHQWRIWKHSULYLOHJHVDQGLPPXQLWLHVRIFLWL]HQVRIWKH8QLWHG6WDWHVJXDUDQWHHGE\WKH

             &RQVWLWXWLRQDQGODZVEHFDXVHRIWKHLUUDFHUHOLJLRQDQGRSHQDQGREYLRXVDGYRFDF\IRUWKH

             ULJKWVRIQRQZKLWHLQGLYLGXDOV

                       $VDUHVXOWRIWKHDFWVVHWRXWLQWKHDERYHSDUDJUDSKVFRPPLWWHGLQIXUWKHUDQFHRI

             WKLVFRQVSLUDF\3ODLQWLIIVVXIIHUHGLQMXULHVWRWKHLUSHUVRQRUSURSHUW\DQGRUVXIIHUHGWKH

             GLVFULPLQDWRU\GHSULYDWLRQRIRQHRUPRUHRIWKHLUULJKWVRUSULYLOHJHVJXDUDQWHHGE\WKH

             &RQVWLWXWLRQRUODZVEHFDXVHRIRQHRUPRUHRIWKHLOOHJDORYHUWDFWVRI'HIHQGDQWVDQGWKHLU

             DJHQWV7KHVHULJKWVLQFOXGHEXWDUHQRWOLPLWHGWRWKHLUULJKWVWREHIUHHRIWKHEDGJHVDQG

             LQFLGHQWVRIVODYHU\SXUVXDQWWRWKH7KLUWHHQWK$PHQGPHQWDVZHOODVWKHLUULJKWVSURWHFWHGE\

             86&

                       %HFDXVHRI'HIHQGDQWV¶YLRODWLRQRI3ODLQWLIIV¶ULJKWV3ODLQWLIIVKDYHVXIIHUHG

             QXPHURXVDQGYDULRXVLQMXULHVLQFOXGLQJERGLO\LQMXU\LQMXULHVWRSURSHUW\ORVWLQFRPHDQG

             VHYHUHHPRWLRQDOGLVWUHVV

                                                  &2817,,86&

                                            %\$OO3ODLQWLIIV$JDLQVW$OO'HIHQGDQWV 

                       3ODLQWLIIVLQFRUSRUDWHKHUHLQE\UHIHUHQFHWKHDYHUPHQWVFRQWDLQHGLQDOOSUHFHGLQJ

             SDUDJUDSKV

                       'HIHQGDQWVDOOSRVVHVVHGDFWXDONQRZOHGJHRIWKH6HFWLRQ  DQWLFLYLOULJKWV

             FRQVSLUDF\GHVFULEHGLQWKLVFRPSODLQWWKDWZDVSODQQHGDQGWKHQXQGHUWDNHQDJDLQVWWKHFODVVRI

             $PHULFDQFLWL]HQVGHVFULEHG²LQFOXGLQJDQXPEHURIWKH3ODLQWLIIVQDPHGKHUHLQ

                       'HIHQGDQWVDVRUJDQL]HUVSODQQHUVSURPRWHUVDQGOHDGHUVRIWKHFRQVSLUDF\

             ZHUHHDFKLQDSRVLWLRQDQGKDGWKHSRZHUWRKDYHVWRSSHGWKHDQWLFLYLOULJKWVFRQVSLUDF\RUWR

             DLGLQVWRSSLQJLW

                                                                
                                                                 
             Y
             
           Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 102 of 112 Pageid#:
                                               914
                                                             Pg. No. 107
Filed 01/30/19                                            Case 19-90003                                                Doc 16
                                                                                    
             
             



                       (DFKRIWKH'HIHQGDQWVIDLOHGDQGUHIXVHGWRWDNHDQ\VWHSVWRDWWHPSWWRVWRSWKLV

             FRQVSLUDF\RUDQ\RIWKHRYHUWDFWVFRPPLWWHGLQIXUWKHUDQFHRIWKHFRQVSLUDF\VRDVWRVWRSWKH

             LQMXULHVZKLFKRFFXUUHGWR3ODLQWLIIVRUWRRWKHUPHPEHUVRIWKHFODVVRIFLWL]HQVWDUJHWHGE\WKH

             DQWLFLYLOULJKWVFRQVSLUDF\GHVFULEHG

                       7KHIDLOXUHRI'HIHQGDQWVWRWDNHDQ\VWHSVWRDLGLQSUHYHQWLQJWKHDFWLRQV

             GHVFULEHGKHUHLQE\LQIRUPLQJWKHODZIXODXWKRULWLHVRURWKHUZLVHYLRODWHGWKHFRPPDQGRI

             86&

                       3ODLQWLIIVVXIIHUHGWKHLULQMXULHVDVDUHVXOWRIWKHLQGLYLGXDO'HIHQGDQWV¶IDLOXUHWR

             VWRSWKHGHVFULEHGFRQVSLUDF\

                                             &2817,,,&,9,/&2163,5$&<
                                                                
                                            %\$OO3ODLQWLIIV$JDLQVW$OO'HIHQGDQWV 

                       3ODLQWLIIVLQFRUSRUDWHKHUHLQE\UHIHUHQFHWKHDYHUPHQWVFRQWDLQHGLQDOOSUHFHGLQJ

             SDUDJUDSKV

                       (DFK'HIHQGDQWFRQVSLUHGWRJHWKHUDQGFRPELQHGZLWKRQHRUPRUHRWKHUSHUVRQV

             WRDFFRPSOLVKWKURXJKWKHFRQFHUWHGDFWLRQGHVFULEHGDERYHXQODZIXODQGWRUWLRXVDFWV

             LQFOXGLQJ

                           D 6XEMHFWLQJSHUVRQVWRDFWVRILQWLPLGDWLRQRUKDUDVVPHQWPRWLYDWHGE\UDFLDO

                                UHOLJLRXVRUHWKQLFDQLPRVLW\LQYLRODWLRQRI9LUJLQLD&RGH

                           E 'LUHFWLQJYLROHQFHDWDQRWKHUSHUVRQPRWLYDWHGE\UDFLDOUHOLJLRXVRUHWKQLF

                                DQLPRVLW\LQYLRODWLRQRI9LUJLQLD&RGH

                           F 'LUHFWLQJYDQGDOLVPDWDSHUVRQ¶VUHDORUSHUVRQDOSURSHUW\PRWLYDWHGE\UDFLDO

                                UHOLJLRXVRUHWKQLFDQLPRVLW\LQYLRODWLRQRI9LUJLQLD&RGH

                           G &DXVLQJRUSURGXFLQJDULRWLQYLRODWLRQRI9LUJLQLD&RGH

                                                                  
                                                                   
             Y
             
          Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 103 of 112 Pageid#:
                                              915
                                                               Pg. No. 108
Filed 01/30/19                                             Case 19-90003                                               Doc 16
                                                                                      
             
             



                           H 'LUHFWLQJLQFLWLQJRUVROLFLWLQJRWKHUSHUVRQVSDUWLFLSDWLQJLQDULRWWRDFWVRI

                                IRUFHRUYLROHQFHLQYLRODWLRQRI9LUJLQLD&RGH

                           I &DXVLQJSXEOLFLQFRQYHQLHQFHDQQR\DQFHRUDODUPRUUHFNOHVVO\FUHDWLQJDULVN

                                WKHUHRILQYLRODWLRQRI9LUJLQLD&RGH

                           J $VVHPEOLQJDFROOHFWLRQRISHRSOHIRUWKHSXUSRVHDQGZLWKWKHLQWHQWLRQRI

                                FRPPLWWLQJDQGDFWXDOO\FRPPLWWLQJDQDVVDXOWRUEDWWHU\RQDQRWKHUSHUVRQLQ

                                YLRODWLRQRI9LUJLQLD&RGHDQG

                           K $VVHPEOLQJDFROOHFWLRQRISHRSOHIRUWKHSXUSRVHDQGZLWKWKHLQWHQWLRQRI

                                FRPPLWWLQJDQGDFWXDOO\FRPPLWWLQJDQDFWRIYLROHQFH DVGHILQHGLQ9LUJLQLD

                                &RGH LQYLRODWLRQRI9LUJLQLD&RGHDQG

                                

                           L 0DOLFLRXVO\FDXVLQJDQRWKHUSHUVRQERGLO\LQMXU\E\XVHRIDQ\H[SORVLYHRUILUH

                                LQYLRODWLRQRI9LUJLQLD&RGH

                           M %XUQLQJDQREMHFWZLWKWKHLQWHQWWRLQWLPLGDWHRQDKLJKZD\RURWKHUSXEOLFSODFH

                                LQDPDQQHUKDYLQJDGLUHFWWHQGHQF\WRSODFHDQRWKHUSHUVRQLQUHDVRQDEOHIHDURI

                                DSSUHKHQVLRQRIGHDWKRUERGLO\LQMXU\LQYLRODWLRQRI9LUJLQLD&RGH

                                

                           N %XUQLQJDQREMHFWZLWKWKHLQWHQWWRLQWLPLGDWHRQWKHSULYDWHSURSHUW\RIDQRWKHU

                                ZLWKRXWSHUPLVVLRQLQYLRODWLRQRI9LUJLQLD&RGH

                           O &RPPLWWLQJDQDFWRIYLROHQFHZLWKWKHLQWHQWWRLQWLPLGDWHDFLYLOLDQSRSXODWLRQDW

                                ODUJHRULQIOXHQFHWKHFRQGXFWRUDFWLYLWLHVRIDJRYHUQPHQWWKURXJKLQWLPLGDWLRQ

                                LQYLRODWLRQRI



                                                                   
                                                                    
             Y
             
          Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 104 of 112 Pageid#:
                                              916
                                                                Pg. No. 109
Filed 01/30/19                                            Case 19-90003                                                Doc 16
                                                                                     
             
             



                           P 3RVVHVVLQJXVLQJVHOOLQJJLYLQJGLVWULEXWLQJRUPDQXIDFWXULQJDZHDSRQRU

                                LPLWDWLRQZHDSRQWKDWFRXOGFDXVHVHULRXVERGLO\KDUPLQFRQQHFWLRQZLWKDQDFW

                                RIWHUURULVPLQYLRODWLRQRI9LUJLQLD&RGH

                           Q ,QYLWLQJVROLFLWLQJUHFUXLWLQJHQFRXUDJLQJRURWKHUZLVHFDXVLQJDQRWKHUWR

                                SDUWLFLSDWHLQDQDFWRIWHUURULVPLQYLRODWLRQRI9LUJLQLD&RGH

                           R .QRZLQJO\SURYLGLQJPDWHULDOVXSSRUWWRDQLQGLYLGXDORURUJDQL]DWLRQZKRVH

                                SULPDU\REMHFWLYHLVWRFRPPLWDQDFWRIWHUURULVPZLWKWKHLQWHQWWRIXUWKHUWKH

                                LQGLYLGXDORURUJDQL]DWLRQ¶VREMHFWLYHVLQYLRODWLRQRI9LUJLQLD&RGH

                           S (QJDJLQJLQDQRYHUWDFWLQWHQGHGWRLQIOLFWERGLO\KDUPRULQWHQGHGWRSODFHWKH

                                YLFWLPLQIHDURUDSSUHKHQVLRQRIERGLO\KDUP DVVDXOW 

                           T &RPPLWWLQJDQXQZDQWHGWRXFKLQJWKDWZDVQHLWKHUFRQVHQWHGWRH[FXVHGRU

                                MXVWLILHG EDWWHU\ 

                           U &DXVLQJUHDVRQDEOHDSSUHKHQVLRQWKDWIRUFHZLOOEHXVHGXQOHVVDSHUVRQZLOOLQJO\

                                VXEPLWVDQGFDXVLQJKLPWRVXEPLWWRWKHH[WHQWWKDWKHLVGHQLHGIUHHGRPRI

                                DFWLRQ IDOVHLPSULVRQPHQW 

                       (DFKRIWKH3ODLQWLIIVVXIIHUHGGDPDJHVUHVXOWLQJIURPDFWVFRPPLWWHGLQ

             IXUWKHUDQFHRIWKHFRQVSLUDF\

                       $VFRFRQVSLUDWRUV'HIHQGDQWVDUHFLYLOO\OLDEOHWR3ODLQWLIIVIRUWKHDFWLRQVRIDOO

             LQGLYLGXDOVZKRDFWHGLQSXUVXLWRIWKHFRPPRQFRQVSLUDWRULDOVFKHPH

                                           &2817,91(*/,*(1&(3(56(
                                                               
                            %\3ODLQWLIIV0XxL]6LQHV%ODLU0DUWLQ$OYDUDGRDQG5RPHUR
                                                 $JDLQVW'HIHQGDQW)LHOGV 
                                                               
                       3ODLQWLIIVLQFRUSRUDWHKHUHLQE\UHIHUHQFHWKHDYHUPHQWVFRQWDLQHGLQDOOSUHFHGLQJ

             SDUDJUDSKV
                                                                  
                                                                   
             Y
             
           Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 105 of 112 Pageid#:
                                               917
                                                               Pg. No. 110
Filed 01/30/19                                          Case 19-90003                                                Doc 16
                                                                                  
             
             



                       3XUVXDQWWR9LUJLQLD&RGHDQ\SHUVRQZKRFRPPLWVRUFRQVSLUHVWR

             FRPPLWRUDLGVDQGDEHWVWKHFRPPLVVLRQRIDQDFWRIWHUURULVPLVJXLOW\RIDIHORQ\

                       9LUJLQLD&RGHGHILQHVDQ³DFWRIWHUURULVP´DVDPRQJRWKHUWKLQJVDQ

             DFWRIYLROHQFHFRPPLWWHGZLWKWKHLQWHQWWRLQWLPLGDWHWKHFLYLOLDQSRSXODWLRQDWODUJH

                       9LUJLQLD&RGHZDVHQDFWHGWRSURWHFWWKHFLYLOLDQSRSXODWLRQIURPDFWV

             RIWHUURULVPDQGYLROHQFH

                       )LHOGVLQWHQWLRQDOO\GURYHKLVYHKLFOHLQWRDJURXSRIFLYLOLDQVDQGFRXQWHU

             SURWHVWRUVZLWKWKHLQWHQWWRPXUGHULQMXUHDQGLQWLPLGDWHWKHFLYLOLDQSRSXODWLRQDWODUJHLQ

             YLRODWLRQRI9LUJLQLD&RGH

                       3ODLQWLIIVDVPHPEHUVRIWKHFLYLOLDQSRSXODWLRQEHORQJWRWKHFODVVRISHUVRQVIRU

             ZKRVHEHQHILW9LUJLQLD&RGHZDVHQDFWHGDQGWKHYLRODWLRQRIWKH6WDWXWHFRQVWLWXWHV

             QHJOLJHQFHSHUVH

                       7KHLQMXULHVVXIIHUHGE\3ODLQWLIIVZHUHWKHW\SHRIKDUPDJDLQVWZKLFK9LUJLQLD

             &RGHZDVGHVLJQHGWRSURWHFW

                       'HIHQGDQW¶VYLRODWLRQRI9LUJLQLD&RGHGLUHFWO\DQGSUR[LPDWHO\

             FDXVHGWKH3ODLQWLIIVKDUP

                               &281799,2/$7,212)9,5*,1,$&2'(
                  &,9,/$&7,21)255$&,$/5(/,*,28625(7+1,&+$5$660(17
                                                         
               %\3ODLQWLIIV:LVSHOZH\0DJLOO0XxL]-RKQ'RH6LQHV%ODLU0DUWLQ$OYDUDGRDQG
             5RPHUR$JDLQVW'HIHQGDQWV)LHOGV0RVOH\6SHQFHU.HVVOHU5D\&DQWZHOODQG,QYLFWXV 

                       3ODLQWLIIVLQFRUSRUDWHKHUHLQE\UHIHUHQFHWKHDYHUPHQWVFRQWDLQHGLQDOOSUHFHGLQJ

             SDUDJUDSKV

                       9LUJLQLD&RGHFUHDWHVDFLYLOFDXVHRIDFWLRQIRUDQ\SHUVRQZKRLV

             VXEMHFWHGWRWKHIROORZLQJLIPRWLYDWHGE\UDFLDOUHOLJLRXVRUHWKQLFDQLPRVLW\  DFWVRI

                                                                
                                                                 
             Y
             
          Case
             3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 106 of 112 Pageid#:
                                              918
                                                             Pg. No. 111
Filed 01/30/19                                         Case 19-90003                                                 Doc 16
                                                                                 
             
             



             LQWLPLGDWLRQRUKDUDVVPHQW  YLROHQFHGLUHFWHGDWKLVRUKHUSHUVRQRU  YDQGDOLVPGLUHFWHG

             DJDLQVWKLVRUKHUUHDORUSHUVRQDOSURSHUW\

                       3ODLQWLIIV:LVSHOZH\0DJLOO0XxL]-RKQ'RH6LQHV%ODLU0DUWLQ$OYDUDGR

             DQG5RPHURZHUHVXEMHFWHGWRDFWVRILQWLPLGDWLRQDQGRUKDUDVVPHQWYLROHQFHGLUHFWHGDWWKHLU

             SHUVRQVDQGRUYDQGDOLVPGLUHFWHGDJDLQVWWKHLUUHDODQGRUSHUVRQDOSURSHUW\

                       7KHVHDFWVZHUHPRWLYDWHGE\'HIHQGDQWV¶UDFLDOUHOLJLRXVRUHWKQLFDQLPRVLW\

                                         &28179,$66$8/7$1'%$77(5<
                                                               
                            %\3ODLQWLIIV0XxL]6LQHV%ODLU0DUWLQ$OYDUDGRDQG5RPHUR
                                                 $JDLQVW'HIHQGDQW)LHOGV 
                                                               
                       3ODLQWLIIVLQFRUSRUDWHKHUHLQE\UHIHUHQFHWKHDYHUPHQWVFRQWDLQHGLQDOOSUHFHGLQJ

             SDUDJUDSKV

                       $VDUHVXOWRIWKHLQWHQWLRQDODQGXQODZIXODFWVRI'HIHQGDQWVDVGHVFULEHGKHUHLQ

             3ODLQWLIIV0XxL]6LQHV%ODLU0DUWLQ$OYDUDGRDQG5RPHURZHUHSODFHGLQDSSUHKHQVLRQRI

             KDUPIXODQGRURIIHQVLYHERGLO\FRQWDFWDQGVXIIHUHGKDUPIXORIIHQVLYHERGLO\WRXFKLQJZKLFK

             ZDVQHLWKHUFRQVHQWHGWRH[FXVHGRUMXVWLILHG

                           &28179,,,17(17,21$/,1)/,&7,212)(027,21$/',675(66

                            %\3ODLQWLIIV0XxL]6LQHV%ODLU0DUWLQ$OYDUDGRDQG5RPHUR
                                                 $JDLQVW'HIHQGDQW)LHOGV 
                                                               
                       3ODLQWLIIVLQFRUSRUDWHKHUHLQE\UHIHUHQFHWKHDYHUPHQWVFRQWDLQHGLQDOOSUHFHGLQJ

             SDUDJUDSKV

                       'HIHQGDQW)LHOGVLQWHQWLRQDOO\DQGRUUHFNOHVVO\GURYHKLVFDULQWRDFURZGRI

             FRXQWHUSURWHVWRUVZLWKWKHLQWHQWWRPXUGHUVHYHUHO\LQMXUHDQGLQWLPLGDWHDFLYLOLDQSRSXODWLRQ




                                                                
                                                                 
             Y
             
           Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 107 of 112 Pageid#:
                                               919
                                                             Pg. No. 112
Filed 01/30/19                                         Case 19-90003                                              Doc 16
                                                                                
             
             



                       $VDUHVXOWRI'HIHQGDQW)LHOGV¶VRXWUDJHRXVDQGH[WUHPHDFWLRQV3ODLQWLIIV

             0XxL]%ODLU0DUWLQ$OYDUDGRDQG5RPHURVXIIHUHGVHYHUHHPRWLRQDOGLVWUHVVWKDWQR

             UHDVRQDEOHSHUVRQFRXOGEHH[SHFWHGWRHQGXUH

                                                  35$<(5)255(/,()

             :KHUHIRUH3ODLQWLIIVUHVSHFWIXOO\UHTXHVWDQDZDUGRIWKHIROORZLQJUHOLHI

                       $GHFODUDWRU\MXGJPHQWWKDWWKHDFWLRQVGHVFULEHGKHUHLQGHSULYHG3ODLQWLIIVRI

             WKHLUULJKWVXQGHUIHGHUDODQGVWDWHODZ

                       ,QMXQFWLYHUHOLHIHQMRLQLQJ'HIHQGDQWVIURPIXWXUHYLRODWLRQVRIULJKWVJXDUDQWHHG

             E\VWDWHDQGIHGHUDOODZ

                       &RPSHQVDWRU\DQGVWDWXWRU\GDPDJHVLQDQDPRXQWWREHGHWHUPLQHGDWWULDO

                       3XQLWLYHGDPDJHVLQDQDPRXQWWREHGHWHUPLQHGDWWULDO

                       6XFKRWKHUUHOLHIDVWKH&RXUWGHHPVQHFHVVDU\DQGMXVW

                                           




                                                               
                                                                
             Y
             
           Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 108 of 112 Pageid#:
                                               920
                                                           Pg. No. 113
Filed 01/30/19                             Case 19-90003                                         Doc 16
                                                                      
             
             



                                                    5HVSHFWIXOO\VXEPLWWHG
                                                     
                                                    s/ Robert T. Cahill
                                                    5REHUW7&DKLOO 96% 
                                                     &22/(<//3
                                                     )UHHGRP'ULYHWK)ORRU
                                                     5HVWRQ9$
                                                     7HOHSKRQH  
                                                     )D[  
                                                     (PDLOUFDKLOO#FRROH\FRP
                                                     
                                                     Of Counsel for all Plaintiffs:
                                                     
                                                     5REHUWD$.DSODQ pro hac vice 
                                                     -XOLH()LQN pro hac vice 
                                                     &KULVWRSKHU%*UHHQH pro hac vice 
                                                     6HJXLQ/6WURKPHLHU pro hac vice 
                                                     .$3/$1 &203$1<//3
                                                     )LIWK$YHQXH6XLWH
                                                     1HZ<RUN1<
                                                     7HOHSKRQH  
                                                     (PDLOUNDSODQ#NDSODQDQGFRPSDQ\FRP
                                                     (PDLOMILQN#NDSODQDQGFRPSDQ\FRP
                                                     (PDLOFJUHHQH#NDSODQDQGFRPSDQ\FRP
                                                     (PDLOVVWURKPHLHU#NDSODQDQGFRPSDQ\FRP
                                                     
                                                     .DUHQ/'XQQ pro hac vice 
                                                     :LOOLDP$,VDDFVRQ pro hac vice 
                                                     %2,(66&+,//(5)/(;1(5//3
                                                     1HZ<RUN$YH1:
                                                     :DVKLQJWRQ'&
                                                     7HOHSKRQH  
                                                     )D[  
                                                     (PDLONGXQQ#EVIOOSFRP
                                                     (PDLOZLVDDFVRQ#EVIOOSFRP
                                                     
                                                     3KLOLS0%RZPDQ pro hac vice 
                                                     -RVKXD-/LEOLQJ pro hac vice 
                                                     <RWDP%DUNDL pro hac vice 
                                                     %2,(66&+,//(5)/(;1(5//3
                                                     /H[LQJWRQ$YH
                                                     1HZ<RUN1<
                                                     7HOHSKRQH  
                                                     )D[  
                                                     (PDLOSERZPDQ#EVIOOSFRP
                                                     (PDLOMOLEOLQJ#EVIOOSFRP
                                                     (PDLO\EDUNDL#EVIOOSFRP
                                                
                                                 
             Y
             
           Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 109 of 112 Pageid#:
                                               921
                                             Pg. No. 114
Filed 01/30/19                             Case 19-90003                                        Doc 16
                                                                    
             
             



                                                     $ODQ/HYLQH pro hac vice 
                                                     &22/(<//3
                                                     $YHQXHRIWKH$PHULFDVWK)ORRU
                                                     1HZ<RUN1<
                                                     7HOHSKRQH  
                                                     )D[  
                                                     (PDLODOHYLQH#FRROH\FRP
                                                     
                                                     'DYLG(0LOOV pro hac vice 
                                                     &22/(<//3
                                                     3HQQV\OYDQLD$YHQXH1:
                                                     6XLWH
                                                     :DVKLQJWRQ'&
                                                     7HOHSKRQH  
                                                     )D[  
                                                     (PDLOGPLOOV#FRROH\FRP
                                                     
                                                     Of Counsel for Plaintiff Natalie Romero:
                                                     
                                                     .HQQHWK'%\QXP 96% 
                                                     %<180 -(1.,163//&
                                                     &DPHURQ6WUHHW
                                                     $OH[DQGULD9LUJLQLD
                                                        'LUHFW'LDO
                                                        )D[
                                                     .%\QXP#%\QXP$QG-HQNLQV/DZFRP
                                                     
                                                     3OHDVDQW6%URGQD[,,, 96% 
                                                     3HQQV\OYDQLD$YHQXH1:
                                                     6XLWH
                                                     :DVKLQJWRQ'&
                                                     7HOHSKRQH  
                                                     )D[  
                                                     ZZZSOHDVDQWEURGQD[FRP
             
             




                                                
                                                 
             Y
             
           Case
              3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 110 of 112 Pageid#:
                                               922
                                             Pg. No. 115
Filed 01/30/19                                     Case 19-90003                                           Doc 16

                                          &(57,),&$7(2)6(59,&(

                 ,KHUHE\FHUWLI\WKDWRQ-DQXDU\,ILOHGWKHIRUHJRLQJZLWKWKH&OHUNRI&RXUW

          WKURXJKWKH&0(&)V\VWHPZKLFKZLOOVHQGDQRWLFHRIHOHFWURQLFILOLQJWR

          -XVWLQ6DXQGHUV*UDYDWW
          'DYLG/+DXFN
          'DYLG/&DPSEHOO
          'XDQH+DXFN'DYLV *UDYDWW3&
          :HVW)UDQNOLQ6WUHHW6XLWH
          5LFKPRQG9$
          MJUDYDWW#GKGJODZFRP
          GKDXFN#GKGJODZFRP
          GFDPSEHOO#GKGJODZFRP
          
          Counsel for Defendant James A. Fields, Jr.
                  
          %U\DQ-RQHV
          :6RXWK6W6XLWH
          &KDUORWWHVYLOOH9$
          EU\DQ#EMRQHVOHJDOFRP
                  
          Counsel for Defendants Michael Hill, Michael Tubbs, and League of the South
          
          (OPHU:RRGDUG
          86+Z\
          %ODLUV9$
          LVXHFURRNV#FRPFDVWQHW
          
          -DPHV(.ROHQLFK
          .ROHQLFK/DZ2IILFH
          :DWHUVWRQH%OYG
          &LQFLQQDWL2+
          MHN#JPDLOFRP
          
          Counsel for Defendants Jeff Schoep, Nationalist Front, National Socialist Movement, Matthew
          Parrott, Matthew Heimbach, Robert Ray, Traditionalist Worker Party, Elliot Kline, Jason
          Kessler, Vanguard America, Nathan Damigo, Identity Europa, Inc. (Identity Evropa), and
          Christopher Cantwell
                                       




        Case 3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 111 of 112 Pageid#:
                                             923

                                                     Pg. No. 116
Filed 01/30/19                                      Case 19-90003                                           Doc 16

                          
           
           
                  ,IXUWKHUKHUHE\FHUWLI\WKDWRQ-DQXDU\,DOVRVHUYHGWKHIROORZLQJQRQ(&)

           SDUWLFLSDQWVYLD86PDLO)LUVW&ODVVDQGSRVWDJHSUHSDLGDGGUHVVHGDVIROORZV

                  

           /R\DO:KLWH.QLJKWVRIWKH.X.OX[.ODQ              $QGUHZ$QJOLQ
           DND/R\DO:KLWH.QLJKWV&KXUFKRIWKH              1+LJK6WUHHW6XLWH
           ,QYLVLEOH(PSLUH,QF                               :RUWKLQJWRQ2+
           FR&KULVDQG$PDQGD%DUNHU                          
           32%R[                                          (DVW&RDVW.QLJKWVRIWKH.X.OX[.ODQ
           3HOKDP1&                                     DND(DVW&RDVW.QLJKWVRIWKH7UXH
                                                                ,QYLVLEOH(PSLUH
           5LFKDUG6SHQFHU                                     6RXWK3LQH6W
           $.LQJ6WUHHW                                   5HG/LRQ3$
           $OH[DQGULD9$                                 
                                                                )UDWHUQDO2UGHURIWKH$OW.QLJKWV FR
           0LFKDHO3HLQRYLFK                                   3URXG%R\V 
           DND0LFKDHO³(QRFK´3HLQRYLFK                      FR/HJDO&RUS6ROXWLRQV//&
           32%R[                                          %URDGZD\6XLWH
           +RSHZHOO-XQFWLRQ1<                          1HZ<RUN1<
           
           0RRQEDVH+ROGLQJV//&                               $XJXVWXV6RO,QYLFWXV
           FR$QGUHZ$QJOLQ                                    10LOOV$YHQXH
           1+LJK6WUHHW6XLWH                       2UODQGR)/
           :RUWKLQJWRQ2+
           
           
           
           
           
                                                                 s/ Robert T. Cahill
                                                                 5REHUW7&DKLOO 96% 
                                                                 &22/(<//3
                                                                 )UHHGRP'ULYHWK)ORRU
                                                                 5HVWRQ9$
                                                                 7HOHSKRQH  
                                                                 )D[  
                                                                 (PDLOUFDKLOO#FRROH\FRP
                                                                 
                                                                 Counsel for Plaintiffs
           
           



                                                            
                                                            
           
           
         Case 3:17-cv-00072-NKM-JCH Document 175 Filed 01/05/18 Page 112 of 112 Pageid#:
                                              924
                                          Pg. No. 117
Filed 01/30/19    Case 19-90003   Doc 16




                 Exhibit C




                   Pg. No. 118
Filed 01/30/19                                     Case 19-90003                                       Doc 16




                                   IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF VIRGINIA



                 ELIZABETH SINES ET AL.                            :      Case No. 3:17-CV-72

                             Plaintiff                             :      Judge MOON


                                                                   :
                      -v-

                 JASON KESSLER ET AL.                              :

                                                                   :
                             Defendants


                    MOTION TO DISMISS THE PLAINTIFF’S AMENDED COMPLAINT



                     Now come Defendants Jason Kessler, Christopher Cantwell, Vanguard America,

             Robert Ray, Nathan Damigo, Elliott Kline, Identity Evropa, Matthew Heimbach,

             Matthew Parrott, Traditionalist Worker Party, Jeff Schoep, National Socialist Movement,

             and Nationalist Front (hereafter “Moving Defendants”) and move the Court to

             dismiss all claims against them pursuant to FRCP 12(b)(6) for failure to state a claim

             upon which relief can be granted.




                                              1
        Case 3:17-cv-00072-NKM-JCH Document 205 Filed 01/26/18 Page 1 of 3 Pageid#: 1049

                                                     Pg. No. 119
Filed 01/30/19                           Case 19-90003                                     Doc 16


                                                Respectfully Submitted,


                                                s/ Elmer Woodard
                                                ELMER WOODARD (VSB 27734)
                                                5661 US Hwy 29
                                                Blairs, Va. 24527
                                                (434) 878-3422
                                                isuecrooks@comcast.net
                                                Trial Attorney for Defendant


                                               S/ James E. Kolenich (PHV)
                                               KOLENICH LAW OFFICE
                                               9435 Waterstone Blvd. #140
                                               Cincinnati OH 45249
                                               Phone: 513.444.2150
                                               Fax: 513.297.6065
                                               e-mail: Jek318@gmail.com




                                              2
        Case 3:17-cv-00072-NKM-JCH Document 205 Filed 01/26/18 Page 2 of 3 Pageid#: 1050

                                           Pg. No. 120
Filed 01/30/19                                     Case 19-90003                                           Doc 16




                                             CERTIFICATE OF SERVICE
             I hereby certify the above was served via the Court’s ECF system on January 26, 2018
             upon:

             All parties of record. One party is entitled to or has requested service by other means and
             said party has been served by regular US mail/ electronic mail as follows:
             Mr. Michael Enoch Peinovich
             PO Box 1069
             Hopewell Junction, NY 12533
             mpeinovich@gmail.com

                                                                   s/ Elmer Woodard

                                                                   E. Woodard (VSB 27734)




                                              3
        Case 3:17-cv-00072-NKM-JCH Document 205 Filed 01/26/18 Page 3 of 3 Pageid#: 1051




                                                     Pg. No. 121
Filed 01/30/19    Case 19-90003   Doc 16




                 Exhibit D




                   Pg. No. 122
Filed 01/30/19                                        Case 19-90003                                           Doc 16



                                                                                                07/09/2018

                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                           CHARLOTTESVILLE DIVISION
          ELIZABETH SINES, ET AL.,                          CASE NO. 3:17-CV-00072
                                        Plaintiffs,
          v.                                                MEMORANDUM OPINION

          JASON KESSLER, ET AL.,
                                                            JUDGE NORMAN K. MOON
                                        Defendants.

                 In 1871, Congress passed a law “directed at the organized terrorism in the Reconstruction

         South[.]” Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 610 n.25 (1979); see 42

         U.S.C. § 1985. Over a hundred and forty years later, on August 11th and 12th, 2017, the

         Defendants in this lawsuit, including the Ku Klux Klan, various neo-Nazi organizations, and

         associated white supremacists, held rallies in Charlottesville, Virginia.      Violence erupted.

         Charlottesville residents who suffered injuries at the rallies, the Plaintiffs, allege that this

         violence was no accident. Instead, they allege the Defendants violated the 1871 Act and related

         state laws by conspiring to engage in violence against racial minorities and their supporters. The

         Defendants retort that they were simply engaged in lawful, if unpopular, political protest and so

         their conduct is protected by the First Amendment. While ultimate resolution of what happened

         at the rallies awaits another day, the Court holds the Plaintiffs have plausibly alleged the

         Defendants formed a conspiracy to commit the racial violence that led to the Plaintiffs’ varied

         injuries.   Accordingly, the Plaintiffs’ claims largely survive, although one Defendant is

         dismissed and other claims are pared down.

                                             I.   LEGAL STANDARD

                 This opinion addresses one precise question: the legal sufficiency of the Plaintiffs’

         allegations that the Defendants conspired to engage in racial violence. This question comes




      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 1 of 62 Pageid#: 2852
                                                        Pg. No. 123
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


          before the Court because some of the Defendants have moved the Court to dismiss the

          complaint.1 A motion to dismiss a complaint tests the legal sufficiency of the allegations to

          determine whether the Plaintiffs have properly stated a claim; “it does not, however, resolve

          contests surrounding the facts, the merits of a claim, or the applicability of defenses.” King v.

          Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). And so the Court does not today choose between

          the parties’ competing narratives of what “actually happened” at the August rallies.

                 Plaintiffs’ complaint is required to “to provide the ‘grounds’ of [their] entitle[ment] to

          relief,” but this “requires more than labels and conclusions[.]” Bell Atl. Corp. v. Twombly, 550

          U.S. 544, 555 (2007) (citations omitted). A court need not “accept the legal conclusions drawn

          from the facts” by Plaintiffs or “accept as true unwarranted inferences, unreasonable conclusions,

          or arguments.” Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d 754, 768 (4th Cir. 2011)

          (quotation marks omitted). But the Court takes all factual allegations in the complaint as true

          and draws all reasonable inferences in the Plaintiffs’ favor. Rubenstein, 825 F.3d at 212. In

          sum, a complaint will survive a motion to dismiss if it contains “enough facts to state a claim to

          relief that is plausible on its face.” Twombly, 550 U.S. at 570.

                                         II. SUMMARY OF ALLEGATIONS

                 Before addressing the complaint, three brief points are necessary.         First, Plaintiffs’

          complaint is 112-pages long, pushing the limits of Rule 8(a)’s requirement of a “short, plain

          1
                  More specifically, Defendants Michael Hill, League of the South, and Michael Tubbs
          jointly filed a motion to dismiss (dkt. 201); Defendants Jason Kessler, Christopher Cantwell,
          Vanguard America, Robert “Azzmador” Ray, Nathan Damigo, Elliot Kline, Identity Evropa,
          Matthew Heimbach, Matthew Parrott, Traditionalist Worker Party, Jeff Schoep, and National
          Socialist Movement filed another motion to dismiss (dkt. 205); Defendant Nationalist Front filed
          a motion to dismiss (dkt. 207); Defendant Richard Spencer filed a pro se motion to dismiss (dkt.
          209); and Defendant Michael Peinovich filed a pro se motion to dismiss (dkt. 212). Other
          Defendants either answered, (dkt. 196), filed a motion to dismiss that was stricken, (dkt. 202), or
          failed to appear. Judge Hoppe struck Defendant Fraternal Organization of the Alt-Knights’
          motion to dismiss because organizational defendants cannot proceed pro se. (Dkt. 210).

                                                         2

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 2 of 62 Pageid#: 2853

                                                     Pg. No. 124
Filed 01/30/19                                       Case 19-90003                                               Doc 16


          statement.” Fed. R. Civ. P. 8(a). While the Court will not ask the Plaintiffs to trim their

          complaint, the following summary will necessarily leave out some details. To the extent those

          details are material to the Court’s analysis, they are discussed later in the opinion. Second, the

          complaint frequently uses vague nouns, lumping all Defendants and all co-conspirators together.

          Because this style of pleading raises problems addressed below, the following summary focuses

          on allegations that are tied to specific Defendants. Third, it is important to remember that the

          following summary is a recounting of allegations. While the Court does not repeatedly state

          “Plaintiffs allege that Defendant X did Y,” this summary should not be taken as the Court’s

          endorsement of one version of the facts.

          A.     The Plaintiffs

                 The Plaintiffs are ten Charlottesville residents who each allegedly suffered some injury

          related to the rallies. Their relationships to the Defendants fall into three general groups. First,

          there are those that attended a counter-protest on the night of Friday, August 11th, 2017. As

          discussed more fully below, various Defendants led a torchlight march at the University of

          Virginia. At the end of that march, some Plaintiffs were assaulted. One of these Plaintiffs was

          Tyler Magill, who was surrounded and assaulted by various marchers around a Thomas Jefferson

          statue. (Dkt. 175 at ¶166). The marchers hurled torches at Magill and others, sprayed them with

          pepper spray, and threw other liquids on them. (Id. at ¶¶169, 173, 174). He later suffered a

          “trauma-induced stroke” and related injuries. (Id. at ¶11). Plaintiff John Doe, an African-

          American UVA student, attended the march where he also was harassed and assaulted. (Id. at

          ¶13). He suffered various emotional injuries. (Id. at ¶293). A third Plaintiff, a UVA student

          named Natalie Romero, was also surrounded and assaulted at the statue. (Id. at ¶18).




                                                         3

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 3 of 62 Pageid#: 2854

                                                      Pg. No. 125
Filed 01/30/19                                     Case 19-90003                                               Doc 16


                 Second, another group of Plaintiffs was injured when one of the Defendants, James

          Fields, drove his car into a crowd of counter-protestors after the “Unite the Right” rally on

          Saturday, August 12th. Plaintiff Romero also falls into this second group, as she was hit by

          Fields’s car and sustained subsequent injuries. (Id.). Plaintiff Marcus Martin, an African-

          American counter-protestor, was hit by Fields’s car and sustained a broken leg and ankle. (Id. at

          ¶17). He pushed his fiancé, Plaintiff Marissa Blair, out of the way of the oncoming car, but she

          too suffered various physical injuries. (Id. at ¶16). Plaintiff Chelsea Alvarado was also hit by

          Defendant Fields’s car, and she suffered physical and emotional injuries. (Id. at ¶19). Plaintiff

          Elizabeth Sines, a second year law student, witnessed the events and suffered severe emotional

          distress and shock. (Id. at ¶15). Plaintiff April Muñiz was close to being hit by the car, and she

          has been diagnosed with acute stress disorder and trauma since the event. (Id. at ¶12).

                 Third, there are two other Plaintiffs who are more difficult to classify. Plaintiff Seth

          Wispelwey is a minister who led an ecumenical organization called “Congregate” in non-violent

          protest. (Id. at ¶¶11, 134). He was part of a church service across from the torchlight march on

          the 11th, was confronted by one of the Defendants after the torchlight rally, and was assaulted

          while counter-protesting on Saturday. (Id. at ¶¶178, 182, 208). The last Plaintiff is Hannah

          Pearce. She is a member of Congregation Beth Israel, a synagogue close to the park where the

          Saturday rally took place. (Id. at ¶14). She peacefully protested throughout the weekend and

          was subjected to anti-Semitic harassment. (Id. at ¶¶219–21).

          B.     The Defendants

                 Two of the primary organizers of the Friday and Saturday events were Defendants

          Richard Spencer and Jason Kessler. Defendant Richard Spencer planned the Friday night march

          and encouraged his many followers to attend the Saturday rally. (Dkt. 175 at ¶21). Defendant



                                                        4

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 4 of 62 Pageid#: 2855

                                                     Pg. No. 126
Filed 01/30/19                                      Case 19-90003                                             Doc 16


          Jason Kessler is a Charlottesville resident who applied for, and eventually received, a permit to

          hold the Saturday rally. (Id. at ¶¶20, 55).

                 Two other promoters were Defendants Christopher Cantwell and Michael Peinovich.

          Defendant Cantwell attended the events and faced criminal charges for using pepper spray at the

          Friday night march. (Id. at ¶22). Defendant Michael Peinovich hosts a podcast called The Daily

          Shoah and was featured on a promotional poster for the event. (Id. at ¶42).

                 Many of the individual Defendants who helped plan the events are part of organizations

          that are themselves Defendants. Defendants Andrew Anglin and Robert “Azzmador” Ray run a

          website called The Daily Stormer. (Id. at ¶¶25, 27). They used this platform and associated

          “book clubs” to promote the events, which Ray attended. (Id.). The website is owned by an

          Ohio limited liability corporation, Defendant Moonbase Holdings, LLC. (Id. at ¶26).

                 Defendant Vanguard America is a white nationalist group with twelve chapters across the

          country. (Id. at ¶24). Many of its members attended the events. (Id. at ¶¶153, 197). Plaintiffs

          alleged one of its members, Defendant James Fields, intentionally drove his car into a crowd of

          counter-protesters, killing one individual and injuring many others. (Id. at ¶23).

                 Another organizer was Defendant Eli Mosley. (Dkt. 175 at ¶29). He is associated with

          the white supremacist organization Defendant Identity Evropa. (Id. at ¶¶29, 30). The founder of

          that organization is Defendant Damigo, who helped facilitate transportation for the events. (Id.

          at ¶28). Defendant Identity Evropa popularized the “You will not replace us!” chant that became

          the protesters’ rally cry. (Id. at ¶30). Both Damigo and Mosley attended the events.

                 Defendant Traditionalist Worker Party is a white nationalist organization, with many

          members who attended the rallies. (Id. at ¶33). It is led by Defendant Matthew Heimbach and

          Defendant Matthew Parrott. (Id. at ¶¶31, 32). Parrott wrote an account of his experiences at the



                                                          5

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 5 of 62 Pageid#: 2856

                                                        Pg. No. 127
Filed 01/30/19                                      Case 19-90003                                               Doc 16


          Saturday rally, and he described how multiple Defendants used organized formations of “shield

          walls” in “the fight.” (Id.).

                  Defendant League of the South and two of its leaders, Defendants Michael Hill and

          Michael Tubbs, were also involved in the fighting at the Saturday rally. (Id. at ¶¶34–36).

          Defendant Tubbs, in particular, led an organized charge of League of the South members against

          counter-protestors. (Id.).

                  Defendant Augustus Sol Invictus is a member of Defendant Fraternal Order of Alt-

          Knights, which is the “military wing” of the white nationalist group “Proud Boys.” (Id. at ¶¶40–

          41). He attended both events. (Id.).

                  Two different Ku Klux Klan organizations also participated in some capacity. Defendant

          Loyal White Knights of the Ku Klux Klan organized a previous Charlottesville rally, and then

          made various statements celebrating Defendant Fields’s decision to drive his car into counter-

          protesters. (Id. at ¶36). Defendant East Coast Knights of the Ku Klux Klan also attended the

          previous rally and then participated in the August 12 rally. (Id. at ¶44).

                  Defendant National Socialist Movement is a white supremacist organization that has a

          “paramilitary” structure. (Id. at ¶38). Defendant Jeff Schoep, its leader, attended the rallies and

          afterwards tweeted that is was an “honor” to stand with the other “warriors.” (Id. at ¶37).

                  Finally, Defendants Schoep, Heimbach, and Hill lead Defendant Nationalist Front, an

          umbrella organization that includes many of the aforementioned organizations. (Id. at ¶39).

          C.      Months preceding August 11 and 12th

                  Charlottesville drew Defendants’ attention because of its decision to change the name of

          Lee Park, a small park in Downtown Charlottesville that contains a statue of General Robert E.

          Lee, to Emancipation Park in February 2017. (Dkt. 175 at ¶¶47–48). In May 2017, various



                                                         6

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 6 of 62 Pageid#: 2857

                                                      Pg. No. 128
Filed 01/30/19                                    Case 19-90003                                             Doc 16


          white supremacist groups, including some Defendants, led a torchlight march around the Lee

          statue. (Id. at ¶50). “Capitalizing on the perceived success of the May event,” Defendant

          Kessler submitted an application for a follow-up rally on August 12th. (Id. at ¶55). In the

          intervening months, various Defendants came to Charlottesville for marches and demonstrations.

          (Id. at ¶¶56–57). Plaintiff Romero protested one of these events, a Ku Klux Klan march, and

          received harassing phone calls afterwards from a member of the Klan. (Id. at ¶58).

          D.     Planning for the August 11th and 12th rallies

                 Key Defendants met together in person for planning purposes at least a few times.

          Defendant Spencer and Evan McLaren, a member of Defendant Identity Evropa, met at the

          Trump Hotel in D.C. to organize the rally on an unspecified date. (Dkt. 175 at ¶64). Closer to

          the rallies, Defendants Cantwell and Kessler then met on August 9th in Charlottesville to plan.

          (Id. at ¶65). Defendants Ray, Cantwell, Mosley, and purported co-conspirator David Duke had a

          similar meeting on August 11. (Id. at ¶66).

                 Much more significantly, the majority of the planning appears to have occurred online.

          Defendants Kessler and Mosley used an online program called “Discord” for planning. (Id. at

          ¶¶71–73). This “invite only” platform allowed Defendants and their chosen invitees to engage in

          private conversations during the lead up to the events. (Id. at ¶72). While Defendants Kessler

          and Mosley moderated and managed Discord, many other Defendants participated on the

          platform, including Defendants Heimbach, Parrott, Cantwell, Ray, Vanguard America, Identity

          Evropa, Traditionalist Worker Party, League of the South, and Moonbase Holdings. (Id. at ¶¶74,

          77).   Organizational Defendants were able to maintain private sub-forums for their own

          members. (Id. at ¶77).




                                                        7

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 7 of 62 Pageid#: 2858

                                                    Pg. No. 129
Filed 01/30/19                                     Case 19-90003                                               Doc 16


                 Conversation on Discord included mundane planning details, racist “jokes,” and concrete

          threats of violence. Defendant Mosley posted “General Orders” for “Operation Unite the Right

          Charlottesville 2.0.” (Id. at ¶75). Organizers also posted information about shuttle service

          information, lodging, and carpools. (Id. at ¶76). Other corners of Discord were significantly

          darker. One user posted a fake advertisement for a pepper-spray-look-alike called “Nig-Away,”

          described as a “a no-fuss, no muss ‘nigger killer,’” promised to “kill[] on contact” in order to

          “rid the area of niggers.” (Id. at ¶111). Another frequent Discord user asked whether it was

          “legal to run over protestors blocking roadways?” (Id. at ¶239). He clarified he was not joking,

          “I’m NOT just shitposting. I would like clarification. I know it’s legal in [North Carolina] and a

          few other states. I’m legitimately curious for the answer.” (Id.). Other Discord users made

          similar comments about running over counter-protestors.        (Id. at ¶236–41).   Elsewhere on

          Discord, users made it clear they planned to fight at the events, saying things like “I’m ready to

          crack skulls.” (Id. at ¶97). Defendant Kessler told users: “I recommend you bring picket sign

          post, shields and other self-defense implements which can be turned from a free speech tool to a

          self-defense weapon should things turn ugly.” (Id. at ¶ 112). Defendant Vanguard America

          instructed its members “to arrive at the rally in matching khaki pants and white polos,” with one

          member noting that this was “a good fighting uniform.” (Id. at ¶ 115). Defendant Hill wrote, in

          a Defendant League of the South Facebook group, that he wanted “no fewer than 150 League

          warriors, dressed and ready for action, in Charlottesville, Virginia, on 12 August.” (Id. at ¶36).

          Similar comments from other Defendants abound.

          E.     Counter-protestors prepare

                 While this planning was ongoing, separate counter-protesters received permits to hold

          events in other parks during the Defendants’ rally. (Dkt. 175 at ¶132). Plaintiff Wispelwey



                                                        8

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 8 of 62 Pageid#: 2859

                                                     Pg. No. 130
Filed 01/30/19                                     Case 19-90003                                               Doc 16


          started an organization, “Congregate,” to join with interfaith clergy in protesting against racial

          inequality and the rally.   (Id. at ¶134).     Defendant Kessler advised other attendees about

          Congregate’s work, allegedly in an attempt to threaten the organization. (Id. at ¶135). The

          names of other counter-protestors were shared over Discord. (Id. at ¶137).

                  Other individuals opposed to the “Unite the Right” rally also prepared. Plaintiff Pearce’s

          temple, Congregation Beth Israel, moved its Torah scrolls off site in advance of the rally and

          changed the time of its normal Shabbat services. (Id. at ¶¶138–39). Stores around town put

          signs up supporting diversity and equality. (Id. at ¶140). Defendants Kessler, Mosley, Spencer,

          and Peinovich shared the names and addresses of these businesses, allegedly in an attempt to

          have attendees intimidate them. (Id. at ¶141). Some of these businesses received various threats.

          (Id. at ¶142).

          F.      The march on August 11th

                  Defendants Mosley, Spencer, Kessler, Ray, Anglin, Cantwell, and Invictus organized a

          secret torchlight march at UVA. (Dkt. 175 at ¶143–49). These torches were supposed to invoke

          the Ku Klux Klan’s and Nazi’s similar use of torches. (Id. at ¶150). The marchers marched two-

          by-two up the Lawn, around the Rotunda, and towards a Thomas Jefferson statue on the far side

          of the Rotunda. (Id. at ¶¶159, 164). As they marched, they chanted various racist slogans and

          performed Nazi salutes. (Id. at ¶¶161–62).

                  Although the march was supposed to be secret, approximately thirty counter-protesters,

          including Plaintiffs Doe, Magill, and Romero, reached the Jefferson statue before the marchers.

          (Id. at ¶¶164, 169). The counter-protesters linked arms and surrounded the statue, facing away

          from it. (Id. at ¶164). As the marchers rounded the Rotunda, they charged towards the statue

          and surrounded the counter-protestors. (Id. at ¶¶164, 166). Fighting broke out, and the marchers



                                                         9

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 9 of 62 Pageid#: 2860

                                                       Pg. No. 131
Filed 01/30/19                                      Case 19-90003                                               Doc 16


          kicked and punched the counter-protesters.         (Id. at ¶168).   People in the crowd threw an

          unidentified fluid at the counter-protesters, including on Plaintiffs Doe, Magill, and Romero. (Id.

          at ¶169).    These Plaintiffs were afraid it was fuel and that they would be burned.         (Id.).

          Defendant Ray shouted, “The heat here is nothing compared to what you’re going to get in the

          ovens!” (Id.). A photo shows Defendant Cantwell spraying a counter-protestor with pepper

          spray. Id. at 56. (Id. at ¶172). Plaintiffs Doe and Romero felt trapped and did not believe they

          could escape safely. (Id. at ¶¶173–74).

                   During this time, Plaintiff Wispelwey and around 1,000 others were inside St. Paul’s

          Church, which is located across the street from the Rotunda. (Id. at ¶154). The faith community

          at St. Paul’s, including Plaintiff Wispelwey, witnessed the marchers. (Id. at ¶178). The church

          leaders asked everyone to remain at the church out of a fear of violence. (Id. at ¶180). Plaintiff

          Wispelwey eventually drove some attendees to their homes and hotels. (Id. at ¶181). At one

          hotel, Defendant Invictus confronted Wispelwey and aggressively asked him what he was doing

          at the hotel and what church he belonged to. (Id. at ¶182).

                   The night ended with Defendants Kessler and Spencer, and others, celebrating the

          evening’s events and encouraging their followers to come to the following day’s rally. (Id. at

          ¶184).

          G.       The rally on August 12th

                   Almost all of the Defendants attended Saturday’s “Unite the Right” rally, including

          Defendants Kessler, Cantwell, Mosley, Heimbach, Hill, Invictus, Ray, Spencer, Damigo,

          Peinovich, Fields, Parrott, Tubbs, Nationalist Front, League of the South, National Socialist

          Movement, Traditionalist Worker Party, Vanguard America, East Coast Knights, Loyal White




                                                        10

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 10 of 62 Pageid#: 2861

                                                     Pg. No. 132
Filed 01/30/19                                     Case 19-90003                                              Doc 16


          Knights, Fraternal Order of Alt-Knights, and members of The Daily Stormer’s “book clubs.”

          (Dkt. 175 at ¶187).

                 Defendants arrived in passenger vans, gathered at pre-arranged meet up spots, and then

          marched towards the park. (Id. at ¶¶196, 207). They entered Emancipation Park “in military

          formations, armed like paramilitary forces.”      (Id. at ¶195).   Organizations marched with

          matching uniforms, coordinated shields, and regimental flags. (Id. at ¶¶197–98). Defendant

          Fields, who would later drive his car into the crowd, wore Defendant Vanguard America’s

          uniform and marched with other Vanguard America members. (Id. at ¶197).

                 As the military formations marched into the park, they assaulted and knocked over

          various counter-protestors, including Plaintiffs Wispelwey and Romero. (Id. at ¶208). Other

          counter-protesters were blockaded around the park, and rally attendees used “shields, flags, or

          fists” to break through these counter-protesters and enter the park. (Id. at ¶209). Once in the

          park, the violence escalated. According to an account of the day written by Defendant Parrott,

          members of Defendants Traditionalist Worker Party, League of the South, National Socialist

          Movement, and other Nationalist Front groups, jointly created “two shield walls” for “the fight.”

          (Id. at ¶212).    Defendant Identity Evropa “were occupied on other fronts,” but “sent a

          detachment of fighters to assist us and to relay intelligence to Jason Kessler and other

          organizers.” (Id.). Defendant Tubbs ordered Defendant League of the South members to

          “charge,” and “[a]fter receiving this command, the group streamed past him to attack counter-

          protesters.” (Id. at ¶35).

                 Some marchers also yelled anti-Semitic and Nazi slogans while passing Plaintiff Pearce’s

          synagogue. (Id. at ¶202). Defendant Ray carried a banner that stated “Gas the kikes, race war

          now!” (Id.). An anonymous individual later threatened to “torch those Jewish monsters” in a



                                                       11

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 11 of 62 Pageid#: 2862

                                                     Pg. No. 133
Filed 01/30/19                                      Case 19-90003                                                Doc 16


          comment on a YouTube video, leading Charlottesville’s mayor to ask for police protection for

          the synagogue. (Id. at ¶203). Plaintiff Pearce and her son counter-protested the rally outside the

          park. (Id. at ¶220). She wore a Star of David and carried a rainbow flag. (Id. at ¶219). She was

          harassed by a rally attendee, who shouted, “Oh good, they are marking themselves for us.” (Id.

          at ¶220). Another rally attendee threw an open bottle with a “foul liquid” that hit Plaintiff

          Pearce. (Id. at ¶221).

                   Then, at 11:22 a.m., Charlottesville declared the gathering an unlawful assembly. (Id. at

          ¶223).    Defendants Kessler, Cantwell, Ray, Schoep, and Vanguard America among others,

          moved to McIntire Park. (Id. at ¶226–28). Defendant Parrott did not leave, and was arrested for

          failure to disperse. (Id. at ¶228). Violence continued in McIntire Park and on Charlottesville’s

          downtown mall. (Id. at ¶¶229, 234).

          H.       The car attack on August 12th

                   At 1:40 p.m., Plaintiffs allege Defendant Fields deliberately drove his car into a crowd of

          peaceful protesters that were congregated at the intersection of Fourth Street and the Downtown

          mall. (Id. at ¶242). Plaintiffs Martin, Blair, Sines, Muñiz, Alvarado, and Romero were all on

          Fourth Street when Fields drove his car into the crowd. (Id. at ¶243). Multiple of these Plaintiffs

          were struck by Defendant Fields’ car and incurred serious injuries. (Id. at ¶¶244–56). A friend

          of some of the Plaintiffs, Heather Heyer, was killed. (Id. at ¶248).

          I. Happenings after the event

                   After the event, Defendants Anglin, Vanguard America, Kessler, Heimbach, East Coast

          Knights, and Loyal White Knights posted messages approving of the Defendant Fields’s car

          attack. (Dkt. 175 at ¶¶264, 266–69, 272). Defendant Schoep said it was an honor “to stand”

          with the other co-Defendants at the rally, and referred to them as “true warriors.” (Id. at ¶271).



                                                         12

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 12 of 62 Pageid#: 2863

                                                      Pg. No. 134
Filed 01/30/19                                      Case 19-90003                                              Doc 16


           Defendant Spencer referred to the rally a “huge moral victory.” (Id. at ¶273). Defendant

           Cantwell was glad nobody on the Defendants’ “side” died. (Id.).

                  Many Defendants have stated they would like to return to Charlottesville for a similar

           event. (Id. at ¶296). Defendant Spencer and others engaged in another torchlight march in

           Charlottesville on October 7, 2017. (Id. at ¶306). Defendant Kessler filed an application for

           another rally on August 11 and 12, 2018. (Id. at ¶307).

                                       III. COUNT ONE: 42 U.S.C. § 1985(3)

                  In Count One, Plaintiffs allege all Defendants violated 42 U.S.C. § 1985(3), which states:

                  If two or more persons . . . conspire . . . for the purpose of depriving, either
                  directly or indirectly, any person or class of persons of the equal protection of the
                  laws, or of equal privileges and immunities under the laws . . . [and] if one or
                  more persons engaged therein do, or cause to be done, any act in furtherance of
                  the object of such conspiracy, whereby another is injured in his person or
                  property, or deprived of having and exercising any right or privilege of a citizen
                  of the United States, the party so injured or deprived may have an action for the
                  recovery of damages occasioned by such injury or deprivation, against any one or
                  more of the conspirators.

           The specific Defendants identified in footnote one moved to dismiss. The majority of the

           Section 1985(3) claims survive, although Plaintiff Pearce’s claims against these Defendants will

           be dismissed, and all claims against Defendant Peinovich will be dismissed.

                  Plaintiffs must plausibly allege the following elements to state a Section 1985(3) claim:

                  (1) a conspiracy of two or more persons, (2) who are motivated by a specific
                  class-based, invidiously discriminatory animus to (3) deprive the plaintiff of the
                  equal enjoyment of rights secured by the law to all, (4) and which results in injury
                  to the plaintiff as (5) a consequence of an overt act committed by the defendants
                  in connection with the conspiracy.




                                                         13

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 13 of 62 Pageid#: 2864

                                                      Pg. No. 135
Filed 01/30/19                                     Case 19-90003                                                Doc 16


          A Soc’y Without A Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011) (citing Simmons v. Poe,

          47 F.3d 1370, 1376 (4th Cir. 1995)).2 Importantly, and unlike Section 1983, Section 1985(3)

          reaches private conspiracies (i.e., there is no state action requirement).         See Griffin v.

          Breckenridge, 403 U.S. 88, 102 (1971).

                 In order to frame a Defendant-by-Defendant analysis of the pleadings, the Court works

          through these elements slightly out of order. The Court first addresses the requisite racial animus

          and purpose of the conspiracy (the second and third elements). After laying this framework, the

          Court evaluates the complaint to see if it plausibly alleges that each Defendant joined such a

          conspiracy (the first element). The Court then asks whether that conspiracy caused Plaintiffs’

          alleged injuries (the fourth and fifth elements). Finally, while Plaintiffs’ overarching First

          Amendment and other defenses are addressed separately at the end of this opinion, the Court

          does flag specific allegations that are not protected by that Amendment throughout the following

          discussion.

          A.     Racial animus

                 Plaintiffs must plead that the Defendants were “motivated by a specific class-based,

          invidiously discriminatory animus.” A Soc’y Without A Name, 655 F.3d at 346; Francis v.

          Giacomelli, 588 F.3d 186, 196–97 (4th Cir. 2009) (same). No Defendant seriously disputes that

          Plaintiffs have adequately alleged Defendants possessed racial animus against black and Jewish

          individuals; the complaint is replete with racist statements made and affirmed by Defendants.

          However, some Defendants do argue that they only possessed racial animus against non-white


          2
                 This statute is “the surviving version of § 2 of the Civil Rights Act of 1871” which was
          passed to address the Ku Klux Klan’s violence against minorities and is known as the Ku Klux
          Klan Act. Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S. 366, 368, 394 (1979); Ken
          Gormley, Private Conspiracies and the Constitution: A Modern Vision of 42 U.S.C. Section
          1985(3), 64 Tex. L. Rev. 527, 530 (1985) (providing history of the Act’s background).

                                                        14

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 14 of 62 Pageid#: 2865

                                                     Pg. No. 136
Filed 01/30/19                                       Case 19-90003                                              Doc 16


          individuals, and so they cannot be held liable by white Plaintiffs. But Section 1985(3) was

          enacted “to combat the prevalent animus against Negroes and their supporters.” United Bhd. of

          Carpenters & Joiners of Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 836 (1983) (emphasis

          added). And the Supreme Court has said the statute reaches “class-based animus” directed

          “against Negroes and those who championed their cause[.]” Id. (emphasis added). Here,

          Plaintiffs have plausibly alleged that they were attacked because of their support of non-white

          racial minorities, and so this element is satisfied as to all Defendants.

          B.     Intent to deprive Plaintiffs of equal protection of rights secured by law

                 In addition to racial animus, the purpose of the alleged conspiracy must be to “deprive the

          plaintiff of the equal enjoyment of rights secured by the law to all.” But importantly, “Section

          1985(3) provides no substantive rights itself; it merely provides a remedy for violation of the

          rights it designates.” Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S. 366, 372 (1979).

          And so, “[t]he rights, privileges, and immunities that § 1985(3) vindicates must be found

          elsewhere.” Scott, 463 U.S. at 833. The Fourth Circuit has further clarified that these underlying

          rights must be “rights guaranteed by federal law or the Constitution.” Doski v. M. Goldseker

          Co., 539 F.2d 1326, 1333 (4th Cir. 1976).

                 Additionally, the federal substantive right “found elsewhere” must be “guaranteed against

          private impairment.” Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 274 (1993). For

          example, a plot by solely private parties to deprive individuals of their First Amendment rights is

          not actionable because those rights are only protected against public impairment (i.e., “Congress

          shall make no law . . .”). See Scott, 463 U.S. at 833 (“[H]ere the right claimed to have been

          infringed has its source in the First Amendment. Because that Amendment restrains only official




                                                          15

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 15 of 62 Pageid#: 2866

                                                       Pg. No. 137
Filed 01/30/19                                        Case 19-90003                                              Doc 16


           conduct, to make out their § 1985(3) case, it was necessary for respondents to prove that the state

           was somehow involved in or affected by the conspiracy.”).

                  In light of these limitations, the Supreme Court has noted there are “few” rights that can

           support a Section 1985(3) claim. Bray, 506 U.S. at 278. The only rights to be so recognized by

           the Supreme Court are “the Thirteenth Amendment right to be free from involuntary servitude,

           United States v. Kozminski, 487 U.S. 931, 942 (1988), and, in the same Thirteenth Amendment

           context, the right of interstate travel, see United States v. Guest, 383 U.S. [745,] 759, n. 17

           [(1966)].” Id.; see also Tilton v. Richardson, 6 F.3d 683, 686–87 (10th Cir. 1993) (same).      So

           the big question under this element is which of Plaintiffs’ underlying rights satisfy these

           requirements. Plaintiffs suggest two potentially viable sources.

                  First, Plaintiffs claim the Thirteenth Amendment provides them with a right to be free

           from racial violence. In Griffin v. Breckenridge, 403 U.S. 88 (1971), the Court held that Section

           1985(3) reached a private conspiracy where white Mississippians allegedly stopped African-

           Americans on a public highway (mistaking them for civil rights workers), pulled them out of

           their car, and beat them. Id. at 89–92. The Supreme Court later summarized Griffin as holding

           that “the conspiracy at issue was actionable because it was aimed at depriving the plaintiffs of

           the rights protected by the Thirteenth Amendment and the right to travel guaranteed by the

           Federal Constitution. Section 1985(3) constitutionally can and does protect those rights from

           interference by purely private conspiracies.” Scott, 463 U.S. at 832–33. But if Section 1985(3)

           protects Thirteenth Amendment rights that were implicated by the facts of Griffin, those rights

           must extend beyond the core “right to be free from involuntary servitude.” In Griffin, after all,

           the alleged assaults were certainly motivated by racial animus, but they could not be fairly

           described as seeking to literally enslave the plaintiffs.



                                                           16

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 16 of 62 Pageid#: 2867

                                                        Pg. No. 138
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


                 Plaintiffs respond by citing cases (including Griffin) that discuss Congress’s authority to

          legislate under Section Two of the Thirteenth Amendment, which “extend[s] far beyond

          [legislation addressing] the actual imposition of slavery or involuntary servitude.” Griffin, 403

          U.S. at 105. Because, “[b]y the Thirteenth Amendment, we committed ourselves as a Nation to

          the proposition that the former slaves and their descendants should be forever free,” these cases

          teach that “‘Congress has the power under the Thirteenth Amendment rationally to determine

          what are the badges and the incidents of slavery, and the authority to translate that determination

          into effective legislation.’” Griffin, 403 U.S. at 105 (quoting Jones v. Alfred H. Mayer Co., 392

          U.S. 409, 440 (1968)); United States v. Cannon, 750 F.3d 492, 501 (5th Cir. 2014) (“[T]he term

          ‘badge of slavery’ . . . refers to indicators, physical or otherwise, of African–Americans’ slave or

          subordinate status.” (internal citations omitted)). But this language is not entirely helpful here.

          No one disputes that Congress’s power under the Thirteenth Amendment allows it to address

          “badges and incidents” of slavery; the question here is whether the Thirteenth Amendment

          provides rights independent of Congressional action that go beyond a more narrow reading of the

          “right to be free from involuntary servitude.”

                 The Court concludes the Thirteenth Amendment provides Plaintiffs an underlying right to

          be free from racial violence analogous to that present in Griffin. In doing so, the Court relies

          most heavily on Scott’s statement that the Griffin conspiracy was “aimed at depriving the

          plaintiffs of the rights protected by the Thirteenth Amendment,” rights which “Section 1985(3)

          constitutionally can and does protect . . . .”        Scott, 463 U.S. at 832–33 (emphasis added).

          Likewise, the Fourth Circuit has characterized Griffin as holding that Section 1985(3) protects

          underlying rights granted by the Thirteenth Amendment. See Harrison v. KVAT Food Mgmt.,

          Inc., 766 F.2d 155, 158 (4th Cir. 1985) (“The Court held that the statute does create a cause of



                                                           17

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 17 of 62 Pageid#: 2868

                                                     Pg. No. 139
Filed 01/30/19                                       Case 19-90003                                                  Doc 16


          action for certain kinds of private action interfering with the federally protected rights to travel

          and Thirteenth Amendment rights . . . .” (emphasis added)); Bellamy v. Mason’s Stores, Inc.

          (Richmond), 508 F.2d 504, 506 (4th Cir. 1974) (“The language of [Section 1985(3)] tracks the

          language of the fourteenth amendment, and we now know that included within it is a wholly

          private conspiracy to deny Negro citizens the right of travel and rights based upon the thirteenth

          amendment.” (emphasis added)). District courts have also assumed Section 1985(3) reaches

          racial violence analogous to that alleged here, although most have not engaged in careful

          analysis of the Thirteenth Amendment’s scope. See, e.g., Frazier v. Cooke, No. 4:17-CV-54,

          2017 WL 5560864, at *2–*3 (E.D. Va. Nov. 17, 2017). The repeated Supreme Court and Fourth

          Circuit interpretations of Griffin provide very persuasive guidance, even if found in dicta, that

          the Thirteenth Amendment does provide an underlying right to be free from racial violence that

          can sustain a Section 1985(3) claim. See Doe v. Chao, 435 F.3d 492, 508 (4th Cir. 2006) (“We

          said long ago that ‘certainly dicta of the United States Supreme Court should be very

          persuasive.’” (citation omitted)). Accordingly, Plaintiffs’ claims can proceed on this theory.

                 Second, Plaintiffs alternatively suggest Section 1982 as a fountainhead of enforceable

          rights. That statute provides: “All citizens of the United States shall have the same right . . . as is

          enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and convey real and

          personal property.” Plaintiffs claim that rally attendees interfered with the property rights of

          Congregation Beth Israel by marching past it and making anti-Semitic remarks outside of it.

          Plaintiff Pearce, a member of that synagogue, seeks to assert its alleged rights. Assuming Pearce

          can assert the synagogue’s rights, Plaintiffs have still failed to adequately allege Defendants

          conspired to violate rights guaranteed to them by Section 1982.




                                                          18

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 18 of 62 Pageid#: 2869

                                                       Pg. No. 140
Filed 01/30/19                                    Case 19-90003                                                Doc 16


                 The Supreme Court’s seminal case on Section 1982 is Jones v. Alfred H. Mayer Co., 392

          U.S. 409 (1968). There the Court held that Congress had authority to prevent private defendants

          from refusing to sell a home to black plaintiffs because of their race. Id. at 438–44. Those facts

          represent a paradigmatic Section 1982 violation. Some courts have extended the reach of that

          statute to something closer to Plaintiff’s theory. For example, in United States v. Greer, 939

          F.2d 1076 (5th Cir. 1991), opinion reinstated in relevant part on reh’g, 968 F.2d 433 (5th Cir.

          1992), the Court affirmed a conviction for conspiracy to violate Section 1982 when a neo-Nazi

          group damaged the temple’s gas lines, painted swastikas and anti-Semitic slogans on the temple,

          and shot out the windows with a pistol.       939 F.2d at 1083.       The court agreed with the

          Government “that members and non-members of the temple and community center, such as

          guests, could claim that the acts of defendants violated their right to use this property.” Id. at

          1091. Similarly in United States v. Brown, 49 F.3d 1162 (6th Cir. 1995), the court upheld

          another conviction for conspiracy to violate Section 1982. In that case, a skinhead and member

          of the Klu Klux Klan shot into a synagogue late at night. Even though no one was present, the

          court found this conduct violated Section 1982. Id. at 1164.

                 Here, alternatively, there are no allegations that anyone touched or harmed the

          synagogue. The worst of the allegations concern unidentified individuals who marched past the

          synagogue and shouted anti-Semitic slogans. This alleged conduct is very different from the

          shots fired into synagogues in the above cases or the repeated harassment found in other cases.

          Furthermore, the only allegation concerning an actual Defendant states Defendant Ray carried a

          banner with anti-Semitic language. (Dkt. 175 at ¶202). It does not allege he carried this banner

          past the synagogue or otherwise interacted with it.        (Id.).   Likewise, the allegation that

          Defendants can be held liable for a statement made by an unknown individual on a YouTube



                                                       19

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 19 of 62 Pageid#: 2870

                                                    Pg. No. 141
Filed 01/30/19                                       Case 19-90003                                                 Doc 16


           video is frivolous. (Id. at ¶203). These allegations do not adequately plead that one of the

           Defendants interfered with the property rights of the synagogue.

                  While Plaintiffs have identified an underlying federal right guaranteed against private

           impairment in the Thirteenth Amendment, they must plausibly allege that Defendants entered a

           conspiracy to deprive them of that right. Determining whether they have done so requires the

           Court to return to the first element, conspiracy.

           C.     Conspiracy

                  In order to adequately plead a Section 1985(3) conspiracy, “the plaintiff must show an

           agreement or a meeting of the minds by [the] defendants to violate the [plaintiff’s] constitutional

           rights.” A Soc’y Without A Name, 655 F.3d at 346. “[A]lthough an express agreement is not

           necessary, the participants in the conspiracy must share the general conspiratorial objective . . . .

           [I]t simply must be shown that there was a single plan, the essential nature and general scope of

           which was known to each person who is to be held responsible for its consequences.” Simmons,

           47 F.3d at 1378.

                  One effect of these pleadings requirements, and the overlapping First Amendment

           interests discussed below, is that Plaintiffs cannot plausibly plead that all rally attendees who

           disagreed with them were part of one overarching conspiracy. See A Soc’y Without A Name, 655

           F.3d at 347 (holding Section 1985(3) allegations were insufficient when the plaintiff “fail[ed] to

           allege with any specificity the persons who agreed to the alleged conspiracy, the specific

           communications amongst the conspirators, or the manner in which any such communications

           were made”). Plaintiffs at various times call anonymous individuals who shouted anti-Semitic

           slogans “co-conspirators.” (Dkt. 175 at ¶202). Stretching credulity even further, Plaintiffs allege

           various statements posted on Facebook and YouTube were made by “co-conspirators.” (See id.



                                                          20

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 20 of 62 Pageid#: 2871

                                                       Pg. No. 142
Filed 01/30/19                                      Case 19-90003                                                  Doc 16


          at ¶203 (attributing screen shot of youtube.com with comment “it’s time to torch those jewish

          monsters” to a co-conspirator); id. at ¶271 (“A co-conspirator posted on Facebook . . . .”)).

          Plaintiffs seemingly label everyone at the rally (and for that matter on the internet) who

          disagreed with them as co-conspirators. The Court does not credit such conclusory labeling. See

          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A pleading that offers ‘labels and conclusions’ . . .

          will not do.”).3

                  Instead, Plaintiffs must allege each Defendant entered into an agreement with a specific

          co-conspirator to engage in racially motivated violence at the August 11th and 12th events. The

          plausibility of these factual allegations increase as Plaintiffs add specificity about the method of

          agreement, the time or place of the agreement, and the scope of the agreement. The Court works

          through Plaintiffs’ allegations on a Defendant-by-Defendant basis below. While the Court does

          not credit the conclusory labels discussed above, the Court concludes Plaintiffs have adequately

          pled specific factual allegations that each moving Defendant, except for Defendant Peinovich,

          was part of a conspiracy to engage in racially motivated violence at the “Unite the Right” events.

                  i.         Jason Kessler

                  Jason Kessler appears prominently throughout the complaint. (See dkt. 175 at ¶¶ 20, 49–

          52, 55, 56, 59, 61, 63, 65, 73, 78, 97, 112, 122, 130, 135, 137, 141, 143, 147, 157, 164, 179, 184,

          187–89, 190, 212, 226, 241, 260, 267, 302, 307, 316, 321, 322, 324, 326–29). Kessler was

          perhaps the overarching organizer for the event. He applied for the permit for the August 12th

          3
                  The complaint also contains some other conclusory allegations that the Court does not
          credit. (See, e.g., dkt. 175 at ¶63 (“[A list of all Defendants] all agreed and coordinated with and
          among each other to plan, organize, promote, and commit the unlawful acts that injured Plaintiffs
          and countless others in Charlottesville.”); id. at ¶187 (“On August 12, Defendants, their co-
          conspirators, and others acting at their direction executed their plan to carry out racial, religious,
          and ethnic violence, intimidation, and harassment.”). These more general allegations lack the
          requisite factual specificity and would not be able to sustain Plaintiffs’ claims without the more
          specific allegations detailed below.

                                                         21

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 21 of 62 Pageid#: 2872

                                                      Pg. No. 143
Filed 01/30/19                                     Case 19-90003                                              Doc 16


          rally and then worked with Defendant Spencer to invite a plethora of white supremacist groups.

          (Id. at ¶¶49, 55, 61, 326). He hoped this rally would help to move white Americans across the

          South “beyond ‘heritage not hate.’” (Id. at ¶122). He allegedly “moderated, reviewed, directed,

          and managed” Discord. (Id. at ¶¶ 73, 322, 324). Despite this moderation, he allowed statements

          like “I’m ready to crack skulls” and “Studies show 999/1000 niggers and feminists fuck right off

          when faced with pepper spray” to proliferate across the platform. (Id. at ¶97). Kessler himself

          told others on Discord to “bring picket sign post, shields and other self-defense implements

          which can be turned from a free speech tool to a self-defense weapon should things turn ugly.”

          (Id. at ¶112). And, in the days leading up to the event, he met in person with Defendant

          Cantwell to plan “unlawful acts of violence [and] intimidation.” (Id. at ¶¶65, 316).

                 At the Friday night torchlight march, Defendant Kessler once again functioned as an

          organizer, telling the marchers to get in formation. (Id. at ¶¶143, 147, 157, 328). Along with

          Defendants Cantwell, Mosley, Spencer, Ray, and Invictus, Defendant Kessler “directed and

          incited physical assaults and violence, the use of open flames, and the intimidation of minority

          residents and those who advocate for equal rights for minority citizens” at the rally. (Id. at

          ¶329). The complaint identifies Defendant Kessler as leading the charge towards Plaintiffs

          Magill, Doe, and Romero at the Thomas Jefferson statue. (Id. at ¶164). This charge culminated

          with the circling of the counter-protesters (id. at ¶166), Defendant Cantwell and others spraying

          pepper spray at the counter-protesters (id. at ¶172), and the marchers throwing their burning

          torches at the counter-protesters. (Id. at ¶169). Throughout this time, the marchers were

          performing Nazi salutes, chanting “Blood and Soil,” “Jews will not replace us,” and making

          monkey noises at black counter-protesters. (Id. at ¶162, 165). Plaintiffs have plausibly alleged




                                                        22

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 22 of 62 Pageid#: 2873

                                                     Pg. No. 144
Filed 01/30/19                                      Case 19-90003                                                 Doc 16


          Kessler came to an agreement with these co-Defendants to engage in racially motivated violence

          against the counter-protesters at the torchlight march.

                  Then, the next day at the rally, various co-Defendant organizations fought against

          counter-protesters.   (Id. at ¶212). While they did this, Defendant Identity Evropa “sent a

          detachment of fighters to assist [Defendant League of the South] and to relay intelligence to

          Jason Kessler and other organizers.” (Id.). This paragraph plausibly alleges Defendant Kessler

          was overseeing the racial violence at the rally. Finally, after hearing about Defendant Fields’s

          later attack, Kessler called Heather Heyer, the victim who died, a “communist” and said

          “Communists have killed 94 million. Looks like it was payback time.” (Id. at ¶267). In light of

          his other conduct, this plausibly alleges ratification of Defendant Fields’s conduct.

                  The complaint plausibly alleges that Defendant Kessler entered into agreements with

          these other Defendants for the purpose of assaulting and intimidating individuals who were

          counter-protesting Defendants’ message of white supremacy. As discussed below, many of these

          actions are completely divorced from any First Amendment protection. (See, e.g., id. at ¶164

          (the charge resulting in violence around the Jefferson statue); id. at ¶212 (overseeing the violence

          at the Saturday rally)).

                  ii.     Richard Spencer

                  Defendant Spencer was also prominently involved in the organization of the events. (See

          dkt. 175 at ¶¶ 21, 28, 29, 40, 42, 49, 52, 63, 64, 70, 85, 87, 92, 108, 120, 141, 143, 153, 164, 166,

          175, 184, 187, 229, 230, 260, 273, 297, 300, 305, 306, 311, 315, 327–29). Alongside Defendant

          Kessler, “Spencer invited white supremacist groups to visit and hold events around the statue

          with the intent of intimidating nonwhite and Jewish individuals and their allies.” (Id. at ¶49).

          Spencer coordinated with Defendants Damigo and Identity Evropa, who “took the lead in



                                                         23

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 23 of 62 Pageid#: 2874

                                                      Pg. No. 145
Filed 01/30/19                                      Case 19-90003                                              Doc 16


          organizing white supremacist participation among people from outside Charlottesville . . . .” (Id.

          at ¶¶28, 70). In the lead up to the rally, Spencer met Evan McLaren, a purported Defendant

          Identity Evropa member, in person in Washington, D.C. for further organization and direction of

          the rally. (Id. at ¶64). During this time of planning, Spencer made statements that plausibly

          demonstrate an agreement to engage in violence. An article posted on his website told his

          followers that “it’s time to dominate the streets.” (Id. at ¶87). A Discord user relayed Spencer’s

          desire that rally attendees “[b]ring as much gear and weaponry as you can within the confines of

          the law.” (Id. at ¶108).

                 Spencer was also a planner of Friday’s torchlight march. (Id. at ¶¶21, 143, 153, 328).

          Along with Defendants Cantwell, Mosley, Kessler, Ray, and Invictus, Defendant Spencer

          “directed and incited physical assaults and violence, the use of open flames, and the intimidation

          of minority residents and those who advocate for equal rights for minority citizens” at the rally.

          (Id. at ¶329). As with Defendant Kessler, Spencer is specifically alleged to have led the charge

          towards Plaintiffs Magill, Doe, and Romero at the Thomas Jefferson statue. (Id. at ¶164).

          Marchers climbed to the top of the statue, waved their torches, and yelled “Hail Spencer! Hail

          victory!”   (Id. at ¶175).    Afterwards, Defendant Spencer confirmed that Defendants had

          surrounded the counter-protestors at the statue. (Id. at ¶166). After the event, he addressed the

          crowd and thanked them for “risking their lives” for their future. (Id. at ¶175).

                 Defendant Spencer was also involved with and attended the Saturday rally. (Id. at ¶187).

          He continued to actively promote the rally through social media. (Id. at ¶¶21, 184). And then, in

          the aftermath of the rally, his website posted a statement that announced “The Alt-Right is

          finished debating, negotiating, surrendering. We’re ready to close ranks and fight for what is

          ours. . . . [W]e stand poised to conquer the continent.” (Id. at ¶305).



                                                         24

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 24 of 62 Pageid#: 2875

                                                      Pg. No. 146
Filed 01/30/19                                      Case 19-90003                                                Doc 16


                  Allegations of this degree of planning, followed by these coordinated actions (specifically

           at the Friday night march), plausibly allege that Defendant Spencer joined a conspiracy to

           engage in the racially motivated violence that occurred on August 11th and 12th. As with

           Spencer, much of this conduct was not protected by the First Amendment. (See, e.g., id. at ¶164

           (the charge resulting in violence around the Jefferson statue)). Other statements might be

           protected speech taken by themselves, but in light of Spencer’s other conduct they can plausibly

           “be taken as evidence that [he] gave other specific instructions to carry out violent acts or

           threats.” N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886, 927 (1982); see, e.g., dkt. 175 at

           ¶175 (thanking marchers who charged the statue “for risking their lives”); id. at ¶305 (“The Alt-

           Right is finished debating, negotiating, surrendering. We’re ready to close ranks and fight for

           what is ours.”).

                  iii.    Christopher Cantwell

                  While Defendant Cantwell may have been lower in the pecking order than either Kessler

           or Spencer, he is more closely tied to acts of overt violence in furtherance of the conspiracy than

           either of them. (See dkt. 175 at ¶¶ 22, 63, 65, 66, 74, 107, 127, 143, 151, 157, 159, 160, 172,

           187, 226, 227, 273, 277, 303, 304, 309, 310, 316, 317, 322, 323, 326–330). He was an active

           participant on Discord in the months leading up to the event. (Id. at ¶¶74, 322). He used his

           various platforms to “advise[] rallygoers on bringing weapons.” (Id. at ¶323). In the days before

           the rally, he met with Defendants Kessler, Ray, Mosley, and purported co-conspirator David

           Duke “to plan and direct the unlawful acts of violence . . . .” (Id. at ¶¶65, 66, 316, 317). On the

           morning of the 11th, he told a reporter that he was “trying to make [himself] more capable of

           violence.” (Id. at ¶151).




                                                         25

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 25 of 62 Pageid#: 2876

                                                      Pg. No. 147
Filed 01/30/19                                     Case 19-90003                                                Doc 16


                   Then, at the Friday night torchlight march, Cantwell joined Defendants Spencer, Mosley,

          Kessler, Ray, and Invictus, Defendant Spencer in “direct[ing] and incit[ing] physical assaults and

          violence, the use of open flames, and the intimidation of minority residents and those who

          advocate for equal rights for minority citizens.” (Id. at ¶329). “Defendants Cantwell, Kessler,

          Ray, and other co-conspirators were issuing orders to the other white supremacists and neo-

          Nazis, telling them to get in specific formations and assigning people either to march with a

          torch or on the side as ‘security.’” (Id. at ¶157). “Organizers, including Defendant Cantwell,

          wore earpieces, carried radios, and shouted specific orders at the marchers. They shouted to

          keep pace, avoid gaps, stay in line ‘two-by-two,’ and march alongside a ‘security guard.’” (Id. at

          ¶159).    Defendant Cantwell himself marched with guards “who were selected for their

          willingness to ‘get physical’ with counter-protestors.” (Id. at ¶160).

                   As they approached counter-protesters, Defendant Cantwell personally “attacked the

          [counter-]protestors with mace.” (Id. at ¶172). A photograph included in the complaint shows

          Cantwell in the act of spraying counter-protestors. (Id.). He was later charged “with two felony

          counts of illegal use of tear gas and one felony count of malicious body injury by means of a

          caustic substance. He was indicted on December 4 on a felony charge of illegal use of tear gas.”

          (Id. at ¶22). This conduct, of course, is not protected by the First Amendment. Other co-

          Defendants shared this picture, congratulating Cantwell on his violence. (Id. at ¶172).

                   Defendant Cantwell came to the Saturday rally heavily armed, bringing three pistols, two

          semi-automatic machine guns, and a knife. (Id. at ¶303). Then as events spiraled out of control,

          the Daily Stormer informed its followers to assemble “behind” Defendants Cantwell and Ray.

          (Id. at ¶227). In the aftermath, he told a reporter that he thought “a lot more people are going to

          die before we’re done here, frankly.” (Id. at ¶303). Reflecting on co-Defendant Fields’s attack,



                                                        26

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 26 of 62 Pageid#: 2877

                                                     Pg. No. 148
Filed 01/30/19                                      Case 19-90003                                                 Doc 16


          he said “[N]one of our people killed anybody unjustly . . . . [O]ur rivals are just a bunch of stupid

          animals who don’t pay attention that couldn’t just get out of the way of the car.” (Id. at ¶273).

          He continued, saying “[t]hese people want violence and the right is just meeting market

          demand.” (Id.).

                 In light of the specific statements made by Cantwell, the picture of him assaulting

          counter-protesters with pepper spray, and his joint leadership of various portions of the events

          with other Defendants (e.g., the Friday night march, the Daily Stormer’s encouragement for its

          followers to get “behind” him), Plaintiffs have plausibly alleged that Defendant Cantwell joined

          the conspiracy to engage in the racially motivated violence at the “Unite the Right” events.

                 iv.      Vanguard America

                 Plaintiffs have alleged that Defendant Vanguard America’s fingerprints were all over last

          August’s events. (Dkt. 175 at ¶¶ 24, 34, 50, 53, 63, 67, 77, 81, 91, 93, 96, 114–17, 121, 153,

          167, 185, 187, 191, 196–98, 218, 228, 266, 270, 276, 319, 322, 332). Like other organizational

          Defendants, Vanguard America had a private channel on Discord called “Southern Front.” (Id.

          at ¶77).     They used this channel to coordinate attendance, with an organizer telling other

          members “This event is a **BIG DEAL** and offers a chance to link up Vanguard Guys from

          across the nation.” (Id. at ¶¶81, 114). Specifically, members were instructed to wear “matching

          khaki pants and white polos,” which members liked because “it’s a good fighting uniform.” (Id.

          at ¶115). Some chapters planned to bring shields with matching logos. (Id. at ¶121). Vanguard

          America made twenty extra shields for attendees who were unprepared. (Id. at ¶191).

                 Members made their violent plans explicit.         “One member of Defendant Vanguard

          America explained on the Southern Front server after the event that Vanguard America had

          coordinated with Defendant National Socialist Movement because the Charlottesville event was



                                                         27

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 27 of 62 Pageid#: 2878

                                                      Pg. No. 149
Filed 01/30/19                                       Case 19-90003                                              Doc 16


          about violence.” (Id. at ¶117). While Vanguard America did not normally associate with

          National Socialist Movement, they needed to in Charlottesville because “NSM fought so hard”

          and Vanguard America “need[ed] them in a fight.” (Id.). Members also discussed whether to

          bring firearms, collapsible batons, and various types of knives. (Id. at ¶115). A Vanguard

          America member also posted “a violent drawing of Defendant Heimbach wearing a shirt bearing

          Nazi and Defendant TWP symbols and the words ‘nigger killer’ above a tally of ‘communists

          killed,’ smiling in front of decapitated black men wearing logos associated with anti-fascist

          movements.” (Id. at ¶116). While this could potentially being taken as very dark hyperbole in

          some instances, in the light of the later events it plausibly alleges a plan for violence.

                 Defendant Vanguard America members were present at the Friday night event, marching

          in uniform. (Id. at ¶153). Once they had surrounded counter-protesters at the Thomas Jefferson

          statue, online members encouraged those members present “to physically remove [the counter-

          protestors].” (Id. at ¶167). The violence described above ensued.

                 Defendant Vanguard America also led the violent events at the Saturday rally.            Its

          members met with Defendants Nationalist Front, League of the South, National Socialist

          Movement, and Traditionalist Worker’s Party to coordinate the march into the park in formation.

          (Id. at ¶196). “Defendant Vanguard America marched to the Park first.” (Id. at ¶197). They

          chanted “Blood and Soil!” and carried matching shields and flags. (Id.). Defendant Fields,

          wearing the pre-approved uniform, marched with Defendant Vanguard America.                   (Id.).

          Members also carried rods and other weapons. (Id. at ¶34). Other groups followed. (Id. at

          ¶198). Members on Discord had said they would “remove whoever is in [their] way” when they

          got to the park. (Id. at ¶191). Consistent with this plan, members used their shields to break

          through counter-protestors and move into the park. (Id. at ¶209). Once inside the park, online



                                                          28

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 28 of 62 Pageid#: 2879

                                                       Pg. No. 150
Filed 01/30/19                                      Case 19-90003                                                Doc 16


           members continued telling members physically there to “[j]ust incite a riot already.” (Id. at

           ¶218).

                    At some point, Defendant Fields broke off from the rest of the group and allegedly

           committed his attack. He was “wearing the uniform white polo and khakis.” (Id. at ¶332). After

           his attack, Defendant Vanguard America members congratulated him and celebrated the attack

           on Discord, stating, “We fucked up many commies . . . . We hospitalized dozens . . . . Now you

           make the next rally and fight for your people.” (Id. at ¶¶266, 270).

                    In light of the coordinated marching and shield tactics, the various communications on

           Discord, and their members’ continued admissions of violence, Plaintiffs have plausibly alleged

           that Defendant Vanguard America was part of the conspiracy to engage in racially motivated

           violence. Many of these allegations describe conduct that either does not implicate the First

           Amendment, (id. at ¶191 (alleging “Vanguard is fabricating 20 additional shields” for the

           fighting at the rally)), or plausibly serves as evidence of other specific violent acts. Claiborne

           Hardware Co., 458 U.S. at 927; dkt. 175 at ¶270 (“We fucked up many commies . . . . We

           hospitalized dozens . . . .”).

                    v.     Robert “Azzmador” Ray

                    Defendant Ray is a writer at the Daily Stormer, where he published various anti-Semitic

           and white supremacist content in support of the rally. (Dkt. 175 at ¶¶ 25, 27). He has held

           himself out as a representative of the Daily Stormer. (Id. at ¶27). The complaint alleges he went

           beyond this role as a publisher of content to become an active conspirator and participant in the

           violence at the events. (Id. at ¶¶ 25, 27, 62, 63, 66, 74, 84, 88, 92, 93, 110, 116, 118, 143, 150,

           157, 168, 169, 186, 187, 202, 217, 226, 227, 317, 318, 323, 325, 326, 328, 329).




                                                         29

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 29 of 62 Pageid#: 2880

                                                      Pg. No. 151
Filed 01/30/19                                       Case 19-90003                                               Doc 16


                 Defendant Ray contributed to the planning through the use of Discord. (Id. at ¶74). Ray

          also used the Daily Stormer’s website to coordinate other meetings for attendees. (Id. at ¶84).

          Some of these meetings were under the auspices of the Daily Stormer’s “book clubs,” which

          Defendant Ray clarified do not actually have anything to do with books and instead were used to

          organize the events. (See id. at ¶93 (“You don’t think the [Daily Stormer book clubs] have

          anything to do with books do you? . . . Think boots, not books.”). In the days leading up to the

          rally, Defendant Ray attended in-person meeting with Defendants Cantwell, Mosley, and

          purported co-conspirator David Duke. (Id. at ¶66).

                 Throughout this time, Defendant Ray used violent language and demonstrated signs of

          planning for violence. He told a reporter, “We are stepping off the Internet in a big way . . . . We

          have been organizing on the Internet. And so now they are coming out. We have greatly

          outnumbered the anti-white, anti-American filth. At some point we will have enough power that

          we will clear them from the streets forever . . . you ain’t seen nothing yet.” (Id. at ¶88). He

          wrote that “this rally will put the fear of god into the hearts and minds of our enemies.” (Id. at

          ¶92). On Discord, he advised that his followers would “be ready with lots of nifty equipment.”

          (Id. at ¶110). He directed his followers to bring tiki torches (for the Friday night march), pepper

          spray, flag poles, flags, and shields. (Id. at ¶118).

                 This planning came to life on Friday the 11th. Along with Defendants Cantwell and

          Kessler, Defendant Ray was “issuing orders to the other white supremacists and neo-Nazis,

          telling them to get in specific formations and assigning people either to march with a torch or on

          the side as ‘security.’” (Id. at ¶157). Once they had surrounded the counter-protesters at the

          statue and torches were being thrown at counter-protesters, he shouted “The heat here is nothing

          compared to what you’re going to get in the ovens!” (Id. at ¶169). Within this context, this was



                                                          30

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 30 of 62 Pageid#: 2881

                                                       Pg. No. 152
Filed 01/30/19                                     Case 19-90003                                               Doc 16


          a “true threat” not entitled to First Amendment protection. See Virginia v. Black, 538 U.S. 343,

          359 (2003). The marchers “began to kick and punch the protesters around the statue, using their

          torches as weapons, and to beat individuals onto the ground.” (Dkt. 175 at ¶168). Defendant

          Ray claimed the marchers “went through [the counter-protestors] like shit through a goose!”

          (Id.).

                   Defendant Ray also attended the rally on the 12th. He carried a banner that said “Gas the

          kikes, race war now!” (Id. at ¶202). He made various anti-Muslim statements as well, calling a

          woman a “sharia whore.” (Id.). The Daily Stormer also maintained a livefeed of events on its

          website, where users exhorted further violence. (Id. at ¶217 (“We have an army! This is the

          beginning of a war!”)).

                   Defendant Ray’s alleged actions, and most specifically his leadership and statements at

          the Friday night rally, demonstrate that Plaintiffs have plausibly alleged that he was an active

          member of the conspiracy to commit racial violence.

                   vi.    Nathan Damigo and Identity Evropa

                   Defendant Nathan Damigo attended the events with members of the white supremacist

          organization he founded, Defendant Identity Evropa. (Dkt. 175 at ¶¶ 28–30, 50, 52, 63, 64, 70,

          77, 92, 187, 212, 276, 300–02, 308, 311, 320, 322). Defendant Spencer claims that Defendants

          Damigo and Identity Evropa coordinated attendance from outside Charlottesville. (Id. at ¶¶70,

          320). A purported Identity Evropa member, Evan McClaren, met with Defendant Spencer to

          coordinate and organize the rally in Washington, D.C. (Id. at ¶64). Defendant Identity Evropa

          also had its own Discord channel, which it used to communicate with its members about the

          events. (Id. at ¶¶77, 322). Defendant Damigo also attended a previous rally held in Berkeley,

          California. (Id. at ¶28). Damigo referred to Berkeley as a “test run” for Charlottesville. (Id.).



                                                        31

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 31 of 62 Pageid#: 2882

                                                     Pg. No. 153
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


          At that rally, Damigo was arrested for assaulting a counter-protestor, demonstrating his violent

          intentions for the main event. (Id.).

                 Defendants Damigo and Identity Evropa were key participants in the violence on the

          12th. In an account of the day called “Catcher in the Reich: My Account of My Experience in

          Charlottesville,” co-Defendant Parrott claimed that “most of the Identity Evropa men were

          occupied on other fronts” during the fighting, but that Defendant Identity Evropa “sent a

          detachment of fighters to assist us and to relay intelligence to Jason Kessler and other organizers.

          They offered more fighters, but we had our positions amply covered.” (Id. at ¶212). These

          allegations of organized paramilitary fighting plausibly allege that Defendants Damigo and

          Identity Evropa were part of the conspiracy to commit racial violence at these events. Defendant

          Damigo’s prior violence at the “test run” for the Charlottesville events further bolsters the

          allegations of his personal involvement in a plan to commit racial violence at these events. The

          First Amendment does not shield Defendants from these allegations of violence. See Claiborne

          Hardware Co., 458 U.S. at 916 (“The First Amendment does not protect violence.”).

                 vii.    Eli Mosley

                 Defendant Mosley is closely related to Defendants Damigo and Identity Evropa, taking

          over leadership of Identity Evropa in late August 2017. (Dkt. 175 at ¶¶29, 30). However,

          Defendant Mosley had a more central role in the organization of the events, and particularly in

          the organization of violence at them. (Dkt. 175 at ¶¶ 4, 20, 29, 30, 63, 66, 73, 75, 78, 89, 97,

          100, 129, 137, 141, 143, 147, 148, 152, 172, 187, 189, 192, 231, 300, 311, 317, 321, 322, 324,

          326, 328, 329). Defendant Mosley referred to himself as the “command soldier major of the ‘alt-

          right’” and told attendees that he was running the rally “as a military operation.” (Id. at ¶¶29,

          192). He also declared that Defendants would not be replaced “without a fight.” (Id. at ¶¶4, 89).



                                                        32

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 32 of 62 Pageid#: 2883

                                                     Pg. No. 154
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


                 Defendant Mosley, along with Kessler, “moderated, reviewed, directed, and managed”

          Discord. (Id. at ¶¶ 73, 322). Mosley and other leaders “used Discord for regular ‘leadership’

          meetings through which they shared information and plans.” (Id. at ¶75). Defendant Mosley

          used this platform to issue “General Orders” for “Operation Unite the Right Charlottesville 2.0.”

          (Id.). These orders described individuals opposed to Defendants’ racist ideologies as “hostiles.”

          (Id.). A “video for basic formation, roles, and commands” was also promised on Discord, and a

          “Shield Tactics Primer” and accompanying video was then posted. (Id. at ¶192). The video

          illustrated shield fighting techniques. (Id.). Distribution of these sorts of instruction manuals to

          commit crimes is not protected by the First Amendment. See Rice v. Paladin Enterprises, Inc.,

          128 F.3d 233, 265 (4th Cir. 1997) (holding publisher of a “hit man” book was not immune from

          liability under the First Amendment).

                 In the build up to the events, Defendant Mosley attended the in-person meeting with

          Defendants Ray, Cantwell, and purported co-conspirator David Duke. (Dkt. 175 at ¶¶66, 317).

          Mosley then helped lead the Friday night march, previously having instructed attendees to buy

          torches. (Id. at ¶¶143, 147, 328). He ordered the marchers “to arrive at Nameless Field, a large

          area behind UVA’s Memorial Gymnasium, at 9:30p.m., so that they could march once darkness

          fell at 9:47 p.m.” (Id. at ¶148). He used Discord to tell marchers when “to start staging.” (Id. at

          ¶152). He would later approvingly tweet the picture of Cantwell spraying pepper spray in a

          counter-protester’s eyes, saying “He protect / He at[t]ack / But most importantly he got your

          back.” (Id. at ¶172). This plausibly alleges Defendant Mosley ratified Cantwell’s assault.

                 Defendant Mosley was also active in organizing events on the 12th.             He exhorted

          attendees to arrive before the park opened and create a “a white bloc barrier or square around the

          entire statue.” (Id. at ¶189). Once an unlawful assembly was declared and the attendees began



                                                        33

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 33 of 62 Pageid#: 2884

                                                     Pg. No. 155
Filed 01/30/19                                     Case 19-90003                                              Doc 16


          leaving the park, “Defendant Mosley sought people with guns.” (Id. at ¶231). He said, “I need

          shooters” because “[w]e’re gonna send 200 people with long rifles back to that statue.” (Id.).

                 In light of the Defendant Mosley’s self-proclaimed role as “command soldier major of

          the alt-right,” his use of Discord to share fighting tactics, and his alleged organization of

          attendees at the Friday night march, Plaintiffs have adequately alleged that he was part of a

          conspiracy to commit racial violence.

                 viii.   Matthew Heimbach, Matthew Parrott, and Traditionalist Worker Party

                 Defendants Matthew Heimbach and Matthew Parrott are leaders of Defendant

          Traditionalist Worker Party, an anti-Semitic organization with around 500 members. (Dkt. 175

          at ¶¶31–33). These Defendants, alongside the Defendants associated with Defendant League of

          the South, allegedly engaged in many of the most specific acts of violence in furtherance of the

          conspiracy. (Dkt. 175 at ¶¶ 31–33, 37, 50, 63, 67, 74, 77, 90, 116, 187, 188, 196, 200, 212, 214,

          228, 268, 271, 319, 322, 327). Like other organizational Defendants, Defendant Traditionalist

          Worker Party used a private Discord channel for planning with its members. (Id. at ¶77).

          Defendants Heimbach and Parrott participated on Discord. (Id. at ¶74). In addition to planning,

          and as mentioned above, a member of co-Defendant Vanguard America used Discord to

          distribute a drawing of Defendant Heimbach with “kill tallies” of communists, the words “nigger

          killer,” and drawing of decapitated black men. (Id. at ¶116).

                 On the morning of the 12th, members of Defendant Traditionalist Worker Party met with

          members from Defendants Nationalist Front, League of the South, and National Socialist

          Movement “at a pre-set location in order to march to Emancipation Park in formation.” (Id. at

          ¶196). Defendants Parrott, Heimbach, and other Traditionalist Worker Party members then

          marched behind Defendant League of the South. (Id. at ¶200). Defendants in these formations



                                                       34

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 34 of 62 Pageid#: 2885

                                                    Pg. No. 156
Filed 01/30/19                                       Case 19-90003                                             Doc 16


           “charged through the peaceful clergy when they arrived at the park . . . and Plaintiff Wispelwey

           was knocked into a bush.” (Id. at ¶208). Then, in Parrott’s words, members worked with other

           Defendants “to help create two shield walls” for “the fight.” (Id. at ¶212). This apparently was

           part of an “original plan to define and secure the event perimeter.” (Id. at ¶214). Defendants

           Parrott and Traditionalist Worker Party then coordinated the placement of “detachment[s] of

           fighters” with other Defendants to “amply cover” their positions. (Id. at ¶212). Defendant

           Parrott described how, “[w]ith a full-throated rebel yell,” co-Defendant League of the South

           member Michael Tubbs “towered over and pushed through the antifa like a Tyrannosaurus

           among raptors as League fighters with shields put their training to work.” (Id.). Once the

           gathering was declared an unlawful assembly, Defendant Parrott was arrested for failure to

           disperse. (Id. at ¶228). A co-Defendant later thanked Defendant Traditionalist Worker Party for

           their work, referring to them as “true warriors.” (Id. at ¶271).

                  Plaintiff’s recounting of Defendant Parrott’s own account of the events, as well as the

           other allegations of violence, plausibly allege that these three Defendants joined the conspiracy

           to commit racial violence. As with other Defendants, the First Amendment does not prevent the

           imposition of liability for the acts of violence alleged here. (See id. at ¶212 (summarizing

           Defendant Parrott’s account of the fighting)).

                  ix.     Michael Hill, Michael Tubbs, and League of the South

                  As with the three just-discussed Defendants, Defendants Michael Hill, Michael Tubbs,

           and League of the South were allegedly in the heart of the violence that occurred on Saturday the

           12th. (Dkt. 175 at ¶¶ 34–36, 39, 50, 63, 67, 77, 94, 99, 187, 188, 196, 198–200, 212–14, 260,

           318, 319, 322, 327). Defendant Michael Hill is the co-founder and President of Defendant

           League of the South. (Id. at ¶34). The white supremacist organization includes “an armed,



                                                            35

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 35 of 62 Pageid#: 2886

                                                       Pg. No. 157
Filed 01/30/19                                       Case 19-90003                                               Doc 16


          paramilitary unit” called “the Indomitables” that has been “tasked with advancing southern

          secession by any means necessary.” (Id.). Defendant Michael Tubbs is the “Chief of Staff” of

          Defendant League of the South. (Id. at ¶35).

                 Defendant League of the South used Discord and Facebook to communicate with its

          members. (Id. at ¶¶77, 322). In the lead up to the events, Defendant Hill posted in the Facebook

          group, saying he wanted “no fewer than 150 League warriors, dressed and ready for action, in

          Charlottesville, Virginia, on 12 August.” (Id. at ¶36). One member explained that he planned to

          attend the rally because “I intend to stand for the South and die for it if need be.” (Id.).

                 They coordinated with the other Defendants. Defendant Kessler “promised that there

          would be hundreds of members of [Traditionalist Worker Party] and League of the South at the

          park as early as 8:00 a.m.” on the 12th. (Id. at ¶188). Before going to the park, members met

          with co-Defendants “at a pre-set location in order to march to Emancipation Park in formation.”

          (Id. at ¶196). Members then followed Defendant Hill, marching “with coordinated shields and

          flags,” and carrying “rods and other weapons.” (Id. at ¶198). Either as they approached the

          park, or once they were already within it, Defendant Tubbs ordered League of the South

          members “to attack by yelling ‘charge!’” (Id. at ¶35). “After receiving this command, the group

          streamed past him to attack counter-protestors.” Id.; compare with Noto v. United States, 367

          U.S. 290, 297–98 (1961) (“[M]ere abstract teaching . . . is not the same as preparing a group for

          violent action and steeling it to such action.        There must be some substantial direct or

          circumstantial evidence of a call to violence now or in the future which is both sufficiently strong

          and sufficiently pervasive to lend color to the otherwise ambiguous theoretical material . . . .”).

                 And as recounted above, Defendant Parrott’s account of the fighting explained how

          Defendant League of the South used their shields in the fighting. (Id. at ¶212). Defendant Tubbs



                                                          36

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 36 of 62 Pageid#: 2887

                                                       Pg. No. 158
Filed 01/30/19                                     Case 19-90003                                                Doc 16


          was the individual pushing “through the antifa like a Tyrannosaurus among raptors.” (Id.).

          Defendant Parrott’s account also explained that “League fighters with shields put their training to

          work.” (Id.). Elsewhere, Defendant Hill claimed that “Mr. Tubbs was everywhere the chaos

          was.” (Id. at ¶213). As the day wound down, “Defendant Hill tweeted ‘The League of the South

          had a good day in Charlottesville, Virginia. Our warriors acquitted themselves as men. God be

          praised!’” (Id. at ¶260).

                  These allegations, specifically the acknowledgment by co-Defendant Parrott that

          Defendant League members were “putting their training to work,” state a claim that these three

          Defendants entered into a conspiracy to commit racial violence.

                  x.     Jeff Schoep, National Socialist Movement, and Nationalist Front

                  Defendant Schoep is a leader of Defendant National Socialist Movement, “the largest

          neo-Nazi coalition in the United States.” (Dkt. 175 at ¶37). Defendant National Socialist

          Movement “is paramilitary in structure; its members claim to be lieutenants, sergeants, or other

          military ranks.” (Id. at ¶38). Schoep is the organization’s “Commander.” (Id.). Schoep also

          formed Defendant Nationalist Front, which is an umbrella organization for groups such as

          Defendant Traditionalist Worker Party, the Aryan Terror Brigade, and regional factions of the

          Ku Klux Klan. (Id. at ¶37). Co-Defendants Heimbach and Hill also serve as leaders of

          Defendant Nationalist Front. (Id. at ¶39). Defendants Schoep, National Socialist Movement,

          Nationalist Front, and the members of their umbrella structure are featured throughout the

          complaint. (Dkt. 175 at ¶¶ 37, 39, 44, 63, 67, 117, 187, 188, 196, 201, 212, 214, 228, 231, 271,

          319).

                  Other Defendants viewed Defendant National Socialist Movement as being more “hard

          core” than some of the other groups. A Defendant Vanguard America member explained



                                                        37

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 37 of 62 Pageid#: 2888

                                                     Pg. No. 159
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


          National Socialist Movement was needed in Charlottesville because “NSM fought so hard

          regardless of their optics. Do we need them at normie events? No. We need them in a fight?

          Yes.” (Id. at ¶117). Likewise, another Discord described National Socialist Movement as

          “nuts . . . in a good way.” (Id. at ¶188). Members from Defendant National Socialist Movement

          met with other Defendants “at a pre-set location in order to march to Emancipation Park in

          formation.” (Id. at ¶196). Defendant Schoep, alongside Defendants Hill, Heimbach, and Parrott,

          led these Defendants in a “charge[] through [counter-]protesters, pushing and shoving them with

          their shields and rods.” (Id. at ¶214). This was part of “the original plan to define and secure the

          event perimeter.” (Id.). Defendants National Socialist Movement and Nationalist Front were

          also engaged in the fighting summarized by Defendant Parrott’s account. (Id. at ¶212).

                 After the rally was declared an unlawful assembly, “Defendant Schoep also marched to

          McIntire Park, attacking counter-protestors along the way.” (Id. at ¶228). He explained how he

          and others following him “went right through [counter-protestors] like warriors.” (Id.). Then,

          according to Defendant National Socialist Movement’s twitter account, Defendant Schoep “led a

          group of 40 back the 1.3 miles from [McIntire] park back to Lee Park, through Antifa and police

          interference!” (Id. at ¶231). Members crooned their admiration: “So much respect for my

          Commander Jeff Schoep. I will go into battle with you anytime Sir . . . .” (Id.). After everything

          had settled down, Defendant Schoep tweeted that “It was an Honor to stand with U all in C’Ville

          this weekend. [National Socialist Movement], [Nationalist Front], [Traditionalist Worker Party],

          [League of the South], [Vanguard America], [East Coast Knights], and the rest, true warriors!”

          (Id. at ¶¶37, 271)

                 As with the other Defendants discussed above, the Plaintiffs have plausibly alleged that

          these three Defendants were engaged in the conspiracy to commit racial violence against



                                                        38

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 38 of 62 Pageid#: 2889

                                                     Pg. No. 160
Filed 01/30/19                                       Case 19-90003                                                 Doc 16


           counter-protestors. In particular, the Court returns to Defendant Parrott’s account of these

           Defendants’ role in the violence, the meeting and then organized fighting to enter the park, and

           Defendant Schoep’s embrace of the other Defendants in his tweet.

                  xi.     Michael Peinovich

                  The only moving Defendant who Plaintiffs have failed to plausibly allege was part of the

           conspiracy is Defendant Michael Peinovich. Through their briefing and argument, Plaintiffs

           point to fourteen paragraphs that mention Peinovich. (Dkt. 175 at ¶¶ 42, 50, 52, 63, 96, 129,

           141, 187, 207, 229, 230, 310, 326, 327). Two of those paragraphs contain merely conclusory

           language.    (See id. at ¶63 (“[A list of all Defendants including Peinovich] all agreed and

           coordinated with and among each other to plan, organize, promote, and commit the unlawful acts

           that injured Plaintiffs and countless others in Charlottesville.”); id. at ¶187(similar)). Other than

           these two conclusory paragraphs, there are no allegations that he participated in any violent acts.

                  The others do not plausibly allege that Defendant Peinovich joined the alleged

           conspiracy. Two paragraphs note he hosts a racist podcast, was featured on a poster for the rally,

           and spoke to followers after the events. (Id. at ¶¶42, 327). The podcast, without more, is

           protected speech. Another paragraph alleges that on his podcast, an unnamed individual asked

           “Now come on, beating up the wrong negro . . . is that even a possibility? Beat up the wrong

           nigger . . . .” (Id. at ¶96). Without more context about, for example, when and who said this and

           how Defendant Peinovich responded, this is insufficient to demonstrate Peinovich had entered an

           agreement to engage in racial violence at the events.           The promotional poster at most

           demonstrates an agreement to promote the rally, an event which many people attended for

           divergent reasons. His promotion of the event is insufficient to plausibly allege an agreement to

           commit violence. Finally, the mere fact he addressed followers is innocuous. Although it is



                                                          39

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 39 of 62 Pageid#: 2890

                                                       Pg. No. 161
Filed 01/30/19                                     Case 19-90003                                              Doc 16


          ambiguous whether this was part of the same address, the complaint elsewhere alleges

          “Peinovich called the counter-protestors ‘savages.’” (Id. at ¶230). This sort of name calling is

          far short of plausibly pleading an agreement to commit racial violence and, even within this

          context, is protected speech. See, e.g., Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 246

          (6th Cir. 2015) (“Offensive statements made generally to a crowd are not excluded from First

          Amendment protection; the insult or offense must be directed specifically at an individual.”).

                  Turning to his actions at Emancipation Park, while Plaintiffs allege Defendant Peinovich

          arrived at the park in a passenger van, and was surrounded by a “security team,” there are no

          allegations he was involved in violence. (Id. at ¶207). Likewise, the fact he reassembled with

          followers in McIntire Park, without an allegation of an agreement to commit violence, is

          insufficient. (Id. at ¶229).

                  Two other paragraphs concern only his appearances at a previous rally with some co-

          Defendants.    (Id. at ¶¶50, 52).   But there are no allegations these rallies were unlawful;

          Defendant Peinovich cannot be held liable simply for his associations. Three other paragraphs

          allege that Defendant Peinovich set up a legal fund before the rally and helped Defendant

          Cantwell fundraise from prison after the events.       (Id. at ¶¶129, 310, 326).     This sort of

          fundraising is too far removed from the other Defendants’ violence to plausibly connect

          Defendant Peinovich to a conspiracy to commit violence.

                  Finally, Plaintiffs allege Defendant Peinovich tweeted, “Do these white business owners

          and shitlibs in CVille think that their virtue signaling mean they will be spared somehow? Lol.”

          (Id. at ¶141).     Peinovich was responding to signs put up by various organizations in

          Charlottesville that “voiced support for equality and diversity.” (Id. at ¶140). Some of these

          businesses later received threatening mail. (Id. at ¶142). His tweet is still insufficient to



                                                        40

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 40 of 62 Pageid#: 2891

                                                     Pg. No. 162
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


          demonstrate a conspiracy to commit violence that injured these Plaintiffs.             Even if these

          businesses were injured, a fact not alleged here, they are not parties to this lawsuit. This tweet

          does not plausibly allege an agreement to engage in racial violence at these events.

                 There are no allegations Defendant Peinovich engaged in violence.               There are no

          allegations that he even used Discord. And in light of this discussion, there are no other

          plausible allegations that he joined the conspiracy to commit racial violence. Accordingly, the

          Court holds Plaintiffs’ complaint fails to plausibly allege that Defendant Peinovich violated

          Section 1985(3), and so he will be dismissed without prejudice.

          D.     Whether Plaintiffs’ injuries resulted from overt acts committed in furtherance of
                 the conspiracy

                 Plaintiffs have plausibly alleged that Defendants, other than Peinovich, joined a

          conspiracy to engage in racially motivated violence at the “Unite the Right” events. However, in

          order to hold Defendants liable, Plaintiffs must also plausibly allege they suffered injuries caused

          by Defendants’ overt acts taken in furtherance of the conspiracy (the fourth and fifth elements).

          A Soc’y Without A Name, 655 F.3d at 346. For almost all Plaintiffs, this is not a problem.

                 Each Plaintiff need not be able to point to an injury incurred from each Defendant.

          Instead, because Plaintiffs have adequately pled that all Defendants (other than Peinovich) were

          part of the conspiracy, Plaintiffs may hold each Defendant liable for the reasonably foreseeable

          acts of their co-conspirators. See, e.g., Pinkerton v. United States, 328 U.S. 640, 647–48 (1946)

          (“A different case would arise if the substantive offense committed by one of the conspirators

          was not in fact done in furtherance of the conspiracy, did not fall within the scope of the

          unlawful project, or was merely a part of the ramifications of the plan which could not be

          reasonably foreseen as a necessary or natural consequence of the unlawful agreement.”); United

          States v. Newsome, 322 F.3d 328, 338 (4th Cir. 2003) (“[U]nder conspiracy law, he is liable for


                                                        41

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 41 of 62 Pageid#: 2892

                                                     Pg. No. 163
Filed 01/30/19                                        Case 19-90003                                                Doc 16


           the conduct of all co-conspirators that was in furtherance of the conspiracy and reasonably

           foreseeable to him.”); Willis v. Blevins, 957 F. Supp. 2d 690, 700 (E.D. Va. 2013) (applying the

           reasonably foreseeable standard in a Section 1985(3) case).

                     i.     Injuries incurred at the torchlight march

                     Plaintiffs Magill, Doe, and Romero allege they were pepper sprayed and otherwise

           assaulted at the base of the Thomas Jefferson statue on the night of August 11th. (Dkt. 175 at

           ¶¶11, 13, 18, 166, 169, 173, 174, 293). Injuries associated with these assaults were reasonably

           foreseeable consequences of the Defendants’ conspiracy: Defendant Cantwell sprayed pepper

           spray at counter-protestors at the foot of the statue (id. at ¶22), Defendants Spencer and Cantwell

           led the charge of marchers towards the statue (id. at ¶¶164, 166), and Defendant Ray yelled “The

           heat here is nothing compared to what you’re going to get in the ovens!” while torches were

           being thrown at them. (Id. at ¶169). These Plaintiffs have adequately pled their Section 1985(3)

           claims.

                     ii.    Injuries incurred from Defendant Fields’s attack

                     Plaintiffs Romero, Martin, Blair, Alvarado, Sines, and Muñiz were all injured by

           Defendant Fields’s car attack. (Id. at ¶¶12, 15–19). Other Defendants may be held liable for

           these injuries if it was “reasonably foreseeable” to them that a co-conspirator would intentionally

           drive his car into a crowd of counter-protestors. The Court holds that Plaintiffs have adequately

           pled that Defendant Fields’s attack was reasonably foreseeable for three reasons.

                     First, the exact possibility of running over counter-protestors was explicitly mentioned on

           the invite-only Discord platform before the events. The complaint alleges that a “run them over”

           catchphrase was popularized on the Fox Nation website, the Daily Caller website, and by

           Defendants. (Dkt. 175 at ¶236). For example, Defendant Heimbach had previously encouraged



                                                           42

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 42 of 62 Pageid#: 2893

                                                        Pg. No. 164
Filed 01/30/19                                      Case 19-90003                                               Doc 16


          a police car to run over protesters, saying “Don’t stop, officer” and “Fucking step on the gas!”

          (Id.). A Discord user posted an image of a bus retrofitted with chainsaws and running over

          pedestrians. (Id. at ¶237). Another frequent Discord user responded, saying “I know NC law is

          on the books that driving over protesters blocking roadway isn’t an offense . . . Sure would be

          nice.” (Id. at ¶238). The user later asked whether it was “legal to run over protestors blocking

          roadways?” (Id. at ¶239). He clarified that this was not some sort of sick joke: “I’m NOT just

          shitposting. I would like clarification. I know it’s legal in [North Carolina] and a few other

          states. I’m legitimately curious for the answer.” (Id.). Kessler was part of a conversation where

          a different Discord user talked about how counter-protestors had previously flooded streets, and

          regretted that it was “[t]oo bad the civilians didn’t just make new speed bumps for some of these

          scum.” (Id. at ¶241). These posts were all on the private, invite-only, moderated platform that

          Defendants used.

                  Second, the Defendants planned to bring deadly weaponry to the event. (See, e.g., dkt.

           175 at ¶303 (“After the Unite the Right ‘rally,’ Defendant Cantwell explained, ‘I came pretty

           well prepared for this thing today,’ while pulling out three pistols, two semi-automatic machine

           guns, and a knife.”)). Allegations concerning this level of weaponry demonstrate that it was

           eminently foreseeable to the Defendants that the rally could turn deadly. The fact that a counter-

           protestor was killed by a vehicle, instead of by the “semi-automatic machine guns” Defendants

           brought, provides a distinction that makes no difference to this analysis.

                  Third, multiple Defendants ratified Defendant Fields’s attack after the fact. (Dkt. 175 at

           ¶¶263–67, 272–73). For example, Defendant Loyal White Knights said: “Nothing makes us

           more proud at the KKK than we see white patriots such as James Fields, Jr, age 20, taking his car

           and running over nine communist anti-fascist, killing one nigger-lover named Heather Heyer.



                                                         43

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 43 of 62 Pageid#: 2894

                                                      Pg. No. 165
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


          James Fields hail victory.” (Dkt. 175 at ¶272). Defendant Kessler tweeted “Communists have

          killed 94 million. Looks like it was payback time.” (Dkt. 175 at ¶267). Others made similar

          comments.     These ratifications plausibly demonstrate that Defendant Fields’s actions were

          consistent with the conspiracy’s avowed goals.

                 In light of the discussion of these sorts of attacks, the potentially deadly nature of the

          planned violence, and the various ratifications of Defendant Fields’s attack, the Court finds

          Plaintiffs Romero, Martin, Blair, Alvarado, Sines, and Muñiz have adequately pled Defendant

          Fields’s attack was reasonably foreseeable to his co-conspirator Defendants.          Accordingly,

          Plaintiffs have plausibly alleged that these co-conspirator Defendants may be held liable for the

          overt act Fields’s took in furtherance of the conspiracy. See United States v. Newsome, 322 F.3d

          328, 338 (4th Cir. 2003). Of course, factual development may undermine this conclusion.

                 iii.    Plaintiffs Wispelwey and Pearce

                 That leaves only two remaining Plaintiffs. Plaintiff Wispelwey was “knocked into a

          bush” when rally attendees charged through peaceful clergy, “[c]onsistent with their elaborate

          planning and lessons in battlefield tactics.” (Id. at ¶208). While Plaintiff Wispelwey does not

          allege which specific Defendant knocked him into a bush, the preceding paragraphs of the

          complaint extensively allege that specific Defendants, including Vanguard America and League

          of the South, organized in military formations outside Emancipation Park. (Id. at ¶¶195–98).

          Defendant Parrott specifically alleges that Defendant League of the South entered the park by

          breaking “through the wall of degenerates and [an otherwise unidentified individual named

          “TradWorker”] managed to enter the [Emancipation] Park venue itself while they were largely

          still reeling.” (Id. at ¶212). Plaintiffs also allege Defendants “use[d] shields, flags, or fists to

          break through the blockade of counter-protestors” in order to enter the park. (Id. at ¶209). In



                                                        44

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 44 of 62 Pageid#: 2895

                                                     Pg. No. 166
Filed 01/30/19                                     Case 19-90003                                               Doc 16


          light of the specificity of these allegations of how Defendants entered the park, and Plaintiff

          Wispelwey’s allegation that he was knocked over by someone who was acting consistently with

          these “battlefield tactics,” he has plausibly alleged his injuries were caused by overt actions of

          the Defendants.

                 On the other hand, while the Court in no way minimizes the injuries Plaintiff Pearce

          suffered, she has not sufficiently alleged her injuries were caused by overt acts committed in

          connection with Defendants’ conspiracy. Pearce is mentioned in nine paragraphs. (Id. at ¶¶14,

          138, 202, 219–22, 258, 295). Some of these paragraphs only allege injury in a conclusory

          fashion. (See, e.g., id. at ¶14 (“On the basis of her religion, Pearce was threatened, harassed,

          intimidated, and physically assaulted.”). Others mention fear of injury that was not associated

          with a specific overt act of any Defendant. (See, e.g., id. at ¶¶138, 219, 295). There is no

          allegation she was exposed to certain anti-Semitic banners allegedly carried by a Defendant.

          (See id. at ¶202). And the most targeted injuries and insults were made by anonymous “co-

          conspirators,” who Plaintiffs have failed to plausibly allege were part of Defendants’ conspiracy.

          (See id. at ¶¶220, 221). While the Court finds Plaintiff Pearce has insufficiently alleged her

          injuries were caused by overt acts made in connection with the conspiracy, she may seek leave to

          amend with more specific factual allegations if she is able to provide them.

                 Accordingly, each of the Plaintiffs except Pearce has alleged they suffered injuries that

          were caused by an overt act in furtherance of the moving Defendants’ conspiracy.

          E.     Count I conclusion

                 The Court concludes Plaintiffs have, for the most part, adequately alleged that

          Defendants formed a conspiracy to hurt black and Jewish individuals, and their supporters,

          because of their race at the August 11th and 12th events. The alleged violence is greater than



                                                        45

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 45 of 62 Pageid#: 2896

                                                     Pg. No. 167
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


          that alleged in Griffin, and likewise “lies so close to the core of the coverage intended by

          Congress [in enacting Section 1985(3)] that it is hard to conceive of wholly private conduct that

          would come within the statute if this does not.” 403 U.S. at 103. There are two caveats to that

          general conclusion.     First, Plaintiff Pearce’s Section 1985(3) claims against the moving

          Defendants will be dismissed because she has not adequately connected her injuries to these

          Defendants. Second, the Section 1985(3) claims against Defendant Peinovich will be dismissed

          because Plaintiffs have not adequately alleged he joined the conspiracy. Finally, while the Court

          has pointed out conduct and statements that were not protected by Defendants’ First Amendment

          defense along the way, that defense is addressed more fulsomely at the end of this opinion.

                                         IV. COUNT II: 42 U.S.C. § 1986

                 In Count Two, Plaintiffs allege all Defendants violated 42 U.S.C. § 1986, which provides:

                 Every person who, having knowledge that any of the wrongs conspired to be
                 done, and mentioned in section 1985 of this title, are about to be committed, and
                 having power to prevent or aid in preventing the commission of the same,
                 neglects or refuses so to do, if such wrongful act be committed, shall be liable to
                 the party injured . . . for all damages caused by such wrongful act, which such
                 person by reasonable diligence could have prevented . . . .

          “A cause of action based upon § 1986 is dependent upon the existence of a claim under § 1985.”

          Trerice v. Summons, 755 F.2d 1081, 1085 (4th Cir. 1985); id. (“Having affirmed the dismissal of

          plaintiff’s § 1985 claim, we also affirm the dismissal of his § 1986 claim.”). The Defendants

          merely argue that the Section 1986 claim must fail because the Section 1985(3) claim must fail.

          But as just discussed, those claims survive, and so this argument must be discarded for the

          majority of the Defendants. With respect to Defendant Peinovich, just as Plaintiffs have failed to

          plausibly allege that he was part of the underlying conspiracy, they have also failed to allege that

          he (1) was aware of a conspiracy to commit violence or (2) had “power to prevent or aid in

          preventing the commission of the same.” 42 U.S.C. § 1986. Accordingly, as with the Section


                                                        46

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 46 of 62 Pageid#: 2897

                                                     Pg. No. 168
Filed 01/30/19                                     Case 19-90003                                              Doc 16


          1985(3) claim, the Section 1986 claim against him will be dismissed. Finally, because Plaintiff

          Pearce has insufficiently pled that she was injured by these Defendants, her Section 1986 claim

          fails for the same reasons discussed in the Section 1985(3) context.

                                         V.   COUNT III: CIVIL CONSPIRACY

                 In Count III, Plaintiffs allege a common law conspiracy under Virginia law.           The

          complaint alleges all Defendants conspired together to commit various state law torts and crimes

          against all the Plaintiffs.4   Although a different claim, the above Defendant-by-Defendant

          Section 1985(3) analysis also governs the analysis here. This is because Plaintiffs have alleged

          Defendants committed various assaults, batteries, and violations of Virginia’s hate crime statute

          in furtherance of the above conspiracy to commit racial violence.

                 “A common law conspiracy consists of two or more persons combined to accomplish, by

          some concerted action, some criminal or unlawful purpose or some lawful purpose by a criminal

          or unlawful means.” Commercial Bus. Sys., Inc. v. Bellsouth Servs., Inc., 249 Va. 39, 48 (1995);

          see also Shirvinski v. U.S. Coast Guard, 673 F.3d 308, 320 (4th Cir. 2012) (quoting Commercial

          Bus. Sys.).5 “[T]he plaintiff must first allege that the defendants combined together to effect a

          preconceived plan and unity of design and purpose, for the common design is the essence of the

          conspiracy.” Bay Tobacco, LLC v. Bell Quality Tobacco Products, LLC, 261 F.Supp.2d 483,

          499 (E.D.Va. 2003) (internal citations and quotation marks omitted). Here, the just-described

          4
                 While Plaintiffs maintain there were some eighteen different laws violated in furtherance
          of the conspiracy, only four are discussed in Plaintiffs’ opposition to the motion to dismiss.
          (Dkt. 231 at ECF44–48). The Court expects this list to be winnowed as the parties develop the
          facts.
          5
                  Defendants argue that under Vansant & Gusler, Inc. v. Washington, 245 Va. 356 (1993),
          there is no general civil cause of action for criminal violations. While that is true as general
          matter, it neither undermines nor addresses the above case law describing counts of common law
          conspiracy based on criminal violations. The Court also notes tort liability would exist for the
          same alleged assaults and battery.

                                                        47

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 47 of 62 Pageid#: 2898

                                                     Pg. No. 169
Filed 01/30/19                                      Case 19-90003                                                  Doc 16


          conspiracy to commit racial violence at the “Unite the Right” events provides such a conspiracy.

          As demonstrated in the Defendant-by-Defendant analysis, Plaintiffs have plausibly alleged that

          Defendants (other than Defendant Peinovich) conspired to assault counter-protesters out of racial

          animus.

                    A claim of civil conspiracy also “requires proof that the underlying tort was committed”

          by a co-conspirator in furtherance of that conspiracy. Almy v. Grisham, 273 Va. 68, 80 (2007);

          Terry v. SunTrust Banks, Inc., 493 F. App’x 345, 357 (4th Cir. 2012) (“The ‘unlawful act’

          element requires that a member of the alleged conspiracy have ‘committed’ an ‘underlying

          tort.’”). Additionally, the plaintiff must suffer an injury from the tort: “The gist of the civil

          action of conspiracy is the damage caused by the acts committed in pursuance of the formed

          conspiracy and not the mere combination of two or more persons to accomplish an unlawful

          purpose or use unlawful means.” CaterCorp, Inc. v. Catering Concepts, Inc., 246 Va. 22, 28

          (1993).

                    As discussed above when addressing the fourth and fifth elements of the Section 1985(3)

          claim, Plaintiffs (other than Pearce) have adequately pled specific alleged violations of state tort

          and statutory law. More specifically, the alleged injuries to Plaintiffs’ persons at the Friday night

          march, Saturday rally, and car attack would all violate Virginia’s hate crime statute (discussed

          more robustly under the following count) and constitute assaults and batteries. See Va. Code

          Ann. § 8.01-42.1(A) (“An action for . . . civil damages, or both, shall lie for any person who is

          subjected to acts of (i) intimidation or harassment or (ii) violence directed against his person . . .

          where such acts are motivated by racial, religious, or ethnic animosity.”); Koffman v. Garnett,

          265 Va. 12, 16 (2003) (“The tort of battery is an unwanted touching which is neither consented

          to, excused, nor justified.”); id. (“The tort of assault consists of an act intended to cause either



                                                         48

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 48 of 62 Pageid#: 2899

                                                      Pg. No. 170
Filed 01/30/19                                      Case 19-90003                                                Doc 16


          harmful or offensive contact with another person or apprehension of such contact, and that

          creates in that other person’s mind a reasonable apprehension of an imminent battery.”).

          Plaintiffs (other than Pearce) have also pled that their injuries were caused by these unlawful acts

          of Defendants.

                 As with Count I, the Court concludes Plaintiffs have, for the most part, adequately

          alleged that Defendants formed a conspiracy to attack black and Jewish counter-protesters, and

          their supporters, because of racial animus. Those allegations, reviewed in detail above, can

          support the civil conspiracy claims. The two caveats to that general conclusion remain. First,

          Plaintiff Pearce’s common law conspiracy claims against the moving Defendants will be

          dismissed. Second, the common law claims against Defendant Peinovich will also be dismissed.

                            VI. COUNT V: VIOLATION OF VIRGINIA CODE § 8.01-42.1

                 In Count Five, Plaintiffs Wispelwey, Magill, Muñiz, Doe, Sines, Blair, Martin, Alvarado,

          and Romero allege Defendants Fields, Mosley, Spencer, Kessler, Ray, Cantwell, and Invictus

          violated Virginia’s hate crime statute.

                 Plaintiffs state a claim against any Defendant who engaged in “intimidation or

          harassment or . . . violence directed against his person . . . where such acts are motivated by

          racial, religious, or ethnic animosity.” Va. Code Ann. § 8.01-42.1(A). Very few courts have

          provided elaboration of the statute. Cases have found the statute satisfied when defendants “used

          racial slurs and physically attacked [the plaintiffs] because of their race,” Frazier v. Cooke, No.

          4:17-CV-54, 2017 WL 5560864, at *7 (E.D. Va. Nov. 17, 2017); when a defendant’s employee

          “harassed plaintiff based on racial animus because he apprehended her, used a racial slur, and

          later implied that African–Americans came into [the store] to steal,” Berry v. Target Corp., 214

          F. Supp. 3d 530, 535 (E.D. Va. 2016); and when a skating rink, which was under a consent



                                                        49

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 49 of 62 Pageid#: 2900

                                                     Pg. No. 171
Filed 01/30/19                                    Case 19-90003                                                Doc 16


          decree for denying equal access to public accommodations, singled the plaintiff out for

          discriminatory treatment and called the police on him, Johnson v. Hugo’s Skateway, 949 F.2d

          1338 (4th Cir. 1991), on reh’g, 974 F.2d 1408 (4th Cir. 1992).

                 Each of the Plaintiffs bringing this claim (Wispelwey, Magill, Muñiz, Doe, Sines, Blair,

          Martin, Alvarado, and Romero) must demonstrate each of the moving Defendants (Mosley,

          Spencer, Kessler, Ray, and Cantwell) violated the statute. To start, Plaintiffs Muñiz, Blair,

          Martin, and Alvarado do not allege they ever interacted with these Defendants; they allegedly

          incurred injuries from Defendant Fields’s attack. In response to the motions to dismiss, these

          Plaintiffs do not attempt to identify any allegations that the moving Defendants violated this

          statute. These Plaintiffs’ claims against the moving Defendants will be dismissed.

                 That leaves Plaintiffs Wispelwey, Magill, Doe, Sines, and Romero. Plaintiff Sines claims

          against the moving Defendants will also be dismissed. In response to the motion to dismiss, she

          points to two paragraphs. In the first of these, she alleges that she “heard the marchers chanting

          slogans chosen for their intimidating and racially harassing effect.” (Dkt. 175 at ¶161). But this

          allegation neither alleges the chants were “directed against [her] person,” Va. Code Ann. § 8.01-

          42.1(A), nor alleges that one of these specific Defendants was chanting. In the second, she

          alleges she “witnessed co-conspirators throwing fuel and tiki torches at the peaceful protestors

          around the statue.” (Dkt. 175 at ¶170). The same problems apply. Plaintiff neither alleges that

          these specific Defendants were the ones throwing fuel and torches, nor does she allege that this

          conduct was directed at her. Her claims under this statute against the moving Defendants will be

          dismissed.

                 Likewise, Plaintiff Wispelwey’s claims against the moving Defendants cannot survive.

          In response to the motion to dismiss, he identifies five relevant paragraphs. (Id. at ¶¶178–82).



                                                       50

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 50 of 62 Pageid#: 2901

                                                    Pg. No. 172
Filed 01/30/19                                    Case 19-90003                                                Doc 16


          These paragraphs describe the church service that occurred across from the Rotunda, where

          Wispelwey and others could see the mob and their torches. (Id.). But the only Defendant

          mentioned by name in these paragraphs is Defendant Invictus, who is not moving to dismiss. As

          to the other Defendants, these paragraphs fail to plausibly allege that this conduct was directed

          against Plaintiff Wispelwey or that these Defendants were specifically involved.

                 Plaintiffs Magill, Doe, and Romero were each surrounded by the marchers at the base of

          the Thomas Jefferson statue. (Id. at ¶¶164–69). They have plausibly alleged violations of the

          hate crime statute by Mosley, Spencer, Kessler, Ray, and Cantwell, and so the motion to dismiss

          these claims against these Defendants will be denied. Plaintiffs allege the torchlight march was

          designed to intimidate racial minorities by replicating the Ku Klux Klan’s and Nazi’s use of

          torches. (Id. at ¶150). Plaintiffs allege that the torch-wielding mob, including each of these

          Defendants, “charged toward a small group . . . including Plaintiffs John Doe and Romero, who

          had locked arms around the statue of Thomas Jefferson.” (Id. at ¶¶143, 164, 169, 172). Magill

          later joined Doe and Romero at the statue. (Id. at ¶169). These Plaintiffs were surrounded by

          Defendants and other marchers. (Id. at ¶166). Marchers then “began to kick and punch the

          protesters around the statue, using their torches as weapons, and to beat the individuals onto the

          ground.” (Id. at ¶168). Marchers also threw fluid, which Plaintiffs feared was fuel, onto them.

          (Id. at ¶169). Marchers then threw their torches in the air at Plaintiffs and other counter-

          protesters. (Id.). Defendant Ray said, “The heat here is nothing compared to what you’re going

          to get in the ovens!” (Id.).

                 Even if some of the torchlight march could be characterized as expressive conduct, the

          combination of the torches and this violence was not protected by the First Amendment, and

          these moving Defendants can be held liable under Virginia’s hate crime statute. “[T]he First



                                                       51

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 51 of 62 Pageid#: 2902

                                                    Pg. No. 173
Filed 01/30/19                                      Case 19-90003                                                Doc 16


           Amendment . . . permits a State to ban a ‘true threat.’” Virginia v. Black, 538 U.S. 343, 359

           (2003). “Intimidation in the constitutionally proscribable sense of the word is a type of true

           threat, where a speaker directs a threat to a person or group of persons with the intent of placing

           the victim in fear of bodily harm or death.” Id. at 360. Just as the Supreme Court has recognized

           that cross burnings are often intimidating, the torchlight march and the violence directed at

           Plaintiffs and other counter-protesters at the foot of the Thomas Jefferson statue, was likewise

           intimidating “in the constitutionally proscribable sense of the word.” Id. Plaintiffs Magill, Doe,

           and Romero have plausibly alleged that Defendants Mosley, Spencer, Kessler, Ray, and

           Cantwell engaged in “intimidation or harassment or . . . violence directed against [their]

           person[s] . . . where such acts are motivated by racial, religious, or ethnic animosity.” Va. Code

           Ann. § 8.01-42.1(A). Accordingly, their claims will survive.

                                      VII. REMAINING DEFENSES AND ISSUES

                  While Defendants’ specific arguments have been addressed throughout, the Court now

           turns to two remaining defenses that were framed at a higher level of abstraction concerning the

           First and Second Amendments. The Court finds that neither requires dismissal at this stage,

           although concerns about the possibility of chilling First Amendment speech do inform the

           entirety of this opinion. Finally, the Court also addresses two other general issues: judicial

           notice and Virginia law governing unincorporated associations.

           A.     The First Amendment

                  Defendants argue their conduct was generally protected by the First Amendment. Of

           course, peaceful picketing, see Thornhill v. State of Alabama, 310 U.S. 88 (1940), and peaceful

           marching, see Edwards v. South Carolina, 372 U.S. 229 (1963), are the sorts of expressive

           activities that are protected by the First Amendment. And some of the Defendants’ behavior



                                                         52

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 52 of 62 Pageid#: 2903

                                                      Pg. No. 174
Filed 01/30/19                                    Case 19-90003                                               Doc 16


          certainly was protected by the First Amendment. After all, the genesis of the Defendants’

          interest in Charlottesville was the renaming of the park. Picketing and marching protesting that

          decision, even if motivated by racist ideology, see Brandenburg v. Ohio, 395 U.S. 444, 447

          (1969), would be protected speech. See generally Citizens Against Rent Control/Coal. for Fair

          Hous. v. City of Berkeley, Cal., 454 U.S. 290, 295 (1981) (“The Court has long viewed the First

          Amendment as protecting a marketplace for the clash of different views and conflicting ideas.”).

          These are the First Amendment values that led Judge Conrad to grant a preliminary injunction

          enjoining Charlottesville from revoking Defendant Kessler’s permit last August. See Kessler v.

          City of Charlottesville, Virginia, No. 3:17CV00056, 2017 WL 3474071, at *3 (W.D. Va. Aug.

          11, 2017).6

                 But “[t]he First Amendment does not protect violence.”          N.A.A.C.P. v. Claiborne

          Hardware Co., 458 U.S. 886, 916 (1982). And so “if [the Defendants] have formed or are

          engaged in a conspiracy against the public peace and order” and thereby “transcend the bounds

          of the freedom of speech which the Constitution protects,” any law holding them liable for such

          conspiracy does not violate the First Amendment. De Jonge v. State of Oregon, 299 U.S. 353,

          365 (1937); Brown v. Hartlage, 456 U.S. 45, 55 (1982) (“Although agreements to engage in

          illegal conduct undoubtedly possess some element of association, the State may ban such illegal

          agreements without trenching on any right of association protected by the First Amendment.”);


          6
                  Defendant Kessler applied for and was originally granted a permit for the Saturday rally.
          See Kessler v. City of Charlottesville, Virginia, 2017 WL 3474071, at *1 (providing further
          background). However, “[o]n August 7, 2017, less than a week before the long-planned
          demonstration at the Park, the defendants notified Kessler by letter that they were ‘revok[ing]’
          the permit.” Id. Defendant Kessler filed a motion for a preliminary injunction, which Judge
          Conrad granted. Judge Conrad granted the motion, finding Kessler was likely to succeed on the
          merits, because “the evidence cited by Kessler supports the conclusion that the City’s decision
          constitutes a content-based restriction of speech” and the City did not come forward with
          evidence that supported its proffered reason for the revocation. Id. at *2.

                                                       53

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 53 of 62 Pageid#: 2904

                                                    Pg. No. 175
Filed 01/30/19                                     Case 19-90003                                                Doc 16


           United States v. Amawi, 695 F.3d 457, 482 (6th Cir. 2012) (“Forming an agreement to engage in

           criminal activities—in contrast with simply talking about religious or political beliefs—is not

           protected speech.”).    Just as those conspiracies can violate the criminal law, the First

           Amendment does not prohibit “tort liability for . . . losses that are caused by violence and by

           threats of violence.” Claiborne Hardware Co., 458 U.S. at 916. As described above, Plaintiffs

           plausibly allege that the Defendants formed just such a conspiracy to commit violence, and so

           the First Amendment does not protect Defendants.

                  To be clear, if Plaintiffs alleged Defendants only engaged in “abstract” advocacy of

           violence, those statements would be protected. See Rice v. Paladin Enterprises, Inc., 128 F.3d

           233, 243 (4th Cir. 1997) (“[A]bstract advocacy of lawlessness is protected speech under the First

           Amendment.”); Claiborne Hardware Co., 458 U.S. at 927 (“[M]ere advocacy of the use of force

           or violence does not remove speech from the protection of the First Amendment.”);

           Brandenburg, 395 U.S. at 447 (“[T]he constitutional guarantees of free speech and free press do

           not permit a State to forbid or proscribe advocacy of the use of force or of law violation except

           where such advocacy is directed to inciting or producing imminent lawless action and is likely to

           incite or produce such action.”). The complaint, though, is replete with specific allegations that

           extend beyond mere “abstract” advocacy. The allegations of physical assault are “not by any

           stretch of the imagination expressive conduct protected by the First Amendment.” Wisconsin v.

           Mitchell, 508 U.S. 476, 484 (1993). And even many of those allegations that do concern

           expressive conduct, which the Court included in its above analysis, fall into three main

           categories of speech that extend beyond the First Amendment’s protections for advocacy.

                  First, as the Supreme Court recognized in Claiborne Hardware, “a finding that [a

           Defendant] authorized, directed, or ratified specific tortious activity would justify holding him



                                                        54

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 54 of 62 Pageid#: 2905

                                                     Pg. No. 176
Filed 01/30/19                                       Case 19-90003                                              Doc 16


           responsible for the consequences of that activity.” 458 U.S. at 927. The allegations that

           Defendants directed a charge towards Plaintiffs while they were around the Jefferson statue (dkt.

           175 at ¶164), sprayed them with pepper spray (id. at ¶172), ratified the other assaults (id. at

           ¶¶166, 169, 172), organized and oversaw violence in the park (id. at ¶212), and ratified

           Defendant Fields’s attack all fall within this category. (Id. at ¶267).

                   “Second, a finding that [a Defendant’s public statements] were likely to incite lawless

           action could justify holding him liable for unlawful conduct that in fact followed within a

           reasonable period.” Claiborne Hardware, 458 U.S. at 927. Falling within this category are the

           allegations that Defendants encouraged the throwing of torches at counter-protesters (dkt. 175 at

           ¶169), and ordered others to “charge!” (id. at ¶35). See also Bible Believers v. Wayne Cty.,

           Mich., 805 F.3d 228, 246 (6th Cir. 2015) (“The Brandenburg test precludes speech from being

           sanctioned as incitement to riot unless (1) the speech explicitly or implicitly encouraged the use

           of violence or lawless action, (2) the speaker intends that his speech will result in the use of

           violence or lawless action, and (3) the imminent use of violence or lawless action is the likely

           result of his speech.”).

                   “Third, [otherwise protected speech] might be taken as evidence that [a Defendant] gave

           other specific instructions to carry out violent acts or threats.” Claiborne Hardware, 458 U.S. at

           927. Multiple allegations fall into this category, including allegations Defendants distributed

           shield fighting tactics (dkt. 175 at ¶192), instructed members to wear “good fighting uniforms”

           (id. at ¶ 115), and recommended attendees “bring picket sign posts, shields, and other self-

           defense implements which can be turned from a free speech tool to a self-defense weapon should

           things turn ugly.” (Id. at ¶112). Taken by themselves, these statements may be protected. But




                                                          55

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 55 of 62 Pageid#: 2906

                                                       Pg. No. 177
Filed 01/30/19                                      Case 19-90003                                                 Doc 16


          taken in light of the other allegations, they can serve as evidence of an agreement to commit

          violence.

                 While Defendants are incorrect in suggesting that the First Amendment immunizes them

          entirely, it does require a careful parsing of the allegations.        When conspiracy or other

          unprotected speech “occurs in the context of constitutionally protected activity, . . . ‘precision of

          regulation’ is demanded.” Claiborne Hardware Co., 458 U.S. at 916 (quoting N. A. A. C. P. v.

          Button, 371 U.S. 415, 438 (1963)); id. at 908 (“The right to associate does not lose all

          constitutional protection merely because some members of the group may have participated in

          conduct or advocated doctrine that itself is not protected.”). “Specifically, the presence of

          activity protected by the First Amendment imposes restraints on the grounds that may give rise

          to damages liability and on the persons who may be held accountable for those damages.” Id. at

          916–17.

                 One of the primary effects of these restraints is that Plaintiffs may recover “[o]nly those

          losses proximately caused by unlawful conduct[.]” Claiborne Hardware Co., 458 U.S. at 918.

          This requires tracing the “specific parties [who] agreed to use unlawful means” and

          “identify[ing] the impact of such unlawful conduct.”         Id. at 933–34.    These requirements

          substantially overlap with the pleading requirements framed above. See A Soc’y Without A

          Name, 655 F.3d at 347 (holding Section 1985(3) allegations were insufficient when the plaintiff

          “fail[ed] to allege with any specificity the persons who agreed to the alleged conspiracy, the

          specific communications amongst the conspirators, or the manner in which any such

          communications were made”). And so, as described there, the Court has required Plaintiffs to

          plausibly allege that their various injuries resulted from agreements made by specific

          Defendants; they cannot allege that all the rally attendees who disagree with them were part of



                                                         56

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 56 of 62 Pageid#: 2907

                                                      Pg. No. 178
Filed 01/30/19                                     Case 19-90003                                                 Doc 16


          one overarching conspiracy. The Court has imposed this heightened standard to the pleadings in

          order to satisfy the “precision of regulation” demanded by the First Amendment. Claiborne

          Hardware Co., 458 U.S. at 916.        However, Defendants’ more general argument that it is

          immunized from liability by the First Amendment fails.7

          B.     The Second Amendment

                 Many of the above allegations note that Defendants brought weapons (e.g., assault rifles,

          shields, poles, and pepper spray) to the Friday and Saturday events. Defendants briefly argue

          that the Second Amendment protected their rights to bring these weapons to the rally. But

          Plaintiffs’ theory here is not that Defendants incurred liability by bringing these weapons, but by

          using them. (Dkt. 231 at ECF 52). As Plaintiffs correctly point out, the Second Amendment

          “right of the people to keep and bear Arms” no more insulates Defendants from civil liability for

          the use of their weapons in an assault than it insulates a criminal defendant from liability because

          he committed his crime with a weapon. “Like most rights, the right secured by the Second

          Amendment is not unlimited.” D.C. v. Heller, 554 U.S. 570, 626 (2008).




          7
                  Two remaining First Amendment arguments can be dismissed quickly. First, a few
          Defendants argue that this Court’s August 2017 order enjoining Charlottesville from revoking
          the attendee’s permit establishes the legality of the rally as a matter of res judicata. But that ex
          ante determination, that included none of these Plaintiffs, about whether Charlottesville violated
          the First Amendment is completely different than this ex post consideration of whether
          Defendants violated specific laws. As just discussed, Defendants and other rally attendees did
          have legitimate First Amendment rights at the rally, but the problem is that Plaintiffs allege
          Defendants exceeded the bounds of those rights by conspiring to commit violence.
                  Second, the same Defendants argue that the torchlight march was an expressive activity
          that is no different than flag burning. See, e.g., Texas v. Johnson, 491 U.S. 397 (1989). While
          this may or may not be correct, see, e.g., Virginia v. Black, 538 U.S. 343 (2003) (cross burning is
          not necessarily protected by the First Amendment because true threats are not protected speech),
          Plaintiffs’ allegations are based not just on the torches themselves, but on the associated violence
          that occurred during the march. As just discussed, that violence is not protected by the First
          Amendment.

                                                        57

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 57 of 62 Pageid#: 2908

                                                     Pg. No. 179
Filed 01/30/19                                    Case 19-90003                                                Doc 16


                 Likewise, Defendants point to no authority preventing the Court from considering

          Defendants’ decisions to bring substantial amounts of weapons to the rally as evidence of a plan

          to engage in violence. (See, e.g., dkt. 175 at ¶303 (“After the Unite the Right ‘rally,’ Defendant

          Cantwell explained, ‘I came pretty well prepared for this thing today,’ while pulling out three

          pistols, two semi-automatic machine guns, and a knife. Of the next ‘alt-right protest,’ he said,

          ‘it’s going to be tough to top but we’re up to the challenge . . . I think a lot more people are

          going to die before we’re done here, frankly.’”)). While the reasonableness of this inference may

          vary based on specific allegations (e.g., an individual lawfully carrying a licensed gun does not

          reasonably give rise to this inference), some of Plaintiffs’ allegations concerning weapons do

          support an inference that Defendants planned to engage in racially motivated violence at the

          rally. (See, e.g., id. at ¶191 (“Vanguard is fabricating 20 additional shields. We should have a

          good amount between organizations.”); id. at ¶192 (describing a “Shield Tactics Primer” and “a

          video illustrating shield fighting techniques” posted on Discord); id. at ¶212 (describing how

          Defendants used shields in “the fight”)). Defendants cite no cases to the contrary, choosing

          instead to invoke Heller and McDonald as talismans.           Defendants’ Second Amendment

          arguments fall flat.

          C.     Judicial notice

                 Defendants also ask the Court to take judicial notice of various documents and videos,

          ranging from the Heaphy Report (a report Charlottesville commissioned in the wake of the rally)

          to YouTube videos of speeches Defendants’ made at the rally. See generally Fed. R. Evid. 201.

          First, Defendants wish to demonstrate that the City of Charlottesville and various counter-

          protesters were also responsible for the violence. While the Court has reviewed the Heaphy

          Report, other potential causes of violence mentioned by it do not undermine Plaintiffs’



                                                       58

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 58 of 62 Pageid#: 2909

                                                    Pg. No. 180
Filed 01/30/19                                       Case 19-90003                                                 Doc 16


          allegations about these Defendants’ conspiracy to commit violence. Even assuming it is proper

          to take judicial notice of the whole report, see Fed. R. Evid. 201(b) (“The court may judicially

          notice a fact . . . .”), its only relevance here is to provide general background to the allegations.

                 Second, Defendants also wish to provide context for various quotes and statements that

          they made through videos and transcripts of their speeches and statements. Here, the Court

          declines to take judicial notice of these documents because doing so would lead the Court into

          some of the fundamental factual disputes of the case, disputes that are appropriate for discussion

          later in the litigation. See Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 511

          (4th Cir. 2015) (“We are mindful that judicial notice must not ‘be used as an expedient for courts

          to consider ‘matters beyond the pleadings’ and thereby upset the procedural rights of litigants to

          present evidence on disputed matters.’”). More specifically, because “[t]he parties clearly and

          reasonably disagree about the meaning to be ascribed to these [statements],” it is appropriate for

          the Court to “decline to judicially notice them.” Ohio Valley Envtl. Coal. v. Aracoma Coal Co.,

          556 F.3d 177, 216 (4th Cir. 2009).

          D.     Unincorporated associations under Va. Code § 8.01-15

                 Multiple Defendants are sued as “unincorporated associations” under Virginia law.

          Virginia Code § 8.01-15 “provides that unincorporated associations may sue or be sued in their

          own name, but does not otherwise alter the legal definitions of such groups.”                  Bedford

          Genealogical Soc., Inc. v. Bedford Museum & Genealogical Library, No. CIV.A. 6:09-CV-

          00060, 2010 WL 2038843, at *3 n.4 (W.D. Va. May 21, 2010). And so, looking to the common

          law governing unincorporated associations, “[a]n unincorporated association is a collection of

          individuals gathered for a common purpose and ‘is not a legal entity separate from the persons

          who compose it.’” Id. (quoting Black’s Law Dictionary, association (8th ed. 2004)). “Such an



                                                          59

      Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 59 of 62 Pageid#: 2910

                                                       Pg. No. 181
Filed 01/30/19                                       Case 19-90003                                                Doc 16


           association suggests an organized group made up of persons who become members of the

           association voluntarily, but subject to certain rules or by-laws; the members are customarily

           subject to discipline for violations or non-compliance with the rules of the association.” Yonce v.

           Miners Mem’l Hosp. Ass’n, 161 F. Supp. 178, 186 (W.D. Va. 1958). The word has been used to

           refer to “associations such as trade unions, fraternal organizations, business organizations, and

           the like.” Id. Another court has listed the following unincorporated associations: “a hospital

           association, real estate investment trust, racing commission, landowner association, and a labor

           organization.” Muniz v. Fairfax Cty. Police Dep’t, No. 1:05CV466 (JCC), 2005 WL 1838326, at

           *2 n.2 (E.D. Va. Aug. 2, 2005). Generally, associations have the abilities “to prescribe the

           conditions or qualifications of their membership or their duties, to enlarge or reduce their

           membership, to enlarge or decrease the scope of their activities, [and] to dissolve the

           association . . . .” Yonce, 161 F. Supp. at 186.

                  Only one organizational Defendant addresses whether it qualifies as an “unincorporated

           associations,” and it does so by introducing an affidavit that is not properly before the Court at

           this stage.8   However, the Court will eventually need to consider the question in order to


           8
                  Defendant Nationalist Front briefly raised this issue in a motion to dismiss filed in
           response to the original complaint. (Dkt. 105 at 1–2; dkt. 207). Defendant Schoep, the founder
           of Defendant Nationalist Front, filed an affidavit in support of the motion to dismiss. (Dkt. 105-
           1). The affidavit states that Nationalist Front “has no existence other than [its] website.” (Id. at
           ¶9). This is directly contradicted by Plaintiffs’ allegations that Defendants Schoep and
           Heimbach “co-chair” the organization (dkt. 175 at ¶31), that Defendant Hill also assists in its
           leadership (id. at ¶39), that it was designed to be “the thread that would unite white supremacist
           and white nationalist circles” (id. at ¶39), and that its members were present and acted as
           “warriors” at the Saturday rally (id. at ¶¶37, 196, 212). Considering this affidavit and resolving
           whether Defendant Nationalist was merely a website or instead a platform for Defendants to
           coordinate their conduct at the rally would require the Court to treat this as a motion for
           summary judgment. Fed. R. Civ. P. 12(d). Furthermore, Defendant Nationalist Front does not
           respond to Plaintiffs’ argument that consideration of the affidavit would be inappropriate without
           allowing Plaintiffs time for discovery. The Court holds consideration of the affidavit would be
           inappropriate at this stage, and so the affidavit will be excluded. See Occupy Columbia v. Haley,

                                                          60

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 60 of 62 Pageid#: 2911

                                                       Pg. No. 182
Filed 01/30/19                                        Case 19-90003                                              Doc 16


           determine what alleged actions and statements of individuals are attributable to the purported

           unincorporated associations. See 7 Corpus Juris Secundum Associations § 75 (2018 Westlaw)

           (“An unincorporated association, formed to accomplish a common purpose, is bound to use the

           same care to avoid injury to others as natural persons, and it may be liable in tort for the

           wrongful acts of its members when acting collectively in the prosecution of the business for

           which it is organized. . . . An association may not be held liable for torts of a member when it

           has no control over his or her acts.” (emphasis added)).9 But because this issue is not properly

           before the Court at this stage and requires further factual development, the Court does not

           consider these issues at this stage of the litigation.




           738 F.3d 107, 117 (4th Cir. 2013) (affirming district court’s refusal to consider affidavits at the
           motion to dismiss stage). The parties may seek leave to brief this issue on an expedited basis.
           9
                    Difficult questions are also raised by the alleged ratification of certain actions (e.g.,
           Defendant Fields’s car attack) by various organizational Defendants. See N.A.A.C.P. v.
           Claiborne Hardware Co., 458 U.S. 886, 931 (1982) (“To impose liability without a finding that
           the NAACP authorized—either actually or apparently—or ratified unlawful conduct would
           impermissibly burden the rights of political association that are protected by the First
           Amendment.”); see also 7 Corpus Juris Secundum Associations § 75 (2018 Westlaw) (“In the
           absence of authorization or ratification by all of its members, an association can only be held
           liable for the unintentional act of an agent or employee, and cannot be held to account for the
           intentional act of an agent which results in a trespass.”); id. at § 71 (“An unincorporated
           association can ratify the conduct of one of its members and an unincorporated association’s
           ratification of an unauthorized act of one of its members has retroactive effect.”).
                    Another thorny issue is whether actions of these organizations can create liability for
           their individual members. See Feldman v. N. British & Mercantile Ins. Co., 137 F.2d 266, 268
           (4th Cir. 1943) (“It is generally held that an unincorporated voluntary association, formed to
           accomplish a common purpose, is bound to use the same care to avoid injury to others as natural
           persons, but mere membership in the body or contribution of dues or money to effectuate the
           common purpose does not make all the members liable for unlawful acts of the association done
           without their participation and without their knowledge or approval.”) (applying South Carolina
           law); see also Bedford Genealogical Soc., Inc. v. Bedford Museum & Genealogical Library, No.
           CIV.A. 6:09-CV-00060, 2010 WL 2038843, at *3 (W.D. Va. May 21, 2010) (“The unilateral
           acts of certain Society members—without notice to or the knowledge or consent of the entire
           membership—in forming a corporation of the same name did not transfer the assets or members
           of the unincorporated association to the corporation.”).

                                                            61

       Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 61 of 62 Pageid#: 2912

                                                        Pg. No. 183
Filed 01/30/19                                        Case 19-90003                                        Doc 16


                                               VIII. CONCLUSION

                 In litigation of this kind the stakes are high. Concerted action is a powerful
                 weapon. History teaches that special dangers are associated with conspiratorial
                 activity. And yet one of the foundations of our society is the right of individuals
                 to combine with other persons in pursuit of a common goal by lawful means.

       Claiborne Hardware Co., 458 U.S. at 932–33. While the Court acknowledges the weighty First

       Amendment interests implicated by the “Unite the Right” events, Plaintiffs here have plausibly

       alleged conduct that lies “close to the core of the coverage intended by Congress” when it passed

       the Ku Klux Klan Act to address violence against racial minorities. Griffin, 403 U.S. at 103;

       Great Am. Fed. Sav. & Loan Ass’n, 442 U.S. at 368, 394. Accordingly, the Court will largely

       deny the motion to dismiss. Defendant Peinovich will be dismissed from the case. Plaintiff

       Pearce’s claims against the moving Defendants will be dismissed, although the Court does not

       address her claims against the non-moving Defendants. And the claims under the Virginia hate

       crime statute survive only for those Plaintiffs who were injured at the torchlight march.10

                 An appropriate order will issue. The Clerk of Court is requested to send a copy of this

       Opinion and the accompanying Order to the parties.

                               9th day of July, 2018.
                 Entered this _____




       10
               Counts Four, Five, and Six are only alleged against Defendant Fields, and are tied to his
       car attack. He has not moved to dismiss, and so these claims are not addressed here.

                                                        62

   Case 3:17-cv-00072-NKM-JCH Document 335 Filed 07/09/18 Page 62 of 62 Pageid#: 2913

                                                        Pg. No. 184
Filed 01/30/19    Case 19-90003   Doc 16




                 Exhibit E




                   Pg. No. 185
Filed 01/30/19                                              Case 19-90003                                                      Doc 16




                                         IN THE UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF VIRGINIA



                 ELIZABETH SINES ET AL.                                        :        Case No. 3:17-CV-72

                                  Plaintiff                                    :        Judge MOON


                                                                               :
                         -v-

                 JASON KESSLER ET AL.                                          :

                                                                               :
                                  Defendants

                 _______________________________________________________

                                  ANSWER TO PLAINTIFFS FIRST AMENDED COMPLAINT
                 _______________________________________________________



                         Defendants Jason Kessler, Christopher Cantwell, Robert Ray, Nathan Damigo,

                 Matthew Heimbach, Matthew Parrott, Jeff Schoep, Vanguard America, Identity Evropa,

                 Traditionalist Worker Party, National Socialist Movement, and Nationalist Front

                 (“Answering Defendants”) state their Answer to Plaintiff’s First Amended Complaint as

                 follows:



                        1. Denied. 1


                 1
                  To the extent Nationalist Front (“NF”) took any action at all in Charlottesville it was taken by NF member
                 organizations. In this Answer those would be TWP, NSM, and Vanguard. If any of those organizations


                                             1
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 1 of 82 Pageid#: 2995




                                                               Pg. No. 186
Filed 01/30/19                                               Case 19-90003                                                      Doc 16


                        2. Answering Defendants are without knowledge or information sufficient to

                             form a belief as to the truth of the allegations in this paragraph, and on that

                             basis, deny those allegations.

                        3. Answering Defendants deny the allegations in the first sentence of this

                             paragraph; are without knowledge or information sufficient to form a belief as

                             to the truth of the allegations in the second sentence of this paragraph, and on

                             that basis, deny those allegations except that it is denied any Answering

                             Defendant is a “Klansmen”; are without knowledge or information sufficient

                             to form a belief as to the truth of the allegations in the third and fourth

                             sentences of this paragraph, and on that basis, deny those allegations; admit

                             that Cantwell brought firearms and mace, that Vanguard, NSM, Heimbach,

                             Parrott, and Schoep, brought shields and flagpoles, that Identity Evropa, and

                             Damigo, brought signs and flagpoles, and that Ray brought mace, deny any

                             other allegation in the fifth sentence of this paragraph; are without knowledge

                             or information sufficient to form a belief as to the truth of the allegations in the

                             sixth sentence of this paragraph, and on that basis, deny those allegations,

                             except that Kessler, Cantwell, and Ray admit that persons chanted the listed

                             phrases or something similar on August 11, 2017; and deny the remaining

                             allegations in this paragraph.

                        4. Answering Defendants admit the allegations in the first sentence of this

                             paragraph is accurate but deny they are in any way legally responsible for said


                 makes an admission to an allegation herein it is also admitted by NF. If none of them make an admission it
                 is also denied by NF. In addition, where a particular Answering Defendant makes an admission or denial it
                 is admitted or denied by all based solely on the knowledge of that particular answering defendant and to the
                 limits of said defendants knowledge. Further, the phrase “or ratifying” should be included in each factual
                 denial whether or not fully typed in as it was occasionally omitted due to a word processing error.


                                             2
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 2 of 82 Pageid#: 2996

                                                               Pg. No. 187
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                    violence occurring; deny the second sentence of this paragraph; admit the listed

                    quotes in the remainder of the paragraph are accurate or that something similar

                    was posted to the internet, but deny the remaining allegations in this paragraph.

                 5. Denied.

                 6. Denied.

                 7. Denied.

                 8. Admitted.

                 9. Admitted.

                 10. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 11. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 12. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 13. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 14. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.




                                             3
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 3 of 82 Pageid#: 2997

                                                 Pg. No. 188
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                 15. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 16. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 17. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 18. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 19. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 20. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except Jason Kessler admits he uses or has used

                    the internet handles listed, was an organizer for Unite the Right, founded Unity

                    and Security for America, contributed to VDare and Daily Caller, was featured

                    on a promotional poster, got in a fight with a man in January 2017 and

                    subsequently pled guilty to a misdemeanor charge resulting therefrom, and was

                    charged with perjury, and has collected petition signatures as alleged.




                                             4
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 4 of 82 Pageid#: 2998

                                                 Pg. No. 189
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                 21. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 22. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except Christopher Cantwell admits he resides in

                    New Hampshire, hosts “Radical Agenda” and it’s associated social media, has

                    made the statements listed or something similar, and was charged with felonies

                    as alleged or something similar.

                 23. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except that they admit Mr. Fields has been

                    indicted.

                 24. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except Vanguard America admits the general

                    description given of it in this paragraph is passably accurate, denies that James

                    Fields is or ever has been a member; and admits that Fields wore a Vanguard

                    uniform and carried a Vanguard shield on August 12.

                 25. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except they admit Anglin is the publisher of the




                                             5
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 5 of 82 Pageid#: 2999

                                                 Pg. No. 190
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                    Daily Stormer and that said publication posted the poster alleged or something

                    similar.

                 26. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except they admit the fundraising post alleged or

                    something similar was posted.

                 27. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except Robert Ray admits he is a resident of

                    Texas, occasionally writes for Daily Stormer, has occasionally represented

                    Daily Stormer and did so in relation to Unite the Right, is involved with Daily

                    Stormer DFW book clubs both in Dallas and generally, encouraged persons to

                    attend the relevant events on Daily Stormer, attended the rally on both August

                    11 and 12, denies as factually inaccurate allegations of extremism or wrongful

                    violence, and admits attending certain meetings but denies any wrongful

                    conduct plans to do same.

                 28. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except Nathan Damigo admits he was resident of

                    California, was a member of Identity Evropa, punched the woman called

                    “Moldylocks” in April 2017 in Berkeley and made the statement attributed to

                    him or something similar. Answering Defendants are without knowledge or

                    information sufficient to form a belief as to the truth of the allegations about




                                             6
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 6 of 82 Pageid#: 3000

                                                 Pg. No. 191
Filed 01/30/19                                Case 19-90003                                             Doc 16


                    what Richard Spencer did or didn’t say, and on that basis, deny those

                    allegations.

                 29. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except they admit Mosley was a planner of Unite

                    the Right.

                 30. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except Identity Evropa admits the general

                    description given of it in this paragraph is passably accurate with the exception

                    of the allegation and implication of any supremacism.

                 31. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations deny except Matthew Heimbach admits he was a

                    leader of TWP and Traditionalist Youth Network, is familiar with Jeff Schoep

                    and Nationalist Front, made the Hitler statement or something similar, and led

                    TWP on August 12.

                 32. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except that Matthew Parrott admits the paragraph

                    is accurate but adverts that his status in the TWP described in this paragraph is

                    no longer accurate.




                                             7
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 7 of 82 Pageid#: 3001

                                                Pg. No. 192
Filed 01/30/19                                 Case 19-90003                                          Doc 16


                 33. Admitted except that Answering Defendants are without knowledge or

                    information sufficient to form a belief as to the truth of the allegations

                    regarding the Virginia Code in this paragraph, and on that basis, and deny

                    those allegations and deny as factually inaccurate the allegation that violence

                    engaged in was wrongful or unlawful in last sentence of this paragraph.

                 34. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 35. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 36. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except they deny as factually inaccurate the

                    allegation of unlawful violence.

                 37. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except that Jeff Schoep admits this paragraph is

                    accurate.

                 38. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except that Jeff Schoep and NSM admit that,




                                             8
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 8 of 82 Pageid#: 3002

                                                 Pg. No. 193
Filed 01/30/19                                  Case 19-90003                                         Doc 16


                    other than legal conclusions and allegations of violence, the description of

                    NSM in this paragraph is substantially accurate.

                 39. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations, except that Jeff Schoep and Matthew Heimbach

                    admit Nationalist Front was supposed to be a way for disparate pro-white

                    groups to cooperate on individual projects should they choose to do so, and

                    deny as factually inaccurate allegations of wrongful violence or intimidation.

                 40. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except they admit they are aware of the

                    participation Mr. Invictus in the rally.

                 41. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.

                 42. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations except they admit they are aware of Mr.

                    Peinovich’s online business presence and are aware that at least Spencer

                    addressed the crowd at various times on August 11 and 12.

                 43. Answering Defendants are without knowledge or information sufficient to

                    form a belief as to the truth of the allegations in this paragraph, and on that

                    basis, deny those allegations.




                                             9
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 9 of 82 Pageid#: 3003

                                                  Pg. No. 194
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  44. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except they deny as factually inaccurate

                     allegations of conspiracy or wrongful violence.

                  45. Denied.

                  46. Denied except that Answering Defendants are aware of the “summer of hate”

                     meme on Daily Stormer.

                  47. Answering defendants deny the allegations in this paragraph except they admit

                     the Lee statue issue was relevant to the decision to rally in Charlottesville.

                  48. Answering defendants deny the allegations in this paragraph except they admit

                     the Lee statue issue was relevant to the decision to rally in Charlottesville.

                  49. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Jason Kessler denies as factually

                     inaccurate the allegations of intimidation in this paragraph.

                  50. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Jason Kessler, Nathan Damigo,

                     Matthew Heimbach, Identity Evropa, Vanguard America, and TWP admit the

                     description of signs carried and chants verbally made, as distinct from what

                     WW2 era Nazi government policy or philosophy was, is substantially accurate.

                  51. Denied as factually inaccurate except that Jason Kessler admits the statements

                     attributed to him in quotes are substantially accurate.




                                             10
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 10 of 82 Pageid#: 3004

                                                  Pg. No. 195
Filed 01/30/19                                   Case 19-90003                                         Doc 16


                  52. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Damigo and Kessler admit that the

                     quoted statement was made if not by Spencer than by a different speaker.

                  53. Answering Defendants deny as factually inaccurate the allegations in this

                     paragraph except they admit they are aware that the Daily Stormer published

                     the language indicated.

                  54. Answering Defendants deny as factually inaccurate the allegations in this

                     paragraph except they admit they are aware that the May event has been

                     referred to as indicated.

                  55. Answering Defendants deny as factually inaccurate the allegations in this

                     paragraph except they admit Jason Kessler applied for a permit and that lawful

                     event planning began prior to August 2017.

                  56. Answering Defendants deny as factually inaccurate the allegations in this

                     paragraph except Jason Kessler admits the “Proud Boys” were invited and the

                     statements in quotes are substantially accurate.

                  57. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Jason Kessler admits he witnessed the

                     July 2017 and it’s description in this paragraph is substantially accurate.

                  58. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations.




                                             11
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 11 of 82 Pageid#: 3005

                                                  Pg. No. 196
Filed 01/30/19                                  Case 19-90003                                            Doc 16


                  59. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Jason Kessler admits the allegations in

                     this paragraph.

                  60. Denied as factually inaccurate.

                  61. Denied as factually inaccurate.

                  62. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Robert Ray admits the indicated

                     language was published by the daily Stormer.

                  63. Denied as factually inaccurate except that Answering Defendants admit some

                     lawful event planning did occur.

                  64. Denied as factually inaccurate.

                  65. Denied as factually inaccurate.

                  66. Denied as factually inaccurate.

                  67. Denied as factually inaccurate.

                  68. Denied as factually inaccurate.

                  69. Admitted that the internet is used by Answering Defendants and others to

                     communicate a variety of ideas, denied as factually inaccurate that Answering

                     Defendants used it as specifically alleged in this paragraph.

                  70. Answering Defendants deny as factually inaccurate the allegation in this

                     paragraph that they used the internet to conspire to commit any wrongful or

                     unlawful acts but admit it was used for lawful event planning. Nathan Damigo




                                             12
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 12 of 82 Pageid#: 3006

                                                  Pg. No. 197
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     and Identity Evropa deny as factually inaccurate the allegation in the last

                     sentence of this paragraph and deny as factually inaccurate that this was an

                     official Identity Evropa event, however it is admitted that Identity Evropa

                     members participated in lawful political activity on relevant dates.

                  71. Answering Defendants state that the Discord site and how it works speak for

                     itself.

                  72. Answering Defendants admit a Charlottesville server was set up on Discord,

                     deny as factually inaccurate the remainder of the allegations in this paragraph,

                     but admit that some lawful event planning did occur on the Discord.

                  73. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Jason Kessler admits he was a

                     moderator on relevant Discord channel and that it was invite only and he could

                     view and delete posts in his channel.

                  74. Denied as factually inaccurate.

                  75. Answer Defendants deny as factually inaccurate the allegations in this

                     paragraph that any unlawful conspiring or activity was perpetrated by them on

                     the Discord but Jason Kessler and Nathan Damigo admit lawful event planning

                     occurred on the Discord.

                  76. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that they admit there was more than one

                     channel dedicated to lawful planning of the Rally on Discord.




                                             13
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 13 of 82 Pageid#: 3007

                                                  Pg. No. 198
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  77. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Jason Kessler, Nathan Damigo, and

                     Vanguard America admit that there were private channels on Discord for Rally

                     planning as to specific groups.

                  78. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Jason Kessler admits the indicated

                     persons all participated in or were referenced on Discord.

                  79. Denied as factually inaccurate except that Jason Kessler admits lawful

                     promotional material was shared on Discord.

                  80. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Jason Kessler admits those hashtags

                     were used on Twitter.

                  81. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations except that Vanguard America admits it had a

                     Discord channel one purpose of which was to communicate with event

                     organizers.

                  82. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             14
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 14 of 82 Pageid#: 3008

                                                 Pg. No. 199
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                     basis, deny those allegations except that they are aware that the listed group

                     had a Discord server.

                  83. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, but Jason Kessler admits that not

                     all Discord servers have appeared publicly.

                  84. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, but Robert Ray admits Daily

                     Stormer used it’s website for lawful planning activities.

                  85. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, but admit they are aware of the

                     Charlottesville statement and aver that the statement speaks for itself.

                  86. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, and aver that the Daily Stormer

                     speaks for itself.




                                             15
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 15 of 82 Pageid#: 3009

                                                  Pg. No. 200
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  87. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, and aver that altright.com speaks

                     for itself.

                  88. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, but Robert Ray admits he appears

                     on the referenced video interview and that said video speaks for itself.

                  89. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts.

                  90. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, but TWP admits created or

                     distributed the reference poster and avers that the poster speaks for itself.

                  91. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, but Robert Ray and Vanguard




                                             16
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 16 of 82 Pageid#: 3010

                                                  Pg. No. 201
Filed 01/30/19                                   Case 19-90003                                          Doc 16


                     admit they created or distributed the referenced poster and aver that the poster

                     speaks for itself.

                  92. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, and aver that the Daily Stormer

                     and altright.com speak for themselves.

                  93. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, aver that the referenced

                     publications speak for themselves, but Robert Ray admits he posted the

                     language attributed to him or something similar.

                  94. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts.

                  95. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, and aver the poster speaks for

                     itself including as to the identity of it’s creator and uploader.




                                             17
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 17 of 82 Pageid#: 3011

                                                   Pg. No. 202
Filed 01/30/19                                    Case 19-90003                                           Doc 16


                  96. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, and aver publicly released Discord

                     logs speak for themselves.

                  97. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, deny as factually inaccurate allegations of

                     conspiracy or the planning of unlawful acts, and aver the publicly available

                     chat logs speak for themselves.

                  98. Answering Defendants deny as factually inaccurate the allegations of

                     conspiracy or the planning of unlawful acts in this paragraph.

                  99. Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate the allegations of

                     conspiracy or the planning of unlawful acts in this paragraph.

                  100.   Answering Defendants admit this document exists and was circulated,

                     deny as factually inaccurate the allegations of conspiracy or the planning of

                     unlawful acts in this paragraph, and aver that the document speaks for itself.

                  101.   Answering Defendants deny as factually inaccurate the allegations of

                     conspiracy or the planning of unlawful acts in this paragraph and aver that the

                     referenced document speaks for itself.

                  102.   Denied as factually inaccurate.




                                             18
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 18 of 82 Pageid#: 3012

                                                   Pg. No. 203
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  103.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself.

                  104.   Answering Defendants deny as factually inaccurate the allegations of

                     conspiracy or the planning of unlawful acts in this paragraph and aver that the

                     postings speak for themselves.

                  105.   Answering Defendants deny as factually inaccurate the allegations of

                     conspiracy or the planning of unlawful acts in this paragraph and aver that the

                     postings speak for themselves.

                  106.   Answering Defendants deny as factually inaccurate the allegations of

                     conspiracy or the planning of unlawful acts in this paragraph and aver that the

                     postings speak for themselves.

                  107.   Answering Defendants deny as factually inaccurate the allegations of

                     conspiracy or the planning of unlawful acts in this paragraph and aver that the

                     postings speak for themselves.

                  108.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     the postings speaks for themselves.




                                             19
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 19 of 82 Pageid#: 3013

                                                  Pg. No. 204
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  109.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such postings speaks for themselves.

                  110.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself.

                  111.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself.

                  112.    Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself but Jason Kessler admits he posted the

                     indicated language or something similar.

                  113.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             20
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 20 of 82 Pageid#: 3014

                                                  Pg. No. 205
Filed 01/30/19                                   Case 19-90003                                         Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself.

                  114.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself but Vanguard admits Mr. Rousseau was a

                     member at relevant times.

                  115.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself but Vanguard admits Mr. Rousseau was a

                     member at relevant times.

                  116.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself, but Vanguard admits Mr. Rousseau was a

                     member at relevant times and Mr. Ray admits he made the indicted post or

                     something similar.




                                             21
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 21 of 82 Pageid#: 3015

                                                  Pg. No. 206
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  117.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself.

                  118.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting on Daily Stormer speaks for itself.

                  119.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph.

                  120.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     any such posting speaks for itself.

                  121.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph, and aver that




                                             22
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 22 of 82 Pageid#: 3016

                                                  Pg. No. 207
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                     any such posting speaks for itself, but Vanguard admits planning for a

                     particular physical appearance of it’s members did occur.

                  122.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph, and aver that

                     any such posting speaks for itself, but Jason Kessler admits to posting the

                     referenced language or something similar.

                  123.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph, and aver the

                     referenced poster speaks for itself.

                  124.   Answering Defendants deny as factually inaccurate any allegations of

                     conspiracy or the planning of unlawful acts in this paragraph and aver that any

                     such internet posting speaks for itself.

                  125.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph, and aver that

                     any such posting speaks for itself.

                  126.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             23
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 23 of 82 Pageid#: 3017

                                                   Pg. No. 208
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph and aver that

                     the Daily Stormer speaks for itself.

                  127.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph, and aver that

                     any such posting or recorded communication speaks for itself.

                  128.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph, and aver that

                     any such posting speaks for itself.

                  129.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph, and aver that

                     any such posting or podcast speaks for itself.

                  130.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, and aver that any such posting speaks for itself, but Jason Kessler




                                             24
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 24 of 82 Pageid#: 3018

                                                  Pg. No. 209
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     admits he discussed a possible parking and shuttle plan with Tyrone but denies

                     that plan was actually used.

                  131.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  132.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning of unlawful acts in this paragraph, and aver that

                     any such permits speak for themselves.

                  133.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  134.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.




                                             25
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 25 of 82 Pageid#: 3019

                                                    Pg. No. 210
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                  135.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver that any such posting speaks for itself. Jason Kessler

                     specifically denies the allegations regarding his intent in this paragraph.

                  136.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver that any such posting speaks for itself.

                  137.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver that any such voice chat speaks for itself.

                  138.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts and

                     aver that the claim based on this paragraph has been dismissed.

                  139.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             26
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 26 of 82 Pageid#: 3020

                                                  Pg. No. 211
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts and

                     aver that the claim based on this paragraph has been dismissed.

                  140.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver that any such store signs speak for themselves.

                  141.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver that any such posting or store signs speak for themselves.

                  142.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver that any such letters speak for themselves.

                  143.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, but Jason Kessler, Robert Ray, and Christopher Cantwell admit they




                                             27
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 27 of 82 Pageid#: 3021

                                                 Pg. No. 212
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     participated in planning and/or were aware of planning and did attend said

                     torchlight march.

                  144.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph but Jason Kessler admits the march was not publicized generally but

                     specifically denies proper government authority was not told about and fully

                     briefed on said march. It is further admitted Jason Kessler’s rally permit was

                     for August 12.

                  145.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, but Jason Kessler admits there was lawful coordination on Discord

                     and avers the Discord speaks for itself.

                  146.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver the Daily Stormer speaks for itself.

                  147.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             28
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 28 of 82 Pageid#: 3022

                                                  Pg. No. 213
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, aver that Discord call recordings speak for themselves, but Jason

                     Kessler admits he made the statements indicated or something similar.

                  148.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, but Jason Kessler admits the instruction indicated is substantially

                     accurate.

                  149.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, and aver that Discord postings speak for themselves.

                  150.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, and aver that Discord or internet posts speak for themselves, but

                     Robert Ray admits he made the explanation attributed to him or something

                     similar.




                                             29
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 29 of 82 Pageid#: 3023

                                                 Pg. No. 214
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                  151.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and state the Vice documentary speaks for itself, but Christopher

                     Cantwell admits he does appear in the referenced video.

                  152.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver the Discord posts speak for themselves.

                  153.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  154.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations.

                  155.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations.




                                             30
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 30 of 82 Pageid#: 3024

                                                  Pg. No. 215
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                  156.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations.

                  157.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, and Cantwell, Kessler, and Ray deny they issued any unlawful

                     orders to anybody on August 11 during the torchlight march but admit they

                     heard chanting and barking which was impressively noisy.

                  158.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Jason Kessler specifically denies they took a circuitous route to

                     annoy UVA students or for any other reason and Cantwell and Ray deny they

                     have any knowledge of why any route was taken.

                  159.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Cantwell, Kessler, and Ray further deny issuing any unlawful




                                             31
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 31 of 82 Pageid#: 3025

                                                  Pg. No. 216
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     instructions at any time that evening and further deny they carried radios, or

                     wore earpieces.

                  160.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Cantwell admits he walked generally on the outside of the column.

                  161.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  162.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph except that Kessler, Cantwell, and Ray admit they heard barking.

                  163.   Answering Defendants deny as factually inaccurate any allegations of

                     conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  164.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             32
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 32 of 82 Pageid#: 3026

                                                 Pg. No. 217
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself.

                  165.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself but admit that Richard Spencer

                     appears in said video.

                  166.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself and that Discord posts speak for

                     themselves.

                  167.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself.




                                             33
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 33 of 82 Pageid#: 3027

                                                  Pg. No. 218
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                  168.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself. Robert Ray admits he made the

                     statement attributed to him or something similar.

                  169.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself. Robert Ray admits he shouted at

                     counterprotestors and admits he made the statement attributed to him or

                     something similar.

                  170.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself.

                  171.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             34
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 34 of 82 Pageid#: 3028

                                                  Pg. No. 219
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself.

                  172.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video and

                     pictures of this portion of the march and they speak for themselves. Answering

                     defendants further aver that any violence was started by the alleged victims not

                     by the marchers and any Answering Defendant actions thereafter were lawful

                     except that Mr. Cantwell admits he has pled guilty to two misdemeanors in

                     connection with this portion of the march but Mr. Cantwell avers his actions

                     were otherwise lawful.

                  173.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself.

                  174.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             35
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 35 of 82 Pageid#: 3029

                                                  Pg. No. 220
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself.

                  175.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself but admit that Richard Spencer

                     appears in the video.

                  176.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march and it speaks for itself.

                  177.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and aver that any such video speaks for itself.




                                             36
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 36 of 82 Pageid#: 3030

                                                  Pg. No. 221
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                  178.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations.

                  179.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  180.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  181.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  182.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations.

                  183.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             37
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 37 of 82 Pageid#: 3031

                                                  Pg. No. 222
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, and aver that the internet post speaks for itself.

                  184.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver that internet posts speak for

                     themselves.

                  185.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver that internet posts speak for

                     themselves.

                  186.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver that internet posts speak for

                     themselves.

                  187.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             38
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 38 of 82 Pageid#: 3032

                                                  Pg. No. 223
Filed 01/30/19                                   Case 19-90003                                          Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph except that it is admitted Unite the Right occurred on August 12,

                     2017.

                  188.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     event and that it speaks for itself and that statements on the internet or video

                     speak for themselves. Jason Kessler admits he made the statement attributed to

                     him or something similar.

                  189.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver that internet or video posts speak for

                     themselves.

                  190.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver that Discord posts speak for




                                             39
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 39 of 82 Pageid#: 3033

                                                  Pg. No. 224
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     themselves. Jason Kessler specifically denies as factually inaccurate the

                     allegation in the last sentence of this paragraph.

                  191.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver that Discord chats speak for

                     themselves.

                  192.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver that Discord logs speak for themselves.

                  193.   Answering Defendants deny as factually inaccurate any allegations of

                     conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  194.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, and Jason Kessler denies there was any intentional failure to follow

                     a plan by the Charlottesville Police for safety of marchers.




                                             40
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 40 of 82 Pageid#: 3034

                                                  Pg. No. 225
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                  195.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is video of this rally and said

                     video speaks for itself and said video fails to verify the alleged statements of

                     Mr. McAuliffe.

                  196.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of

                     NSM’s pre-set location and the video speaks for itself.

                  197.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Vanguard America admits some members marched as a group to

                     the park. Vanguard admits a non-member, James Fields, marched with them.

                  198.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this




                                             41
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 41 of 82 Pageid#: 3035

                                                 Pg. No. 226
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     paragraph except that it is admitted that persons known to Answering

                     Defendants as league of the South members were present on August 12.

                  199.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  200.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. TWP admits the description of it’s members and activities in this

                     paragraph is substantially accurate.

                  201.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants aver there is publicly available video of this

                     portion of the march that contains the quoted language but further aver that

                     none of them expressed said language and that context given in Plaintiffs

                     complaint is entirely inaccurate based on the video.

                  202.   This paragraph was dismissed and does not require a response. Answering

                     Defendants are without knowledge or information sufficient to form a belief as




                                             42
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 42 of 82 Pageid#: 3036

                                                  Pg. No. 227
Filed 01/30/19                                  Case 19-90003                                            Doc 16


                     to the truth of the allegations in this paragraph, and on that basis, deny those

                     allegations, and deny as factually inaccurate any allegations of conspiracy or

                     the planning, intending, or committing of unlawful acts in this paragraph.

                  203.   The plaintiffs allegation that each and every anonymous internet poster is

                     a conspirator was dismissed and does not require a response. Answering

                     Defendants are without knowledge or information sufficient to form a belief as

                     to the truth of the allegations in this paragraph, and on that basis, deny those

                     allegations, and deny as factually inaccurate any allegations of conspiracy or

                     the planning, intending, committing or ratifying of unlawful acts in this

                     paragraph.

                  204.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations.

                  205.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations.

                  206.   Answering Defendants deny that they knowingly worked in concert with

                     persons carrying firearms but admit that such were present. Answering

                     Defendants admit Plaintiff Wispelwey was present and locking arms with his

                     cohorts. Other than as admitted in this paragraph Answering Defendants are

                     without knowledge or information sufficient to form a belief as to the truth of

                     the allegations in this paragraph, and on that basis, deny those allegations, and




                                             43
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 43 of 82 Pageid#: 3037

                                                  Pg. No. 228
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     deny as factually inaccurate any allegations of conspiracy or the planning,

                     intending, or committing of unlawful acts in this paragraph.

                  207.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  208.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants admit that Wispelwey and the others were

                     moved out of the way but aver that this occurred only after a Charlottesville

                     police officer told co-defendant Michael Hill that the police could not do

                     anything about Wispelwey and others blocking the road and so the marchers

                     would have to walk through them. Further, it is denied that any Answering

                     Defendant made the statement to Wispelwey or heard it made.

                  209.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Answering Defendants further aver that this allegation is not even

                     consistent with statements made by Wispelwey to media.




                                             44
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 44 of 82 Pageid#: 3038

                                                 Pg. No. 229
Filed 01/30/19                                   Case 19-90003                                          Doc 16


                  210.    Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  211.    Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Further, it is specifically denied that any Answering defendant spit

                     on or caused to be spit on Plaintiff Romero.

                  212.    Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, except Matt Parrott admits he made the statements and published

                     the articles attributed to him.

                  213.    Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.




                                             45
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 45 of 82 Pageid#: 3039

                                                   Pg. No. 230
Filed 01/30/19                                   Case 19-90003                                           Doc 16


                  214.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph except that Matt Parrott admits he made the statement attributed to

                     him or something similar.

                  215.   Answering Defendants deny as factually inaccurate any allegations of

                     conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  216.   Answering Defendants deny as factually inaccurate any allegations of

                     conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  217.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph except that Robert Ray admits the Daily Stormer published the

                     indicated statements or something similar but he denies the plaintiffs allegation

                     regarding deliberate incitement as factually inaccurate.

                  218.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this




                                             46
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 46 of 82 Pageid#: 3040

                                                  Pg. No. 231
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     paragraph. Vanguard denies the statement indicated was anything but a joke or

                     that it had or could have had any effect at the park or was even noticed by any

                     Vanguard member at the park.

                  219.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  220.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  221.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts or of

                     “common tactics” in this paragraph.

                  222.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.




                                             47
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 47 of 82 Pageid#: 3041

                                                 Pg. No. 232
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                  223.   Admitted.

                  224.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, except it is admitted that state of emergency was

                     announced by police officers around 11:28 a.m.

                  225.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph, except that Robert Ray admits the Daily Stormer published the

                     indicated comment or something similar.

                  226.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph except it is admitted Jason Kessler directed people to go to McIntire

                     Park, some persons loaded into vans, and that Cantwell and Ray were

                     interviewed. Ray’s video interview speaks for itself.

                  227.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this




                                             48
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 48 of 82 Pageid#: 3042

                                                 Pg. No. 233
Filed 01/30/19                                  Case 19-90003                                           Doc 16


                     paragraph. Robert Ray admits Daily Stormer published the indicated text or

                     something similar but it is denied this was an incitement to violence.

                  228.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph and further deny the statements alleged are admissions of any

                     unlawful conduct except Mr. Parrott admits he did not leave the park

                     immediately upon being told to do so.

                  229.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  230.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  231.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this




                                             49
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 49 of 82 Pageid#: 3043

                                                  Pg. No. 234
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     paragraph. Jeff Schoep admits his published statements on this event are

                     accurate.

                  232.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  233.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  234.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  235.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.




                                             50
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 50 of 82 Pageid#: 3044

                                                 Pg. No. 235
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                  236.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  237.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Jason Kessler admits the attached picture is accurate.

                  238.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Jason Kessler admits the attached picture is accurate.

                  239.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  240.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             51
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 51 of 82 Pageid#: 3045

                                                 Pg. No. 236
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  241.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Jason Kessler admits the indicated post is accurate.

                  242.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  243.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  244.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.




                                             52
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 52 of 82 Pageid#: 3046

                                                 Pg. No. 237
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                  245.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  246.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  247.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  248.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  249.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             53
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 53 of 82 Pageid#: 3047

                                                 Pg. No. 238
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  250.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  251.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  252.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  253.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.




                                             54
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 54 of 82 Pageid#: 3048

                                                 Pg. No. 239
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                  254.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  255.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  256.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  257.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  258.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             55
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 55 of 82 Pageid#: 3049

                                                 Pg. No. 240
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  259.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.

                  260.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Jason Kessler admits retweeting the Richard Spencer tweet.

                  261.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph. Robert Ray admits the daily Stormer published the indicated

                     language.

                  262.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph.




                                             56
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 56 of 82 Pageid#: 3050

                                                 Pg. No. 241
Filed 01/30/19                                     Case 19-90003                                        Doc 16


                  263.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, or committing of unlawful acts in this

                     paragraph or it’s footnote.

                  264.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Robert Ray admits the Daily Stormer published this

                     comment.

                  265.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  266.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  267.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             57
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 57 of 82 Pageid#: 3051

                                                    Pg. No. 242
Filed 01/30/19                                 Case 19-90003                                            Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Jason Kessler admits he made tweet in question and later

                     withdrew with the alleged explanation or one substantially similar. Robert Ray

                     admits the Daily Stormer published the hacking text alleged.

                  268.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Matt Heimbach admits making the comments alleged.

                  269.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Robert Ray admits the Daily Stormer published this

                     comment.

                  270.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Vanguard America admits their server contained such

                     comments and avers that Mr. Rousseau is no longer a member.




                                             58
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 58 of 82 Pageid#: 3052

                                                 Pg. No. 243
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  271.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Jeff Schoep admits he made the alleged comments.

                  272.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  273.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Christopher Cantwell admits he made the comments

                     attributed to him.

                  274.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  275.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             59
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 59 of 82 Pageid#: 3053

                                                 Pg. No. 244
Filed 01/30/19                                 Case 19-90003                                             Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  276.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  277.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  278.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. It is admitted that Heather Heyer, Lt. H. Jay Cullen, and

                     Trooper Pilot Berke M.M. Yates died on August 12.

                  279.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             60
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 60 of 82 Pageid#: 3054

                                                 Pg. No. 245
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  280.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  281.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  282.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  283.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.




                                             61
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 61 of 82 Pageid#: 3055

                                                 Pg. No. 246
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  284.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  285.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  286.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  287.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  288.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             62
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 62 of 82 Pageid#: 3056

                                                 Pg. No. 247
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  289.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  290.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  291.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  292.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.




                                             63
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 63 of 82 Pageid#: 3057

                                                 Pg. No. 248
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  293.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  294.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  295.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  296.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Jason Kessler admits he has applied for a permit for

                     August 2018.

                  297.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that




                                             64
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 64 of 82 Pageid#: 3058

                                                 Pg. No. 249
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  298.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  299.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  300.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  301.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.




                                             65
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 65 of 82 Pageid#: 3059

                                                 Pg. No. 250
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  302.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Jason Kessler admits making the indicated comment.

                  303.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Christopher Cantwell admits he appeared in the Vice

                     video which is the source of the comments attributed to him.

                  304.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Christopher Cantwell admits he granted an interview to

                     Vice which is the source of the comment attributed to him.

                  305.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.




                                             66
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 66 of 82 Pageid#: 3060

                                                 Pg. No. 251
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  306.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  307.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Jason Kessler admits he applied for the alleged permit

                     but denies anything like the first Unite the Right will occur with or without a

                     permit.

                  308.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  309.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Mr. Cantwell admits the funding pages that are alleged

                     were active at one time.




                                             67
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 67 of 82 Pageid#: 3061

                                                 Pg. No. 252
Filed 01/30/19                                 Case 19-90003                                             Doc 16


                  310.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Mr. Cantwell admits running his show from Albemarle

                     County Jail.

                  311.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Mr. Damigo admits raising funds as alleged at one time.

                  312.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. It is admitted the City of Charlottesville’s proposed

                     actions regarding the Robert E. Lee statue were relevant to the decision to rally

                     in Charlottesville.

                  313.   Answering Defendants deny as factually inaccurate any allegations of

                     conspiracy or the planning, intending, committing or ratifying of unlawful acts

                     in this paragraph.




                                             68
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 68 of 82 Pageid#: 3062

                                                 Pg. No. 253
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  314.   Answering Defendants deny as factually inaccurate any allegations of

                     conspiracy or the planning, intending, committing or ratifying of unlawful acts

                     in this paragraph.

                  315.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Identity Evropa admits McLaren met with Spencer.

                  316.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  317.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  318.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.




                                             69
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 69 of 82 Pageid#: 3063

                                                 Pg. No. 254
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  319.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  320.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  321.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Jason Kessler avers that while Tyrone offered to help

                     and submitted suggestions neither his assistance nor his plan were ultimately

                     used.

                  322.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Jason Kessler admits moderating and organizing lawful

                     activity. He denies the Discord was used to plot or incite illegality.




                                             70
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 70 of 82 Pageid#: 3064

                                                  Pg. No. 255
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  323.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Mr. Cantwell and Mr. ray admit only that the lawful

                     possession and use of weapons was discussed.

                  324.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  325.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  326.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Cantwell, Kessler, and Ray admit that some fundraising

                     and other help, all lawful, for rallygoers was attempted.

                  327.   Admitted.




                                             71
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 71 of 82 Pageid#: 3065

                                                  Pg. No. 256
Filed 01/30/19                                  Case 19-90003                                             Doc 16


                  328.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  329.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Cantwell, Kessler, and Ray specifically deny this

                     allegation in each particular except they admit to being at the torch light rally.

                  330.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Cantwell denies assaulting any peaceful person but

                     admits he pled guilty to two misdemeanors arising from the march.

                  331.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.




                                             72
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 72 of 82 Pageid#: 3066

                                                  Pg. No. 257
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  332.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph. Vanguard admits Fields so attended but denies he is or

                     ever was a member.

                  333.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  334.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  335.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  336.   Answering Defendants incorporate herein all previous admissions and

                     denials.




                                             73
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 73 of 82 Pageid#: 3067

                                                 Pg. No. 258
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  337.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  338.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  339.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  340.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  341.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             74
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 74 of 82 Pageid#: 3068

                                                 Pg. No. 259
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  342.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  343.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  344.   Answering Defendants incorporate herein all previous admissions and

                     denials.

                  345.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  346.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             75
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 75 of 82 Pageid#: 3069

                                                 Pg. No. 260
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  347.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  348.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  349.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  350.   Answering Defendants incorporate herein all previous admissions and

                     denials.

                  351.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             76
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 76 of 82 Pageid#: 3070

                                                 Pg. No. 261
Filed 01/30/19                                   Case 19-90003                                         Doc 16


                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph and all it’s subparts.

                  352.    Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  353.    Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  354.    Answering Defendants incorporate herein all previous admissions and

                     denials.

                  355.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  356.    Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations




                                             77
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 77 of 82 Pageid#: 3071

                                                   Pg. No. 262
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  357.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  358.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  359.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  360.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.




                                             78
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 78 of 82 Pageid#: 3072

                                                 Pg. No. 263
Filed 01/30/19                                 Case 19-90003                                           Doc 16


                  361.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  362.   Answering Defendants incorporate herein all previous admissions and

                     denials.

                  363.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  364.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  365.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.




                                             79
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 79 of 82 Pageid#: 3073

                                                 Pg. No. 264
Filed 01/30/19                                  Case 19-90003                                          Doc 16


                  366.   Answering Defendants incorporate herein all previous admissions and

                     denials.

                  367.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  368.   Answering Defendants incorporate herein all previous admissions and

                     denials.

                  369.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                  370.   Answering Defendants are without knowledge or information sufficient to

                     form a belief as to the truth of the allegations in this paragraph, and on that

                     basis, deny those allegations, and deny as factually inaccurate any allegations

                     of conspiracy or the planning, intending, committing or ratifying of unlawful

                     acts in this paragraph.

                                         AFFIRMATIVE DEFENSES

                  371.   Assumption of the Risk: in that Plaintiffs assumed and unreasonably

                     disregarded the risk their actions would result in their own personal injury;




                                             80
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 80 of 82 Pageid#: 3074

                                                  Pg. No. 265
Filed 01/30/19                                    Case 19-90003                                           Doc 16


                   372.     Contributory Negligence: in that Plaintiffs actions were partly or wholly

                       the cause of their claimed injuries;

                   373.     Duress: In that Defendants claimed actions were taken in self defense

                       while defendants were being unlawfully assaulted or otherwise mistreated.

                   374.     Illegality: In that Plaintiffs actions were unlawful and Plaintiffs

                       misconduct is itself the proximate cause of their injuries;

                   375.     Anything not specifically and explicitly admitted as true in this answer is

                       denied.

                 WHEREFORE, having fully answered the Plaintiffs Amended Complaint, Answering

                 Defendants request the Court dismiss this action with prejudice.




                                                              Respectfully Submitted,


                                                              s/ Elmer Woodard __________
                                                              ELMER WOODARD (VSB 27734)
                                                              5661 US Hwy 29
                                                              Blairs, Va. 24527
                                                              (434) 878-3422
                                                              isuecrooks@comcast.net
                                                              Trial Attorney for Defendants

                                                              S/ James E. Kolenich (PHV)
                                                              KOLENICH LAW OFFICE
                                                              9435 Waterstone Blvd. #140
                                                              Cincinnati OH 45249
                                                              Phone: 513.444.2150
                                                              Fax: 513.297.6065
                                                              e-mail: Jek318@gmail.com
                                                              Trial Attorney for Defendants




                                             81
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 81 of 82 Pageid#: 3075

                                                    Pg. No. 266
Filed 01/30/19                                     Case 19-90003                                           Doc 16



                                             CERTIFICATE OF SERVICE

                 I hereby certify the above was served via the Court’s ECF system on July 23, 2018
                 upon:

                 All parties of record. No party is entitled to or has requested service by other means.


                                                                   s/ Elmer Woodard
                                                                   ___________________
                                                                   E. Woodard (VSB 27734)




                                             82
       Case 3:17-cv-00072-NKM-JCH Document 343 Filed 07/23/18 Page 82 of 82 Pageid#: 3076


                                                     Pg. No. 267
